Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND NOTED WITH “***”. AN UNREDACTED VERSION OF
THIS DOCUMENT HAS BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.

ENGINEERING, PROCUREMENT AND CONSTRUCTION SERVICES

FIXED PRICE CONTRACT

BETWEEN

KIEWIT ENERGY COMPANY

AND

AVENTINE RENEWABLE ENERGY - AURORA WEST, LLC

LOCATION:  AURORA, NEBRASKA


--------------------------------------------------------------------------------


index

 

 

 

page

Article

 

 

 

number

 

 

 

 

 

1.

 

Defined Terms and Order of Precedence

 

1

 

 

 

 

 

2.

 

kiewit’s scope of work

 

7

 

 

 

 

 

3

 

information, goods and services to be provided by owner

 

10

 

 

 

 

 

4.

 

site conditions

 

12

 

 

 

 

 

5.

 

schedule

 

12

 

 

 

 

 

6.

 

changes

 

13

 

 

 

 

 

7.

 

commissioning, testing, and performance

 

16

 

 

 

 

 

8.

 

price and payment

 

24

 

 

 

 

 

9.

 

rights of owner and kiewit to suspend work or terminate

 

30

 

 

 

 

 

10.

 

safety and security

 

32

 

 

 

 

 

11.

 

project execution

 

33

 

 

 

 

 

12.

 

warranty

 

36

 

 

 

 

 

13.

 

transfer of title and risk of loss

 

37

 

 

 

 

 

14.

 

insurance

 

38

 

 

 

 

 

15.

 

Indemnity

 

42

 

 

 

 

 

16.

 

consequential damages and limitations of liability

 

44

 

 

 

 

 

17.

 

intentionally deleted

 

46

 

 

 

 

 

18.

 

dispute resolution

 

46

 

 

 

 

 

19.

 

force majeure event

 

47

 

 

 

 

 

20.

 

general provisions

 

48

 

i


--------------------------------------------------------------------------------


 

List of Exhibits

 

 

A.

 

Scope of Work and Technical Specifications

B.

 

Commercial Terms

C.

 

Performance Test Protocol

D.

 

Geotechnical Report

E.

 

Mechanical Completion, Commissioning, Startup

F.

 

Project Schedule

G.

 

Aventine Guaranty

H.

 

Air Permit

I.

 

EPC Guaranty

J.

 

Plant Site Legal Description

K.

 

Form of Notice to Proceed

L.

 

Permits/Kiewit to obtain

M.

 

Permits/Owner to obtain

N.

 

[Intentionally Omitted]

O.

 

Hold Points

P.

 

Cost of Preliminary Site Work

Q.

 

Tax Exemptions and Concessions

R.

 

Cash Curve

S.

 

Owner’s Safety Standards

T.

 

Major Subcontractors

U.

 

Manufacturers not covered by Indemnity

 

ii


--------------------------------------------------------------------------------


ENGINEERING, PROCUREMENT AND CONSTRUCTION SERVICES
FIXED PRICE CONTRACT

GENERAL CONDITIONS

THIS CONTRACT, is made this 31 day of May, 2007 by and between Aventine
Renewable Energy - Aurora West, LLC, a limited liability company organized and
acting under and pursuant to the laws of Delaware and having its main place of
business at 1300 South 2nd Street, Pekin, Illinois 61554 (hereinafter called the
“Owner”) and Kiewit Energy Company, a corporation organized and acting under and
pursuant to the laws of Delaware and having its main place of business at 7906
North Sam Houston Parkway West, Suite 300, Houston, Texas, 77064, (hereinafter
called “Kiewit”).  Owner and Kiewit may sometimes be referred to herein
individually as a “Party” or jointly as the “Parties.”

W I T N E S S E T H:

WHEREAS, Kiewit is engaged in the performance of engineering, procurement and
construction services; and,

WHEREAS, Owner desires Kiewit to furnish and perform certain engineering,
procurement and construction services;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein contained, it is agreed as follows:

1.             Defined Terms and Order of Precedence

1.1                               Defined Terms:  The following words, when
capitalized, shall have the meanings set forth below:

Air Permit:  “Air Permit” means the air permit that Owner anticipates receiving
in accordance with the emissions summary attached as Exhibit H hereto.

Applicable Laws:  “Applicable Laws” means all laws from time to time applicable
to the Plant, Kiewit, the Subcontractors, Owner and the performance of the Work,
including (i) laws relating to minimum wages, equal opportunity employment,
industrial safety,

1


--------------------------------------------------------------------------------


insurance, worker’s compensation, building codes and similar matters and
environmental matters, and (ii) federal, state or local governmental agency
laws, regulations and rulings (including any department or unit thereof)
involved in the collection of taxes or the enforcement of tax laws.

Aventine Guaranty:  “Aventine Guaranty” means the parent guaranty to be provided
by Aventine Renewable Energy Holdings, Inc. substantially in the form attached
as Exhibit G.

AWA: “AWA” means that certain Advanced Work Agreement dated March 12, 2007
between Aventine Renewable Energy Holdings, Inc. and Delta-T.

Business Day:  “Business Day” means any Day except for a Saturday, a Sunday, or
a Day on which banks in the State where the Plant Site is located are authorized
or obligated by Law to close.

Commissioning:  “Commissioning” means checking and preparation of the Plant for
operation, functional control loop checking, interlock testing, system purging
and utility system startups to confirm that the Plant is ready for Startup, as
described in Exhibit E.

Confidential Information:  “Confidential Information” shall have the meaning
ascribed to that term in the License Agreement.

Construction Manager:  “Construction Manager” means the individual designated
from time to time in writing by Kiewit under Section 11.1 below.

Contract:  “Contract” means these General Conditions, the attached Exhibits A
through U, and all additions or modifications thereto made in accordance with
Section 20.2 below.

Contract Sum:  “Contract Sum” means the sum set forth in Section 8.1 below, or
such greater or lesser amount as may be determined in accordance with Section
8.1 and Article 6 below.

Date of Commencement:  “Date of Commencement” means the date on which Owner
provides Kiewit with the Notice to Proceed.

2


--------------------------------------------------------------------------------


Day:  “Day” means calendar day.

Delta-T:  “Delta-T” means Delta-T Corporation, incorporated under the laws of
the Commonwealth of Virginia, and the process technology designer for the Plant.

Delta-T License Fee:  The technology license fee charged for the Delta-T
Technology, which fee is not included in the Contract Sum, all in accordance
with the License Agreement.

Delta-T Technology:  “Delta-T Technology” shall have the meaning ascribed to
that term in the License Agreement.

Environmental Laws:  “Environmental Laws” shall mean and include any federal,
state or local statute, law, rule, regulation, ordinance, code, policy, rule of
common law, judicial order, administrative order, consent decree, or judgment
now or hereafter in effect, in each case, as has been amended from time to time,
relating to the environment, health or safety, including the National
Environmental Policy Act (42 U.S.C. (S)4321 et seq.), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C.
(S)9601 et seq.), as amended by the Superfund Amendments and Reauthorization Act
of 1986, the Resource Conservation and Recovery Act (42 U.S.C. (S)6901 et seq.),
as amended by the Hazardous and Solid Waste Amendments of 1984, the Hazardous
Materials Transportation Act (49 U.S.C. (S)1801 et seq.), the Toxic Substances
Control Act (15 U.S.C. (S)2601 et seq.), the Clean Water Act (33 U.S.C. (S)1321
et seq.), the Clean Air Act (42 U.S.C. (S)7401 et seq.), the Occupational Safety
and Health Act (29 U.S.C. (S)651 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. (S)1251 et seq.), the Safe Drinking Water Act (42 U.S.C. (S)3808
et seq.), and any similar federal, state or local laws, ordinances or
regulations implementing such laws;

Equipment:  “Equipment” means the equipment, facilities, buildings, fixtures and
other tangible property provided by Kiewit, either directly, or indirectly
through its Subcontractors, as described in Exhibit A and excepting any and all
real property and property to be provided by Owner.

3


--------------------------------------------------------------------------------


EPC Guaranty:  “EPC Guaranty” means the parent guaranty to be provided by Kiewit
Energy Limited, substantially in the form attached as Exhibit I.

Final Acceptance:  “Final Acceptance” means that (i) Kiewit has achieved
Substantial Completion, (ii) Kiewit has met 100% of all of the Performance
Guarantees or paid any performance liquidated damages owed under the provisions
of this Contract, (iii) all of the items on the Punch List signed by both Owner
and Kiewit have been completed (iv) all lien waivers, or affidavits, required
under Section 8.6 have been delivered, (v) all drawings and other documents
identified on Exhibit A as documents to be delivered by Kiewit to Owner have
been delivered, and (vi) Kiewit has complied with its assignment and novation
obligations pursuant to this Contract.

Force Majeure Event:  “Force Majeure Event” has the meaning set forth in Article
19.

General Conditions:  “General Conditions” means all portions of this Contract
other than the attached Exhibits.

Good Industry Standards:  “Good Industry Standards” means generally accepted
practices and standards of care and diligence normally practiced or approved by
the leading persons engaged in performing work similar to the Work.

Governmental Entity:  “Governmental Entity” shall mean and include the State,
County, and City where the Plant Site is located, the United States
Environmental Protection Agency, the United States Department of Labor, the
United States Department of Transportation, any successors thereto, or any other
federal, state or local governmental agency now or hereafter regulating
substances and materials in the environment located at or adjacent to the Plant
Site

Guaranteed Substantial Completion Date:  “Guaranteed Substantial Completion
Date” shall have the meaning set forth in Section 5.1.

Hazardous Substances:  “Hazardous Substances” means (a) any solid, gaseous or
liquid wastes (including hazardous wastes), hazardous air pollutants, hazardous
substances, hazardous materials, regulated substances, restricted hazardous
wastes, hazardous chemical substances or mixtures, toxic substances, pollutants
or contaminants or terms of similar import, as such terms are defined in any
Environmental

4


--------------------------------------------------------------------------------


Law and as such definition may change from time to time, (b) any substance or
material which now or in the future is known to constitute a threat to health,
safety, property or the environment or which has been or is in the future
determined by any Governmental Entity to be capable of posing a risk of injury
to health, safety, property or the environment or exposure to which is
prohibited, limited or regulated by any Environmental Law or Governmental
Entity, including all of those materials, wastes and substances designated now
or in the future as hazardous or toxic by any Governmental Entity, and (c) any
petroleum or petroleum products or by-products, radioactive materials, asbestos,
whether friable or non-friable, urea formaldehyde foam insulation,
polychlorinated biphenyls, or radon gas; and (d) “including” shall be deemed to
mean “including, without limitation.

Kiewit’s Project Manager:  “Kiewit’s Project Manager” means the individual
designated from time to time by Kiewit in writing as having the responsibilities
described at Section 11.1 below.

License Agreement:  “License Agreement” means that certain License Agreement
dated on or about May 29, 2007 between Delta-T and Owner.

Mechanical Completion:  “Mechanical Completion” means that the Plant has
satisfied all of the conditions to Mechanical Completion set forth at Exhibit E.

Nameplate:  “Nameplate” shall mean 108,000,000 gallons per year of un-denatured
ethanol and 113,000,000 gallons per year of denatured ethanol.

Notice to Proceed:  “Notice to Proceed” means a notice in the form of Exhibit K
hereto.

Owner’s Representative:  “Owner’s Representative” means the individual
designated from time to time by Owner in writing as having the responsibilities
described at Section 11.2 below.

Performance Guarantees:  “Performance Guarantees” means the Performance
Guarantees identified in Section 7.3 below.

Performance Test:  “Performance Test” or “Performance Tests” means the tests
defined in Exhibit C hereto.

5


--------------------------------------------------------------------------------


Plant:  “Plant” means the ethanol plant to be constructed for Owner under this
Contract on the Plant Site.

Plant Site:  “Plant Site” means the site described in Exhibit J hereto.

Pre-EPC Agreement:  “Pre-EPC Agreement” means that certain Aurora Pre-EPC
Agreement dated March 17, 2007 between Aventine Renewable Energy Holdings, Inc.
and Kiewit, as amended.

Punch List:  “Punch List” means a list of all portions of the Work, if any,
which are incomplete or do not conform to the Contract and which shall be
generated and initiated by Owner as of the date of Mechanical Completion;
provided, however, such list shall include only those items of Work (i) that do
not preclude the Plant from achieving Startup, (ii) the absence of which does
not create any occupational hazard or hazard to the Work, and (iii) the
completion of which is not expected to affect in any material respect or
unreasonably interrupt or interfere with the operability, safety, or mechanical
integrity of the Plant in accordance with good industry practices.  The Punch
List shall be updated by Owner from time to time after Mechanical Completion
until Final Acceptance has been achieved.

Schedule:  “Schedule” means the schedule set forth in Exhibit F, as amended from
time to time by mutual agreement of the Parties in accordance with this
Contract.

Services:  “Services” means the services to be performed by Kiewit described in
Exhibit A.

Startup:  “Startup” means the commencement of operation of the Plant for the
purposes of either commencing the Performance Test or for commercial purposes,
as described in Exhibit E.

Subcontractors:  “Subcontractors” means all subcontractors, vendors, suppliers,
consultants, and any other suppliers of materials, services or labor at any tier
contracted to contribute to performing the Work.

Substantial Completion:  “Substantial Completion” means that the Plant has
satisfied all of the conditions to substantial completion set forth at Exhibit
E.

6


--------------------------------------------------------------------------------


Work:  “Work” means the obligations of Kiewit to be performed whether by it or
its Subcontractors under this Contract including, without limitation, all
design, workmanship, materials, Services and Equipment required under Exhibits
A, C, E and F.

1.2                               Order of Precedence: In the event of any
conflict between these General Conditions and the Exhibits hereto, these General
Conditions shall be controlling.

2.             Kiewit’s Scope of Work

2.1                               Description of Work:  Kiewit shall, in
addition to its obligations under these General Conditions, provide the
Equipment and Services identified as within Kiewit’s scope of Services as set
forth in Exhibit A, and all other documents, drawings, specifications,
information and services identified as within Kiewit’s scope of Services as set
forth in Exhibit A; all in accordance with these General Conditions and the
Exhibits attached thereto and the specifications set out in Exhibit A.  Kiewit
represents that Kiewit is not aware of any physical, financial or legal matters
that would prevent Kiewit from fulfilling its obligations hereunder or impede
performance of Kiewit’s obligations under this Contract in accordance with the
Schedule.

Without limiting the foregoing, the Work shall include performing, providing or
procuring when and as necessary to permit progress of the Work to proceed in
accordance with the Schedule (except for those activities, services and items
for which Owner bears responsibility pursuant to Article 3):

(i)            all construction, installation, commissioning and testing
activities and services (including project management) necessary to conduct the
Work and complete the Plant in accordance with this Contract;

(ii)           all work materials necessary to conduct the Work and complete the
Plant in accordance with this Contract (including all necessary transport
thereof);

(iii)          all work forces necessary to conduct the Work and complete the
Plant in accordance with this Contract (including all skilled and unskilled
labor, supervisory, quality assurance and support services personnel);

7


--------------------------------------------------------------------------------


Kiewit shall also perform, provide or procure those activities, services and
items, whether or not specifically described above, in the Scope of Work or
elsewhere in this Contract, if such performance, provision or procurement is
necessary to complete the Plant so that it complies with the Contract or may
otherwise reasonably be inferred in accordance with Good Industry Standards;
provided that Kiewit shall not be responsible for performing, providing or
procuring those activities, services and items for which Owner bears
responsibility pursuant to Article 3.

Except as otherwise specified in this Contract, Kiewit shall carry out all of
its obligations under this Contract at its own cost.

2.2                               Permits:  Kiewit shall, at its expense, secure
all permits identified as permits to be procured by it in Exhibit L.  Owner
shall, at Owner’s expense, secure all permits identified as permits to be
procured by it in Exhibit M.  All other permits required by applicable law or
regulation shall be secured by the Party which is already tasked to obtain
permits most similar in nature to the permit in question.  Each Party shall
cooperate with and provide reasonable assistance to each other in obtaining all
permits required to be obtained by such Party, such assistance shall include
preparing drawings, technical documentation and any other documentation required
for said permits.

2.3                               Drawings:  Kiewit shall, upon completion of
the Work and prior to Final Acceptance, deliver to Owner a complete set of “as
built” drawings in both electronic form and as hard copies.

2.4                               License of Certain Documents and Drawings: 
Kiewit and its Subcontractors, as applicable, shall retain ownership of the
copyright in, and any and all inventions and trade secrets embodied in, the
documents and drawings delivered to Owner under this Contract other than those
included in the Delta-T Technology, which ownership shall remain with Delta-T. 
Kiewit hereby grants Owner a non-exclusive, paid-up, non-transferable right
(except in the event of a sale of the Plant in which case, such rights shall be
transferred to the transferee and any subsequent transferee of the Plant) to
perpetually use any and all such inventions and trade secrets (other than those
included in the Delta-T Technology, the license for which is governed by the
License Agreement) for use

8


--------------------------------------------------------------------------------


with respect to the Plant, including, without limitation, maintenance and
optimization or enhancement of the Plant.

2.5                               Environmental

Kiewit:

(i)                                     shall ensure that in carrying out the
Work:

(a)                                  it complies with all Applicable Laws, all
specifications in any operating permits and other requirements of the Contract
for the protection of the environment; and

(b)                                 it does not cause actionable nuisance or
damage to persons, property or the environment;

(ii)                                  shall make good any pollution,
contamination or damage to the environment arising out of Kiewit’s failure to
comply with all Applicable Laws or other requirements of the Contract for the
protection of the environment.

2.6                               Quality Assurance Procedure

The Work shall be performed in accordance with Kiewit’s quality assurance
procedures; provided, that such procedures shall be at least as stringent as
those of Good Industry Standards.

Within thirty (30) days following the effective date of the Notice to Proceed,
Kiewit shall make its quality assurance/quality control manuals available for
inspection for the purpose of verifying that Kiewit’s quality assurance/quality
control procedures are being followed in respect of the Work.

To the extent any Work is defective due to the failure to follow such
procedures, Kiewit shall correct all portions of the Work in respect of which
such procedures have not been followed.  In case of a conflict between the Scope
of Work described on Exhibit A and such procedures, said Scope of Work shall
control.

9


--------------------------------------------------------------------------------


2.7                               Uncovering:

Kiewit shall (i) provide notice to Owner three (3) Business Days before it will
cover Work to be inspected by Owner as listed specifically as a hold point in
Exhibit O and (ii) work in good faith to provide adequate notice for third party
inspections for the remaining hold points listed in Exhibit O.  If any portion
of the Work should be covered contrary to the foregoing sentence, Owner may
require that the portion of the Work be uncovered for inspection and
subsequently be recovered, all at Kiewit’s expense.

In addition, at any time Owner may request that Owner be afforded the
opportunity to inspect a portion of the Work which has been properly covered and
Kiewit shall uncover the same.  If the Work is found to be in accordance with
the terms of this Contract, the cost of such uncovering shall be paid by Owner
and the Schedule shall be extended, by appropriate Change Order.  If the portion
of the Work is found not to be in accordance with this Contract, Kiewit shall
bear the costs of such covering and uncovering.

3.             Information, Goods and Services to Be Provided by Owner

3.1                               Specific Goods and Services:  Owner shall
provide the following:  (a) prior to commencement of any Work by Kiewit, a Plant
Site for construction of the Plant, complete with adequate location thereon for
office, parking, and storage needs of Kiewit during construction, (b) reasonably
unrestricted access to the Plant Site as described in Exhibit J, (c) adequate
power, water, natural gas, and sanitary sewer utilities necessary for Kiewit’s
performance of the Work, and (d) all permits and licenses identified to be
procured by Owner in Exhibit M, and (e) a Certificate from Owner’s Chief
Financial Officer evidencing that it has secured financing or finances
sufficient to permit Owner to pay all its financial obligations in connection
with building of the Plant, including payment of all amounts due to Kiewit. 
Owner shall provide the following prior to commencement of the Performance Test:
(i) Operations personnel required to be trained by Kiewit, at the time(s) needed
to meet the training plan described at Exhibit A pursuant to Section 7.11 below
and (ii) supplies and utilities required to perform Owner’s obligations with
respect to the Performance Tests under Exhibit C.

10


--------------------------------------------------------------------------------


3.2                               Other Goods and Services:  Owner shall also
furnish to Kiewit, at Owner’s expense, (i) all documents, drawings,
specifications, information and services described in Exhibit A, as being
provided by Owner; (ii) the identification of the existence and location of
subsurface obstructions and conditions, soil data, and specific criteria for
foundation design relevant to the Work (as set forth in the Geotechnical Report
in Exhibit D); (iii) adequate arrangement drawings, utility requirements and
process connections of all those existing items of machinery and equipment of
existing facilities, if any, with which the Work must interconnect, sufficient
for Kiewit’s performance of the Work; and (iv) all other documents, drawings,
specifications, information and services, if any, identified as within the
Owner’s scope of services in Exhibit A.  Kiewit shall be entitled to rely upon
such data and design criteria enumerated above, including any draft
documentation, to the extent final documentation is not available at the time
the Work is performed, in the performance of the Work.  Kiewit acknowledges and
agrees that the scope of the GeoTechnical Report is sufficiently detailed and
comprehensive and Kiewit shall be entitled to relief in accordance with Article
6 to the extent subsurface conditions are not as indicated in such GeoTechnical
Report, except to the extent subsurface conditions are reasonably foreseeable
from the GeoTechnical Report.  To the extent any such information provided by
Owner is inaccurate or changes in any material respect, Kiewit shall be entitled
to a change in the Work in accordance with Article 6.  Owner shall provide all
such items within the times prescribed in the Schedule, or if no time is
prescribed, within the time reasonably required to allow Kiewit to perform its
obligations under this Contract.  Owner represents that Owner is not aware of
any physical, financial or legal matters that would prevent Owner from
fulfilling its obligations hereunder or impede performance of the Owner’s
obligations under this Contract in accordance with the Schedule. If Kiewit
becomes aware of any error in a document, drawing, specification or other
information supplied by Owner it will promptly notify Owner of the same.  Kiewit
shall, however, have no liability of any kind with respect to any such error of
which it is not actually aware.  In addition, Owner shall be fully responsible
for providing all goods and services, if any, that become necessary as a result
of the discovery of materials with archeological significance or Hazardous
Substances at the Plant Site except: (i) Hazardous

11


--------------------------------------------------------------------------------


Substances that were brought onto the site by Kiewit (or any of its
Subcontractors); (unless subsequently negligently released by Owner or its other
contractors or agents), or (ii)  which arise out of the  negligent exacerbation
of a known environmental condition by Kiewit or its Subcontractors.

3.3                               License Agreement:  Concurrently with the
execution of this Contract, Owner and Delta-T shall enter into the License
Agreement.  In the event this Contract is terminated for any reason, the License
Agreement will remain in effect in accordance with the terms and provisions of
the License Agreement.

4.             Site Conditions:  If conditions are encountered at the Plant Site
which materially differ from conditions shown in or indicated as likely by any
drawing, document or other information (including, but not limited to the
Geotechnical Report in Exhibit D), if any, that Owner is required to deliver to
Kiewit under Article 3 above, or which is contained in this Contract, then
notice by the observing Party shall be given to the other Party promptly. If any
such condition causes any material increase or decrease in Kiewit’s cost of, or
time required for, performance of any part of the Work, or any material increase
or decrease in any other obligation of Kiewit, Owner shall within ten (10)
Business Days of receipt of a change order request from Kiewit, issue a change
order in accordance with Article 6 below.

5.             Schedule

5.1                               Schedule:  Kiewit guarantees that Substantial
Completion of the Work will be achieved no later than, the later of (i) *** or
(ii) ***, (“Guaranteed Substantial Completion Date”). Owner will not provide
Kiewit the Notice to Proceed until the Air Permit is issued and any permits or
approval necessary to provide reasonably unrestricted access to the Plant Site
in order for Kiewit to be able to perform the Work are issued and/or obtained.  
In the event of a delay in Substantial Completion not permitted by the terms of
this Contract, except as otherwise set forth in this Section 5.1, Kiewit’s sole
and exclusive liability and Owner’s sole and exclusive remedy for such delay
shall be:  (i) Days 1 – 30, $ ***, (ii) Days 31 – 60, $ ***, and (iii) Days 61
plus, $ *** (the “Base LDs”); provided, however, in the event any such delay in
Substantial Completion is due to a defect in Delta-T’s scope of work under
Kiewit’s subcontract with Delta-T, then, except as otherwise set forth in this
Section 5.1, Kiewit’s sole and exclusive liability and Owner’s sole

12


--------------------------------------------------------------------------------


and exclusive remedy for such delay shall be *** per Day (the “Reduced LDs”)
commencing on the 31st Day after the Guaranteed Substantial Completion (the
“Reduced LD Date”) (unless (x) during the thirty (30) day period between the
Guaranteed Substantial Completion Date and the Reduced LD Date a problem arises
due to Owner (other than Owner’s exercise of its rights under this Contract)
which prevents reaching Substantial Completion by the Reduced LD Date in which
event the Reduced LD Date will be extended by the number of days such problem
causes Substantial Completion not to be achieved or (y) on the Reduced LD Date
Substantial Completion has not been achieved due to a defect in Delta-T’s scope
of work under Kiewit’s subcontract with Delta-T involving a delay in equipment
delivery beyond Delta-T’s control (including a delay in delivery of replacement
equipment beyond Delta-T’s control which replacement equipment was due to
equipment failure) in which event the Reduced LD Date will be extended until
such equipment is delivered to the Plant Site); provided further; however, in
the event any such delay in Substantial Completion is due both to a defect in
Delta-T’s scope of work under Kiewit’s subcontract with Delta-T and also to
other reasons for which the Base LDs would apply (the “Base LD Causes”), then
until such time as the Base LD Causes are remedied such that the only remaining
reason, if any, Substantial Completion is not achieved is due to a defect in
Delta-T’s scope of work under Kiewit’s subcontract with Delta-T, then the Base
LDs shall be paid by Kiewit to Owner and not the Reduced LDs, and once such Base
LD Causes are so remedied, if the defects in Delta-T’s scope of work under
Kiewit’s subcontract with Delta-T have not been remedied so that Substantial
Completion has not yet been reached, then the Reduced LDs shall be paid by
Kiewit to Owner until Substantial Completion is reached.  In addition to the
foregoing, and notwithstanding any other provision of this Contract, but subject
to Section 16.1, in the event Substantial Completion is not reached by the
Guaranteed Substantial Completion Date, Kiewit and Owner agree to work together
and with Delta-T in a commercially reasonable and expeditious manner in order to
reach Substantial Completion at the earliest possible time.  Kiewit shall use
all reasonable efforts to comply with Owner’s wishes with respect to changes in
Schedule, but any i) material adjustment requested by Owner to the Schedule; or
ii) Owner’s

13


--------------------------------------------------------------------------------


inappropriate disapproval of deliverables as more fully set forth in Section
11.3.2, shall be deemed a change and Kiewit shall have no obligation to slow
down or accelerate its performance of the Work except in accordance with Article
6 below.

5.2                               Threshold.  Upon obtaining Substantial
Completion, Kiewit shall have *** days thereafter to increase the output of
merchantable ethanol product of the Plant from *** of the Nameplate to *** of
the Nameplate (*** per year of undenatured ethanol) (the “Threshold”).  However,
so long as Kiewit is working diligently and in good faith to reach the
Threshold, Owner shall agree to reasonable extensions of said *** day period.

5.3                               Early Completion Bonus.  If Substantial
Completion of the Plant is attained prior to *** months after the date of the
issuance of the Notice to Proceed, Owner shall pay Kiewit at the time of Final
Payment an early completion bonus equal to *** of the equivalent of delay
liquidated damages rate, had the Work been that same number of Days late for
each Day that Substantial Completion occurred prior to said date.  In no event
shall the early completion bonus exceed ***.

6.             Changes

6.1                               Issuance of Change Orders by Owner:  Owner may
by its written order require changes in the Work within the general scope of the
Contract consisting of additions, deletions or other revisions, provided that
the Contract Sum and payment schedule are adjusted to reflect the change in
Kiewit’s direct and indirect costs resulting from such changes, plus a
reasonable amount for profit, and that the time allowed for completion, warranty
obligations, and any other obligations of Kiewit affected by the changes are
adjusted to cover the consequences to Kiewit resulting from such change.  Kiewit
shall have the right to request a claim for such adjustments to the extent the
cumulative impact of such changes can reasonably be demonstrated.  The amount to
be paid to Kiewit, the effect on the Schedule, if any, and any other adjustments
to the Contract will be made by mutual agreement.

14


--------------------------------------------------------------------------------


6.1.1       Change Order Effect upon Performance.  If the change submitted by
Owner, in Kiewit’s good faith reasonable judgment, would have a detrimental
impact on performance of the Plant, Kiewit will have no obligation to proceed
with any change.

6.1.2       Change Order Dispute.  If there is a dispute as to whether a change
order is required, then Kiewit shall proceed with the change, without markup, on
a reimbursable basis until the dispute is resolved in accordance with Article
18.  If it is determined that a change order was required then Owner shall pay
Kiewit on a cost plus basis in accordance with Section 6.1.4 below.  If it is
determined that no change order is required then Kiewit shall reimburse Owner
for the amount that Owner has paid to Kiewit for said Work, together with
interest at the rate set forth in Section 8.4 below.

If the amount of the change order is in dispute, then Kiewit will proceed with
the change on a cost plus basis in accordance with Section 6.1.4 below.

6.1.3       Hazardous Substances.  Kiewit shall in no case be required to agree
to any change requiring Kiewit’s handling of PCBs, asbestos or any other
Hazardous Substances except to the extent such Hazardous Substance is brought
onto the site by Kiewit and/or Subcontractors (and not subsequently negligently
released by Owner or its other contractors or agents) or results from negligent
exacerbation of a known environmental condition by Kiewit or its Subcontractors.

6.1.4       Changes Priced On Cost Plus Basis.  For changes priced on a cost
plus basis, Kiewit shall be entitled to a *** total markup for off-site
overhead, contingency and profit.

6.1.5       Change Order for Expansion.  Owner’s issuance of a change order for
the expansion of Nameplate from 108,000,000 to 216,000,000 gallons per year of
un-denatured ethanol shall be allowed as within the general scope of the
Contract and Kiewit shall be entitled to a change in the Contract Sum, Schedule,
and Services, as mutually agreed so long as Owner first executes an amended
technology license agreement with Delta-T.

15


--------------------------------------------------------------------------------


6.2                               Notice of Instruction Constituting a Change;
Notice of Impact of Change Order:  If Kiewit receives instructions from Owner,
which in Kiewit’s opinion constitute a change in the Work, Kiewit shall so
advise Owner within eight (8) Business Days of receipt of such instruction.  If
Kiewit receives a change order under Section 6.1 above or becomes aware of a
constructive change order described at Section 6.3 below, or gives Owner a
notice that an instruction of Owner constitutes a change, then Kiewit shall
within eight (8) Business Days thereafter submit to Owner a statement of the
impact of such change on the Contract Sum, payment schedule or Schedule;
provided however, the warranties and any other provisions of the Contract will
not be affected thereby.  Kiewit shall not delay prosecution of the Work.

6.3                               Constructive Change Orders:  Any of the
following shall entitle Kiewit to request an increase in the Contract Sum and/or
an extension of the Schedule: (a) a material modification of applicable law,
ordinance or regulation after the Date of Commencement, (b) a Force Majeure
Event (provided however that in no event shall Kiewit be entitled to an increase
in the Contract Sum to the extent due to a Force Majeure Event), (c) unknown or
differing site conditions at the Plant Site described at Article 4 above, (d)
discovery of Hazardous Substances or archaeological materials at the Plant Site
which were not previously disclosed to or known by Kiewit, (e) suspension by
Owner, (f) material delay by Owner, or its subcontractors in the performance of
Owner’s obligations under the Contract, that results in a material delay in the
performance of the Work by Contractor or its Subcontractors, (g) interference
(but not the exercise of Owner’s rights under the Contract) by Owner or its
subcontractors in any material respect in the performance by Contractor, or its
Subcontractors, of the Work that results in a material delay in the performance
of the Work by Contractor or its subcontractors, and (h) suspension or
injunction by court order (unless such suspension or injunction is the result of
actions taken by Kiewit or its Subcontractors under this Contract).  Kiewit
shall provide written notice to Owner promptly upon becoming aware of any of the
events above, or, in the case of a Force Majeure Event, promptly upon becoming
aware that there may be a schedule impact  from such event.

16


--------------------------------------------------------------------------------


7.             Commissioning, Testing, and Performance

7.1                               Mechanical Completion, Commissioning and
Startup:  Commencing six (6) months prior to the anticipated Mechanical
Completion Date, Kiewit shall provide to Owner written notice of said estimated
date and provide, not less than monthly, periodic written updates of this
estimated completion date.  Kiewit shall give Owner prompt reasonable written
notice when Kiewit believes that the Work has reached Mechanical Completion. 
Kiewit shall commence Commissioning upon achievement of Mechanical Completion. 
Mechanical Completion shall be achieved when the requirements therefor listed in
Exhibit E have been satisfied.  Kiewit shall Startup the Plant as soon as
reasonably practicable after Mechanical Completion has been achieved.

7.2                               Substantial Completion and Threshold Tests: 
At such time(s) as Kiewit believes the Plant is operating at sufficient capacity
to meet the output levels required for Substantial Completion and subsequently,
the Threshold, testing shall be conducted to confirm that the required levels of
merchantable ethanol product are being produced at the Plant.  The testing to
determine whether the output levels required for Substantial Completion and
subsequently the Threshold have been obtained shall continue for a period of
twenty (24) hours and shall be at a stable production rate for such period and
shall otherwise meet the requirements set forth on Exhibit C.  A separate test
shall be conducted to determine whether the output levels required for
Substantial Completion and for the Threshold have been met, unless the parties
mutually agree in writing otherwise, or unless the output levels required for
both Substantial Completion and the Threshold have been met by a single test.

7.3                               Performance Test and Performance Guarantees: 
Kiewit shall begin the Performance Test as soon as reasonably practicable after
the Threshold has been achieved.  Kiewit shall cause the Plant to meet or exceed
the Performance Guarantees set forth in this Section 7.3 while demonstrating at
the time of the final Performance Test that the Plant meets all requirements of
the Air Permit issued for the Plant.  All quantities set forth below are based
on average quantities over the period of the applicable Performance Test.

17


--------------------------------------------------------------------------------


7.3.1       Anhydrous Undenatured Ethanol Production Guarantee

Anhydrous Fuel

Ethanol Production

Rate:

 

Minimum *** US undenatured gallons per hour (average) based on a minimum
feedstock specification of *** lb/bushel test weight corn containing a maximum
of *** moisture (by weight), a minimum of *** dry fermentable starch (by weight)
and a maximum of *** foreign material (by weight).

 

 

 

 

 

When blended with the proper denaturant, denatured ethanol will meet
specifications for fuel ethanol per ASTM D4806-06.

 

 

 

Anhydrous

Fuel Ethanol Yield:

 

Minimum *** pounds un-denatured fuel ethanol per pound of dry fermentable starch
(average) in corn feed based on a minimum feedstock specification of ***
lb/bushel test weight corn containing a maximum of *** moisture (by weight), a
minimum of *** dry fermentable starch (by weight), and a maximum of *** foreign
material (by weight).

 

7.3.2       Utility Consumption Guarantees

Natural Gas.

 

Maximum *** BTU HHV per gallon (average) of un-denatured fuel ethanol produced
for gas-fired boilers and gas fired ring dryers based on natural gas provided at
a minimum gas quality of *** BTU per standard cubic foot (1atm, 70° F), and ***
to *** maximum (weight) DDGS moisture content.

 

7.4                               Condition to Performance Guarantees.  If any
breach of warranty under this Contract or failure to meet the Performance
Guarantees under this Contract is the result of:

18


--------------------------------------------------------------------------------


7.4.1       The feedstock provided by Owner, not being in compliance with the
conditions described in Section 7.3.1 or 7.3.2, as applicable;

7.4.2       Abuse, or poor maintenance, of the Equipment;

7.4.3       Owner’s failure to fulfill any of its obligations, which
individually or in the aggregate are material, under the Performance Test
protocols set forth in Exhibit C;

7.4.4       Owner’s failure, in any material way, to operate the Plant in
accordance with the operating manuals and instructions provided by Kiewit;

7.4.5       Owner designing or procuring equipment and systems, other than under
this Contract, that fail to meet Delta-T’s basic process design specifications
for energy efficiency;

7.4.6    Owner fails to provide electrical service with at least a 0.85 power
factor;

then Kiewit shall notify Owner, Owner shall take the necessary corrective
actions and the affected Performance Tests shall be re-run at Owner’s expense. 
However, if Owner refuses or fails  to provide the requested items, then Kiewit
shall have no obligation or liability for any such breach of the applicable
warranty or Performance Guarantees under this Contract.

7.5                               Substantial Completion:  Substantial
Completion shall be achieved when the requirements for Substantial Completion in
Exhibit E have been satisfied.  Kiewit shall provide Owner a certificate of
Substantial Completion certifying that all requirements for Substantial
Completion have been met at the time when all requirements for Substantial
Completion have been achieved.  Owner shall have three (3) Business Days after
receipt of such certificate to advise Kiewit as to whether it agrees Substantial
Completion has been achieved.  Owner shall specify in detail any requirements
for Substantial Completion which it believes Kiewit has failed to achieve within
seven (7) Business Days after receipt of such certificate.  Substantial
Completion shall be deemed to have occurred on the date when the last of the
requirements for Substantial Completion has been achieved.  Kiewit agrees that
Kiewit, at Kiewit’s sole cost and expense, shall take

19


--------------------------------------------------------------------------------


whatever action is reasonably necessary and consistent with sound engineering
practices to cause the Plant to reach Substantial Completion; provided, Kiewit
shall not, except as set forth in Section 16.1 below, be responsible for costs
associated with any defects in Delta-T scope of work under Kiewit’s subcontract
with Delta-T which result in failure to achieve Substantial Completion; Kiewit
shall, however, be responsible for any costs which are reimbursed to Kiewit by
any manufacturer or supplier associated with such defects.

7.6          Cure:  After Substantial Completion (at which point care, custody
and control transfers to Owner in accordance with Article 13), Owner shall allow
Kiewit reasonable access to the Plant.  After reaching Substantial Completion,
Kiewit agrees that Kiewit, at Kiewit’s sole cost and expense, shall take
whatever action is reasonably necessary and consistent with sound engineering
practices to cause the Plant to reach the Threshold; provided, Kiewit shall not,
except as set forth in Section 16.1 below, be responsible for costs associated
with any defects in Delta-T scope of work under Kiewit’s subcontract with
Delta-T which result in failure to achieve the Threshold; Kiewit shall, however,
be responsible for any costs which are reimbursed to Kiewit by any manufacturer
or supplier associated with such defects.

After reaching the Threshold, Kiewit shall, for a period of up to six (6) months
thereafter and subject to Section 16.1, (i) use good faith efforts to  cause the
Plant to satisfy the Performance Guarantees in Section 7.3 and to re-run the
Performance Tests as needed during that period; provided, Kiewit shall not,
except as set forth in Section 16.1 below, be responsible for costs associated
with any defects in Delta-T scope of work under Kiewit’s subcontract with
Delta-T which result in failure to achieve the Performance Guarantees; Kiewit
shall, however, be responsible for any costs which are reimbursed to Kiewit by
any manufacturer or supplier associated with such defects, and (ii) complete all
Punch List items to the reasonable satisfaction of Owner.  Kiewit shall have the
foregoing period of time in which to satisfy the obligations in the preceding
sentence before being subject to paying any liquidated damages.

Kiewit is obligated to continue all aspects of the Work necessary to achieve
completion of Performance Tests, Substantial Completion, the Threshold, and
Final Acceptance (and in connection therewith, Kiewit is obligated to expend all
necessary

20


--------------------------------------------------------------------------------


funds, devote all necessary time, and provide or procure all necessary work,
materials, labor and services), except as such obligation is limited by Section
16.1 below.  All cost and expense associated with meeting such obligation,
including any necessary acceleration of the rate of work will, unless and except
to the extent required in accordance with Article 6, be for Kiewit’s account.

7.7                               Liquidated Damages and Maximum Damages for
Performance Guarantees:  If the Plant has achieved Substantial Completion and
Threshold, but has not achieved one or more of the Performance Guarantees set
forth in Section 7.3 above during a Performance Test as provided herein, and
Kiewit has not been able to correct the defect and pass all components of the
Performance Tests within the time set forth at Section 7.6 above, then Kiewit
shall pay to Owner liquidated damages based on the net amount (i.e. the amount
of damages in each case for which damages apply shall be netted against the
countervailing factor in each case for which the countervailing factor applies,
to determine the final net performance liquidated damages if any) due as set
forth in Section 7.8 below up to a maximum cumulative amount in accordance with
Article 16 of the General Conditions of this Contract.  Notwithstanding the
foregoing limitations on damages for failure to reach the Performance
Guarantees, Kiewit shall be obligated to continue all aspects of the Work
necessary to achieve the Performance Guarantees, except as such obligation is
limited by Section 16.1.  For the avoidance of doubt, the countervailing factors
shall not be taken into account for the purposes of determining whether
Substantial Completion or the Threshold has been achieved.  Kiewit shall pay
such liquidated damages no later than the date that is six (6) months after the
achievement of the Threshold.

The sum of the countervailing factors, determined as set forth under Section 7.8
below, shall be deducted from the sum of the damages determined thereunder.  In
no case, however, shall Owner have any obligation to pay Kiewit as a result of
such calculation.  If the countervailing factors are greater than the damages,
the performance liquidated damages shall be deemed to be zero.

21


--------------------------------------------------------------------------------


7.8                               Amount of Damages and Countervailing Factors

Fuel Ethanol Yield:

 

*** per *** pounds of anhydrous undenatured ethanol (average per ASTM D4806-06)
per pound of dry fermentable starch that the Performance Test results show lower
or higher than the guaranteed Anhydrous Fuel Ethanol Yield listed in Section
7.3.1 above. To the extent the yield is lower the resulting number shall
constitute damages. To the extent that it is higher the resulting amount shall
be a countervailing factor.

 

For purposes of calculating damages as set forth above, damages shall be
measured in increments of .001. An increment of .0005 or less is rounded down.
An increment of .0006 or above would be rounded up.

 

 

 

Fuel Ethanol

Production Rate:

 

*** per 10 US gallons per hour of anhydrous undenatured ethanol (average per
ASTM D4806-06) that the Performance Test results show lower or higher than the
guaranteed Anhydrous Fuel Ethanol Production Rate listed in Section 7.3.1 above.
To the extent the rate is lower the resulting number shall constitute damages.
To the extent that it is higher the resulting amount shall not be a
countervailing factor.

 

 

 

Natural Gas

Consumption:

 

***

***

***

***

 

7.9                               Damages Reasonable:  The Parties acknowledge
and agree that the terms of this Contract with respect to liquidated damages,
including those payable under this Article 7, are fair and reasonable
considering the damage Owner would sustain in the event of the failure of the
Plant to meet the Performance Guarantees set forth in Section 7.3 above, that
such damages have been agreed upon and fixed as liquidated damages because of
the difficulty of ascertaining as of the date hereof the exact damages that
would be sustained by Owner, and that such liquidated damages provisions shall
be applicable regardless of the actual amount of damages sustained.  All amounts
shall be paid as liquidated

22


--------------------------------------------------------------------------------


damages and not as a penalty.  The Parties specifically waive the right to
challenge the liquidated damages rates and limits provided herein. 
Notwithstanding the foregoing limitations on damages for failure to reach the
Performance Guarantees, Kiewit shall be obligated to continue all aspects of the
Work necessary to achieve the Performance Guarantees, subject to the limitations
set forth in Section 16.1.

7.10                        Performance Bonus:  Upon Final Acceptance, Kiewit
and Owner shall cooperate during a six-month bonus period of operation.  Owner
agrees to pay to Kiewit a bonus of *** for each *** above *** of Nameplate,
capped at a bonus of ***; provided that the Plant meets the requirements of all
applicable permits required for the operation of the Plant on a continuous basis
(e.g. if there is an annual limit on emissions, the operation of the Plant at
the levels during the applicable period, if operated on a continuous basis for a
year, would meet the applicable annual emissions requirements).  Kiewit has six
(6) months from Final Acceptance to achieve this bonus.  The bonus shall be
determined by reviewing operating data on rolling two-week periods commencing on
the date of Final Acceptance.  Bonus shall be payable thirty (30) Days after
achieving these bonus criteria.

7.11                        Training of Owner’s Personnel:  Kiewit shall provide
the training described in Exhibit A.  Owner shall provide appropriate personnel,
and Kiewit shall provide such training, at times mutually agreed by them,
commencing prior to Commissioning in sufficient time to prepare Owner’s
employees to perform Commissioning and Startup and to perform their obligations
with respect to the Performance Test.

7.12                        Use of Plant Prior to Final Acceptance:  Owner may
use the Plant for commercial purposes on or after the achievement of Substantial
Completion.  If Owner elects to use any portion of the Work for commercial
purposes prior to Final Acceptance, it shall allow Kiewit reasonably
unrestricted access to the Plant to do all things required to be done to
complete the Punch List and achieve Final Acceptance and to meet full
Performance Guarantees, as long as such access does not unreasonably interfere
with Owner’s use of the Plant for commercial

23


--------------------------------------------------------------------------------


purposes.  In the event Owner fails to comply with its obligation to provide
Kiewit access to the Plant as set forth in the preceding sentence, (i) for each
day that Owner so fails to provide such access, Kiewit shall have an additional
day to satisfy its obligations hereunder which were adversely affected by
Owner’s failure to so provide such access and (ii) if such failure to so provide
such access is for an aggregate of thirty (30) days, then at the end of such
thirty (30) aggregate day period, if Final Acceptance has not yet occurred, the
matters set forth in items (i), (ii) and (iii) of the definition of Final
Acceptance shall be deemed to have occurred.

7.13                        Final Acceptance:  Kiewit shall provide Owner a
certificate of Final Acceptance certifying that all requirements for Final
Acceptance have been met at the time when all requirements for Final Acceptance
have been achieved.  Owner shall have ten (10) Business Days after receipt of
such certificate to advise Kiewit as to whether it agrees Final Acceptance has
been achieved.  Owner shall specify in detail any requirements for Final
Acceptance which it believes Kiewit has failed to achieve.  Final Acceptance
shall be deemed to have occurred on the date when the last of the requirements
for Final Acceptance has been achieved.

8.             Price and Payment

8.1                               Contract Sum:  Owner will pay Kiewit for the
full and satisfactory completion of the Work the Contract Sum of ***, or such
other sum as may be adjusted in accordance with this Contract, plus Excluded
Taxes required under applicable laws to be paid or remitted by Kiewit in
connection with the Work.  Owner shall be credited against the Contract Sum with
all amounts paid by Owner or its affiliates under the AWA and the Pre-EPC
Agreement.  The Contract Sum includes the cost of materials and Equipment
described in the AWA and the Pre-EPC Agreement to the extent such materials and
Equipment are incorporated into the Work.  In addition, the Contract Sum
includes allowances for each of the matters (and for the amounts) set forth on
Exhibit P.  The Contract Sum shall be adjusted for (a) preliminary site Work and
piling Work according to the difference between (i) the estimate for such Work
set forth on Exhibit P and (ii) Kiewit’s actual costs of performing such
preliminary site Work and piling Work plus a

24


--------------------------------------------------------------------------------


markup of *** and (b) all other Work set forth on Exhibit P (i.e. other than
preliminary site Work and pilings Work) according to the difference between (i)
the estimate for such Work set forth on Exhibit P and (ii) Kiewit’s actual costs
of performing such Work (without any markup).  All matters covered under the AWA
and Pre-EPC Agreement are superseded by the provisions of this Contract and are
covered hereby.  The license fee to be paid by Owner under the License Agreement
shall be paid by Owner directly to Delta-T and is not included in the Contract
Sum.  If the Notice to Proceed is provided more than ninety (90) days after the
execution date of this Contract, the Contract Sum and the Guaranteed Substantial
Completion Date shall be subject to equitable adjustment in accordance with
Article 6.

The Contract Sum does not include Excluded Taxes.  Excluded Taxes means any: (i)
taxes imposed by any Governmental Entity on the gross receipts earned by, or
paid to, Kiewit on the Contract Sum or any other amounts to be paid by Owner to
Kiewit hereunder or any portion of such amounts thereof, (ii) sales or use taxes
imposed on Kiewit or any of its Subcontractors for purchases or sales of
Equipment or any other materials to be installed in, affixed to, or incorporated
into the Plant or the Plant Site or (iii) any property taxes imposed directly or
indirectly by any Governmental Entity on the Plant, Equipment, or any other
materials to be installed in, affixed to, or incorporated into the Plant or the
Plant Site; provided, however, Excluded Taxes do not include any tax based on
the net income of Kiewit or its Subcontractors.  If Kiewit or any of its
Subcontractors are, now or in the future, required to collect from Owner or pay
any Excluded Taxes with respect to all or any part of the Work (other than any
such tax based on income), then that amount shall be paid by Owner at Kiewit’s
request, in addition to the Contract Sum.  Kiewit shall (and shall make a good
faith effort to cause its Subcontractors to) cooperate with and provide
reasonable assistance to Owner in obtaining any exclusions, exemptions or
credits from any Excluded Taxes and to minimize said Excluded Taxes.  Owner
shall hold harmless, defend and indemnify Kiewit and its Subcontractors for, and
reimburse to Kiewit or any of its Subcontractors, any Excluded Taxes, interest
or penalties associated therewith, or any other amounts, that must be paid by
Kiewit or any of its Subcontractors as a result of an assessment or other action
by a Governmental Entity as the result of Kiewit’s or Kiewit’s Subcontractors’

25


--------------------------------------------------------------------------------


reliance upon Owner’s claims of entitlement to any exemptions or reductions of
Excluded Taxes.  Upon Kiewit or any of its Subcontractors receiving any such
assessment or notice of any such other action by a Governmental Entity, Kiewit
shall, and shall cause its Subcontractors to, promptly notify Owner of same. 
Upon Owner’s receipt of such notice from Kiewit or its Subcontractors, Owner
shall undertake the defense of any such assessment or other action by the
applicable Governmental Entity, and Kiewit shall, and shall cause its
Subcontractors to, cooperate with Owner in such defense.  Owner shall have the
right to control such defense of any such assessment or other action by the
applicable Governmental Entity.  A preliminary listing of available tax
exemptions and concessions expected to be applicable to or available to the
construction or operation of the Plant is attached hereto as Exhibit Q.

If Kiewit or any of its Subcontractors are required by applicable laws or are
otherwise required to pay Excluded Taxes, Kiewit shall include requests for
payment or reimbursement of such Excluded Taxes with Applications for Payment,
the Final Payment, or any time within ninety (90) Days of a requirement by a
Governmental Entity to pay such Excluded Taxes.

8.2                               Termination Fee:  In the event that Owner
exercises a right to terminate under Section 9.4, or in the event that Kiewit
terminates this Contract under Section 9.3 (provided the suspension of the Work
which resulted in such termination by Kiewit does not include a suspension due
to a Force Majeure Event),  the Owner shall pay in addition to sums due under
Section 9.4 of the General Conditions, a fee determined as follows, as a
liquidated damage for lost opportunity cost and not as a penalty: 

Termination:

 

Termination Fee as a Percentage
of Total Contract Sum

Within Ninety (90) Days after the Date of Commencement

 

***

From Ninety-one (91) to one hundred fifty (150) Days after the Date of
Commencement

 

***

From One hundred fifty-one (151) to two hundred ten (210) Days after the Date of
Commencement

 

***

 

26


--------------------------------------------------------------------------------


8.3                               Payment Terms:  Owner shall provide a
mobilization payment to Kiewit in accordance with and at the times set forth in
Exhibit B.  Owner shall make monthly progress payments according to percentage
of completion beginning with and including payments made for work done under the
AWA or Pre-EPC Agreement as set forth on Exhibit R, which payment schedule shall
reflect the concept of “cash neutrality”.  For purposes of this Contract, “cash
neutrality” shall mean that Kiewit will not be required to be out of pocket at
any time for any amounts owed by Kiewit for the Work and that Kiewit shall not
be paid by Owner for the Work in advance in such a manner that would result in
Kiewit being cash positive as reasonably estimated by Owner and Kiewit. In the
event the payment schedule set forth on Exhibit R conflicts with the foregoing
definition of Cash Neutrality, the parties agree to conform said exhibit
accordingly.  Kiewit shall submit Applications for Payment in the form set forth
at Exhibit B.1, together with reasonable supporting documentation for said
Application, to Owner.  Owner shall, through Owner’s Representative, sign the
Certificate for Payment set forth on the Application for Payment for the full
payment applied for, unless it believes that all or any part of such amount is
not then due.  If Owner believes all or part of the amount requested in the
Application for Payment is not then due, Owner shall amend the Application for
Payment contained therein by indicating the amount, if any, that it believes to
be due, and shall sign the application as amended and deliver the certificate,
together with written notice of Owner’s reasons for certifying less than the
whole amount applied for.  Retainage for each payment shall be *** for a 108 MGY
plant; provided however, that Kiewit may provide an adjustable and irrevocable
letter of credit in lieu of retainage in a form reasonably acceptable to Owner. 
There shall be no retainage for Equipment that was the subject of the AWA.    In
addition, upon payment of *** of the Contract Sum (excluding payments for
Equipment that was the subject of the AWA), and provided Kiewit is in material
compliance with this Contract, there shall be no retainage on any further
payments under this Contract.  Upon reaching the Threshold, and provided
Contractor is in material compliance with this Contract, Owner shall release the
retainage in exchange for Kiewit providing Owner a letter of credit for an
amount equal to *** of the agreed upon estimated value of the

27


--------------------------------------------------------------------------------


cost of completion of Punch List items plus any potential liability of Kiewit
for liquidated damages.  Owner shall wire transfer, in immediately available
funds, all amounts for which it has issued certificates, within fifteen (15)
Business Days of the date of its receipt of the Application for Payment, to a
bank account to be selected by Kiewit.  If Owner does not certify payment in the
amount of the Application, and Kiewit and Owner cannot agree on a revised amount
within five (5) Business Days of the date of the Owner’s submittal of the
amended Application for less than the full amount, then either Party may
commence the Dispute Resolution process in accordance with Article 18.  In any
case, when the reasons stated by Owner for withholding payment of any amount for
which an application has been made are removed to Owner’s reasonable
satisfaction, in whole or in part, Owner shall immediately issue a Certificate
for Payment for the amount withheld (to the extent the reason stated for
withholding is removed) and make payment, via wire transfer as described in this
Section 8.3, of the amount so certified on or before the date that the next
payment is due.

8.4                               Late Payment:  Late payments by either Party
shall bear interest at the rate of Wall Street Journal prime rate plus two
percent (2%).

8.5                               Mechanic’s Lien Waivers and Indemnity:  Kiewit
shall pay promptly for all amounts due for all materials, labor, Service and
Equipment used in or in connection with the performance of this Contract,
including those of its Subcontractors, when bills or claims become due, and
shall indemnify and hold harmless Owner from and against all claims of its
Subcontractors.  Owner shall give Kiewit prompt notice of any such claim upon
receipt by Owner of any such claim.

8.6                               Mechanic’s Liens:  Kiewit shall keep the Plant
Site and any other adjacent real property owned or leased by Owner and all other
property of Owner which is located on the Plant Site or such adjacent real
property, free and clear of laborer’s, materialmen’s and mechanic’s or similar
type liens arising out of the performance of the Work, unless Owner fails to
make required payments to Kiewit as set forth in this Article 8 and then only to
the extent Owner has failed to make such payments.  Owner shall promptly notify
Kiewit in writing of any lien so

28


--------------------------------------------------------------------------------


arising of which it has notice or knowledge.  Kiewit shall provide to Owner as a
condition to payments to be made pursuant to Article 8, a partial release of
lien in the form of Exhibit B.2.1 duly executed by Kiewit and any major
Subcontractors (those with subcontracts having a value of over $500,000) and
shall also obtain and timely provide a complete release of lien and general
release with respect to any such subcontract for which full and final payment is
made, in the form of Exhibit B.2.  In each case, the release of lien may be for
an amount less amounts that will be paid from the payment for which such release
of lien is requested.  Kiewit shall promptly pay each Subcontractor upon receipt
of payment from Owner of the amount invoiced that is undisputed and due to such
Subcontractor.

If notwithstanding the foregoing, a lien is attached to the Plant, or the Plant
Site, or any part thereof, without limiting any other rights of Owner, Owner
shall have the right, at its option, to take all action reasonably necessary to
discharge such lien upon thirty (30) days prior written notice to Kiewit of such
lien.  Kiewit shall reimburse Owner for all amounts expended by Owner to obtain
such discharge, including all costs and attorney’s fees and expenses and Owner
shall have the right to deduct such amounts from payments otherwise due to
Kiewit which will be debts due and payable by Kiewit to Owner.

8.7                               Final Payment:  Kiewit shall invoice Owner for
the final amount due to it under this Contract upon reaching Final Acceptance. 
Payment of all of the Contract Sum remaining unpaid, and any and all other
amounts owing to Kiewit under the Contract (less and except any amounts owed by
Kiewit to Owner), shall be made within thirty (30) Days after Final Acceptance
and receipt by Owner of a final invoice; provided, that such payment shall not
become due until Kiewit submits to Owner an affidavit in form and substance
reasonably satisfactory to Owner that all payrolls, undisputed amounts owed to
Subcontractors, suppliers and materialmen and any other indebtedness which might
be or give rise to a lien against the Plant or the Plant Site arising out of
performance of the Work or any portion thereof have been paid.

29


--------------------------------------------------------------------------------


8.8                               Effect of Payment

No payment, final or otherwise or verification under this Article 8, shall
constitute a waiver of claims by Owner or constitute or be deemed an acceptance,
in whole or in part, of any portion of the Plant not in accordance with this
Contract.

Upon receipt by Kiewit of payment in respect of the final Application for
Payment pursuant to Section 8.7 (“Final Payment”), Kiewit releases Owner from
any claim for payment for the Work.  For the avoidance of doubt, the sums paid
to Kiewit in respect of its final Application for Payment pursuant to Section
8.7 shall constitute a valid and binding Final Payment for the purposes of this
Section 8.8.

8.9                               Set-Off

Owner may deduct from moneys otherwise due to Kiewit:

(i)            any debt or other moneys due from Kiewit to Owner in relation to
the Contract; and

(ii)           any claim to money which the Owner may have against the Kiewit
whether for damages (including liquidated damages) or otherwise, under this
Contract or otherwise at law relating to the Work.

9.             Rights of Owner and Kiewit to Suspend Work or Terminate

9.1                               Owner’s Right to Terminate For Cause:  Owner
may terminate this Contract if Kiewit commits or is subject to (a) voluntary
bankruptcy, liquidation, reorganization or insolvency; (b) involuntary
bankruptcy liquidation, reorganization or insolvency; (c) false or materially
misleading representation or warranty; (d) assignment or transfer without
permission; (e) failure to maintain insurance coverage as required; (f) failure
to comply with any applicable law or permit; (g) cessation or abandonment of the
Services (unless due to an emergency and then only for the duration necessitated
by the emergency or due to Owner’s failure to make payment as required); (h)
failure to supply sufficient skilled workers or suitable materials and
equipment; (i) failure to achieve Substantial Completion within one hundred
eighty (180) Days of the Guaranteed Substantial Completion Date; (j) failure to
perform or observe any other material provision of this Contract; or (k)
termination or repudiation of the EPC Guaranty

30


--------------------------------------------------------------------------------


or voluntary or involuntary bankruptcy or insolvency of the guarantor under the
EPC Guaranty; and, in the case of (c), (e), (f), (g), (h), or (j), Kiewit fails
to cure such breach within thirty (30) Days (or such longer period (not to
exceed one hundred eighty (180) Days) in the case of (e), (f), (h) or (j)) from
written notice of such breach as may be commercially necessary.

Upon such termination Owner may take possession of the Work completed by Kiewit
or delivered to the Plant Site and all materials and Equipment at the Plant Site
acquired for incorporation into the Work and owned by Owner or Kiewit, take
assignment of all purchase orders and subcontracts related to the Work and
complete the Work by whatever reasonable method Owner may deem expedient.  Owner
shall permit Kiewit access to the Plant Site after such termination as
reasonably required by Kiewit to remove any equipment, trailers, supplies, goods
and materials maintained by Kiewit in connection with the Work but not intended
to be incorporated into the Plant, or owned or used by any of its Subcontractors
under subcontracts not to be assigned to Owner.  In the event of termination for
any of the reasons set forth above, Kiewit will be liable to Owner for any
reasonable costs incurred by Owner to build the Plant as specified, in excess of
the Contract Sum, up to a maximum of one hundred percent (100%) of the Contract
Sum.  In case of such termination, the license granted under Section 2.4 above
shall remain effective.

9.2                               Kiewit’s Right to Suspend Work:  If Owner does
not pay Kiewit amounts that Owner has certified in writing for payment by the
date such payment is due, then Kiewit may, upon fifteen (15) Days written notice
to Owner, suspend the Work until payment of the amount owing has been received. 
If Kiewit suspends the Work under this Section 9.2, then Kiewit shall be
entitled to a change order in accordance with Article 6.

9.3                               Kiewit’s Right to Terminate:  Kiewit may
terminate the Contract on fifteen (15) Days written notice to Owner if the Work
is suspended, without fault on the part of Kiewit or, any of its Subcontractors,
for more than one hundred eighty (180) consecutive Days.  In such event the
termination shall be treated as if it were a termination for convenience by
Owner, in accordance with Section 9.4, except that no Termination Fee shall be
owed under Section 8.2 if such suspension

31


--------------------------------------------------------------------------------


which resulted in such termination included a suspension due to a Force Majeure
Event.

9.4                               Termination for Convenience by Owner.  Owner
shall have the right, in its sole discretion, to terminate this Contract for
convenience by giving written notice to Kiewit, but in the event of such
termination for convenience, Owner will not enter into a contract with another
person or entity to construct the Plant.  Upon such notice Kiewit shall
immediately stop work and take all necessary and prudent actions to protect and
preserve the Work, and to minimize Owner’s costs in terminating the project at
that stage of completion.  Upon such termination Owner shall pay Kiewit (a) all
amounts then due to it under this Contract as of the date of termination,
including all amounts completed but not yet invoiced, and including the
portions, if any, of such amounts that would have been held as retainage in
accordance with Section 8.3 (or shall release the letter of credit in lieu of
retainage, or the Punch-list letter of credit as applicable),  (b) all
unavoidable costs payable to Subcontractors, including, without limitation, fees
for cancellation or breakage costs, and Kiewit’s costs of demobilization, and
(c) a termination fee calculated as set forth in Section 8.2, but in no event
shall the total of such amounts set forth in Paragraphs (a) - (c) above exceed
the Contract Sum.  For this purpose, the amounts then due to Kiewit shall be
deemed to be all amounts billed in accordance with Exhibit B up to the date of
termination, plus the value of all goods delivered and services performed under
this Contract and not billed as of the date of termination less any amounts
which have been prepaid by Owner for said items.  In the event that the Parties
cannot agree on the total amount due within thirty (30) Days of the date of
Kiewit’s demand for payment hereunder and delivery by Kiewit to Owner of all
backup documentation supporting the amounts claimed to be owed by Kiewit, either
Party may initiate the Dispute Resolution process set forth in Article 18 below.

9.5                               Owner’s Right to Suspend.  Owner shall have
the right, in its sole discretion to suspend work under this Contract for
periods of time up to one hundred eighty (180) days individually and in the
aggregate.  In such event, Kiewit shall be entitled to an equitable adjustment
to the Contract Sum and to the Schedule in accordance with Article 6 herein,
including, but not limited to, an adjustment for

32


--------------------------------------------------------------------------------


costs of escalation for labor and materials, unless such suspension is due to
the failure of Kiewit or its Subcontractors to act in accordance with Good
Industry Standards in the performance of their obligations under this Contract.

10.                               Safety and Security

10.1                        Premises:  Kiewit will keep the Plant Site clean and
orderly and will insure that its Subcontractors do likewise.  At completion of
the Work, Kiewit shall leave the Plant Site clean of all debris resulting from
performance of the Work and in an orderly condition, to enable safe and reliable
operation of the Plant in accordance with Applicable Laws.

10.2                        Security:  During construction and installation of
the Work, Kiewit shall be solely responsible to protect the Work and all
Equipment and materials to be used in connection with the Work and located on
the Work site safe from injury, defacement, theft or damage and all equipment
owned or leased by Kiewit or any of its Subcontractors, and all other equipment
and goods of any kind located at the Plant Site for the purpose of performing
the Work.  Kiewit shall hire guards and watchmen as reasonably necessary to
watch the Plant Site and shall take other actions as appropriate to maintain the
security of the Plant Site and prevent loss or damage to the Plant, the
Equipment or the Plant Site.  Without limiting the foregoing provisions of this
Section 10.2, Kiewit shall ensure that lay-down and staging operations, parking
and warehousing, is adequately protected from theft, damage or mischief.

10.3                        Safety: Kiewit will insure all its labor and other
authorized personnel comply with all appropriate safety and security
regulations, procedures or standards of Kiewit and governmental authorities and
in accordance with Owner’s safety standards set forth in Exhibit S attached
hereto. Kiewit shall furnish and maintain all necessary safety equipment and
training for its employees and shall maintain a safe work site at all times.

33


--------------------------------------------------------------------------------


11.          Project Execution

11.1                        Kiewit Representatives:  Kiewit will keep a
competent Project Manager (“Kiewit’s Project Manager”) assigned to the Work at
all times during its performance of the Work and shall immediately notify Owner
of said appointment, provided that the appointment shall be subject to the
reasonable approval of Owner.  Kiewit’s Project Manager shall represent Kiewit,
and written communications given to Kiewit’s Project Manager shall be as binding
as if given to Kiewit itself.  Kiewit shall have the Kiewit Project Manager on
site, or available in person or by telephone within twenty four 24 hours, at all
times during the performance of the Work.

11.2                        Owner Representative:  Owner will have at all times
during the progress of the Work, a competent representative (“Owner’s
Representative”) assigned to the Work.  Owner’s Representative shall represent
Owner, and written communications given to Owner’s Representative shall be as
binding as if given to Owner itself.  Owner shall have its Owner’s
Representative on site, or available in person or by telephone within twenty
four 24 hours, at all times during the performance of the Work.

11.3                        Project Reviews and Approvals:

11.3.1     Reviews:  Kiewit will, as appropriate, and additionally upon Owner’s
request, issue a project progress schedule to Owner which shall include the
schedule and status of construction and procurement activities and estimated
time to complete the Work.  Kiewit shall participate in reviews of the progress
of the Work at the Work site at Owner’s request as set forth in Exhibit A, and
if no provision for progress reviews is made in such exhibit, at Owner’s request
up to once each month.  Owner may review and comment on any plan, drawing or
specification that Kiewit delivers to Owner.  No review or comment made by Owner
shall result in Owner’s being deemed to have assumed any responsibility for any
of the Work.  Kiewit shall attempt to incorporate Owner’s comments where it can
do so without materially increasing Kiewit’s cost, the time required for
performance, or any of its other obligations, but Kiewit shall have no
obligation to suspend work to allow time for review and comment except as

34


--------------------------------------------------------------------------------


provided in the Schedule, or to incorporate any of Owner’s comments except as
required in order to comply with Kiewit’s obligations under the Contract, or as
agreed under Article 6 above.

11.3.2     Approval Process:  If Exhibit A or the Schedule provides for approval
by Owner of any document, then, Owner shall be deemed to have given its approval
unless it delivers written notice of its disapproval, and the specific reasons
for its disapproval within the time allowed according to the Exhibit or
Schedule, or in the absence of statement of the time allowed, within five (5)
business days of receipt of the document or written request for approval; In the
event that the reason for disapproval by the reviewing Party results from
failure of the other Party (“submitting Party”) to fulfill any of its
obligations under this Contract, then the submitting Party shall correct the
work or document requiring correction and resubmit it for review.  The reviewing
Party shall have the longer of three (3) Business Days, or one-half the time
allowed according to the applicable Exhibit or Schedule if such time is
prescribed, for the initial review to approve or disapprove the resubmitted work
or document, and it shall be deemed to have given its approval unless it
delivers written notice of its disapproval, and the specific reasons for its
disapproval, within that time. The review and resubmittal process shall continue
in like manner until the submitted Work is approved.  In the event that any
disapproval results from a cause other than failure of the submitting Party to
fulfill any of its obligations under this Contract, the Guaranteed Substantial
Completion Date and other relevant milestones shall automatically be extended as
provided at Section 5.1 above.

11.4                        Notice of Subcontractor Selection:  Kiewit shall, as
soon as practicable after award of the Contract, furnish in writing to Owner the
names of persons or entities (including those who are proposed to furnish
materials or Equipment fabricated to a special design) proposed for major
portions of the Work (over $500,000).  If such person or entity is not listed on
the pre-approved list of major Subcontractors provided as Exhibit T hereto,
Owner may reasonably reject any such proposed person or entity, provided that
Owner must reject any such proposed Subcontractor within five (5) Business Days
after receipt by Owner of such proposal by Kiewit, or else such proposed
Subcontractor shall be deemed acceptable to Owner.  Subject to the preceding
sentence, Owner acknowledges

35


--------------------------------------------------------------------------------


(i) that Kiewit, particularly on large or fast-track projects, may not make
final selection of some Subcontractors until later in the project, and (ii) that
Kiewit has the right to select Subcontractors as long as such selection would
not result in failure by Kiewit to satisfy the requirements of this Contract. 
The subcontracting of any portion of the Work, as described in Exhibit A, shall
not relieve Kiewit of responsibility for performance of the Work as provided
therein.  Subject to the foregoing, Kiewit shall have the right to subcontract
such portions of the Work (but not all of the Work) as it shall determine to be
necessary to others which, in turn, shall have the right to subcontract such
portions of the Work assigned to them, if any, as they shall deem necessary.

Kiewit acknowledges and agrees that:

(a)                                  the provisions of this Section 11.4 shall
not operate to limit or relieve in any way any obligation of Kiewit to Owner
under this Contract, including obligations with respect to the conduct and
completion of the Work in strict accordance with the terms of this Contract; and

(b)                                 it will be liable to Owner for all acts,
omissions and defaults of the Subcontractors (and those of the employees and
agents of the Subcontractors) relating to, or in any way connected with, the
Work, to the same extent as if they were the acts, omissions and defaults of
Kiewit.

11.5                        No Privity Between Subcontractors and Owner: 
Nothing herein shall establish any contractual relationship or privity between
Owner and any Subcontractor.

11.6                        Relations with Subcontractors

All Work performed by any Subcontractor will be accomplished pursuant to an
appropriate agreement which shall provide for a novation or assignment as set
forth in Section 12.1.

36


--------------------------------------------------------------------------------


11.7                        Payments to Subcontractors

Owner shall have no obligation to pay, or to cause the payment of, any moneys to
any Subcontractor or any other person acting through, under or on behalf of
Kiewit.

12.          Warranty

12.1                        Warranty:  Kiewit warrants to Owner that the Plant
will be free from defects in design, material, and workmanship until twelve (12)
months from Substantial Completion.   If any defect covered by the above
warranties is discovered within the warranty period, Kiewit shall, subject to
the provisions set forth below, repair or replace the defective design,
workmanship, material or Equipment, and such repair or replacement (including
any ancillary or open “in and out” work required to effectuate such repair or
replacement) shall be the sole and exclusive remedy for any warranty claims. 
Kiewit shall in no case have any liability, under this warranty or otherwise,
for any defect or deterioration which results from failure of Owner to operate
the Plant in accordance with applicable manuals and specifications, or from
ordinary wear and tear, or should Owner operate the Plant negligently.  Work
repaired under warranty shall be re-warrantied for an additional twelve (12)
months, provided that all warranties shall expire twenty four (24) months from
Substantial Completion, provided any rework under the warranty is not
defective.  At the end of the warranty period Kiewit shall, for the protection
of Owner, assign to Owner all warranties and guarantees supplied by all major
Subcontractors (over $500,000) from who it procured goods or services
incorporated into the Work and for any other Subcontractors who have provided
extended warranties.

12.2                        General:  Kiewit warrants that the Work provided by
it hereunder will be performed with skill and care and shall be of first
quality, new, and in accordance with prudent industry practices.

12.3                        No Other Warranties:  Kiewit’s sole warranties to
Owner under this Contract are the warranties set forth in this Article 12 and in
Section 15.2.  OWNER HEREBY ACKNOWLEDGES AND AGREES THAT KIEWIT MAKES NO OTHER
WARRANTY UNDER OR BY VIRTUE OF THIS CONTRACT, WHETHER EXPRESS OR IMPLIED
(INCLUDING BUT NOT LIMITED TO ANY WARRANTY OF MERCHANTABILITY), WHETHER RELATED
TO GOODS OR SERVICES,

37


--------------------------------------------------------------------------------


AND THAT KIEWIT MAKES NO WARRANTY OF ANY KIND TO ANYONE OTHER THAN TO OWNER.

12.4                        Notice of Warranty Claim:  Owner shall notify Kiewit
of any defect covered by the warranty set forth in Article 12 within thirty (30)
Days after discovering such defect, (but failure to so notify within said thirty
(30) Days shall not constitute a waiver of any warranty claim except to the
extent Kiewit is prejudiced by any delay in notification beyond any such 30 day
period and then only to the extent of such prejudice), and in no case later than
five (5) Days after expiration of the applicable warranty period.  ANY CLAIM FOR
BREACH OF WARRANTY NOT MADE IN WRITING WITHIN THE TIME PRESCRIBED IN THIS
ARTICLE 12 SHALL BE DEEMED WAIVED.

12.5                        Access During Warranty:  Owner shall provide Kiewit
with reasonable access to the Plant for warranty work, and the Parties shall
coordinate any warranty work requiring an outage.

13.          Transfer of Title and Risk of Loss:  Title to the Equipment or any
part thereof and all materials and components used, or to be used in the Plant,
shall pass to Owner upon delivery to the Plant Site.  Care, custody and control
of, and risk of loss to, the Work, or any part, including the Equipment shall be
with Kiewit until Substantial Completion and shall pass to Owner upon
Substantial Completion.  Kiewit will be held responsible for any damage (i) to
the completed Work occurring after Substantial Completion or (ii) to the Owner’s
existing structures, materials, or equipment adjacent to or on the Plant Site,
in the case of (i) and (ii) to the extent arising from the negligence or willful
misconduct of Kiewit, Kiewit’s agents or employees, Subcontractors or
Subcontractors’ agents or employees, and shall repair or replace any such
damaged Work, structures, materials, or equipment at no additional cost to
Owner.  Where such loss or damage is the result of the joint negligence of
Kiewit or Kiewit’s agents, employees, Subcontractors or Subcontractors’ agents
or employees, with any other party or third party including Owner, Owner’s other
contractors, agents or employees, lenders, and third parties,  Kiewit shall
repair or replace such damaged Work, structures, materials or equipment, at no
additional cost to Owner; provided, however, such repair or replacement
obligation of Kiewit shall not limit Kiewit’s right to obtain contribution or
indemnity from other persons or entities (including, without limitation, Owner,
its agents and employees) who were also jointly negligent.

38


--------------------------------------------------------------------------------


Upon Substantial Completion, Kiewit’s responsibility to compensate Owner under
this Article shall be limited to $500,000 per occurrence and Owner shall release
and hold Kiewit harmless from liability to Owner for any loss or damage
exceeding such amount.  Owner will cause its insurers to issue a waiver of
subrogation in favor of Kiewit and its Subcontractors of any tier consistent
with the rights and obligations of this Article.

14.          Insurance

14.1                        Kiewit shall not commence Work at or near the Plant
Site under this Contract until it has obtained all insurance required under
Section 14.2 with insurance companies reasonably acceptable to Owner, and
provided a certificate of insurance to Owner evidencing that such insurance is
in force.

14.2                        Kiewit Insurance Requirements:  Kiewit shall provide
and maintain the following insurance coverage for provision of the Work on the
Plant Site.  Kiewit shall also require each of its Subcontractors furnishing
labor at the Plant Site to provide insurance, prior to entering the Plant Site,
similar in coverage to those required of Kiewit hereunder (i.e. items (a)
through (g)) (in accordance with Kiewit’s usual practice).

(a)           Commercial General Liability Insurance

Kiewit shall maintain commercial general liability insurance, including coverage
for premises liability, operations liability at the Plant Site and away from the
Plant Site, products liability and completed operations liability, contractual
liability, and liability for independent contractors.  Such insurance shall
include coverage for property damage and resulting loss of use, bodily injury
and death, personal injury, and property damage arising from explosion, collapse
and underground (XCU) hazards.  Limits of insurance shall be not less than
$5,000,000 each occurrence and $10,000,000 annual aggregate.  Coverage shall be
written on an occurrence basis.  The products liability and completed operations
liability coverage shall be maintained for a period of at least two (2) years
after Substantial Completion.

39


--------------------------------------------------------------------------------


(b)           Commercial Automobile Liability Insurance

Kiewit shall maintain commercial automobile liability insurance for any Kiewit
owned, hired, rented or borrowed vehicles or any other vehicle used in
connection with Kiewit’s business (so-called non-owned autos) with a combined
single limit of not less than $5,000,000 each accident.

(c)           Workers’ Compensation & Employer’s Liability Insurance

Kiewit shall maintain workers’ compensation insurance in accordance with the
laws of the state of Nebraska or where such compensation is otherwise payable. 
Workers’ compensation insurance shall afford statutory limits of insurance. 
Kiewit shall also maintain employer’s liability insurance with limits of not
less than $2,000,000 each accident and $2,000,000 each employee for injury by
disease.

(d)           Professional Liability Insurance

Kiewit, or its design Subcontractor, shall maintain professional liability
insurance with limits of not less than $5,000,000 each claim/aggregate solely
pertaining to the Work.  Coverage shall be maintained for a period of at least
two (2) years after Substantial Completion.

(e)           Personal Property, Tools and Equipment

Kiewit shall be responsible for insuring or self-insuring all of its own
personal property including temporary, portable office and work buildings ,
tools and equipment.

(f)            General Requirements

Except with respect to workers’ compensation, limits of insurance, described
above, may be satisfied through the purchase of a combination of primary and
umbrella or excess liability insurance.  In such case, adequacy of limits of
insurance shall be evaluated collectively.

Deductibles, if any, contained in any insurance described above, shall be the
sole responsibility of Kiewit, and the insolvency of, or failure to pay, such
deductible amounts by Kiewit shall not be joint with respect to the interests of
the Owner.

40


--------------------------------------------------------------------------------


Owner shall be named as an additional insured with respect to the performance of
Kiewit and Kiewit’s Subcontractors ongoing operations for Owner under Kiewit’s
commercial general liability insurance and commercial automobile liability
insurance required under Sections 14.2 (a) and 14.2 (b) above.  Kiewit hereby
waives its right of subrogation against Owner, its directors, officers, agents
and employees and shall cause its insurers to acknowledge such waiver in favor
of Owner in the certificate of insurance deliverable to Owner on all insurance
required to be maintained by Kiewit relating to the Work.  All insurance
required under this Section shall be primary (pay first) with respect to any
other insurance which may be available to Owner.

(g)           All insurance policies shall require the insurer to provide thirty
(30) Days advance notice to Owner of any cancellation in coverage, except for
non-payment of premium that shall require ten (10) Days advance notice to
Owner.  If Kiewit receives notice of or learns of non-renewal of any insurance
coverages required to be maintained by Kiewit hereunder, Kiewit shall provide
written notice thereof to Owner within two (2) Business Days after receipt of
said notice or learning of same.

14.3                        Owner Insurance Requirements.  Owner shall provide
and maintain the following insurance coverage for provision of the Work on the
Plant Site.

(a)           Commercial Automobile Liability Insurance

Owner shall maintain commercial automobile liability insurance for any Owner
owned, hired, rented or borrowed vehicles or any other vehicle used in
connection with Owner’s business (so-called non-owned autos) with a combined
single limit of not less than $5,000,000 each accident.

(b)           Workers’ Compensation & Employer’s Liability Insurance

Owner shall maintain workers’ compensation insurance in accordance with the laws
of the state of Nebraska or where such compensation is otherwise payable. 
Workers compensation insurance shall afford statutory limits of insurance. 
Owner shall also maintain employer’s liability insurance with limits of not less
than $2,000,000 each accident and $2,000,000 each employee for injury by
disease.

41


--------------------------------------------------------------------------------


(c)           Builders Risk Insurance

Owner shall maintain “All Risk” Builders Risk Insurance, with limits of
insurance up to the Contract Sum amount and including appropriate sub-limits not
less than the value of any property intended for incorporation into the Work in
off-Site storage, in inland transit, and including  earthquake, flood, hot
testing and windstorm perils covering Kiewit, Kiewit Subcontractors of any tier
and Owner as their interest may appear in the property intended for
incorporation in the Work situated at the Plant Site and while in the course of
construction, erection, fabrication or repair until the achievement of
Substantial Completion.  Owner may, at its option, purchase Delay-in-Startup
coverage in connection with the project for the sole benefit of the Owner. 
Owner’s Delay-in-Startup coverage shall be primary to any delay damages that
Kiewit or its Subcontractors of any tier may owe on the same basis.

Kiewit and its Subcontractors of any tier shall be included as an additional
named insured with a full and complete waiver of subrogation under Owner’s
Builders Risk Insurance.

(d)           General Requirements

Except with respect to workers’ compensation and builders risk insurance, limits
of insurance, described above, may be satisfied through the purchase of a
combination of primary and umbrella or excess liability insurance.  In such
case, adequacy of limits of insurance shall be evaluated collectively.

Deductibles, if any, contained in any insurance described above, shall be the
sole responsibility of Owner and the insolvency of, or failure to pay, such
deductible amounts by Owner shall not be joint with respect to the interests of
Kiewit or Kiewit Subcontractors.

All insurance required under this Section shall be primary (pay first) with
respect to any other insurance which may be available to Kiewit.

15.          Indemnity

15.1                        Indemnity by Kiewit for Personal Injury and Property
Damage:  Kiewit shall defend, indemnify and hold harmless Owner, its affiliates
and its lenders, and

42


--------------------------------------------------------------------------------


each of their respective directors, officers, agents and employees from and
against all claims made by a third party for any damages, losses and expenses,
including, but not limited to attorney’s fees, arising out of or resulting from
Kiewit’s performance of the Work (either by itself or through any
Subcontractor), to the extent of Kiewit’s negligence (or that of its
Subcontractors at any tier), provided that any such damage, loss or expense is
attributable to bodily injury, sickness, disease or death, or to injury to or
destruction of tangible property (other than the Plant, Equipment or the Work
itself).  Kiewit indemnifies the Owner (and the owner of the Plant Site, if the
Plant Site is leased by Owner) against any claims, liability, damages,
penalties, losses, costs and expenses, including, but not limited to attorneys
fees, arising out of Kiewit’s breach of its obligation under Section 8.6.

15.2                        Indemnity by Kiewit for Intellectual Property: 
Kiewit hereby warrants that (i) the Plant, and the use thereof, when operated in
accordance with Kiewit’s operating instructions, and (ii) the Delta-T Technology
and all rights granted to Owner under the License Agreement, will not infringe
upon any United States patent, trade secret or other intellectual property
right.  Kiewit further agrees, upon receipt of notification from Owner of a
lawsuit or claim against Owner for such an infringement, to promptly defend and
indemnify Owner against such lawsuit or claim at Kiewit’s own cost.  Kiewit
further agrees, to indemnify Owner against any royalties, damages, orders,
attorney fees and court costs, awarded by a final, non-appealable judgment
resulting from a finding of an infringement covered by this indemnity, or the
settlement of a claim required to be indemnified under this Section 15.2.

15.3                        Indemnity Obligations:  The indemnities set forth in
Sections 15.1 and 15.2 above all shall not apply to any design, process or
product of a particular manufacturer or manufacturers, which is specified by
Owner and identified on Exhibit U.  Owner shall promptly provide notice to
Kiewit of any claim or lawsuit for which Owner claims indemnity within time
sufficient for Kiewit to contest such claim and in the event it fails to do so,
Kiewit’s indemnity obligation shall be reduced only to the extent it is
prejudiced thereby.  Owner shall cooperate fully and promptly with Kiewit in any
defense of such claim or lawsuit.  Owner agrees

43


--------------------------------------------------------------------------------


that Kiewit shall have full authority and defense of such lawsuit or claim and
to settle such lawsuit or claim, provided that Owner is released from any
liability and Kiewit pays to Owner the cost, if any, (i) incurred by Owner in
connection with such lawsuit or claim (including without limitation reasonable
attorneys fees), and (ii) of any change in operations of the Plant resulting
from such settlement.

15.4                        Indemnity by Owner - Existence of Hazardous
Substances:  Owner shall defend, indemnify and hold harmless Kiewit and its
agents and employees from and against all damages, losses and expenses,
including but not limited to attorney’s fees, and arising or resulting from a
claim, order, requirement or charge made or brought by a third party or by the
federal, state or local government, or any department, agency or subdivision
thereof, arising out of or relating to the existence of any Hazardous Substance
located on or under the Plant Site and not (i) brought to the Plant Site by
Kiewit or its Subcontractors or (ii) resulting from the negligent exacerbation
of a known environmental condition by Kiewit or its Subcontractors. This
indemnification is valid only if (a) Kiewit gives notice of any claim or lawsuit
for which it claims indemnity within time sufficient for Owner to contest such
claim, (b) Kiewit cooperates fully and promptly with Owner in the defense
thereof, and (c) Owner has full authority in defense of such lawsuit or claim
and to settle such claim, provided that such settlement requires payment of
monetary damages only and that Owner can, and does, pay the full cost of any
such settlement.

16.          Consequential Damages and Limitation of Liability:

16.1                        In no case shall Kiewit (or Kiewit’s subcontractors
or vendors) or Owner have any liability to the other arising out of or relating
to any performance, delay in performance, or breach of this Contract for any
indirect, incidental, reliance, punitive, exemplary, or other consequential
damages of any kind (including, without limitation, lost profits, increase in
costs of goods or services resulting from delay, cost of capital or losses due
to business interruption) whether based in contract, tort or by operation of
law, whether or not Kiewit or Owner had knowledge of the damages that might
result, except to the extent of either Party’s obligations to indemnify for
third party claims properly characterized as

44


--------------------------------------------------------------------------------


consequential in nature.  Furthermore, Kiewit’s cumulative liability for any and
all losses, claims, or damages of any kind under this Contract, including
without limitation liquidated damages payable under Article 5 or Article 7,
shall in no event exceed *** of the Contract Sum, which limitation shall be
reduced to *** of the Contract Sum upon the achievement of the Threshold;
provided, however, that the foregoing limitations of liability to *** of the
Contract Sum upon the achievement of the Threshold shall not apply to liability
for (i) breach of Kiewit’s obligations to clear liens in accordance with Section
8.6, (ii) fraud or willful misconduct by Kiewit or its Subcontractors (iii)
Kiewit’s indemnities pursuant to Article 15, (iv) any right to insurance
proceeds Owner may have as a result of its status as “additional insured” on any
policy of insurance supplied by Kiewit pursuant to this Contract, or (v)
Kiewit’s warranty obligations under Article 12; provided however, that in any
event the aggregate limitation of liability of *** of the Contract Sum shall
apply.  Notwithstanding any provision herein to the contrary, Kiewit’s liability
under this Contract as to costs associated with any defects in Delta-T scope of
work under Kiewit’s subcontract with Delta-T (i) which result in the failure to
achieve Substantial Completion shall be limited to *** and (ii) after achieving
Substantial Completion, which result in the failure to achieve the Threshold
shall be limited to the License Fee plus any proceeds from the insurance
coverage under Section 14.2(d) resulting from a claim(s) by Owner, and (iii)
after achieving the Threshold, which results in the failure to achieve the
Performance Guarantees shall be limited to the lesser of the License Fee or the
liquidated damages described in Section 7.8 which would apply for failure to
achieve the Performance Guarantees, plus any proceeds from the insurance
coverage under Section 14.2(d) resulting from a claim(s) by Owner, minus any
amounts incurred by Kiewit under item (ii) of this sentence; provided, however,
in the event of Delta-T’s bankruptcy or insolvency which results in Delta-T not
paying to Kiewit amounts equal to the amount of Kiewit’s liability to Owner
under this sentence up to the applicable limitations on liability set forth
above in this sentence then in lieu of such applicable limitations on liability,
Kiewit’s liability shall be limited to the sum of (x) any amounts paid by
Delta-T to Kiewit with respect to such liability of Kiewit to Owner under this
sentence, (y) any amounts not yet paid by Kiewit to Delta-T under Kiewit’s
subcontract with Delta-T

45


--------------------------------------------------------------------------------


(including without limitation any retainages) and (z) any proceeds from the
insurance coverage under Section 14.2(d); but only if the sum of (x), (y) and
(z) is lower than the otherwise applicable limitation on liability set forth
above in this sentence.  For the avoidance of doubt, the limitations of the
preceding sentence shall not in any way limit the insurance carrier’s
obligations under such insurance coverage under Section 14.2(d) with respect to
any such claim by Owner.  In addition, Kiewit shall be obligated to use its best
reasonable efforts to maximize payments under such coverage with respect to any
such claim(s) by Owner and Kiewit shall be obligated to use its best reasonable
efforts to maximize any recoveries from Delta-T and/or its bankruptcy estate in
the event of Delta-T’s insolvency or bankruptcy.

16.2                        Maximum Liquidated Damages Amounts:

(a)           Notwithstanding any other provisions in this Contract to the
contrary, in no event shall Kiewit’s aggregate liability for the liquidated
damages described in Section 5.1 associated with a delay in Substantial
Completion exceed *** of the Contract Sum, except for delays attributable to
equipment which is the subject of the AWA for which such liquidated damages
shall not exceed *** of the Contract Sum, and except for delays for which Kiewit
pays Reduced LDs (as defined in Section 5.1) for which such liquidated damages
shall not exceed ***.

(b)           In no event shall Kiewit’s liability for liquidated damages
described in Section 7.8 associated with failure to achieve the Anhydrous Fuel
Ethanol Production Guarantee, Anhydrous Fuel Ethanol Yield Guarantee, and the
Natural Gas Consumption Guarantee due to Delta-T’s design of the Plant exceed,
individually and in the aggregate, ***, less any amounts incurred by Kiewit
under items (ii) and (iii) of the third to last sentence (i.e. beginning with
“Notwithstanding any provision. . .”) of Section 16.1 above (excluding any
proceeds from the insurance coverage under Section 14.2(d)).

(c)           Notwithstanding any other provision in this Contract to the
contrary, in no event shall Kiewit’s aggregate liability for liquidated damages
described in Section 5.1 and Section 7.8 exceed *** of the Contract Sum.

46


--------------------------------------------------------------------------------


17.          Intentionally Deleted

18.          Dispute Resolution

18.1                        Executive Conference or Mediation:  In the event of
any controversy or claim arising out of or related to this Contract, or the
interpretation, termination or breach hereof, the Parties shall, upon the
written request of either of them, attempt to resolve the matter by agreement of
the representatives of the Parties (collectively “Representatives”).  Such
representatives shall be at least one management level above the individuals who
have had direct responsibility for performance of the Contract, or the highest
level of management of any Party whose highest level of management has had
direct responsibility for such performance.  Such Representatives shall meet in
person or by telephone or teleconference at least once, and shall attempt to
resolve any matter raised by either of them by the written notice requesting
such resolution within a period of thirty (30) Days from such written request. 
In the event that the Parties are unable to resolve the dispute by agreement of
such Representatives within such thirty (30) Day period, then at the written
request of either Party, the Parties shall submit the matter to mediation under
the then current rules of mediation and conciliation of the American Arbitration
Association.  The Parties shall attempt to resolve any matter submitted to
mediation under this Section 18.1 within thirty (30) Days after the date of
delivery of the written request for mediation.  However, neither Party shall
have any obligation to resolve the matter in dispute at such mediation during
this thirty (30) Day period.

18.2                        Arbitration:  Any controversy or claim arising out
of or related to this Contract, or the interpretation, termination or breach
hereof, which cannot be resolved by mutual agreement of the Parties or by
mediation within the time periods provided at Section 18.1 above, shall be
submitted to binding arbitration in accordance with the applicable rules of the
Construction Industry Rules of the American Arbitration Association.  The place
of arbitration shall be Des Moines, Iowa.  Judgment upon any award rendered in
arbitration under this Contract may be entered and enforced in any court of
competent jurisdiction.  Arbitration shall be commenced by mailing or delivering
a written demand for arbitration by either party upon the other.

47


--------------------------------------------------------------------------------


(a)                                  Within thirty (30) days of a written demand
for arbitration, each party shall appoint an arbitrator and give written notice
to the other party of such appointment.

(b)                                 The two (2) arbitrators so appointed shall,
within fourteen (14) days, appoint a third arbitrator who shall serve as the
chairman of the arbitral tribunal.

(c)                                  If either party fails to appoint an
arbitrator within thirty (30) days of notice of a demand for arbitration or if
the two (2) arbitrators appointed fail to agree on a third arbitrator within
fourteen (14) days following appointment of the second arbitrator, the
unappointed arbitrator shall be appointed as prescribed by the then current
Construction Industry Arbitration Rules of the American Arbitration Association
for the appointment of a sole arbitrator.

(d)                                  If an arbitrator fails or is unable to act,
his successor will be appointed in the same manner as the arbitrator he
succeeds.

(e)                                  Unless otherwise agreed by the parties, the
rules and procedures that will be followed in the arbitration will be the then
current Construction Industry Arbitration Rules of the American Arbitration
Association.  The American Arbitration Association shall administer the dispute.

18.3                        Attorney’s Fees and Costs:  All costs, expenses and
attorney’s fees resulting from the litigation or arbitration of any claim under
this Contract shall be paid by the losing Party to the prevailing Party.

19.          Force Majeure Event

A “Force Majeure Event” is any act or event that prevents the affected party
from performing its obligations (other than the payment of money) or complying
with any conditions under this Contract if such act or event is beyond the
reasonable control of, and not the fault of, the affected party and such party
has been unable by the exercise of due diligence to overcome or mitigate the
effects of such act or event.  Force Majeure Events include but are not limited
to acts of war, sabotage, hurricane, tornado, flood,

48


--------------------------------------------------------------------------------


unusually severe weather conditions, lightning, earthquake, fire, explosion,
civil disturbance, act of God or the public enemy, any unreasonable delay or
failure to act of any court or government authority (acting in its governmental
capacity and not as a provider of utility services) with respect to a requested
action necessary for performance of the Services (provided that such requested
action is legal, customary and within such authority’s jurisdiction and
application therefor was made in a proper and timely manner and was diligently
pursued), strikes or other labor disputes of a regional or national character,
or transportation accidents (including, but not limited to vessels at sea)
involving long lead items of Equipment.  Force Majeure Events do not include
on-site strikes, on-site work stoppages and on-site labor disputes or unrest
involving employees of Kiewit or its Subcontractors, breakdown or late delivery
ex works by Subcontractors of Equipment or materials (except to the extent
caused by a Force Majeure Event), shortages or price fluctuations with respect
to Equipment, materials or other components of the Services, and economic
hardship.

20.          General Provisions

20.1                        Assignment:  Neither Kiewit nor Owner shall assign
or transfer its duties or obligations hereunder without the prior written
consent of the other, which consent shall not be unreasonably withheld, except
that Owner may assign this Contract to its lenders to the extent necessary to
support obligations inherent in the project financing structure.  This Contract
shall be binding upon and shall inure to the benefit of the Parties and the
successors and permitted assigns of Owner and Kiewit.

20.2                        Entire Contract; Waiver; Amendment:  These General
Conditions and the attached Exhibits constitute the full and complete contract
between the Parties hereto with respect to the subject matter hereof.  There are
no statements, agreements, understandings, representations or trade customs of
any kind, express or implied, concerning the subject matter which are not merged
herein or superseded hereby.  A waiver of any of the terms of this Contract
shall not bind either Party unless signed by one of its duly authorized
Representatives.  Waiver by either Party of any default by the other Party
hereunder shall not be deemed a waiver by such Party of any default by the other
which may occur thereafter. 

49


--------------------------------------------------------------------------------


This Contract may only be modified or amended by an agreement in writing
executed by both Parties hereto.

20.3                        Governing Law:  The validity, performance,
construction and effect of this Contract shall be governed by the laws of the
state of State of Nebraska, except with regard to its choice of law rules.

20.4                        Notices:  All notices provided for herein will be
considered as properly given if in writing and (i) delivered personally,  (ii)
sent by certified or registered mail, postage prepaid, return receipt requested,
(iii) sent by recognized overnight delivery service company or (iv) sent by
facsimile followed by a hard copy sent via certified or registered mail or by
overnight delivery as set forth above addressed to::

If to Kiewit, to:

 

7906 North Sam Houston Parkway, Suite 300

 

 

Houston, TX 77064 USA

 

 

Attn: Mike Casey, Sr. VP

 

 

Facsimile: 281-517-8906

 

 

 

If to Owner, to:

 

1300 South 2nd Street

 

 

Pekin, IL 61554

 

 

Attn: Jeff Moery, Vice President

 

 

Facsimile: (309) 478-1526

 

Notices shall be deemed effective upon actual receipt, or in the case of posting
in the U. S. mail, on the fourth Day after mailing.

20.5                        Survival:  Articles 15, 16, 18, 19, and 20 shall
survive termination of this Contract.

20.6                        Third Parties:  The Parties agree that this Contract
is not intended by either Party to give any benefits, rights, privileges,
actions or remedies to any person, partnership, firm or corporation (other than
a Party or its permitted assignee) as a third party beneficiary under any theory
of law, except to the extent such benefits, rights, privileges, actions or
remedies are specifically attributed to Delta-T.

20.7                        Equal Bargain and Representation:  The Parties have
participated jointly in the negotiations and drafting of this Contract.  In the
event that an ambiguity or question of intent or interpretation arises, this
Contract shall be construed as if

50


--------------------------------------------------------------------------------


drafted jointly by the Parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Contract.  Each of the Parties acknowledges that it
has been represented by legal counsel of its own choice throughout all
negotiations, preparation, review and execution of this Contract, and that each
Party has executed this Contract voluntarily and with the consent and on the
advice of any such legal counsel.  In entering into this Contract, each Party
has undertaken such factual inquiry as it has deemed necessary and has relied
solely on that inquiry and not on statements or representations of the other
Party except as expressly set forth in this Contract.

20.8                        Time Bar to Claims:  All claims by Owner against
Kiewit arising out of or in any way connected with this Contract or the services
to be performed hereunder, or by Owner against Delta-T arising out of or
relating to this Contract or the services to be performed hereunder, shall be
barred and under no circumstances shall any such claim be asserted by Owner
unless asserted in writing to Kiewit within four (4) years after the date of
achieving the Threshold, unless this Contract shall be terminated earlier, as
provided herein, in which case the date of termination of this Contract shall be
the date on which such period shall commence; provided, however, notwithstanding
the foregoing, if any claim is asserted by a third party against Owner for which
Owner would have a claim against Kiewit or Delta-T, including, but not limited
to, matters covered by Section 15.2 of this Contract, the foregoing four (4)
year limitation period shall not apply and instead a ten (10) year limitation
period shall apply.

20.9                        Representations:  Each Party represents and warrants
to the other as of the date hereof that:

(a)           Organization, Qualification and Good Standing.  Such Party (a) is
duly organized, validly existing, and in good standing under the laws of its
state of organization, (b) is duly qualified to transact business and is in good
standing under the laws of each jurisdiction where the conduct of its business
requires it to so qualify, and (c) has all the requisite company power and
authority to own or

51


--------------------------------------------------------------------------------


hold under lease its property and assets, and to transact the business in which
it is engaged.

(b)           Authority. This Contract has been duly executed and delivered by
such Party.  Such Party has the full power and authority to enter into this
Contract, to make the representations, warranties, covenants and agreements made
herein and to consummate the transactions contemplated hereby.  The execution,
delivery and performance of this Contract and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
requisite company action on the part of such Party.

(c)           Legally Binding.  This Contract and each of the documents
described herein to be executed by such Party constitute legal, valid and
binding obligations of such Party, enforceable against such Party in accordance
with their terms, except as enforcement may be limited by bankruptcy,
insolvency, or other similar laws affecting the enforceability of creditors’
rights in general, and to moratorium laws from time to time in effect.

(d)           No Violation or Breach Resulting from this Transaction.  Neither
the execution or delivery of this Contract by such Party nor the consummation by
such Party of the transactions contemplated hereby:

(i)            shall constitute a violation or breach by such Party of any
judgment, order, writ, injunction or decrees issued against or imposed upon such
Party; or

(ii)           shall result in the violation by such Party of any applicable
law, order, rule or regulation or decree of any governmental or
quasi-governmental authority.

20.10                 Kiewit’s Representations:  Kiewit represents to Owner as
follows:

(i)            Upon Substantial Completion and at all relevant times thereafter,
the Plant  will be fit for its intended purposes;

52


--------------------------------------------------------------------------------


(ii)           Kiewit shall perform its construction, installation,
commissioning and testing services hereunder in a good and workmanlike manner
and otherwise in accordance with Good Industry Standards;

(iii)          The Plant will, at all times through Final Acceptance, comply
with all Applicable Laws, the applicable requirements of this Contract and Good
Industry Standards;

(iv)          All Work Materials procured or furnished by Kiewit hereunder shall
be new or unused (unless otherwise agreed by Owner in writing), of good quality
and in accordance with Good Industry Standards and the specifications set forth
in this Contract and the Schedules.

(v)           When operated at the nameplate capacity in accordance with Delta-T
operating procedures, the Plant will not produce a process contact discharge
effluent stream.  All effluent generated by the process units, over and above
what is directly recycled to the process, will be capable of being directed to
the waste water collection tank described in Exhibit A, which will be capable of
receiving and holding all such effluent. This tank will be capable of being
utilized as a temporary storage location and will be capable of allowing any off
specification contents to be buffered prior to being reintroduced into the
process.  Material from the waste water collection tank will be capable of being
recycled into the process at an appropriate flow rate.

20.11                 Time:  Time is of the essence in the performance of all
obligations of this Contract; provided however, that the only guarantees,
liabilities and liquidated damages that will apply with respect to this
obligation are those specifically stated in this Contract.

20.12                 Counterparts:  This Contract may be executed by Kiewit and
Owner in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute one and the same
instrument.  Execution can be evidenced by fax signatures with original
signature pages to follow in due course.

53


--------------------------------------------------------------------------------


Witness Whereof, the Parties hereto have executed this Contract on the 31 day of
May, 2007.

kiewit energy company

 

aventine renewable energy - Aurora West, llc

 

 

 

 

 

 

By:

/s/ Bradley J. Kaufman

 

 

By:

/s/ Daniel R. Trunfio, Jr.

 

Printed Name: Brad Kaufman

 

Printed Name: Dan Trunfio

Title: President

 

Title: Chief Operating Officer

Date:

5/31/07

 

 

Date:

5/31/07

 

 

54


--------------------------------------------------------------------------------


EPC Fixed Price Contract

Exhibit A Scope of Work

Aurora Ethanol

EXHIBIT A
SCOPE OF WORK

AND

TECHNICAL SPECIFICATIONS
FOR
AURORA, NEBRASKA

A.1          SCOPE OF WORK

A.2          KIEWIT TECHNICAL SPECIFICATIONS

1


--------------------------------------------------------------------------------


A.1  SCOPE OF WORK

1.0                                                       PROJECT DESCRIPTION

Kiewit shall provide to the Owner the full complement of design and engineering,
procurement, construction, start-up, and performance testing for the Plant named
Aurora West in Aurora, Nebraska as is more fully defined herein. A general
project description is provided in Section 2.0 of this Exhibit A.1.

The Plant shall be furnished in accordance with this Contract, including without
limitation, this Exhibit A.1, “Scope of Work”; Exhibit A.2, “Design, Engineering
and Codes”; and the other Exhibits that form this Contract. The Plant shall be
consistent with ethanol industry standards for design, equipment selection and
construction.  Where conflicts exist between Exhibits A.1 and A.2, Exhibit A.1
shall govern.  In the event of a conflict between Exhibit A and the Contract
Drawings (Contract Drawings attached at the end of these Exhibits A.1 and A.2),
information shown on the drawings shall govern except that Exhibits A.1 and A.2
shall govern over Delta-T P&IDs that are part of the Contract Drawings. 
Technical specifications shall be provided to the Owner, and shall contain
additional details for the scope of work. In the event of a conflict between
Exhibits A.1, A.2, and Delta T provided standard specifications, Exhibits A.1
and A.2 shall govern except in the instance where Exhibits A.1 or A.2 have
conflicted with Delta T specifications in such a manner that will prevent the
plant from achieving project Performance Guarantees.  Delta-T provided data
sheets for Kiewit procured equipment are provided at the end of this exhibit as
an attachment titled, “Delta-T Datasheets”.  The following shall be submitted by
Kiewit to Owner for comment:

1.                                       Buildings Plans;

2.                                       General Arrangement Drawings;

3.                                       One Line Electrical Diagrams;

4.                                       P & ID drawings;

5.                                       Final Equipment specifications and shop
drawings.

Comments will be returned to Kiewit within 7 business days.  If comments are not
received within the 7 business days, Kiewit shall proceed and assume Owner has
no comments.

Owner will be part of periodic 3D model reviews of Kiewit’s design to discuss
equipment layout and access.

2.0                                                       SCOPE OF WORK

2.1                                                         Work By Kiewit

Major components and systems of the Plant are listed below:

2


--------------------------------------------------------------------------------


 

A.

 

Grain receiving equipment ***. Final sizing criteria to be agreed upon with
Owner.

 

 

 

B.

 

*** inbound and *** outbound truck scale and *** grain sampling system for
incoming trucks. ***

 

 

 

C.

 

Conveying equipment for transport of corn from bulk storage silos to milling
surge bin

 

 

 

D.

 

*** hammer mills including surge bin, rotary feeder, discharge plenum, and
conveyor to slurry mix tank

 

 

 

E.

 

*** slurry mix tank *** forwarding pump

 

 

 

F.

 

*** liquefaction tanks including agitators and pumps

 

 

 

G.

 

Beer cook heat exchangers and booster pump

 

 

 

H.

 

Mash cooler ***

 

 

 

I.

 

*** yeast mix tank, agitator, and pump

 

 

 

J.

 

*** yeast propagation tank ***.

 

 

 

K.

 

Yeast propagation cooler

 

 

 

L.

 

*** fermentation tanks ***

 

 

 

M.

 

*** CO2 gas scrubber and pump

 

 

 

N.

 

*** vent gas scrubber and pump

 

 

 

O.

 

*** beer well tank including agitator and pump

 

 

 

P.

 

*** process condensate tank and pump

 

 

 

Q.

 

Beer columns, rectifier columns, reboilers, flash receivers, ***

 

 

 

R.

 

*** required for the dehydration process

 

 

 

S.

 

*** acid reduction column, ***

 

 

 

T.

 

Evaporators, ***

 

 

 

U.

 

*** centrifuges ***.

 

 

 

V.

 

*** syrup storage tank including pumps and agitator

 

 

 

W.

 

*** thin stillage storage tank including agitator and pumps

 

 

 

X.

 

*** whole stillage storage tank including agitator and pumps

 

 

 

Y.

 

*** dryers including regenerative thermal oxidizers

 

 

 

Z.

 

*** CIP dilution tank, heater and supply/return pumps

 

 

 

AA.

 

*** ethanol shift tanks and pumps

 

 

 

BB.

 

*** denaturant storage tanks and pumps.

 

 

 

CC.

 

*** corrosion inhibitor tank and pumps

 

 

 

DD.

 

*** off-spec product storage tank and pump –

 

 

 

EE.

 

*** product storage tanks.

 

3


--------------------------------------------------------------------------------


 

 

FF.

 

*** ethanol load out system ***.

 

 

 

GG.

 

*** multi-cell mechanical draft counter-flow cooling tower.

 

 

 

HH.

 

All equipment, components, piping and conduits for the following systems:

 

 

 



1.

Boiler water. ***

 

 

 

 

 

 

2.

Cooling tower / circulating water system. ***.

 

 

 

 

 

 

3.

Condensate / feed water system

 

 

 

 

 

 

4.

Steam piping from boilers to process users

 

 

 

 

 

 

5.

Wastewater (tie to existing system)

 

 

 

 

 

 

6.

Station instrument / service air

 

 

 

 

 

 

7.

Other systems as specifically described herein

 

 

 

 

 

II.

 

*** chillers for cooling during hot weather operation

 

 

 

JJ.

 

Steam and water interconnection and delivery system for process

 

 

 

KK.

 

Wastewater collection equipment ***

 

 

 

LL.

 

*** instrument/service air compressors, air receivers and air dryer(s).

 

 

 

MM.

 

*** air blower for yeast propagation

 

 

 

NN.

 

Concrete foundations, slabs and anchor bolts installed in place for all
equipment.

 

 

 

OO.

 

Required structural steel for components, pipe supports, anchors, and
enclosures.

 

 

 

PP.

 

Electrical equipment up to the facility substation *** provided by local power
company.

 

 

 

QQ.

 

Plant fire protection ***. Fire protection for each building / area defined
later in Section 4.11.

 

 

 

RR.

 

A fully enclosed main process building ***.

 

 

 

SS.

 

A fully enclosed boiler building ***.

 

 

 

TT.

 

Plant control room ***

 

 

 

UU.

 

A fully enclosed administration building ***.

 

 

 

VV.

 

An enclosed storage building for storage of dried distiller grains (DDGS) as
later defined in 4.10

 

 

 

WW.

 

An enclosed grain receiving and DDGS loading building ***.

 

 

 

XX.

 

*** enclosed maintenance building as later defined in 4.10.

 

 

 

YY.

 

Distributed Control System (DCS) for new equipment.

 

 

 

ZZ.

 

Local transducers, controllers, signal converters, gauges and control devices
mounted in cabinets, panels or installed in the

 

4


--------------------------------------------------------------------------------


 

 

process lines and interconnected with control room devices and controls
including a distributed control system (DCS) for the facility

 

 

 

AAA.

 

Required connecting process piping, valves, ducts, specialties and pneumatic
tubing.

 

 

 

BBB.

 

Thermal, personnel protection and anti-sweat insulation for piping and equipment
where required.

 

 

 

CCC.

 

Proper protective measures for underground piping as determined necessary.

 

 

 

DDD.

 

Architectural finishes and features shall be manufacturer’s standard as defined
in Section 4.10.

 

 

 

EEE.

 

Electrical equipment and material as more fully described herein and in Exhibit
A.2.

 

 

 

FFF.

 

Installation, startup, and testing of the Plant equipment. Technical Field
Assistants for Owner supplied equipment shall be provided by the Owner as
required to support Kiewit’s erection, startup and commissioning effort.

 

 

 

GGG.

 

Heating, ventilating, and air conditioning systems as defined in section 4.10
and Exhibit A.2.

 

 

 

HHH.

 

Instruction, operating and maintenance manuals for all equipment supplied by
Kiewit.

 

 

 

III.

 

Natural gas distribution system excluding metering, regulation, gas
chromatograph, and odorization.

 

 

 

JJJ.

 

*** soft water storage tank. Tank may be field fabricated or shop fabricated.

 

 

 

KKK.

 

Training for Owner provided operations personnel.

 

 

 

LLL.

 

Other systems as required to provide a fully functional facility.

 

5


--------------------------------------------------------------------------------


Table of Major Plant Pumps:

Pumps

 

Quantity*

 

Design Basis

Slurry Mix Tank Pump

 

***

 

***

 

 

 

 

 

Liquefaction Pump

 

***

 

***

 

 

 

 

 

Beer Booster Pump

 

***

 

***

 

 

 

 

 

Mash Booster Pump

 

***

 

***

 

 

 

 

 

Yeast Mix Pump

 

***

 

***

 

 

 

 

 

Yeast Recirculation Pump

 

***

 

***

 

 

 

 

 

Fermenter Pump

 

***

 

***

 

 

 

 

 

CO2 Scrubber Pump

 

***

 

***

 

 

 

 

 

Beer Well Pump

 

***

 

***

 

 

 

 

 

CIP Return Pump

 

***

 

***

 

 

 

 

 

Beer #1 Reboiler Recirc Pump

 

***

 

***

 

 

 

 

 

Beer Column #1 Bottoms Pump

 

***

 

***

 

 

 

 

 

Beer #2 Reboiler Recirc Pump

 

***

 

***

 

 

 

 

 

Beer Column #2 Bottoms Pump

 

***

 

***

 

 

 

 

 

BC Overheads Pump

 

***

 

***

 

 

 

 

 

RC Feed Pump

 

***

 

***

 

 

 

 

 

Rectifier Reflux Pump

 

***

 

***

 

6


--------------------------------------------------------------------------------


 

Pumps

 

Quantity*

 

Design Basis

Rectifier Column Pump

 

***

 

***

 

 

 

 

 

Regeneration Pump

 

***

 

***

 

 

 

 

 

Product (to Shift Tanks) Pump

 

***

 

***

 

 

 

 

 

1st Effect Evap Pump

 

***

 

***

 

 

 

 

 

2nd Effect Evap Pump

 

***

 

***

 

 

 

 

 

2nd Effect Forward Feed Pump

 

***

 

***

 

 

 

 

 

3rd Effect Evap Pump

 

***

 

***

 

 

 

 

 

Evaporator Cond. Pump

 

***

 

***

 

 

 

 

 

Evap Vacuum Eductor Pump

 

***

 

***

 

 

 

 

 

Finisher Forward Feed Pump

 

***

 

***

 

 

 

 

 

Finisher Recirc Pump

 

***

 

***

 

 

 

 

 

Whole Stillage Pump

 

***

 

***

 

 

 

 

 

Thin Stillage Transfer Pump (from thin stillage collection tank)

 

***

 

***

 

 

 

 

 

Syrup Pump

 

***

 

***

 

 

 

 

 

Thin Stillage Pump (from thin stillage storage tank)

 

***

 

***

 

 

 

 

 

Ethanol Transfer Pump (from shift tanks)

 

***

 

***

 

 

 

 

 

Off Spec Ethanol Pump

 

***

 

***

 

 

 

 

 

Denaturant Unloading Pump

 

***

 

***

 

7


--------------------------------------------------------------------------------


 

Pumps

 

Quantity*

 

Design Basis

Denaturant Pump

 

***

 

***

 

 

 

 

 

Corrosion Inhibitor Pump

 

***

 

***

 

 

 

 

 

Product Loadout Pump

 

***

 

***

 

 

 

 

 

Cooling Water Pumps

 

***

 

***

 

 

 

 

 

Chilled Water Pumps

 

***

 

***

 

 

 

 

 

Process water supply pumps

 

***

 

***

 

 

 

 

 

Steam Condensate Pump

 

***

 

***

 

 

 

 

 

Soft water Forwarding Pumps

 

***

 

***

 

 

 

 

 

Process Condensate Pump

 

***

 

***

 

 

 

 

 

High Pressure CIP Supply Pump

 

***

 

***

 

 

 

 

 

Low Pressure CIP Supply Pump

 

***

 

***

 

 

 

 

 

Caustic Feed Pump

 

***

 

***

 

 

 

 

 

Ammonia Feed Pump

 

***

 

***

 

 

 

 

 

Sulfuric Acid Pump

 

***

 

***

 

 

 

 

 

Gluco Amylase Pump

 

***

 

***

 

 

 

 

 

Alpha Amylase Pump

 

***

 

***

 

 

 

 

 

Urea Pump

 

***

 

***

 

 

 

 

 

Boiler Feed Water Pumps

 

***

 

***

 

 

 

 

 

Sump Pumps

 

***

 

***

 

8


--------------------------------------------------------------------------------


 

Pumps

 

Quantity*

 

Design Basis

Sanitary Sump Pumps

 

***

 

***

 

--------------------------------------------------------------------------------

* The quantity of pumps and percent capacity are approximations and may be
increased or decreased based on final design of facility.

Table of Field Erected Tanks

Tank (Quantity)

 

Capacity per Tank
(gallons)*

 

Material of
Construction**

Raw/Fire Water ***

 

***

 

***

 

 

 

 

 

Slurry Mix Tank ***

 

***

 

***

 

 

 

 

 

Liquefaction Tank ***

 

***

 

***

 

 

 

 

 

Yeast Propagation Tank ***

 

***

 

***

 

 

 

 

 

Fermentation Tank ***

 

***

 

***

 

 

 

 

 

Beer Well ***

 

***

 

***

 

 

 

 

 

Whole Stillage Tank ***

 

***

 

***

 

 

 

 

 

Thin Stillage Tank ***

 

***

 

***

 

 

 

 

 

Syrup Tank ***

 

***

 

***

 

 

 

 

 

Ethanol Shift/Day Tank ***

 

***

 

***

 

 

 

 

 

Denaturant Tank ***

 

***

 

***

 

 

 

 

 

Ethanol Off-Spec Tank ***

 

***

 

***

 

 

 

 

 

Product Storage Tank ***

 

***

 

***

 

 

 

 

 

Process Condensate Tank ***

 

***

 

***

 

 

 

 

 

CIP Tank ***

 

***

 

***

 

 

 

 

 

Ammonia Tank ***

 

***

 

***

 

 

 

 

 

Soft Water Tank ***

 

***

 

***

 

--------------------------------------------------------------------------------

* Tank capacities are approximations and may be increased or decreased based on
final design of facility.  Design capacities shall be adequate to support
production at design rate with adequate margin to prevent momentary upsets or
minor equipment failures from stopping production.

**Stated material is for wetted tank surfaces only.  Materials stated may change
based on material availability, labor availability, and/or cost.  Kiewit shall
provide documentation stating substituted material is adequate for service.

9


--------------------------------------------------------------------------------


*** Tank may be field fabricated or shop fabricated.  Final construction to be
determined during final design.

**** Tank may consist of one large tank or two smaller shop fabricated tanks to
get stated capacity.

Kiewit shall also provide preparation of, filing for, and cost for obtaining all
required national, state and local permits for Kiewit’s Scope of Work per
Exhibits L of the Contract.

Equipment and material shall be furnished to provide the Owner with a Plant as
defined in this Contract.  The specific components may vary from this
description as a result of performing the detailed design and engineering of the
Plant; however, all such material and equipment shall comply with the criteria
set forth in this Contract.

2.2                                                         Work By Owner

The Owner shall provide demolition of any existing facilities at the Plant
Site.  The Owner shall provide all necessary demolition, remediation and site
preparation to allow Kiewit to begin final grading and construction in
accordance with the Project Schedule, Exhibit F.  Kiewit has not included any
Work involving existing Hazardous Waste in this Work.

Owner shall also provide the following:

1)

 

Preparation and filing of all permits referenced in Exhibit L.

 

 

 

2)

 

Preparation of, filing for, and cost for obtaining all required national, state
and local permits including Plant operation requirements and construction
permits for Owners scope as set forth in Exhibit L of the Contract

 

 

 

3)

 

Soils testing, geotechnical evaluation, topographic and legal surveys to the
satisfaction of Kiewit.

 

 

 

4)

 

License fee for utilization of Delta T Technology

 

 

 

5)

 

Plant operation and maintenance personnel and equipment from date of Mechanical
Completion.

 

 

 

6)

 

Copies of all permit applications and approvals that provide technical or
commercial requirements to be considered in the design or construction of the
Plant.

 

 

 

7)

 

Appropriate space and equipment to conduct training.

 

 

 

8)

 

Office furniture and office equipment for Control Room Building, Administration
Building, and Maintenance Building. Computer desk in control room to be provided
by Kiewit. All other office furniture has been excluded.

 

10


--------------------------------------------------------------------------------


 

9)

Plant operating equipment including, but not limited to, front-end loaders, rail
cars, forklifts, trucks, and shop equipment (welders, power tools, etc).

 

 

10)

All operational requirements, such as feedstock, chemicals, spare parts, power,
gas, needed to produce ethanol.

 

 

11)

Plant utilities, such as water, sewer, gas, electricity, site specific on the
Plant boundary.

 

 

12)

Rail spur including track, scales, and switches including engineering and
design.

 

 

13)

Owner shall direct Owner’s civil consultant to coordinate design with Kiewit’s
design at Kiewit’s discretion.

 

 

14)

Any necessary water treatment to meet the requirements for the facility in
regards to the boilers or for process makeup and cooling water chemical
treatment.

 

 

15)

Costs associated with construction power usage.

 

 

16)

Natural gas metering and pressure reduction station and odorization (if
required).

 

 

17)

Supply and installation of facility electrical substation

 

3.0                                                       PLANT DESIGN CRITERIA

3.1                                                         Site and Ambient
Conditions

3.1.1.

Plant Elevation Level

1800’ above sea level

 

 

 

3.1.2.

Plant Atmospheric Pressure

13.765psia

 

 

 

3.1.3.

Ambient Temperature and Humidity for HVAC design

 

 

Design High Temperature

***

 

Design Low Temperature

***

3.1.4.

Seismic Criteria:

***

 

 

 

3.1.5.

Wind Loads:

***

 

3.2                                                         Design Data

All outdoor equipment shall be designed for operation for ambient temperatures
between *** to ***.  All outdoor water or process line with potential for
freezing shall be heat traced.  Heat tracing shall be rated for *** service
(Thermon D1-HTSX or equivalent) to allow for steam out of the piping without
damage to the heat trace insulation.

11


--------------------------------------------------------------------------------


3.2.1.                                             Interconnection Table

The following table provides the requirements for the interconnections between
Kiewit and the Owner.

12


--------------------------------------------------------------------------------


INTERCONNECTION TABLE

System

 

Interconnection Description

 

Flow

 

Pressure

 

Temperature

 

Location

Electric Utility

***

 

***

 

***

 

***

 

***

 

***

Switchyard

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Natural Gas (Note 1)

 

***

 

***

 

***

 

***

 

***

 

***



 

 

 

 

 

 

 

***

 

 

 

 



 

 

 

 

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Raw/Potable (City)

 

***

 

***

 

***

 

***

 

***

 

***

Water Supply (Note 2)

 

 

 

 

 

 

 

***

 

 

 

 



 

 

 

 

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Water Supply

 

***

 

***

 

 

 

 

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

Process Blowdown Water

 

***

 

***

 

 

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

Sanitary Sewer

 

***

 

***

 

 

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

Startup/Commissioning Power

 

***

 

***

 

 

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction Power

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction Water

 

 

 

***

 

 

 

 

 

 

 

 



 

 

 

***

 

 

 

***

 

***

 

 

 

13


--------------------------------------------------------------------------------


 

NOTES

1.  Natural gas supply shall meet boiler, dryer and RTO fuel gas specification.

2.  Consistent with water quality required by Delta T process specifications as
set forth in the Schedule A Package.

3.  Final makeup water rates to be confirmed upon site water analysis and final
requirements of cooling tower and boiler.

14


--------------------------------------------------------------------------------


3.3                   Geotechnical Analysis and Foundation Basis

The Scope of Work is based upon Exhibit D, Site Geotechnical Report dated April
20, 2007 (the Geotechnical Report”). To supplement this preliminary analysis,
the following comments are noted.

·                  The corn silos will likely be on piles

·                  Other areas of the plant are expected to be supported on
native soil, geopiers, or to over excavate and re-compact.

Kiewit’s design also assumes no bedrock, or groundwater, other than as set forth
in the Geotechnical Report, will be encountered, and deep foundations i.e.
piles, geopiers, etc. will be used for the corn silo loads.  Other areas of the
plant will use over-excavated/re-compacted or native soil.  The design assumes
that all soils can be excavated with small scrapers and used for fill.  The
design does not provide for the handling or disposal of unsuitable soils, buried
refuse or debris.  The design assumes that design soil compaction can be
achieved using the existing site soils.  All subsurface conditions shall be
considered to be consistent with native soils with no below grade obstructions.

A final geotechnical report shall be provided by the Owner, coordinated with
Kiewit..  It shall include borings, samples and laboratory testing sufficient to
determine the existing soil conditions for design and construction of the
foundations and other specific features for all major equipment items including
tanks, cooling tower, stacks, buildings, plant components, disposal facilities,
and roads.  The report shall include recommendations for foundations, site
surfacing/fill materials, and roadway fill.

Any differences between the final geotechnical report and the Geotechnical
Report shall constitute a change (increase or decrease) to the allowances set
forth in Exhibit P.

4.0                                                       MECHANICAL SYSTEMS AND
EQUIPMENT

4.1                                                         Continuous Emissions
Monitoring System (CEMS)

CEMS monitoring is not included in the scope of the Project.

4.2                                                         Boiler System

Boilers shall be prepackaged, completely assembled, inspected and ready to
install as received from the manufacturer.  They shall be water-tube or
fire-tube boilers with a minimum of *** thermal efficiency, built on individual,
integral steel frame base(s) with integral forced draft burner(s), burner
controls, boiler trim, insulation, and skin casing.  Multiple units may be
provided to meet the facility operating demands for steam production.  Final
steam requirements to be determined during final design as will steam design
conditions and quantity of boilers required for Project.

Boilers shall be natural gas fired and shall include low-NOX burner system.

15


--------------------------------------------------------------------------------


Boiler stack shall be *** tall and include integral feed water economizer.

4.3                   Circulating Water System

4.3.1.               Cooling Tower

An induced draft, multiple cell counter flow cooling tower will be used for the
water cooling supply to the facility. The tower may be stick built with concrete
basin or a modular tower with integral above ground basin system.  The tower
shall have the following design characteristics:

Design Ambient (preliminary):

 

***

Approach:

 

***

Range:

 

***

Evaporation Loss Fraction:

 

By Manufacturer

 

Drift:  Shall not exceed *** of the circulating water flow at the design flow of
the pumps.

The cooling tower will be equipped with the following features:

4.3.1.1.            Fans and Drives

Fans shall be multi-blade, axial flow, propeller type.  The fan motors shall be
***, single speed, TEFC with space heaters.

4.3.1.2.            Fill and Drift Eliminators

The film-type fill shall be manufacturer’s standard capable of meeting facility
drift requirements.

4.3.1.3.            Water Distribution System

The tower shall be provided with a water distribution system covering the entire
fill area of each cell.

4.3.1.4.            Partitions

Multi-cell towers shall be equipped with cell partitions in accordance with the
NFPA.

4.3.1.5.            Materials of Construction

The following materials of construction will be utilized:

Framework

Pressure treated Douglas Fir or fiberglass if stick built, galvanized steel
construction if modular design

Fan Deck

***

 

16


--------------------------------------------------------------------------------


 

Filling

***

Eliminators

***

Eliminators Spacers

***

Partitions

***

Stairway & Handrails

***

Distribution System

***

Casing

***

Fan Stacks

***

 

4.3.1.6.            Access and Safety

One (1) permanently attached, OSHA approved stair and one (1) required OSHA
approved ladder shall be provided extending from the basin curb to the fan deck
for maintenance access.

4.3.2.               Circulating Water Pumps

The cooling water system shall consist of *** capacity cooling water pumps based
upon the design flow for the pumps.  Pumps shall either be vertical turbine type
pumps installed in the tower basin adjacent to the cooling tower per HEI
standards and manufacturer’s requirements or horizontal centrifugal pumps. 
Motors for vertical turbine type pumps shall be equipped with anti-reversing
devices to prevent reverse rotation of the pumps and motors.

4.4                   Compressed Air System

The air supply will be from a compressed air system. *** capacity air
compressors shall be supplied.  The compressors shall be rotary screw
(oil-free), air-cooled, *** psig, and sized for the combined capacity of the
instrument air and service air systems.  The system shall be complete with
compressor inlet filters, aftercoolers, ASME Code air receiver, TEFC motors,
controls, automatic condensate trap, piping and valves.  An additional ***
compressor shall be supplied for meeting the needs of the yeast propagation
tank.  This compressor shall be shall be an air-cooled centrifugal (oil-free)
type but will not include or require a dryer, prefilter, afterfilter, or air
receiver.

The compressed air dryer shall be located upstream of the air receiver.  The
dryers shall be heatless regenerative absorption air dryers rated at ***psig and
*** outlet dew point complete with pre-filter, after filter, moisture indicator
and regulatory valve.

Pressure-regulating valves shall be provided to prevent the service air system
from degrading the instrument air pressure. The instrument and service air
distribution shall be from a common header.

The service air system shall be located throughout the plant with connections
easily accessed from all sides of major pieces of equipment.

4.5                   Water Systems

4.5.1.               Raw Water Supply and Treatment

17


--------------------------------------------------------------------------------


Raw water supply and treatment shall be by Owner.  Owner provided water must
meet the required quality and quantity required by the facility including the
boilers.  Raw water shall be stored in a Kiewit supplied storage tank, which
shall also serve as the facility firewater storage tank.  Water shall require no
additional treatment for use in the process for process makeup, cooling tower
makeup, service water (at hose stations), or for fire fighting.  Owner is
responsible for water supply scope up to the inlet of the raw water tank. 
Boiler feed water shall be provided from the Owner to Kiewit at the required
quality and pressure for use in steam generation.  Kiewit has not included
treatment of water for boiler use in the scope of the Project.  Kiewit has
included a soft water storage tank located in the boiler building for storage of
boiler makeup water.  Owner is responsible for water supply up to the inlet of
the soft water tank.

4.6                   Chemical Feed System

Chemical feed systems shall include as a minimum the following metering pumps,
skid mounted, pre-packaged and pre-wired:

4.6.1.               Circulating Water

Chemical feed system for treatment of cooling tower water supply shall be in the
scope of the Owner’s water treatment supplier with the exception of pH
measurement and controller provided by Kiewit.

4.6.2.               Boiler Feedwater / Condensate

A.           Feedwater amine

B.             Oxygen scavenging

Space for the boiler chemical feed system shall be provided in the boiler
building adjacent to the boilers.  Chemical shall be stored in 55 gallon drums
or chemical feed totes provided by the Owner.  Space for chemical feed pumps
will be located on a shelf or other elevated area above where storage drums or
totes are located.  Chemical additions for boilers shall be manual operations
with local control only for chemical feed pumps.  Kiewit shall provide 120V
outlets for use with Owner supplied chemical feed equipment at agreed to
location in the boiler building area.

4.6.3.               Process Chemical Feed

A.           Caustic – System shall include chemical storage tank with a
capacity of *** gallons and *** caustic forwarding pump for feed to CIP dilution
tank.  Tanks shall be carbon steel.

B.             Ammonia – System shall include storage tank with a capacity of
*** gallons or multiple tanks in series with a total capacity of *** gallons and
*** ammonia forwarding pump for feed to the slurry mix tank.  Tank shall be ***.

18


--------------------------------------------------------------------------------


C.    Sulfuric Acid – System shall include storage tank with a capacity of ***
gallons.  Separate pumps (one per service) shall be provided for feed to the
liquefaction system, yeast propagation system, and the beer/cook process.  Tank
shall be ***.  Owner’s preferred is ***.

D.    Gluco Amylase – System shall include storage tank with a capacity of ***
gallons.  Separate pumps (one per service) shall be provided for feed to the
fermentation system and the yeast propagation tank.  Tank shall be ***.

E.     Alpha Amylase – System shall include storage tank with a capacity of ***
gallons and *** forwarding pump for feed to the slurry mix tank.  Tank shall be
***.

F.     Urea – System shall include storage tank with a capacity of ***,
agitator, and *** forwarding pump for feed to the fermentation system.  Tank
shall be ***.

Chemical feed pumps and storage tanks shall be located in concrete containment
basins designed to contain the entire contents of the storage tank.  Control of
the various Process Chemical Feed pumps shall be from the facility DCS.

4.7                   Potable Water System

Potable water shall be provided by the Owner at the interconnection conditions
identified in Utility Interconnect Table included herein.  Kiewit has not
included provisions for treatment of the potable water.  Potable water shall be
used for facility safety showers, breakroom sink, and bathroom facilities.

4.8                   Wastewater Systems

Boiler blowdown and cooling system blowdown shall be directed to the facility
wastewater holding ponds.  Building or slab drains from the Plant will be
recycled back into the process at appropriate locations.  Kiewit shall supply
and install all required collection equipment, drains, and sump pumps. 
Treatment of wastewater is not included.  Permitting of the wastewater discharge
is by Aventine.  Kiewit shall proceed as directed by Aventine for the design if
final permits are not available.  Any changes to this design shall be a change
to the Contract.

For building areas, Kiewit will utilize area trench drains for collection of
wash down water, spills, etc.  The trench drain system will be designed so that
the Owner shall be able to wash spilled material to the trench.  Areas around
trench drains shall be sloped towards the trench.  Trenches shall be located
near equipment and terminate in local sumps for pumping, as required.  Equipment
and sample points located outdoors will not include local drain collection
systems.    Any outdoor localized containment (example:  oil filled
transformers) will have 1’x1’ cutouts in the sump for an Owner supplied portable
sump pump.

19


--------------------------------------------------------------------------------


Sanitary waste shall be collected from the facility restroom areas in a sanitary
sump located adjacent to the control room or administration building and pumped
to the indicated tie-in point.  A single pump shall be provided, if required,
for discharge to the tie-in point.  Pump for the sanitary drainage system shall
be sewage ejector type of non-clog submersible or vertical submerged.

4.9                   Fuel Systems

4.9.1.               Fuel Gas System

The natural gas fuel distribution system shall be capable of serving the
facility heating systems and boilers.  Natural gas shall be supplied by the
Owner as required by the boiler vendor specifications for quality and pressure. 
Fuel gas metering, heating, storage, filtration, pressure reduction, or
odorization is not included by Kiewit.

Gas chromatograph and/or metering telemetry is not included for the Project.

4.9.2                Fuel Storage for Fire Pump

Fire pump house shall be supplied with integral fuel storage tank sized per NFPA
requirements.

4.10                 Buildings and Enclosures

The facility shall include the design and installation of various buildings and
equipment enclosures.  Buildings described below as “pre-engineered” will be
designed and installed as free-standing structures and will generally not
utilize structural steel that is supporting various equipment.  A Subcontractor
specializing in similar work will complete the design and installation of the
buildings including HVAC, lighting, building electrical, architectural finishes,
interior finishes, and plumbing devices.  Descriptions of provided buildings is
included below followed by the “Table for Building Design and Construction”

The following buildings shall be provided:

A)               Control Room / Office area:  Sizing of the control room,
offices, laboratory, restrooms, mechanical rooms, reception area, and break room
shall be per the following Table for Building Design and Construction.  ***. 
Kiewit shall provide computer desks located in the facility control room.  All
other office furniture for the facility is by Owner.  Kiewit has excluded all
laboratory equipment.  Building shall include HVAC system with insulated walls
and roof.  The Control Room / Office Area Building shall be located adjacent to
the main process building.

B)                Main Process Building:  Sizing of the main process building
shall be per the following Table for Building Design and Construction. 
Equipment installed indoors shall include adequate room for operation and
maintenance activities.  Building shall have a general-purpose electrical rating
with electrical receptacles per NEC

20


--------------------------------------------------------------------------------


requirements.  Building shall include heating and ventilation with insulated
walls and roof.

C)                Centrifuge Building: Sizing of the centrifuge building shall
be per the following Table for Building Design and Construction.  Building shall
house the centrifuges, syrup mixers, and shall include a monorail with 10-ton
hoist for maintenance of the equipment.  Adequate room shall be included to
lower centrifuge equipment to grade for maintenance outside the building. 
Building may be pre-engineered or may utilize equipment support steel for
building frame.  Building shall include ventilation and heating with insulated
walls and roof.

D)                Boiler (Utility) Building: Sizing of the boiler building shall
be per the following Table for Building Design and Construction.  Building shall
house the boilers, deaerator(s), feed pumps, and chemical feed equipment.  A
portion of the building may be shared for housing of local electrical equipment
for local electrical loads.  Building shall include heating and ventilation with
insulated walls and roof.

E)                Electrical Enclosures: Various electrical enclosures will be
provided by Kiewit as required by final design.  Enclosures shall include
necessary HVAC systems if required by equipment that is housed within the
enclosure.

F)                DDGS Storage Building:  DDGS storage building shall be
provided for storage of DDGS prior to transport from facility.  Building shall
be sized per the following Table for Building Design and Construction.  Building
shall include all handling pits, conveyors, load out hoppers, and other required
components.  The ability to separately store DDGS from multiple feedstocks has
not been included.  Insulation will not be provided in the walls or roof. 
Ventilation only will be provided.

G)                DDGS Loadout / Grain Unloading Building:  A metal building
shall be provided to house the DDGS loadout and grain unloading equipment.  It
shall be sized to adequately accommodate the final layout design for this
equipment. ***.  Building shall include ventilation but no heating or insulation
in the walls or roof.  Building shall be sized per the following Table for
Building Design and Construction.

H)                DD&E Building: A DD&E building shall be provided to enclose
the distillation and dehydration equipment.  Building shall include heating and
ventilation with insulated walls and roof.

I)                 Wet Cake Pad:  Kiewit shall provide a concrete slab with a 6’
wall on three sides for temporary storage of wet cake prior to transport from
the facility.  One side shall be open for loading of trucks utilizing a
front-end style loader.  Kiewit has not included a roof or any enclosure above
the concrete walls.  Conveyors and necessary equipment to reintroduce wet cake
from the wet cake pad to the dryer has not been included.  ***.

21


--------------------------------------------------------------------------------


J)                 Administration Building - A metal building to house the Plant
administration and management personnel ***.  The buildout and finish materials
will be of a standard, utilitarian type and quality typically found in an
industrial administration building.  Building shall include HVAC with insulated
walls and roof.

K)                Maintenance Building – A metal building shall be supplied for
storage of facility spare parts and for maintenance work.  ***.  Sizing of the
various areas shall be per the following Table for Building Design and
Construction.  Kiewit has not included any tools, workbenches, welders, storage
shelves, cabinets, or hoists in the maintenance or storage areas.  Floor drains
will not be provided in the workshop area.  All drains from building will
discharge to the sanitary sewer system without an oil/water separator.

Kiewit will provide all building related concrete including footings,
foundations, walls, and floor slabs as required to complete the Work.  Kiewit
will also provide all interior and exterior equipment foundations, pads and
support structures.  Where appropriate, building sumps and trench drains will be
provided to conveniently drain process areas during wash downs or process
spills.  Kiewit will provide local containment curbs for chemicals stored on
site.  Building perimeter curbs are not provided.  Kiewit will provide plumbing
(water and sewer) to be included in the kitchen areas of the Administration
Building, the Control Room Building and the Maintenance Building.

Kiewit will provide access to equipment in accordance with sound engineering and
safety practices, including catwalks, platforms and stairs in the Main Process
Building for access to the major tanks and equipment.

Unit heaters in the process areas are designed to maintain temperatures above 40
deg F in the event of a winter shutdown.

Kiewit will provide the initial stocking of permanent safety equipment for the
Plant including fire extinguisher stations, safety showers, and eyewash stations
so the Plant is in compliance with the Uniform Fire Code and governing building
codes.

22


--------------------------------------------------------------------------------


Table for Building Design and Construction

Building Name

 

Eave Height, 
ft

 

Building Dimensions

 

Lighting Type

 

Wall Type, Finish

 

Wall Rating

 

Ceiling

 

Floor Finish

 

Main Process Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 - Equipment Area

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

 

Control Room and Lab

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 - Control Room

 

***

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

Room #2 - Electrical / I/O Room

 

***

 

***

 

***

 

***

 

2 hour fire rated

 

***

 

***

 

Room #3 - Lab

 

***

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

Room #4 - Office / Storage

 

***

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

Room #5 - Office / Storage

 

***

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

Room #6 - Conference Room

 

***

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

Room #7 – Restroom - male

 

***

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

Room #8 – Restroom - female

 

***

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

Room #9 – Break Room

 

***

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

 

23


--------------------------------------------------------------------------------


 

Boiler Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Boiler Room

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

 

Centrifuge Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 - Equipment Hall

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

 

Evaporator Building A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 - Equipment Hall

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

 

Evaporator Building B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 - Equipment Hall

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

 

Administration Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 –Conference Room

 

***

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

Room #2 – Copier/Fax/Supply Room

 

 

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

Room #3 – Office / Storage

 

 

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

Room #4 - Office / Storage

 

 

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

Room #5 - Office / Storage

 

 

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

Room #6 - Office / Storage

 

 

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

Room #7 – Restroom - male

 

 

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

 

24


--------------------------------------------------------------------------------


 

Room #8 – Restroom - female

 

 

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

Room #9 – Breakroom

 

 

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

DD&E Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 – Equipment Hall

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

DDGS Loadout / Grain Unloading Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 – Loading Area

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

DDGS Storage Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 Storage Area

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

Fermentation Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 - Equipment Area

 

***

 

***

 

***

 

***

 

NA

 

***

 

***

Maintenance Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Room #1 - Office / Storage

 

***

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

Room #2 - Office / Storage

 

 

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

Room #3 – Maintenance / Storage Area

 

 

 

***

 

***

 

***

 

NA

 

***

 

***

Room #4 – Restroom - common

 

 

 

***

 

***

 

***

 

As Required by Code

 

***

 

***

 

25


--------------------------------------------------------------------------------


 

Notes

#1.    Exposed interior structural steel shall be primed only

#2     Exterior panel finish shall be Manufacture’s standard paint with final
color to be determined by Owner.

#3     Building dimensions and eave heights are preliminary and may be changed
during final design due to layout optimization, access requirements, etc.

 

26


--------------------------------------------------------------------------------


4.11                                                   Fire Protection System

4.11.1.     The fire protection systems shall be as generally described herein
and on Kiewit’s drawings and designed and installed in accordance with
applicable codes and standards of the National Fire Protection Association.  Any
changes in scope or classification with what is described below (Table of Fire
Protection Systems) will be considered as a change to the EPC Contract.

Firewater will be supplied through interconnection to the new raw water /
firewater storage tank.  ***. The firewater system (including pumps and loop)
shall meet the new facility demand at the flow and pressure requirements for the
systems stated in the Table of Fire Protection Systems.

No gaseous fire protection system shall be provided for the electrical equipment
and control room (including the DCS).  Electrical and DCS equipment, plus the
Control Room shall be provided with detection and hand-held bottles for
protection.

Fire protection systems stated below are based on the Owner’s Insurance
provider’s recommendations provided to Kiewit on May 14th, 2007 from Liberty
International Underwriters.  The systems described below are provided on an
allowance basis in the Contract and subject to change due to final review of the
Local Authority and final code review.

TABLE OF FIRE PROTECTION SYSTEMS (SUBJECT TO CHANGE PENDING FINAL CODE REVIEW)

BUILDING

 

OCCUPANCY
RATING - IBC

 

CONSTRUCT 
TYPE - IBC

 

SMOKE 
DETECTION

 

HEAT 
DETECTION

 

SPRINKLERS

 

SPRINKLER
DENSITY

 

MANUAL
PULL

 

COMMENTS

 

OFFICES, BREAKROOM, LABORATORY; ADMIN BLDG

 

B

 

II-B

 

YES

 

NO

 

Wet Pipe
Closed Head
System

 

TBD

 

YES

 

 

 

CONTROL ROOM / ELEC ROOM

 

B

 

II-B

 

YES

 

NO

 

Pre-Action
System

 

TBD

 

YES

 

 

 

MAIN PROCESS BUILDING - 43,560 SF

 

H-4

 

II-B

 

YES

 

NO

 

None

 

NA

 

YES

 

 

 

FERMENTATION - 10,682 SF

 

F-1

 

II-B

 

YES

 

NO

 

None

 

N/A

 

YES

 

 

 

MAINTENANCE BUILDING

 

F-1

 

II-B

 

YES

 

NO

 

Wet Pipe
Closed Head
System

 

TBD

 

YES

 

 

 

DISTILLATION & DEHYDRATION 5,735 SF (> 15 psig)

 

H-2

 

II-B

 

NO

 

YES

 

Deluge

 

TBD

 

YES

 

System includes deluge on exterior columns and vessels.

 

 

27


--------------------------------------------------------------------------------


 

EVAPORATION - 1,861 SF - 2 story

 

F-1

 

II-B

 

YES

 

NO

 

None

 

N/A

 

YES

 

 

 

DDGS STORAGE BUILDING - 35,000 SF

 

F-2

 

II-B

 

NO

 

YES

 

None

 

N/A

 

YES

 

 

 

CENTRIFUGE BUILDING - 1,861 SF - 2 story

 

F-2

 

V-B

 

NO

 

YES

 

None

 

N/A

 

YES

 

 

 

BOILER BUILDING - 13,800 SF

 

F-2

 

II-B

 

YES

 

NO

 

None

 

N/A

 

YES

 

Provided with handheld extinguishers only

 

DDGS TRUCK LOAD OUT - 9,000 SF

 

F-2

 

V-B

 

NO

 

YES

 

None

 

N/A

 

YES

 

 

 

TANK FARM

 

N/A

 

N/A

 

NO

 

NO

 

None

 

N/A

 

NO

 

Fire water monitors mounted to hydrants as required to provide cooling water to
tank. Semi-fixed foam system with foam chambers on large ethanol storage tanks.

 

Ethanol Loadout

 

N/A

 

N/A

 

NO

 

NO

 

None

 

N/A

 

NO

 

Foam monitors provided at loadout stations.

 

COOLING TOWER (WOOD)

 

N/A

 

N/A

 

NO

 

NO

 

Dry Pipe Closed Head System

 

N/A

 

NO

 

 

 

COOLING TOWER (FRP)

 

N/A

 

N/A

 

NO

 

NO

 

None

 

N/A

 

NO

 

 

 

 

N/A - Not Applicable

 

Minimum Construction Types:

 

 

 

 

 

II-B - Non-combustible, non-protected

 

 

 

 

 

V-B - Combustible, non-protected

 

28


--------------------------------------------------------------------------------


4.11.2.             Fire Main and Hydrants

The facility shall be provided with an underground firewater loop fed from the
provided firewater pumps.  The firewater loop shall be HDPE or ductile iron
piping and shall incorporate sectionalizing valves so that a failure in any part
of the system can be isolated while allowing the remainder of the system to
function properly. Sectionalizing valves will be post indicating valve assembly
(PIVA) type as manufactured by Mueller or approved equal, and will not isolate
more than 5 fire suppression supplies or hydrants. The yard fire protection
piping and hydrants shall be in accordance with NFPA 24 requirements.  Valves
will be locked open with no reporting to the fire protection system.

4.12                 Laboratory Equipment

Kiewit has excluded all laboratory equipment and furniture.  Kiewit shall supply
necessary cabinetry, countertop, and sink in the laboratory.

4.13                 Grains Storage, Handling and Milling Equipment

The facility shall be provided with necessary equipment for unloading of corn
from truck only.  Kiewit shall include bulk storage silos for the storage of
corn prior to milling and use in the facility.  Plant corn milling equipment
shall include scalpers, surge bins, rotary feeders, hammermills, and necessary
conveyors for transporting the milled corn to the slurry mix tank.  Silo
capacities shall be per the following table:

Design capacities for Grain Storage, Handling, and Milling Equipment***

 

Capacity

 

Units

Grain Storage Silos ***

 

***

 

***

Pre-scalped corn day bin***

 

***

 

***

Scalped corn day bin***

 

***

 

***

Hammer Mill ***

 

***

 

***

Receiving rate from Owner supplied conveyor

 

***

 

***

Milled Corn Transfer Conveyor to Slurry Mix Tank

 

***

 

***

Truck unloading hopper ***

 

***

 

***

Receiving rate from truck unloading

 

***

 

***

 

* Based on *** compaction factor and *** angle of repose on corn

**Final capacities to be agreed to by Aventine as scope of work is currently on
an allowance basis

29


--------------------------------------------------------------------------------


4.13.1.             Grain Receiving

Grain trucks shall enter the grain receiving building and dump the grain to the
pit equipped with hoppers and discharge conveyors.  A parallel system of
transfer conveyors and elevator legs shall carry the grain to the silo feed
conveyors for distribution to storage.  Grain receiving system shall be sized
and designed to receive *** bushels per hour of grain from an Owner provided
conveyor receiving grain from the Aurora Coop elevators.  The receiving building
location shall be as shown on the Plot Plan and General Arrangement.

4.13.2.             Grain Storage and Reclaim

The storage and reclaim system shall store and distribute the grain for Cleaning
and Milling.  Storage of grain shall be in vertical silos of concrete or steel
construction and shall include necessary aeration and unloading equipment for
reclaim of the grain for process use.  Silo feed conveyors transport grain to
the storage silos and the Grain Cleaning system.  A reclaim system shall
transport grain from the silos directly to the Grain Cleaning system or to the
receiving elevators for transfer back to storage.  Corn silos shall be provided
with bin level detection.

4.13.3.             Grain Cleaning System

The grain shall be cleaned utilizing coarse scalpers to remove oversized and
foreign material.  Trash will be discharged to a trash bin and debris-free bulk
corn shall discharge directly to the Milling system.  Grain from the reclaim
system can be directed to the grain milling feed leg, which shall be installed
to lift the grain to the Cleaning system.  The system shall include one overhead
day bin for pre-scalped corn and one overhead bin for scalped corn.

4.13.4.             Grain Milling Equipment

Downstream of the scalpers the weigh belt/bin system shall deliver grain to the
hammermills, each equipped with a rotary feeder and discharge plenum.  The
hammermill discharge conveyor shall collect the ground corn meal from all
discharge plenums and deliver it to the milled corn transfer conveyor.  The
transfer conveyor shall distribute to an elevator leg transferring and spouting
the milled corn to the Slurry Mix Tank feed plug auger.

4.13.5              Dust Collection

The grain handling and milling system shall be provided with a dust collection
system.  The system shall be designed for emissions of *** per DSFM or less.

5.0                  Electrical Systems

The new ethanol production facility will be connected to the local substation
provided by Others. Kiewit’s scope of supply will include all equipment up to
and including the *** power feed from the switchyard to the *** Switchgear
Module.  Kiewit will provide the underground conduit and cable to the substation
for termination by Others.

Note:  Switchyard metering, relaying and any required communications systems are
not included in this Contract.

30


--------------------------------------------------------------------------------


5.1.1.               Plant Substation

The facility substation is not included in the Scope of Work for the project.

5.1.2.               Auxiliary Supply Transformer

Kiewit shall supply necessary auxiliary transformers to reduce supplied ***
supply to feed both the medium *** and low voltage *** systems.  Transformers
shall either be oil-filled or dry-type depending on final facility design and
transformer locations.  Quantity and sizing for various transformers will be
determined during final design.  Sizing and design information shown on the
provided One-Line Diagram are preliminary and do not necessarily reflect the
final sizing or design that will be provided for the facility.

5.2                   Medium Voltage Systems

The secondary distribution system will be *** or ***, 3-phase, 3-wire,
consisting of the following main electrical equipment:

A.    Single-ended *** Switchgear line-up operating at ***.

B.    Auxiliary power transformers to step the voltage down from *** to ***.

C.    Non-segregated bus duct connecting the *** transformers to the ***
Switchgear.

D.    Single-ended *** Switchgear line-ups, operating at ***, with transitions
to the *** Motor Control Centers (MCC), operating at ***. The Switchgear will
consist of the required vacuum breakers, and the MCC’s will consist of the
required fused contactor assemblies (FVNR)

5.2.1.               Emergency Generator

Emergency generator(s) are not provided for the facility.

5.3                   Low Voltage System and Equipment

The ***, 3-phase, 4-wire, solidly grounded distribution system will consist of
the following main electrical equipment:

A.    *** lot of unit substation transformers, *** secondary with a *** primary.

B.    *** lot of unit substation transformer, *** secondary with a *** primary.

C.    *** lot of *** switchgear line-ups, equipped with all the required main
breakers and feeder circuit breakers.

D.    Protective relays.

E.     *** lot of *** motor control centers (MCC) as required for the loads.

5.3.1.               Electrical Protection and Metering

Protective schemes will be provided for the following systems:

31


--------------------------------------------------------------------------------


A.        Auxiliary Power, and Unit Substation Transformers Protection:

1.         Transformer current differential protection (except on Unit
Substation Transformers)

2.         Phase and neutral overcurrent protection

3.         Ground fault protection

4.         Thermal hot spot winding temperature protection

5.         Sudden pressure relays (except on Unit Substation Transformers)

6.         Gas detection relays (except on Unit Substation Transformers)

B.        Medium Voltage Switchgear:

1.         Ground fault protection

2.         Inter-phase fault protection

3.         Single phase to ground fault protection

4.         ***motor protection

5.         Phase sequence/voltage protection

C.        *** Switchgear:

1.         Bus or Cable under voltage protection

2.         Motor feeder protection

3.         Motor control center feeder protection

Refer to Exhibit A.2, Section 6.3.1 for additional design information.

5.4                   UPS Systems

5.4.1.               Uninterruptible Power Supply System

*** lot of Uninterruptible Power Supply (UPS) Systems are to be provided with
internal battery backup. The UPS’s are to be sized to power the control systems
(DCS, PLC’s, etc.) during a power outage for a period of 30-minutes.

32


--------------------------------------------------------------------------------


6.0                                                       Instrument and Control
System

DCS:

A Distributed Control System (DCS) will be provided for all analog and discreet
control functions, data acquisition, and monitoring throughout the plant.  Refer
to Delta T provided description of DCS for detailed scope definition.

7.0                                                       Training

Operator training previous to and during Commissioning and startup period for up
to *** calendar days as scheduled by Owner and Kiewit by *** Kiewit and ***
Delta-T people.  The exact schedule for such training will be coordinated with
the Owner, but typically this would include a “classroom” oriented approach for
a week during the later stages of construction and “hands-on” training during
start-up activities.  If additional training support is required, per diem rates
will apply.

33


--------------------------------------------------------------------------------


A.2  TECHNICAL SPECIFICATIONS

1.0                               DESIGN, ENGINEERING, AND CODES

This Section covers the design and engineering services to be provided by Kiewit
for the Plant and applicable codes for the Project.

This Section is not intended to supercede standard equipment specifications for
major process equipment supplied for the Project.  These items will be designed
to the manufacturer’s standard specifications.

In the event of a conflict between Exhibit A and this document, Exhibit A shall
govern.

1.1                                 Coordination Meetings

Representatives of Kiewit shall conduct monthly coordination meetings with the
Owner to discuss matters relative to the execution of this Contract.  Design
review meetings will be held at the Engineer’s Office located in Lenexa, Kansas.

1.2                                 Governing Codes, Standards, Regulations, and
Other Documents

The Plant shall be designed and constructed in accordance with Federal, State
and local codes including the most recent applicable sections of the following
codes, standards and regulations at the time of contract award.

In the event conflicts arise between codes, the more stringent code shall
apply.  If conflicts arise between the Original Equipment Manufacturer’s (OEM)
Scope of Supply and the listed codes and standards, the OEM documents shall
govern.

Refer to Exhibit A for any additional codes or standards applicable to the
design of the proposed facility.

Codes and Standards List

Acoustical Society of America (ASA)

American Association of State Highway and Transportation Officials (AASHTO)

American Concrete Institute (ACI).

American Iron and Steel Institute (AISI)

American National Standards Institute (ANSI)

American Petroleum Institute (API) (where required only)

American Society of Civil Engineers (ASCE)

American Society of Heating, Refrigeration and Air Conditioning (ASHRAE)

American Society of Mechanical Engineers (ASME).

American Society for Testing and Materials (ASTM)

American Water Works Association (AWWA)

34


--------------------------------------------------------------------------------


American Welding Society (AWS)

Code of Federal Regulations – EPA Rules and Regulations

Concrete Reinforcing Steel Institute (CRSI)

Heat Exchange Institute (HEI)

Hydraulic Institute (HI)

Illuminating Engineering Society (IES)

Instrument Society of America (ISA)

National Association of Corrosion Engineering (NACE)

National Electrical Code (NEC).

National Electrical Manufacturers Association (NEMA)

National Fire Protection Association (NFPA)

Occupational Safety and Health Administration (OSHA)

Steel Structures Painting Council (SSPC)

International Building Code (IBC) 2003

1.3                                 Schedule

Kiewit shall prepare and maintain a detailed schedule, for all major phases of
the project including:  Engineering and Detailed Design, Procurement,
Fabrication, Construction and Field Erection, and Startup and Testing.

1.4                                 Drawings and Information Submittal

The following shall be supplied to the Owner, for information, as part of the
Scope of Work:

·                  Site Plan

·                  Plot Plan

·                  General Arrangement Drawings

·                  Piping and Instrumentation Diagrams (P&IDs)

·                  Piping Isometrics for large bore (2 ½” and larger) above
grade pipe (orthographic drawings not provided)

·                  Foundation Drawings

·                  Structural Steel Drawings

·                  Grading and Paving Drawings

·                  Electrical One Line Diagram(s)

·                  Electrical Schematics and Termination List

·                  Control Narratives

·                  Material Balance

·                  Vendor Shop Drawings and O&M Manuals

Also, the following lists will be provided:

·                  Valve List

·                  Equipment List

·                  Instrument Index

35


--------------------------------------------------------------------------------


·                  Specialty Item List

·                  DCS I/O List

·                  Circuit and Raceway Schedules

·                  Pipe Line List

·                  Instrument Data Sheets

·                  Recommended Spare Parts Lists for Major Equipment

The instrument index shall include the following information: tag number,
service description, manufacturer, model, range, units, P&ID, installation
detail, and instrument location.

The DCS I/O list shall consist of the following information: tag number, service
description, range, units, DCS I/O address, signal type, and I/O type.

Vendor equipment packages will not be duplicated on Kiewit’s drawings, but will
only be shown as a “black box” or space envelope, referenced to the applicable
Vendor.

Kiewit shall prepare six (6) sets of Operations Manuals (2 Manuals during
construction, 3 Manuals after Startup and 1 Manual for Kiewit) will be provided
which will include:

·                     Description of the Plant PROCESS and each system operation

·                     Detailed operating description of each process unit

·                     Initial start-up procedures

·                     Normal operation

·                     Startup & shutdown under normal operating conditions

·                     Startup & shutdown under emergency conditions

·                     Cleaning & preventive maintenance guidelines

·                     Safety & Health guidelines

·      Basic troubleshooting guides

Record (As-Built) drawings will be prepared and submitted to the Owner and shall
include:

·                 P&IDs

·                 Equipment General Arrangement Drawings

·                 Site Arrangement Drawings

·                 Underground utilities and plumbing drawings

·                 Electrical One Lines

·                 Cable Schedule

36


--------------------------------------------------------------------------------


·                 DCS Interconnect Wiring Drawings

·                 Electrical Panel Drawings

·      DCS Logic and DCS backup software

To satisfy Final Completion, Kiewit will provide all drawings and documentation
to Owner in both hard copy and electronic format.  ***.  All drawings shall be
provided electronically in AutoCAD format.  .

Up to Final Completion, all document submittals will be electronic via the
Centric system.

1.5                                 Operating Conditions Evaluation

Kiewit shall submit during design, to the Owner, process flow diagrams
demonstrating that the major equipment and auxiliary equipment are designed to
meet the Plant guarantees and the Plant requirements.

2.0                               MECHANICAL DESIGN

2.1                                 General Requirements

2.1.1                        Quality of Materials and Equipment

All materials and equipment furnished shall be new or unused, undamaged, and of
a current model when purchased for the Plant.

2.1.2                        Access

Access shall be provided for systems and equipment as defined in the Access
Matrix below.  Walkways will not be provided in pipe rack for the facility. 
Certain valves for the facility will require installation in the rack and will
not be able to be located by engineer for easy access due to process
requirements.  These valves will be provided with adequate space around the
valve to remove the valve if required.  Access to valves that have such process
driven constraints shall be by a temporary rolling ladder.  Other valves will be
located for ease of access per the matrix below.  All manual valves installed in
pipe rack shall have chain wheel actuators.

The following descriptions and matrix define the standard access provisions
included in the proposal:

Type 1:  Room will be provided around the item to allow temporary access by way
of an owner provided personnel lift, step ladder, scaffolding, scissor lift,
etc.  No permanent platform or ladder will be provided.  Level indicators and
gauges will be located and displays sized so they can be read.

Type 2:  Access to be provided by platform near item.  Does not have a dedicated
platform since items in this category have the ability to be routed to other
platforms nearby.

37


--------------------------------------------------------------------------------


Type 3:  Requires a dedicated platform if the item is not accessible from grade
and requires daily maintenance or visual inspection.

Basis:

1.               The matrix below reflects a normal operating plant as a base
loaded facility.

2.               Equipment is expected to require normal maintenance as required
by the O&M manuals and not require early replacement.

3.               The access defined reflects operations and maintenance
requirements only.  (Construction requirements excluded.)

Component

 

Type

 

Typical P&ID
Designation

 

*Access Type

 

 

 

 

 

 

 

Major Equipment

 

All

 

 

 

3

Analyzers

 

 

 

 

 

1

 

 

Analyzer Transmitter

 

AT

 

1

 

 

CC Analyzer

 

AT

 

1

 

 

Conductivity Analyzer

 

AT

 

1

 

 

DO Analyzer

 

AT

 

1

 

 

NOX Analyzer

 

AT

 

1

 

 

O2 Analyzer

 

AT

 

1

 

 

PH Analyzer

 

AT

 

1

 

 

SC Analyzer

 

AT

 

1

 

 

Turbidity Meter

 

AT

 

1

Analysis Probes/Sensors

 

 

 

 

 

1

 

 

Analyzer Switch

 

AS

 

1

 

 

CC Probe

 

AE

 

1

 

 

Conductivity Probe

 

AE

 

1

 

 

DO Probe

 

AE

 

1

 

 

Gas Detection Switch

 

ASH

 

1

 

 

PH Probe

 

AE

 

1

 

 

SC Probe

 

AE

 

1

Manual Valves

 

 

 

 

 

 

 

 

Large Bore

 

V

 

1

 

 

Small Bore

 

V

 

1

 

38


--------------------------------------------------------------------------------


 

Regulator Valves

 

 

 

 

 

 

 

 

Flow

 

FCV

 

1

 

 

Level

 

LCV

 

1

 

 

Pressure

 

PCV

 

1

 

 

Temperature

 

TCV

 

1

Control Valves

 

 

 

 

 

1

 

 

Diaphragm

 

V

 

1

 

 

Electro-Hydraulic

 

V

 

1

 

 

Motor Operated Valve

 

V

 

1

 

 

Piston

 

V

 

1

 

 

Solenoid

 

V

 

1

Flow Elements/Meters

 

 

 

 

 

 

 

 

Averaging Pitot Element

 

FE

 

1

 

 

Flow Nozzle

 

FE

 

1

 

 

Magnetic Flow Meter

 

FE, FT

 

1

 

 

Mass Flow Meter

 

FE, FT

 

1

 

 

Orifice Plate

 

FE, FO, RO

 

1

 

 

Pitot Tube

 

FE

 

1

 

 

Turbine Meter

 

FE,FT

 

1

 

 

Venturi Tube

 

FE

 

1

 

 

Vortex Shedding Meter

 

FE, FT

 

1

 

 

Condensate Pots

 

 

 

1

Gauges/Indicators

 

 

 

 

 

—

 

 

Diff. Press Gauge

 

PDI

 

1

 

 

Flow Indicator

 

FI, FG, SG

 

1

 

 

Flow Totalizing Indicator

 

FQI

 

1

 

 

Flow Totalizing Transmitter

 

FQT

 

1

 

 

Level Gauge

 

LG

 

1

 

 

Level Indicator

 

LI, LG

 

1

 

 

Local Electronic Indicator

 

FI, LI, PI, TI

 

2

 

 

Magnetic Level Ind.

 

LI, LG

 

1

 

 

Pressure Gauge

 

PI, PG

 

1

 

 

Rotameter

 

FI

 

1

 

 

Temperature Gauge

 

TI

 

1

Hand Switches

 

 

 

 

 

 

 

 

Emergency Stop

 

HS

 

2

 

 

HOA

 

HS

 

2

 

 

Local Control Station

 

HS

 

2

 

39


--------------------------------------------------------------------------------


 

Level Elements/Probes

 

 

 

 

 

1

 

 

Level Element

 

LE

 

1

 

 

Level Probe

 

LE

 

1

Local Controllers

 

 

 

 

 

 

 

 

Flow Controller

 

FC

 

1

 

 

Level Controller

 

LC

 

1

 

 

Pressure Controller

 

PC

 

1

 

 

Temperature Controller

 

TC

 

1

 

 

Variable Speed Drive

 

SC

 

1

Safety Relief Valve

 

 

 

 

 

 

 

 

Large Bore

 

PSV

 

1

 

 

Small Bore

 

PSV, RSV, ERV

 

1

Process Switches

 

 

 

 

 

 

 

 

Diff. Press Switch

 

PDS

 

1

 

 

Float Switch

 

LS

 

1

 

 

Flow Switch

 

FS

 

1

 

 

Indicating Flow Switch

 

FS

 

1

 

 

Level Switch

 

LS

 

1

 

 

Limit Switch

 

ZS

 

1

 

 

Pressure Switch

 

PS

 

1

 

 

Temperature Switch

 

TS

 

1

 

 

Vibration Switch

 

VS

 

1

Temperature Elements/Wells

 

 

 

 

 

 

 

 

RTD Element

 

TE

 

1

 

 

T/C Type “E” Element

 

TE

 

1

 

 

T/C Type “J” Element

 

TE

 

1

 

 

T/C Type “K” Element

 

TE

 

1

 

 

Thermal Bulb

 

TE

 

1

 

 

Thermowell

 

TW

 

1

Transmitters

 

 

 

 

 

 

 

 

Diff. Pressure Transmitter

 

FT, LT, PDT

 

1

 

 

Displacement Transmitter

 

LT, ZT

 

1

 

 

Level Transmitter

 

LT

 

1

 

 

Pressure Transmitter

 

PT

 

1

 

 

Radar Level Transmitter

 

LT

 

1

 

40


--------------------------------------------------------------------------------


 

 

 

Speed/Frequency Transmitter

 

ST

 

1

 

 

Temperature Transmitter

 

TT

 

1

 

 

Ultrasonic Level Transmitter

 

LT

 

1

Vibration Elements/Probes

 

 

 

 

 

 

 

 

Vibration Element

 

VE

 

1

 

 

Vibration Probe

 

VE

 

1

 

 

Vibration Switch

 

VS

 

1

 

 

Vibration Switch with manual resets

 

VS

 

2

 

--------------------------------------------------------------------------------

* All platforming shall provide space for maintenance of equipment and
pull-space. *

41


--------------------------------------------------------------------------------


2.2           Pumps

The pump head curves shall rise continuously from design head point to shut-off,
excluding circulating water pumps.  The maximum total head developed by each
pump at shut-off condition at design speed shall be at least ***% but not more
than ***% on multiple stage and ***% on single stage of the total head at the
design point, excluding circulating water pumps.

2.3           Tanks and Pressure Vessels

Tanks and pressure vessels shall be fabricated from materials suited to the
particular service.  Project-specific scope of supply for shop fabricated and
field erected tanks is as specifically described by Delta-T Datasheets (attached
at the end of this Exhibit).

Field erected tanks shall be provided with ladder access to the top of the tank
including necessary cages and handrail around the perimeter of the tank roof.

2.4           Miscellaneous Mechanical Equipment

2.4.1        Circulating Water Equipment Material Selection

The table shown below designates material selection for the cooling tower and
circulating water pumps based on the level of chlorides in the circulating
water.

Material Selection based on Chloride Levels

Chloride
Level
(ppm)

 

Cooling
Tower
Hardware

 

CW Pump
Bowl Material

 

CW Pump
Discharge Head
and Column
Material

 

CW Pump Line
Shaft Material

 

CW Pump
Impeller
Material

 

CW Pump
Wear Ring
Material

***

 

***

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

***

 

***

***

 

***

 

***

 

***

 

***

 

***

 

***

2.4.2        Gas Odorization

Gas for building heating does not include odorization unless provided by the gas
supplier or the Owner.  A low-pressure, odorized gas from the local utility
should be utilized for building heating.

42


--------------------------------------------------------------------------------


2.4.3        Safety Equipment

The scope of supply of safety equipment for the Plant will include fixed
emergency eyewash and emergency shower stations.  The design of all equipment
guards, platforms, handrails and ladders will comply with all applicable local,
state, and federal requirements.

2.4.4        Equipment Nameplates

All equipment and instruments shall be provided with a nameplate or tag stamped
with the equipment ID number used to identify it on equipment/instrument lists
and drawings.  Nameplates or tags shall be permanently attached to the equipment
using rivets, machine screws, or wire.

2.5           Plant Piping and Valve Requirements

2.5.1        General

This Section addresses the requirements for the design, fabrication,
installation and underground protection of all plant piping.  Kiewit shall be
responsible for the mechanical design of the piping system, material selection,
stress analysis, supports, sizing and general arrangement for safe and
successful operation.  System design and material selection shall be in
accordance with appropriate codes, as determined by Kiewit.  Standard Delta T
piping specifications shall be followed.  If a conflict exists between Exhibit
A.2 and said Delta T piping specifications in regard to piping, hangers,
insulation, valve requirements, painting, or specialties, the Delta T
specifications shall govern.

2.5.2        Plant Piping

2.5.2.1   Piping Standards

Piping standards are listed in the Delta-T Technical Specification — Piping
documents CS01, CS02, CS03, CS04, CS05, CS06, SS01, SS02, SS03, SS30, and
VIC01.  which identifies proper pipe material and usage based on service. 
Non-standard pipe sizes shall not be used.  HDPE piping may be used in
acceptable services for underground installation.

2.5.2.2   Pipe Sizing

Pipe sizes shall be selected primarily on the basis of allowable pressure drop
for the service and good engineering practice.  The following fluid velocity
ranges shall be used as a general guideline for pipe size selection (final
sizing may vary based on Delta T specific requirements and recommendations)::

43


--------------------------------------------------------------------------------


 

MEDIA

 

Nominal
Pipe Size

 

Nominal
Pipe Size

 

Nominal
Pipe Size

 

Nominal
Pipe Size

 

Nominal
Pipe Size

 

 

 

***

 

***

 

***

 

***

 

***

 

Steam: Saturated Superheated

 

***

 

***

 

***

 

***

 

***

 

Process Piping Pump Suction Pump Discharge

 

***

 

 

 

 

 

 

 

 

 

Circulating Water: Pump Suction Pump Discharge

 

***

 

***

 

***

 

***

 

***

 

Auxiliary Cooling Water:

 

***

 

***

 

***

 

***

 

***

 

Water Service: Suction Discharge

 

***

 

***

 

***

 

***

 

***

 

Gravity Drains:

 

***

 

***

 

***

 

***

 

***

 

Air:

 

***

 

***

 

***

 

***

 

***

 

Gases:

 

***

 

***

 

***

 

***

 

***

 

 

Notes:

1. Steam, air, and gas velocities are in feet per minute and water velocities
are feet per second.

2. Velocities are for headers in continuous service. Velocities immediately
upstream of equipment shall not exceed manufacturer’s recommendations.

3. Recommended velocities specified above may be exceeded for off-design
operating cases as long as the resulting pressure loss does not cause an
operating limitation.

4. Kiewit to follow Delta-T sizes for process piping.

2.5.2.3

 

Pipe Line List and Marking

 

 

 

 

 

During the project design phase, Kiewit shall prepare a piping line list showing
line number, size, insulation requirement, material, pressures, and
temperatures.

 

 

 

2.5.2.4

 

Clearances

 

 

 

 

 

Good design practice shall be followed to optimize clearance between piping
equipment and passageways for operation and maintenance.

 

 

 

2.5.2.5

 

Pipe Stress Analysis and Support

 

 

 

 

 

Piping systems shall be supported, anchored, and guided so they shall not be
overstressed from unsteady state operating conditions and shall not react on
equipment beyond limits established or approved by the manufacturers.

44


--------------------------------------------------------------------------------


 

2.5.2.6

 

Pipe Sleeves

 

 

 

 

 

All pipes passing through masonry walls or floors shall have sleeves provided.
Sleeves shall be sized and have clearances to allow for packing and sealant
installation.

 

 

 

2.5.2.7

 

Dissimilar Metal Joints

 

 

 

 

 

In all cases (except for air systems) when a piping connection is made between
steel and aluminum or copper, the mating surfaces shall be electrically
isolated. For 2-1/2 inch and larger piping, flanges shall be used and the
flanged joint shall be made using an electrically non-conducting gasket and
flange bolts fitted with plastic ferrules and plastic washers under the bolt
heads. The electrical isolation shall be verified after installation. Two-inch
and smaller connections may be made using flanges, as stated above, or with
dielectric type couplings, bushings or unions.

 

 

 

2.5.2.8

 

Sewers and Underground Piping

 

 

 

 

 

Vessel and other equipment drains (indoors) shall utilize trench drains or
interconnect with the plant drainage system and not the storm system. Sewers and
drain lines shall run in the general direction of collection or disposal without
sharp angles or turns. Buried steel lines shall be coated and wrapped for
corrosion protection. Ductile iron, PVC, or HDPE piping may be used in lieu of
carbon steel. Cathodic protection and/or coating and wrapping shall be provided
as necessary after receipt and review of soils analysis for all underground
piping as well as vessels and metallic equipment in contact with the earth.
Natural excavated site soils for pipe bedding materials shall be used where
practical. Steam drains or traps shall discharge to grade.

 

 

 

2.5.2.9

 

Vents, Drains, and Manholes

 

 

 

 

 

High points shall be vented, and low points drained for all mechanical systems.
Silencers are not required for safety relief valves.

 

 

 

2.5.2.10

 

Temporary Strainers

 

 

 

 

 

Temporary strainers shall be provided as required.

 

 

 

2.5.3       Fabrication and Installation

 

 

 

2.5.3.1

 

General — Pressure Piping Systems

 

 

 

 

 

If applicable, intersections and branch connections may be made using direct
pipe insertion (branch to run), or by employing fittings, tees, couplings,
laterals, crosses, or using weld-o-lets fittings nozzles, weld-o-lets,
elbow-lets, etc.

 

45


--------------------------------------------------------------------------------


 

2.5.3.2

 

Root Connections

 

 

 

 

 

Root connections on horizontal or sloping lines shall not be located below the
center of the line. The following guidelines shall be observed:

 

 

 

 

 

·

Root connections for service on steam and condensable vapors or wet gas shall be
taken from the top or side of the pipe or from any point between the top and the
side.

 

 

 

 

 

 

·

Root connections for service on liquids shall be taken from the side or the top
of the pipe, with the root nipple horizontal.

 

 

 

 

 

 

·

Root connections for service on dry gases shall be taken from the top of the
pipe.

 

 

 

2.5.3.3

 

Fabrication Requirements

 

 

 

 

 

Fabrication shall be in accordance with the applicable Codes in Exhibit A.2. All
piping and fittings shall be new and clean.

 

 

 

2.5.3.4

 

Testing

 

 

 

 

 

Refer to Delta T Technical Specification— Piping for piping test types, media,
and durations.

 

 

 

2.5.3.5

 

Protection for Shipment and Storage

 

 

 

 

 

All flange faces, machined surfaces and threads shall be clean and protected
from damage during shipment.

 

 

 

2.5.3.6

 

Field Installation

 

 

 

 

 

Installation and orientation of all gauge glasses, controllers, thermometers,
thermocouples, pressure gauges, etc. shall be arranged for operation and
maintenance standard to the industry and shall have access as defined in
Paragraph 2.1.2.

 

 

 

2.5.4      Plant Valve Requirements

 

 

 

2.5.4.1

 

Valve Operator Selection

 

 

 

 

 

A.

Power actuated valves shall be supplied where required for automated process
control or for safety reasons.

 

 

 

 

 

 

B.

Air operated valves shall be used for modulating service and/or where a valve is
required to fail in the open or closed position.

 

 

 

2.5.4.2

 

Valve Labeling

 

 

 

 

 

All valves shown on the P&IDs shall be clearly labeled with a number referenced
to Kiewit supplied valve list and drawings. Numbering system shall be consistent
throughout the plant.

 

46


--------------------------------------------------------------------------------


 

2.6           Insulation and Lagging

Kiewit shall furnish and install all insulation and lagging for piping, gas
ducts, tanks and equipment to reduce system heat losses, provide personnel
protection, and prevent freezing as required for the specific application.

Anti-sweat insulation shall be designed on the basis of the relative humidity of
the ambient air considering the fluid temperature within the system in that
area. Anti-sweat insulation shall be provided only where piping runs above the
ceiling or in finished indoor areas.

All material shall be asbestos free and shall have a fire rating of 25 or less
when tested by ASTM E84 method.

2.6.1        Insulation Material and Thickness

Insulation on high temperature surfaces shall conform to the following table.
Expanded metal may be used for personnel protection on surfaces where heat
retention Is not important.

 

Service Conditions

 

Insulation

Equipment and irregular surfaces with normal operating surface temperatures over
140°F

 

Glass fiber or mineral fiber blanket assemblies

Pipe and tubing with normal operating surface temperatures over 140°F, including
fittings, and heat traced lines

 

High density mineral fiber or pre-insulated tube bundles. Calcium silicate in
foot traffic areas.

Valves and pipe specialties with normal operating surface temperatures over
140°F, not including valve operators

 

Glass fiber blanket assemblies or high density mineral fiber

Valve operators outside normal insulation thickness for piping

 

None

Ductwork, hot casings, and flat surfaces which are accessible to personnel or
which require control of heat losses and have normal operating surface
temperatures over 140°F

 

Mineral fiber block or board

 

The thickness of the insulation shall be such that the outside lagging surface
temperature is not over *** at an *** ambient temperature with a wind speed of
*** mph.  Insulation for personnel protection shall be supplied on surfaces
above *** within three (3) feet of walkways, ladders and platforms.  Insulation
thickness requirements shall be determined by Delta T and shown on the project
P&IDs.

 

47


--------------------------------------------------------------------------------


3.0          SITE REQUIREMENTS

3.1           Job Site Requirements

The Job Site shall be left properly leveled with no construction debris or dirt
piles.  Consideration shall be given to drainage to ensure no low-lying areas
are left that would accumulate water.  All drainage shall be away from the
buildings.

Installation of site construction utilities shall be planned and constructed by
Kiewit.

Tie-points are as assumed as per the Interconnection Table in Exhibit A-1.

3.2           Clearing and Grubbing

As necessary, clearing shall consist of cutting and disposal of all trees,
downed timber, stumps, brush, bushes, and debris from the areas to be graded. 
Root mats and stumps shall be completely removed and holes refilled and
compacted.  Method of disposal is removal from site to an approved disposal
site.

3.3           Dewatering

Dewatering provisions for deep excavation conditions and sub-grade drainage for
embankments and finished plant facilities shall be provided for the developed
plant and yard areas in accordance with the site geotechnical report
recommendations.  Water from these dewatering operations will be collected,
tested, and disposed of in accordance with applicable regulations.

3.4           Site Grading

Site grades shall be established to reasonably balance earthwork cut and fill
volumes.  The maximum grade of site roads shall be limited to ***.

3.5           Finish Grading

All areas disturbed during construction shall be graded to a smooth surface and
covered with appropriate material.  Soil compactions shall be confirmed by
independent test labs, and shall in no case be less than the recommendations of
the Geotechnical Engineering Evaluation Report.

Finish grading shall be performed to conform to the finished design elevations
for surface drainage and to prepare the areas to receive the specified surface
finishes if required.

3.6           Landscaping

Kiewit has excluded all landscaping from the project scope of supply.

3.7           Laydown and Storage Areas

Kiewit shall clear and grade such additional area as required to provide a
laydown area for project construction if required.

48


--------------------------------------------------------------------------------


3.8           Roadways and Paving

Paved roads shall be designed based upon the geotechnical consultant’s
recommendations using wheel loads normal for limited use industrial roads.  Base
and surface course materials shall be in accordance with local standards.  All
paved roads shall be completed prior to Start-Up.

The site roads and service roads around the facility shall be asphaltic concrete
pavement.  ***.  Parking space shall be provided for a minimum of twelve (12)
vehicles at the main process building and a minimum of twenty-four (24) at the
administration building.

Lime treatment under roads is acceptable for clay soils.

3.9           Sidewalks

Sidewalks will be provided at appropriate locations adjacent to occupied
structures, such as the administration/control building and warehouse.

3.10         Crushed Stone Surfacing

The areas within the substation (if in Kiewit’s scope) shall be finished with
crushed or screened stone no less than *** in thickness.

3.11         Fencing and Gates

Security fences, where applicable, are to be constructed as follows:  ***
galvanized chain link fence.  A security fence shall be installed around the
substation (if in Kiewit’s scope) to include the following:  one double leaf
equipment gate and one personnel gate.

3.12         Signs

Safety signs shall be provided and installed throughout the Plant in accordance
with OSHA guidelines and general industry practice.  Identification for all fire
protection equipment shall also be provided.  Traffic markings and signs shall
be provided as necessary to assure proper traffic flow, control, and safety.

3.13         Drainage

3.13.1      General

The working areas of the site shall be well drained during and after
construction.  The site drainage plan and discharge from the site shall conform
to federal, state, and local laws and regulations.

3.13.2      Ponds

Kiewit’s scope of work includes installation of *** wastewater holding ponds
sized for containment of ***. Wastewater sources to the pond shall include
boiler blowdown, cooling tower blowdown, and water treatment reject water. 
Scope of work shall include design and installation of the discharge line from
the pond to

49


--------------------------------------------------------------------------------


the northeast corner of the site inside the rail loop as described in the
utility tie point list into a newly provided sewer line by Others.  Pond design
shall be based upon direction of Aventine in lieu of finalized permits.

3.13.3      Erosion Control

Proper erosion control measures including the use of silt fences, hay bales and
seeding shall be employed during construction to control erosion of embankments,
temporary material stockpile(s), and to limit sediment runoff.

3.13.4      Storm Water Drainage System

Swales and ditches at *** grade shall be paved or lined with crushed stone to
control concentrated flow velocities and minimize erosion and siltation
concerns.  The surface area of the switchyard and unpaved areas around and
within the power plant shall have a crushed stone surface to facilitate
drainage, prevent ponding and provide a driving surface during wet conditions. 
Site drainage shall be by surface drainage and swales with roadway culverts as
required.  No gutter system shall be provided.

Storm sewer design shall be by the Rational Method Q = CIA Equation:

C =          0.78 heavy industrial

I  =          Technical Paper No. 40 100-year 24 hour rainfall (inches) for
plant location

A =         Drainage area in acres

Storm culvert design shall be based on the Manning Equation.

All storm pipe shall be smooth interior corrugated polyethylene pipe, meeting
AASHTO Type S.  All pipe shall have end sections on each end with a concrete toe
wall on the discharge end only.  Culvert intake end section shall be covered
with a wire grid, with a geotextile fabric placed over the wire and aggregate
layer placed over the fabric to control soil erosion and reduce silt leaving the
site

The storm culvert shall have an envelope of aggregate placed all around with 12”
thickness above the top of culvert in an excavated trench section.

Where the storm culvert is discharged into the existing drainage canal, rip-rap
protection will be provided to control erosion at the discharge location.

3.13.5      Manholes and Catch Basins

Manholes and catch basins shall be provided as required by final design.

3.13.6      Floor Drains and Sumps

A system of floor drains and sumps shall be incorporated into the overall design
of the plant buildings.  The system shall consist of collection troughs, sumps,
piping, fittings, and valves necessary for gravity drainage of wastewater to

50


--------------------------------------------------------------------------------


various collection points.  From these points, the wastewater will flow by
gravity and/or be pumped to the sewer or the facility effluent discharge point
as defined in the interconnection table or back into the appropriate point in
the process.

3.14         Subsurface Investigation

Soil investigations for the Plant site that were conducted are included as the
“Geotechnical Engineering Evaluation Report” provided herein as Exhibit D.

4.0          STRUCTURAL REQUIREMENTS

4.1           Building Design Requirements

4.1.1        General

Drawings showing floor plans and equipment arrangements shall be submitted by
Kiewit to the Owner for Owner’s review and comments.  Buildings may be
pre-engineered.

4.1.2        Loadings

Design live loads, seismic, snow, and wind loads shall meet the minimum
requirements of the State, municipal codes and regulations, and other applicable
codes.

Dead loads shall include all vertical loads due to the weight of permanent
structural and non-structural components, including permanent hung loads.  Live
loads include all loads other than dead loads, load allowances for piping and
electrical and special loads.  They consist of loading not permanently fixed to
the structure, and occurring over areas not occupied by equipment.  Actual
equipment loads shall be used wherever they exceed the live load specified for
that particular area.

Framing shall be designed to support all imposed loads including live, dead,
wind, snow, seismic and equipment loads.  Structural framing supporting
rotating/vibrating equipment shall be designed such that the natural frequency
of individual structural members avoids induced vibration and resonance
problems.

4.1.3        Design Conditions

The plant facilities shall be designed to accommodate anticipated construction
loading conditions (including hoisting and sliding/jacking loads, etc.)
equipment dynamic and impact loads, thermal loads, and provisions for hoist
loads shall be considered where appropriate in the design.

All concrete structures and members shall be designed for the load combinations
stipulated in ACI 318 or the required building code, whichever governs.

51


--------------------------------------------------------------------------------


4.1.4        Fire Walls

Any required fire wall(s) shall be located per NFPA and building codes.

4.2           Foundations

4.2.1        Buildings and Equipment Foundations

Buildings and equipment foundations shall be of reinforced concrete.  The
recommendations for foundation design contained in the final Geotechnical Report
shall be appropriately incorporated in the design.

Due consideration shall be given to overall and differential settlement of
structures, structural components, and equipment foundations.

4.2.2        Tank Foundations

Foundations for storage tanks shall be provided with either a ring wall or mat
foundation, as appropriate, per recommendations of the Geotechnical Report and
the Engineer’s design.  Containment shall be provided as required by applicable
regulations or permits.

4.2.3        Embedments, Anchor Bolts, and Sole Plates

Sole plates, anchor bolts, anchors, insert plates, and electrical conduits for
process and balance of plant equipment foundations shall be provided.

4.2.4        Duct Banks

Underground conduit for power and instrument cables shall be ***ducts, encased
in ***.  When ducts pass under roadways, or are in areas of heavy traffic, the
duct bank shall be reinforced per the applicable codes.

4.3           Materials

4.3.1        Concrete and Reinforcing Steel

Design of concrete structures will be in accordance with the latest revision of
the Building Code Requirements for Reinforced Concrete, ACI 318 and
Specification for Structural Concrete for Buildings ACI 301.  Concrete shall
have a minimum compressive strength of 4,000 psi at twenty-eight days. 
Reinforcing steel shall conform to ASTM A615, Grade 60.  Welded wire fabric
shall conform to ASTM A185.

4.3.2        Concrete Aggregate

Cement shall be ASTM C150, with type to suit the intended use.  Fine aggregate
shall be a washed, inert, natural sand conforming to ASTM C33.  Coarse aggregate
shall be a well graded crushed stone or washed gravel conforming to ASTM C33. 
Water shall be clean and free from injurious amounts of oils, acid, alkali, and
organic matter or other substances deleterious to concrete or reinforcement.

52


--------------------------------------------------------------------------------


4.3.3        Admixtures

Air-entraining admixtures conforming to ASTM C260 shall be used in all concrete
subject to freezing.  Concrete subject to freezing shall have an air content
between 5% and 7%.  Water-reducing admixtures conforming to ASTM C494 may be
used.  All admixtures shall be furnished by the same manufacturer and shall be
certified by the manufacturer as compatible.  No accelerators based on the use
of calcium chloride shall be allowed.

4.3.4        Steel

Design of the steel structures shall be in accordance with the “Specification
for Structural Steel Buildings” of the AISC.  All structural steel shall have a
minimum yield stress of 36,000 psi.  50 ksi yield materials for structural
members may be used at Kiewit’s discretion.  Girts for siding and purlins for
roofing may be cold-formed structural members meeting AISI specification.

4.3.5        Bolts

Anchor bolts encased in concrete shall conform to ASTM A307, unless otherwise
specified.  Structural steel connections shall be heavy hexagonal high strength
A325 bolts.

4.3.6        Welding Electrodes

Electrodes used in welded connections shall be E70XX, unless noted in
specifications.

4.3.7        Steel Decking

Floor and roof decking shall conform to ASTM A446.

4.3.8        Steel Joists and Joint Girders

Joist and joist girders shall conform to the requirements of the Steel Joist
Institute.

4.3.9        Structural Steel Pipe and Tubing

Structural steel pipe shall conform to ASTM A53.  Structural Steel tubing shall
conform to ASTM A500.

4.3.10      Grating

All grating and stair treads shall be bar grating per applicable codes with
spacing per the recommendation of the design engineer.  Serrated grating shall
be used on all outside exposed applications, including stairs, platforms, and
inclines.

53


--------------------------------------------------------------------------------


4.4           Testing

The services of qualified materials testing laboratory, or Kiewit’s in-house
testing shall be engaged to sample, test, and certify the following construction
work and materials are installed as specified:  earthwork materials and
compaction; asphalt paving compaction; concrete slump, strength and air
entrainment, and grout strength.

4.5           Protective Coatings

All exposed non-stainless, non-galvanized steel shall be primed and painted;
except where identified in Section 4.5.1.  Touch-up painting shall be provided
for all damaged interior and exterior surfaces.

4.5.1        Structural and Miscellaneous Steel

The protective coatings shall, at a minimum, comply with the following matrix:

Component

 

Shop Surface
Prep.

 

Primer Type and
Color

 

Finish Coat Type
and Color

Interior Structural Steel Building Framing, including Framing for Hangers

 

***

 

***

 

***

Exterior Structural Supports & Framing for Equipment (Note – Galvanizing is also
acceptable in lieu of painting.)

 

***

 

***

 

***

Interior Structural Supports & Framing for Equipment

 

***

 

***

 

***

Misc. Steel, Interior (handrail, stairs, ladders, toe plate)

 

***

 

***

 

***

Platform and Stair Grating, Interior and Exterior

 

***

 

***

 

***

Misc. Steel, Interior (handrail, stairs, ladders, toeplates)

 

***

 

***

 

***

Misc. Steel, Exterior (handrail, stairs, ladders, toeplates) (Note – Galvanizing
is also acceptable in lieu of painting)

 

***

 

***

 

***

 

The primer coat will be shop applied.  Kiewit shall field touch-up all primer
and finish coats after final erection.  For exterior finish color,
manufacturer’s standard colors will be provided to Owner for color selection. 
Kiewit shall take into consideration the existing ambient air conditions when
finalizing protective coatings.

4.5.2        Equipment, Motors, Valves, Instruments and Other Manufactured
Components

All equipment, motors, valves, instruments and other manufactured components
shall receive the manufacturer’s standard factory applied primer and finish
paint.

54


--------------------------------------------------------------------------------


Any structural steel supports or any platforms on equipment shall comply with
the requirements of Section 4.5.1.

Kiewit shall field touch-up the primer and the finish coat after equipment
installation.

4.5.3        Stainless Steel, Galvanized, and Nonferrous Surfaces

All stainless steel, galvanized or nonferrous surfaces will not be finish
painted.

4.5.4        Piping, Interior and Exterior, Above Grade

All exterior uninsulated piping shall receive a surface preparation as required
by paint manufacturer with one coat (2½ to 3 mils DFT) of inorganic zinc
primer.  Interior uninsulated piping shall not be painted.  Insulated piping
shall not require priming or finish painting prior to applying insulation.

5.0          ARCHITECTURAL REQUIREMENTS

Note:      In states and localities that may not have adopted a specific
building code, the Owner and Kiewit shall mutually agree on which code to use. 
All building design shall comply with the code agreed upon.

5.1           HVAC System Design Basis

The HVAC system design basis for the Plant buildings shall be as follows:

 

Design Basis

Area

 

Summer

 

Winter

Control Room

 

***

 

***

Admin Areas

 

***

 

***

Switchgear Bldg.

 

***

 

***

Battery Rooms

 

***

 

***

Toilet Areas

 

***

 

***

Locker Rooms

 

***

 

***

All other Areas (AC not provided)

 

***

 

***

 

Ventilation for “All other Areas” shall be sized for a *** ambient temperature
with a *** rise.

Administration Areas do not include the maintenance and shop area.  Maintenance
and shop areas shall not have air conditioning.  Maintenance and shop areas
shall have heating and ventilation per ASHRAE.

55


--------------------------------------------------------------------------------


5.2           Building Requirements

The control room shall house the necessary controls required for a control room
operator to efficiently operate the Plant..  The Control/Administration,
Warehouse, Maintenance Building and Water Treatment Buildings (as required)
shall be pre-engineered insulated weather tight siding and roofing, with
appropriate lighting, sanitary, and heating and ventilation facilities.   
Kitchen equipment and vending machines including but not limited to dishwasher,
refrigerator, trash compactor, and microwave are by the Owner.  All furniture is
by the Owner.  Conduits shall be provided throughout the Control/Administration
Building for Owner-furnished and installed telephone and communication cables.

Other buildings, such as 5 kV Switchgear, Cooling Tower MCC, Electrical
Equipment, as well as others of similar design and service (as required), shall
be pre-engineered, insulated weather tight siding and roofing with appropriate
heating, lighting and ventilation facilities.  Where applicable, some buildings
may be vendor pre-manufactured.

6.0          ELECTRICAL SYSTEM

6.1           General Requirements

The electrical system for the Plant shall include all electrical equipment
except as indicated otherwise below.  These components shall generally include:

·      High voltage switchyard (by others)

·      Medium voltage *** switchgear

·      Auxiliary power transformers

·      Medium voltage *** switchgear and motor control

·      Low voltage *** secondary unit substations and motor control centers

·      Essential AC (UPS) supply systems

·      Lighting transformers and lighting panels

·      Plant fire alarm and detection system

·      Plant telephone system service ducts to main telephone distribution
terminal board location (cable by Owner).

·      Grounding system

·      Lightning protection as required by code

·      Complete wiring and raceway system

·      Plant control system except as provided as part of manufacturer’s
packaged equipment

·      Heat tracing for piping and instrumentation as shown on the P&ID’s

·      Cathodic protection for underground metal pipe and structures as required
by soils analysis and design

56


--------------------------------------------------------------------------------


6.2           Codes

Components that are standard UL listed and labeled shall be provided where
available.

6.3           Electrical Distribution

6.3.1        System Capacity and Design Criteria

The facility distribution system shall be designed with a sufficient ampacity to
support maximum electrical requirements for the facility.

The electrical design of the medium and low voltage levels distribution system
shall be demonstrated by engineering calculations prior to final selection of
equipment.  This design shall coordinate selection of switchgear interrupting
ratings, voltage ratios and impedances of auxiliary transformers, cable sizes,
and load equipment rating to meet the following criteria:

A.    Switchgear and circuit interrupting devices at all voltage levels shall
have adequate interrupting and close and latch capability for the calculated
available 3-phase and line-to-ground fault currents.  Calculations shall be in
accordance with ANSI C37 series standards.

B.    It shall be possible to start the largest motor on an otherwise fully
loaded system without depressing any bus voltage to a level where running motors
stall or where motors or driven equipment are at risk of damage or controllers
would dropout.

C.    Under normal operating conditions, the *** voltage levels shall be 95% to
105% of nominal.

D.    Under normal operating conditions, the *** voltage levels shall be 95% to
105% of nominal.

E.     Under normal operating conditions, the low voltage systems shall be 95%
to 105% of nominal.

6.3.1.1   Relaying and Protective Devices

The electrical protective system for the electrical system including the *** and
*** motor control centers, *** switchgear, and power transformers, will be fully
coordinated and selected to provide a system which permits the circuit
interrupting device closest to an electrical fault to operate first.

The protective relay system or direct acting trips will be provided for the
electrical equipment as required by the NEC.

6.3.1.2   Electrical Protection and Metering

The electrical protection consists of solid state and/or electromechanical
relays required to provide proper protection for the entire electrical system.

57


--------------------------------------------------------------------------------


The electrical protection is designed with protection in the form of primary
protection schemes. The electrical protection is designed to isolate the source
of the electrical fault and to provide a safe shutdown of the Plant.  Relaying
devices shall be grouped in central locations such as relay panels, switchgear
cubicles, etc.

The electrical metering provides indications at the switchgears and load centers
for volts, amps, watts, vars, power factor, frequency and watt-hours.

6.4           Medium Voltage Power System

6.4.1        General

The following description covers the general requirements of the electrical
equipment necessary to provide 4160-volt, 3-Phase, 60-Hertz power for the
Plant’s large motor loads.

6.4.2        System Type and Grounding

The *** system shall be of the 3-Phase, wye connected, resistance grounded
neutral type with neutral over current protection.  Resistance should be sized
to limit transient over-voltage during ground fault.

The *** will typically feed motors larger than *** hp.  Motors larger than ***
hp with VFDs may be ***.

6.4.3        Unit Auxiliary Power Transformer(s)

The unit auxiliary power transformer(s) shall be 3-phase, 60-Hertz, delta
connected primary; and ***, 3-phase wye connected resistance grounded
secondary.  The transformer top KVA rating shall be sized for the normal
connected operating load with suitable margin.  The transformer and its
impedance shall also be of a size to allow across-the-line starting of the
largest *** volt motor with a normal compliment of motors required for normal
operation in the full load condition within specified voltage drop.

Transformer shall have copper windings and shall be dry type or oil-filled. 
Impedance, BIL, sound level, and voltage connections, etc., shall be in
accordance with ANSI and NEMA standards.  ***

Transformer accessories shall include:

·      Surge protection

·      Winding temperature indicator

·      Oil temperature indicator

·      Alarm functions shall be grouped as determined by Kiewit for monitoring
by the DCS

58


--------------------------------------------------------------------------------


6.4.4        *** Volt Motor Controllers

Medium voltage motors (typically rated at larger than *** HP) shall be fed from
a grouped indoor lineup of medium voltage combination motor contactors.  Each
motor contactor shall be complete with full voltage magnetic contactor in
accordance with NEMA ICS 2-234, class E2 or other appropriate standard,
isolating switch and current limiting power fuses to interrupt the short-circuit
current.  All components shall be front accessible, facilitating routine
inspection and parts replacement.  The bus bars shall be copper and insulated.

Motor protection shall be provided by microprocessor based multifunction devices
such as Multilin or equivalent.

The incoming line structure shall have a door mounted, solid-state,
multi-function, protection module.  The module shall have nonvolatile memory,
separate alarm and trip contacts and the following functions.

·          RMS line current (each phase)

·          RMS line-to-line voltage (each phase)

·          RMS line-to-ground voltage

·          Megawatts (instantaneous and peak demand)

·          Megawatt hours

·          Frequency

·          Phase loss-reversal and unbalance alarm and trip contacts

·          Undervoltage and over-voltage alarm and trip contacts.

6.5           Low Voltage Power System

6.5.1        General

The following description covers the general requirements of the electrical
equipment necessary to provide ***, 3-phase, 60-Hertz power for the plant
480-volt distribution system.  The *** switchgear will feed *** motor control
centers, which will typically control motors ¾ through ***.  Motors larger than
*** with VFDs may also be fed from the *** distribution system..

6.5.2        System Type and Grounding

The *** volt system shall be of three-phase, wye connected, solidly grounded
neutral type or high resistance ground type.

6.5.3        Station Service Transformer

The station service transformer shall be ***.  The top transformer KVA rating
shall be sized for the normal connected operating load.  Transformer impedance
and capacity shall be adequate to allow across-the-line starting of the largest

59


--------------------------------------------------------------------------------


***volt motor with all other normally running motors in the full load condition
within specified voltage drop.

The transformer shall have copper windings.  Impedance, BIL, sound level, and
voltage connections will be in accordance with ANSI and NEMA standards.  ***.

The ratio of iron to copper losses, and design in general, shall be chosen to
minimize operating losses as much as practical.

6.5.4        *** Volt Motor Control

6.5.4.1   General

The following description covers the general requirements for control of ***
volt, 3-phase, 60-Hertz, single speed induction motors.

6.5.4.2   Motor Control Centers

***volt motor control centers shall be used to house the *** motor starting
equipment.

Motor control centers shall have bus bracing adequate for the symmetrical fault
current available.  Main bus shall be of copper construction.

Feeder circuit protection shall be accomplished by circuit breakers.  Where
required to meet available short circuit current, breakers shall be provided
with current limiting fuses or shall be of the current limiting or high current
interrupting type.

6.5.4.3   Motor Starters

Motor starters shall be of the combination full voltage type.  Where required to
meet available short circuit current, breakers shall be provided with current
limiting fuses or shall be of the high current interrupting type.

Motor starters shall have three (3) overload devices, one per phase.  Wiring
shall be NEMA type 1B.

To the extent practical, all motor starters in the motor control centers shall
be of the same manufacturer to ensure interchangeability of parts and to
minimize stocking of spare parts.

6.6           Motors

6.6.1        Medium Voltage Motors

The motors for all pumps, fans and process equipment shall be sized for the
greatest expected horsepower requirement with a service factor of ***.  A ***
service factor may be used if the motor nameplate horsepower exceeds the maximum
expected continuous horsepower by at least 10%.

60


--------------------------------------------------------------------------------


All windings shall be copper.  Motors shall be manufactured, tested and applied
in accordance with the latest revision of NEMA Standard MG-1.

6.6.2        Low Voltage AC Induction Motors

6.6.2.1   Electrical

The motors for all pumps, fans and process equipment shall be sized for the
greatest expected horsepower requirement with a service factor of ***.  A ***
service factor may be used if the motor nameplate horsepower exceeds the maximum
expected continuous horsepower by at least 10%.

Motors shall generally be NEMA Design B, F-class insulation, squirrel cage,
induction type for full voltage starting and continuous duty.

Motors larger than *** hp shall typically be ***volt except for motors with ***.

Motors between *** and ***hp shall typically be ***volt, 3-phase, 60-Hertz. 
Motors less than *** hp shall be ***, single phase.  All windings shall be
copper.

All outdoor ***volt motors shall have motor space heaters.

Low voltage bus voltage shall remain within acceptable limits as defined by
ANSI/IEEE and NEMA MG-1, which shall be proven in project load flow or motor
starting studies.

6.6.2.2   Enclosures

All motor enclosures shall meet the requirements of the electrical
classification for the building or plant area in which they are installed.
Electrical classification for each building or plant area shall be based on the
area classifications defined by NFPA 70 (latest edition).

On all TEFC motors, a tapped drain hole with a drain plug shall be provided and
located at the lowest point of the motor to prevent accumulation of moisture
within the motor due to condensation.

6.6.2.3   Bearings

On motors through Frame ***, bearings shall be anti-friction, or the
“re-greasable in service” type, with motors either running or stopped.

6.6.2.4   Standards

Motors shall be manufactured, tested and applied in accordance with the latest
revision of NEMA Standard
MG-1.

61


--------------------------------------------------------------------------------


6.6.2.5   Vertical Motors

Vertical motors shall follow the same general requirements as horizontal
induction motors except as follows:

·  Shafts may be solid or hollow as applicable to the application.

·  Bearings shall be thrust-type locked for thrusts in both directions.

·  Motors shall be provided with reverse direction ratchets when on pumping
applications where water can turbine through the pump backwards.

6.7           Wiring Systems

6.7.1        General Requirements

Kiewit shall furnish and install a complete wiring system, including all
conduit, cable tray, fittings, wire and cable, and all other necessary material
to ensure a complete operating electrical system.  All wiring shall conform to
the National Electrical Code as to materials and installation.  A numeric
identification system shall be installed on all field installed electrical and
control system wiring.

The system is required to operate continuously throughout the service life of
the plant.  Electric wire and cable are expected to perform satisfactorily
during start-up, operation, normal or emergency shutdown of the plant, and shall
be suitable for the intended installation condition (i.e., wet, dry, indoor,
outdoor, exposed, in cable tray, direct burial, etc.).

6.7.2        Conductors

Conductors for ***volt insulated wire and cable shall have stranded copper
conductors.  Maximum conductor operating temperature shall be 90°C.

Lugs used for terminating conductors shall be of the compression type.  Lugs
shall be rated for operation consistent with operating temperature of cables
installed.

6.7.3        Cable Ampacity

All cable ampacity shall be 90°C rated.  However, depending on the cable size
and the temperature rating of the device on which the cable is terminated, the
allowable ampacity may be less than the 90°C rating.  Power cables shall be UL
labeled and color-coded in accordance with NEC requirements.  In addition, the
following conditions shall be considered when selecting cable sizes:

A.    Check short-circuit capacity to ensure that insulation and conductors are
not damaged when a short circuit occurs at the end of the line, for MV circuits
and low voltage power feeds to switchgear and MCC’s.

B.    Cables that are routed through several types of installation conditions
shall be selected using the installation condition that results in the largest
cable size.

62


--------------------------------------------------------------------------------


C.    Voltage drop in the cable circuit shall be limited to ensure proper
operation of end-use device and voltage levels shall concur with manufacturer’s
recommendations.

D.    Voltage drop shall be based on total system voltage drop including the
allowance of Section 6.3.1 of this Exhibit A.2.

6.7.4        Insulation

Cable insulation for *** copper power cable shall be extruded semi-conducting
stranded shielded, 105°C, EPR insulation (133%), extruded semi-conducting
insulation shield, copper shield and overall PVC jacket, NEC type MV-105, 
UL-listed.

Cable insulation for *** copper power cable shall be extruded semi-conducting
stranded shielded, 105°C, EPR insulation (133%), extruded semi-conducting
insulation shield, copper shield and overall PVC jacket, NEC type MV-105,
UL-listed.

Cable insulation for *** copper power/control cable shall be cross-linked
polyethylene (XLP), overall PVC jacket, NEC type TC, UL-listed, unless otherwise
specified.

*** volt copper instrumentation cable shall be twisted, shielded with
aluminum/mylar tape, *** AWG tinned copper drain wire, 90°C cross-linked
polyethylene (XLP) insulation, overall PVC jacket, NEC Type TC, UL-listed.

Multi-pair instrument and thermocouple cables shall have individual shield per
pair and an overall shield.

*** thermocouple extension wire shall be chromel-alumel (Type KX), 90°C
cross-linked polyethylene (XLP) insulation, twisted shield with aluminum/mylar
tape, *** AWG tinned copper drain wire, overall PVC jacket, NEC Type TC,
UL-listed.

6.8           Plant Lighting

6.8.1        General Requirements

Lighting shall be provided for equipment enclosures and building interiors such
that plant operators can start, stop, and monitor equipment and systems 24 hours
a day.  Exterior lighting shall be controlled by photoelectric cells and shall
be provided for the roadways, parking areas, outdoor equipment areas, DDGS and
WDGS loadout areas, and ethanol loadout areas.  (Lighting intensities to be per
IES for the area of the Plant and the work functions to be performed there.)

Lighting shall be mounted on structures or poles, if necessary.

6.8.2        Voltage System

Lighting electrical systems voltage shall be 3-phase, four-wire, *** or ***
volts.

63


--------------------------------------------------------------------------------


6.8.3        Energy Efficient Lamps and Ballasts

Energy efficient lamps and ballasts shall be used.  Energy efficient lamps with
a high lumen output per watt, such as high-pressure sodium, shall be used for
high bay lighting applications.  Circuit arrangement shall permit selective
on/off switching of lights in areas where personnel are absent.

6.8.4        Emergency Lighting

Kiewit shall provide sufficient emergency lighting in equipment areas, as
required, to allow safe movement of personnel on loss of station power. 
Emergency lighting and exit lights shall be provided by self-contained battery
packs capable of maintaining rated output for 90 minutes.  Additionally,
emergency lighting shall have its normal power source be connected to the area
lighting circuits.

6.8.5        Lighting Transformers and Panels

Lighting transformers shall be dry type.  They shall have *** spare capacity for
future load conditions.

Lighting and power distribution panels shall have *** spare load capacity for
future load additions.  Kiewit shall provide only panels with copper bus bars.

6.8.6        Obstruction Lighting

Obstruction lighting shall be provided, if required, in accordance with the
requirements of Federal Aviation Administration (FAA) Advisory Circular
70/7460-1J and 150/5345-43E.  Plans, as prepared by Kiewit, shall be delivered
by the Owner to the appropriate FAA office for the region to facilitate FAA
review of the facilities overall impact to air traffic in the local area.

6.9           Raceways

Raceways shall be designed for a level of reliability equal to or exceeding that
of the cables they contain.  All cable trays, conduit, and other raceways shall
conform to the National Electrical Code as to materials and installation. 
Raceways shall be UL labeled.

6.9.1        Cable Trays

Cable trays shall be installed as a complete system with all necessary fittings
and accessories to minimize undue stress or damage to the cables they contain. 
Access space for cable installation in tray shall be maintained from adjacent
trays, walls, pipes and other objects including those above and below tray. 
Horizontal spacing between trays shall be a minimum of 12”.

All power and control power cable trays shall have a bare ground conductor of
the size assigned to the system, run on the outside of cable tray and attached
to the tray.  For parallel runs it is allowed to use one run of ground conductor
on the

64


--------------------------------------------------------------------------------


highest voltage level tray with a bond to other trays, one bond per other tray
section.

All indoor power and control cable trays shall be aluminum or hot dipped
galvanized steel.  Trays run outdoors shall be hot dipped galvanized rigid steel
or aluminum ladder type and the top tray in a stacked configuration shall have
an inverted “V” type top cover to exclude dirt and foreign matter and to provide
cable(s) sunlight protection.  Around cooling towers, outdoor trays may be
aluminum or fiberglass.  Trays that are accessible to personnel shall have
covers to prevent accidental cable contact.  Instrumentation cable trays shall
be aluminum or hot dipped, galvanized rigid steel, ladder or solid bottom type
with covers.

Stacked tray configurations (if used) shall be stacked in accordance with
voltage level with higher voltage at the top, as follows:

Thermocouple and RTD wires shall be low voltage level code 4.

Fire detection wiring shall be run in dedicated conduit.  Data highway
communications shall be in dedicated conduit.

Cables of any level shall not run in the same cable tray with other levels
without noise separation partitions.  All cable drops from cable tray shall be
in conduit, except indoors.  Cable drops indoors shall be installed up to the
maximum distance allowed by NEC.

Conduit shall be provided with grounding bushings bonded to the cable tray
grounding conductor.

Separate barriers in trays are also acceptable as voltage separation.  Where
barriers are utilized for voltage separation only the next level (higher or
lower) may occupy the same tray.  Tray barriers shall be continuous for the
entire length of the tray.

6.9.2        Conduits and Duct Banks

Conduits shall be installed as a complete system and shall be securely fastened
in place.

All underground raceway will be ***encased ***, unless otherwise required to be
Rigid Galvanized Steel (RGS) with a continuous *** AWG bare stranded copper
grounding conductor, two per duct bank.  All duct bank elbows shall be *** or
***.  All aboveground conduit extensions shall be ***or ***.  All facility
lighting shall be fed by conduit run accessible cable.  Street lighting may be
direct burial cable.

All exposed raceway shall be ***.

For above ground installation, minimum conduit size utilized shall be *** trade
size.  Minimum duct size shall be *** trade size.

65


--------------------------------------------------------------------------------


All fittings and materials used for connection to electrical enclosures shall be
selected in order to maintain NEMA classification of the enclosure.  Conduit
terminations to motors and equipment subject to vibration shall be made with
flexible conduit and maximum of 6’-0” long.  All RGS conduits shall be provided
with grounding bushings, except when connecting to threaded equipment hubs, and
bonded per NEC requirements.

6.9.3        Equipment Enclosures

All equipment enclosures shall be NEMA 1 for indoor conditioned areas, NEMA 12
for other indoor applications, NEMA 4 for outdoor applications and wet
environments, and NEMA 7 for explosion proof, hazardous locations.

6.10         Plant Grounding System

6.10.1      General

Kiewit shall install a complete electrical grounding system in accordance with
applicable portions of the NEC Article 250, IEEE Standard 80 and 142, with NECA
“Standard of Installation”, and in accordance with recognized industry
practices.  Design shall have assured that acceptable levels of step and touch
potential are not exceeded either for exposure to plant personnel or for
external exposure via transfer potentials.

6.10.2      Lightning Protection

Lightning protection, along with the required interconnecting cabling to the
grounding system, shall be provided on structures as determined by a lightning
protection analysis/study. Final lightning protection design shall comply with
all applicable requirements of NFPA, IEEE, and ANSI standards.

66


--------------------------------------------------------------------------------


Contract Drawings

***

67


--------------------------------------------------------------------------------


Delta-T  Datasheets

***

68


--------------------------------------------------------------------------------


[g192001kc25i001.gif]

Date:

 

 

 

 

 

Name:

 

 

Company:

 

 

Address:

 

 

Address:

 

 

 

 

 

Reference:

Aventine EPC Contract

 

 

 

Subject:

Contractor Invoice No. XX

 

 

 

Gentlemen:

 

 

 

Kiewit Energy Company, a Delaware Corporation (“Contractor”), submits this
application for payment (“Certificate”) pursuant to Section 8 of the Aventine
Renewable Energy-Aurora West, L.L.C. Engineering Procurement and Construction
(the “Contract”) between Contractor and Aventine Renewable Energy-Aurora West,
L.L.C. (“Owner”) dated as of [DATE] (“contract”).

Unless otherwise defined herein, all capitalized terms used in this Certificate
shall have the meanings specified for such terms in the Contract.

1.             The undersigned is duly authorized representative of Contractor,
authorized to execute and deliver this Certificate on behalf of Contractor.

2.             The following is a summary of the current status of the Contract
account:

Original Contract Price:

 

$xxx,xxx,xxx

 

 

 

 

 

Contract Price to Date:

 

$xxx,xxx,xxx

 

 

 

 

 

Amount of Payments that

 

$xxx,xxx,xxx

 

Contractor Has Received to

 

 

 

Date: [DATE]

 

 

 

 

3.             The information in all material documents and supporting papers
prepared or signed by Contractor or any of its officers or employees and
submitted to Owner and in direct support of this Certificate and in connection
with the Work, taken as a whole is in all material respects, true, correct, and
complete.

4.             The Work is being performed in accordance with the Contract.

5.             That portion of the Work, as particularly set forth in Exhibit
“A” hereto was completed during the month of [MONTH], entitling Contractor to a
Progress Payment of $xxx,xxx.

6.             There are no known mechanics’ or materialmen’s liens outstanding 
at the date of this Contractor’s invoice, all due and payable bills with respect
to the Work have been paid to date or are included in the amount requested in
current application, and, except for such bills not paid but so included, there
is no known basis for the filling of any mechanics’ or materialmen’s liens on
the Project or the Work except as described below, and all required releases
from all Subcontractors have been

KIEWIT ENERGY COMPANY

7906 N. Sam Houston Pkwy. West, Suite 300

(281) 517-8900          (281) 517-8909 fax


--------------------------------------------------------------------------------


obtained so as to cover all amounts requested herein in such form as to
constitute an effective release of lien (corresponding to payments received by
them) under the laws of the State of Nebraska (copies of which are attached
hereto and incorporated herein by this reference).  Contractor has actually
performed and Contractor has not been paid for the Work covered by this
Contractor’s Invoice.

7.             Attached as Exhibit “B” hereto are the certifications, Partial
Releases and Waivers of Liens and Claims, and Final Releases and Waivers of
Liens and Claims prepared by Contractor and each Subcontractor and Vendor either
assigned to or contracting directly with Contractor as applicable.

8.             Work uncertified from the Contractor’s invoice dated (Blank) has
been completed (except as may be set forth in Schedule 1), and any disputes
concerning less than full certification have been resolved by written agreement
among Owner and Contractor, a copy of which resolution is attached as Exhibit
“C” hereto, and Contractor is entitled to a payment which includes:

9.             Except as set forth in Schedule “1” attached hereto, Contractor
is aware of no facts that would constitute the basis for a Change in Work as
defined in Article 6.  Schedule “1” describes each Change in Work submitted by
Contractor pursuant to Article 6 and also describes each event that provides the
basis on which Contractor can claim that the Contract should be increased or
that any of the project guaranteed dates should be extended and with respect to
each such event, including Force Majeure Events, specifics the amount of such
proposed increase in the Contract Sum and the duration of each such proposed
extension to the extent the information is available and/or known.

IN WITNESS WHEREOF, the undersigned has executed this Certificate on the date
first above written.

By:

 

 

 

 

 

 

Project Manager

 

 

 

 

 

 

 

 

 

 

Witness: 

 

 

 

 

 

 

Business Manager

 

 

Encl;       Invoice Detail

Lien Waiver

cc: District file


--------------------------------------------------------------------------------


FINAL WAIVER AND RELEASE OF LIENS UPON PAYMENT

The undersigned,                                  , of Kiewit Energy Company
(“General Contractor”) has under an agreement with Aventine Renewable
Energy-Aurora West L.L.C. (“Owner”), furnished certain materials, equipment,
services, and/or labor for the project known as Aventine Renewable Energy-Aurora
West Ethanol Plant (“Project”), which is located within the City of Aurora ,
County of Hamilton, and more particularly described as follows:

Lots Five (5) and Six (6) Aurora West Subdivision, Aurora, Hamilton County,
Nebraska

Upon receipt of the sum of $                     , the General Contractor waives
and releases any and all liens or rights of liens with regard to the Project
against Owner, its parents, affiliates, subsidiaries and divisions, and the
foregoing described Property or any right against any labor and/or material
payment bond.

General Contractor acknowledges that this Waiver and Release is given to induce
the payment recited above, and that this Waiver and Release is in substantial
conformance with the requirements of all applicable laws.

Given under hand and seal this          day of            , 20        .

 



 

General Contractor

 

 

 

Signed

 

 

 

 

 

By:

 

 

 

 

Title

 

 


--------------------------------------------------------------------------------


FINAL WAIVER AND RELEASE OF LIEN AND CLAIMS

The undersigned,                                  , of
                                       (“SubContractor”) has under an agreement
with Kiewit Energy Company (“General Contractor”), furnished certain materials,
equipment, services, and/or labor for the project known as Aventine Renewable
Energy-Aurora West Ethanol Plant (“Project”), which is located within the City
of Aurora , County of Hamilton, and is owned by Aventine Renewable Energy-Aurora
West L.L.C. (“Owner”), and more particularly described as follows:

Lots Five (5) and Six (6) Aurora West Subdivision, Aurora, Hamilton County,
Nebraska

The SubContractor waives and releases any and all claims, demands, actions,
causes of action or other rights with regard to the Project against Owner,
General Contractor, and their respective parents, affiliates, subsidiaries and
divisions, and the Property, at law, under a contract, in tort, equity or
otherwise, and any and all liens or claims of liens or any right against any
labor and/or material payment bond it has, may have had or may have in the
future upon the foregoing described Property or in relation to Subcontractor’s
performance of work on or the furnishing of equipment, services, and or labor
for the Project.   Subcontractor agrees to indemnify, defend, and hold the Owner
and General Contractor, and their respective parents, affiliates, subsidiaries
and divisions, harmless from and against any liens and/or claims for any labor,
material, or services furnished for or in connection with or incorporated on the
premises by, through, or to the SubContractor prior to the date hereof.

This Waiver and Release applies to all facts, acts, events, circumstances,
changes, constructive or actual delays, accelerations, extra work, disruptions,
interferences and the like which have occurred, or may be claimed to have
occurred prior to the date of this Waiver and Release, whether or not known to
the SubContractor at the time of execution of this Waiver and Release.

The SubContractor acknowledges that this Waiver and Release is in substantial
conformity with the requirements of applicable laws, and shall be binding and
conclusive against Subcontractor for all purposes.

Given under hand and seal this             day of              , 20           .

 

SubContractor

 

 

 

Signed

 

 

 

 

 

By:

 

 

 

 

Title

 

 


--------------------------------------------------------------------------------


INTERIM WAIVER AND RELEASE OF LIEN UPON PAYMENT

The undersigned,                                  , of Kiewit Energy Company
(“General Contractor”) has under an agreement with Aventine Renewable
Energy-Aurora West L.L.C. (“Owner”), furnished certain materials, equipment,
services, and/or labor for the project known as Aventine Renewable Energy-Aurora
West Ethanol Plant (“Project”), which is located within the City of Aurora ,
County of Hamilton, and more particularly described as follows:

Lots Five (5) and Six (6) Aurora West Subdivision, Aurora, Hamilton County,
Nebraska

Upon receipt of the sum of $                          (“Current Payment”), the
General Contractor waives and releases any and all liens or rights of liens with
regard to the Project against Owner, its parents, affiliates, subsidiaries and
divisions, and the foregoing described Property or any right against any labor
and/or material payment bond it has or may have through the date of         /
        /         (“Current Date”).

General Contractor acknowledges that this Waiver and Release is given to induce
the payment recited above, and that this Waiver and Release is in substantial
conformance with the requirements of all applicable laws.

Given under hand and seal this         day of              , 20          .

 

General Contractor

 

 

 

Signed

 

 

 

 

 

By:

 

 

 

 

Title

 

 


--------------------------------------------------------------------------------


INTERIM WAIVER AND RELEASE OF LIENS AND CLAIMS

The undersigned,                                  , of
                                  (“SubContractor”) has under an agreement with
Kiewit Energy Company (“General Contractor”), furnished certain materials,
equipment, services, and/or labor for the project known as Aventine Renewable
Energy-Aurora West Ethanol Plant (“Project”), which is located within the City
of Aurora , County of Hamilton, and is owned by Aventine Renewable Energy-Aurora
West L.L.C. (“Owner”), and more particularly described as follows:

Lots Five (5) and Six (6) Aurora West Subdivision, Aurora, Hamilton County,
Nebraska

The SubContractor waives and releases any and all liens or claims of liens and
all claims, demands, actions, causes of action, or other rights with regard to
the Project against Owner, General Contractor, and their respective parents,
affiliates, subsidiaries and divisions, and the foregoing described Property or
any right against any labor and/or material payment bond it has or may have
through the date of         /         /         (“Current Date”) and agrees to
indemnify, defend, and hold the Owner and General Contractor, and their
respective parents, affiliates, subsidiaries and divisions, harmless from and
against any liens and/or claims for any labor, material, or services furnished
for or in connection with or incorporated on the premises by, through, or to the
SubContractor prior to the date hereof.

SubContractor covenants and agrees to apply sums received as the Current Payment
first, and in no event later than 15 days after the Current Date, to pay all
employees, laborers, materialmen, subcontractors and subconsultants employed by
the undersigned in connection with the Project and all bills or indebtedness
incurred through the Current Date for materials, equipment, services, and/or
labor and taxes, furnished by such parties to the undersigned in connection with
the execution of SubContractor work on the Project.

SubContractor acknowledges that this Waiver and Release is in substantial
conformance with the requirements of all applicable laws.

Given under hand and seal this            day of            , 20         .

 

SubContractor

 

 

 

Signed

 

 

 

 

 

By:

 

 

 

 

Title

 

 


--------------------------------------------------------------------------------


 

Kiewit Energy Co.

 

MONTHLY PROGRESS INVOICE No. 1

 

 

 

Aurora Ethanol

 

 

 

 

 

 

CONTRACTOR:

 

CONTRACTOR ADDRESS:

 

CO. No.: 346

 

DATE:

Kiewit Energy Co.

 

7906 N. Sam Houston Pkwy W. Suite 300, Houston, TX 77064

 

Job No.: 30204

 

PARTIAL or FINAL

OWNER:

 

OWNER ADDRESS:

 

PROJECT MANAGER:

 

Aventine Renewable Energy-Aurora West, L.L.C.

 

1300 S. 2nd St., Pekin, IL 61554

 

Flo Sepulveda

 

 

PROJECT LOCATION:

 

PROJECT NAME:

 

PERIOD FROM:

 

PERIOD TO:

Aurora, Nebraska

 

Aurora Ethanol

 

 

 

 

 

Item

 

Description

 

Weighted %
of Value

 

Original
Contract Value

 

Approved CO’s

 

Current Contract
Value

 

Progress Previous Periods

 

Progress This Period

 

Progress To Date

 

 

% Comp.

 

In Dollars

 

% Comp.

 

In Dollars

 

% Comp.

 

In Dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

Sitework

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.

 

Piling

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

Excavation

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.

 

Concrete

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.

 

Structural Steel

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

1


--------------------------------------------------------------------------------


 

Item

 

Description

 

Weighted %
of Value

 

Original
Contract Value

 

Approved CO’s

 

Current Contract
Value

 

Progress Previous Periods

 

Progress This Period

 

Progress To Date

 

 

% Comp.

 

In Dollars

 

% Comp.

 

In Dollars

 

% Comp.

 

In Dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.

 

Pre-Engineered Buildings

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.

 

Equipment Installation

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.

 

Pipe Erection

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I.

 

Electrical & Instrumentation

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J.

 

Start-up

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K.

 

Engineered Equipment

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.

 

Scaffolding

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$                       0

 

***

 

0.0

%

$             0

 

0.0

%

$             0

 

0.0

%

$             0

 

 

2


--------------------------------------------------------------------------------


 

Item

 

Description

 

Weighted %
of Value

 

Original
Contract Value

 

Approved CO’s

 

Current Contract
Value

 

Progress Previous Periods

 

Progress This Period

 

Progress To Date

 

 

% Comp.

 

In Dollars

 

% Comp.

 

In Dollars

 

% Comp.

 

In Dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M.

 

Construction Equipment

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N.

 

Indirects

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O.

 

Mobilization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Upon Contract Award

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Month 1 (est June 30, 2007)

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Month 2 (est July 30, 2007)

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Upon Notice to Proceed

 

***

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal:

 

***

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P.

 

PROJECT TOTALS

 

 

 

***

 

$

0

 

***

 

0.0

%

$

0

 

0.0

%

$

0

 

0.0

%

$

0

 

Q.

 

APPROVED CHANGE ORDERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

0

 

 

 

$

0

 

R.

 

REVISED CONTRACT AMOUNT

 

 

 

 

 

$

0

 

***

 

 

 

$

0

 

 

 

$

0

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wire Transfer Funds To:

 

Total Completed To Date:

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First National Bank of Omaha

 

Total Retainage:

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1620 Dodge Street, Omaha, NE 68197

 

Total Earned Less Retainage:

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kiewit Energy Co.

 

Less Previous Payments:

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account No.:***

 

Current Amount Due:

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AVENTINE RENEWABLE ENERGY

 

 

Routing No.: ***

 

 

 

 

 

 

 

 

 

 

 

 

 

AURORA WEST, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KIEWIT ENERGY COMPANY

 

 

 

 

 

 

 

 

 

Reviewed By:

 

, Site Representative

 

 

 

Approved By:

 

 

 

 

 

 

 

 

 

Approved By:

 

, Project Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------


EXHIBIT C
PERFORMANCE TEST PROTOCOLS

1.             Performance Test Protocols

1.1           Pre-Test Preparation

1.1.1        Prior to the PERFORMANCE TEST, the Plant must have reached
Mechanical Completion.  In addition, the OWNER must have run the Plant at or
near design rate consistently for a period of ***, as evidenced by Plant
operational data provided to KIEWIT by OWNER, before the PERFORMANCE TEST is
initiated. This *** operating period may be reduced or waived upon the agreement
of the KIEWIT Test Coordinator and the Owner Representative.  Before
commencement of PERFORMANCE TEST, KIEWIT shall notify OWNER in writing at least
*** prior to planned commencement of the PERFORMANCE TEST that all pre-test
conditions have been satisfied, including the following:

·              Adequate and competent supervision, personnel and resources for
effective operation, maintenance and performance analysis of the Plant,
including laboratory analysis, temporary meters or other measuring devices and
instrumentation specified as to accuracy and reproducibility by KIEWIT in
advance of the PERFORMANCE TEST required to conduct and evaluate the PERFORMANCE
TEST shall have been furnished.  The Plant shall be operated and maintained in
accordance with the technical advice and instruction from the Operations Manual
and on-site directives from KIEWIT, and otherwise within generally accepted
practices within the fuel ethanol industry.

·              The Plant, its machinery, equipment, instrumentation and piping,
shall all be clean lubricated where appropriate, leak tight, and ready to
operate according to design specifications.  All systems and appropriate
checkouts and calibrations shall have been completed and documented by
responsible Plant technicians, contractors, and/or vendors.  Analytical and any
special test equipment and reagents will have been calibrated and made accurate.

·              Cleaning (CIP) of the process equipment has been accomplished ***
or less before the PERFORMANCE TEST per KIEWIT direction and standard procedures
set out in the KIEWIT Operations Manual. This requirement to CIP within *** may
be reduced or waived upon the agreement of the KIEWIT Test Coordinator and the
Owner Representative.  All ingredients and supplies required to complete the
test are on hand.  This includes, but is not limited to, feedstock of corn
(meeting specifications listed in Article 7 Section 1.2) supplied in stable
quantities sufficient to support Plant operation at a rate up to *** of the
guaranteed fuel ethanol production rate, as well as sufficient steam, water,
stable permanent power, and other utilities, enzymes, chemicals, and other
ingredients of the type specified by KIEWIT in the Operations Manual and
supplies to support Plant operation at a rate up to *** of the guaranteed fuel
ethanol production rate.

·              Adequate operation, analytical, and maintenance support shall be
scheduled for the test period.

1


--------------------------------------------------------------------------------


1.2           Coordination

1.2.1        KIEWIT shall coordinate the PERFORMANCE TEST with OWNER during the
*** PERFORMANCE TEST period.  This coordination of the PERFORMANCE TEST
activities will be handled by a KIEWIT Representative designated to serve as
KIEWIT’s Test Coordinator (“Test Coordinator”).  The Test Coordinator will work
with an individual designated by the OWNER to be its Representative for the
PERFORMANCE TEST to set the test schedule and to coordinate operations during
the test period. KIEWIT will also assign KIEWIT Shift Coordinators to support
the operation during the test period.

1.2.2        OWNER shall supply, or cause to be supplied, all feedstock,
utilities and other supplies and services required to conduct the PERFORMANCE
TEST, as specified under Section 1.1.1 above, throughout the entire Plant during
all PERFORMANCE TESTS.

1.2.3        OWNER shall direct its personnel in the operation of the Plant in a
manner consistent with the operating parameters provided in the Operations
Manual.  Owner’s personnel shall be under the direction of Kiewit.

1.3           Conducting the Test

1.3.1        The KIEWIT Test Coordinator shall be provided with operating data
by the OWNER sufficient to verify that the Plant is operating at a condition
suitable for initiation of the PERFORMANCE TEST.  At the scheduled start time of
the PERFORMANCE TEST, the KIEWIT Test Coordinator will signal that the test has
formally begun and will direct operators to take the initial test measurements.
The test will be conducted over a *** period of operation.  During the Test
period, the Plant shall be operated by the OWNER in compliance with the KIEWIT
Operations Manual and instructions provided by KIEWIT, including, without
limitation, adjustments in temperatures, pressures, feedstock rates, steam flow,
and other process control inputs, provided these adjustments do not result in
unsafe operating conditions.  Plant operators will monitor and record operating
data according to standard procedures and in addition will record the
supplemental data specified in this protocol on data sheets in the form to be
provided by KIEWIT.  Records will be developed from permanent Plant equipment
that is calibrated immediately prior to test.  All test measurements will be
reviewed by the Test Coordinator (or a designated Representative) and OWNER.  If
the Test Coordinator or the Owner Representative believes that there might be a
problem with the measurement method or reading, the reading will be retaken and
verified by the Test Coordinator and OWNER’S Representative. Immediately upon
the conclusion of the PERFORMANCE TEST, the Test Coordinator will meet with
Representatives of OWNER to review the test results.  KIEWIT and OWNER shall
each be given a copy of the test results.  If the Performance Guarantees have
been met, then OWNER shall promptly issue a notice to KIEWIT to such effect.  If
the PERFORMANCE TESTS have not been met, then OWNER shall issue a written notice
to KIEWIT within *** of completion of the PERFORMANCE TESTS indicating in what
manner such Performance Guarantees have not been successfully completed.

1.3.2        If the *** test period is interrupted for any reason within
KIEWIT’s control or OWNER’S control, a *** test period will resume after the
cause for the interruption has been corrected and the Plant has achieved an
acceptable operating capacity at substantially the same rate immediately prior
to the interruption.  KIEWIT and OWNER shall stop the PERFORMANCE TEST if it
becomes obvious that it cannot be carried to a

2


--------------------------------------------------------------------------------


satisfactory conclusion in the current attempt.  If the PERFORMANCE TEST has
been interrupted for reasons not attributable to KIEWIT, and continues to be
interrupted such that KIEWIT has spent a cumulative period of *** on site since
the commencement of the test, then OWNER shall compensate KIEWIT for the
personnel that KIEWIT has on site.  This compensation period shall begin on the
*** on site, and will continue until the completion of the PERFORMANCE TEST. 
This compensation will cease should the inability to complete the PERFORMANCE
TEST be the fault of KIEWIT.  Compensation rates shall be at Kiewit’s standard
rates.

2.             Analytical/Calculation Protocols

2.1           Undenatured Fuel Ethanol Quality

 

 

METHOD:

Analyze samples according to ASTM D4806-06. The last test result before emptying
day tank into main storage tank shall determine the quality for the batch. The
average of all batch test results over the test period shall be used in
determining the quality for the PERFORMANCE TEST. If required, a separate sample
may be denatured with *** denaturant and the tests repeated to ensure ASTM
D4806-06 is met.

 

 

 

 

 

If the fuel ethanol in the day tank does not meet the quality specifications of
Article 7, KIEWIT has the discretion to send it on to the main storage tank (on
the theory that the blended product in the main storage tank will meet the
quality specifications) the average of all batch test results shall be used to
establish the blended quality. If the blended fuel ethanol does not meet quality
specifications as a result of below quality product measured in one or more day
tank batches the volume of the batch(s) shall not be included in ethanol
production “rate” quantities used in calculating liquidated damages.

 

 

 

 

SAMPLE POINT:

Undenatured Fuel Ethanol Day Tank Storage

 

 

 

 

SAMPLE SIZE:

***

 

 

 

 

SAMPLE CONTAINER:

Nalgene

 

 

 

 

FREQUENCY:

Once per ***

 

 

 

 

SAMPLES RETAINED:

All

 

 

 

 

PREPARATION:

Standardize test reagents. Clean glassware and sample containers. Assure that
reagents are of sufficient quality.

 

 

 

 

DOCUMENTATION:

Log results on a PERFORMANCE TEST Data Sheet.

 

 

 

2.2           Undenatured Fuel Ethanol Production Rate

 

3


--------------------------------------------------------------------------------


 

METHOD:

The day tank will be manually measured every *** to serve as the principal
method of measurement of production volume, along with a final measurement of
the day tank before the contents are sent to the main storage tank(s). In
addition, flow totalizer readings will be taken from product meter or other
measuring device mutually agreed upon between OWNER and KIEWIT at regular
intervals as backup verification of the manual measurements. The total quantity
of ethanol produced will be adjusted to a volume equivalent ethanol per ASTM
D4806-06. Divide by the total number of test hours to determine the average rate
over the test period

 

 

 

 

SAMPLE POINT:

Product volumetric totalizing meter (with computer monitoring) after Product
Receiver.

 

 

 

 

SAMPLE SIZE:

N/A

 

 

 

 

SAMPLE CONTAINER:

N/A

 

 

 

 

FREQUENCY:

Once per *** and at the end of each Day Tank batch.

 

 

 

 

SAMPLES RETAINED:

N/A

 

 

 

 

PREPARATION:

Certify that the flow meter is properly calibrated.

 

 

 

 

DOCUMENTATION:

Log results on a PERFORMANCE TEST Data Sheet and sign off by the OWNER and
KIEWIT.

 

 

 

2.3           Undenatured Fuel Ethanol Yield

 

 

BASIS:

See Section 7.3.1 Anhydrous Fuel Ethanol Yield of the General Conditions.

 

 

 

 

METHOD:

Record corn-weigh belt totalizer readings to measure the accumulated meal
weight. Measure the sample moisture and starch content. Convert total
undenatured ethanol volume from the Rate Test to weight at 60oF. Divide the
calculated mass quantity of undenatured ethanol by the calculated corn mass
quantity of total starch fed over the time period to determine yield. In
addition, this weigh belt total should be cross checked by totaling all corn
receipts, subtracting all foreign material content, and taking into account the
current corn bin volumes. OWNER and KIEWIT shall mutually agree on the method
for the testing of dry fermentable solids.

 

 

 

 

TEST POINT:

Corn weigh belt

 

 

 

 

FREQUENCY:

Once per ***

 

 

 

 

PREPARATION:

Certify that the weigh belt is properly calibrated

 

4


--------------------------------------------------------------------------------


 

DOCUMENTATION:

Log results on “PERFORMANCE TEST Data Sheet”

 

 

 

2.4           Natural Gas Consumption

 

 

METHOD:

Record Plant natural gas meter totalizer readings in MCF over test period.
Obtain high heat value specification for gas from the utility providing natural
gas to the site over the test period and calculate the BTU over the test period.
Divide this value by the amount of undenatured ethanol produced during the test
period to determine BTU per gallon of undenatured ethanol produced during the
test period. Average results of all calculations for test period to determine
natural gas consumption value for Performance Test.

 

 

 

 

TEST POINT:

Plant gas meter

 

 

 

 

FREQUENCY:

Once per ***

 

 

 

 

PREPARATION:

Certify gas meter is properly calibrated and suspend all non-process use of
natural gas. The gas meter shall be pressure and temperature compensated in
accordance with the local gas company standards.

 

 

 

 

DOCUMENTATION:

Log results on an “Performance Test Data Sheet.”

 

2.5           Air Emissions

Testing shall be performed in compliance with the stricter of all applicable
requirements of the USEPA and NDEQ.

2.6           Calculation Protocol

All calculations will be based on actual measured data taken during the test
period.  For any given sample period, the average value during that period will
be determined by the average of the measured data points for that sample
period.  The liquidated damages, if any, will be determined using the data
collected for each individual sample period and averaged over the PERFORMANCE
TEST period. All samples shall be taken in duplicate and OWNER and KIEWIT shall
each retain one sample.  OWNER shall analyze one of the duplicates; the second
shall be reserved for use in case of a disagreement.  OWNER shall cause such
analyses to be conducted at the Plant during the PERFORMANCE TEST period and in
the presence of the Test Coordinator or such coordinator’s designee, and OWNER,
and Lender’s designated representative, if applicable, if they are present;
provided, however, if equipment for such testing is unavailable at the Plant the
sample will be sent to an outside laboratory reasonably acceptable to OWNER and
KIEWIT for analysis.  In case of disagreement, a referee laboratory shall be
selected by agreement between OWNER and KIEWIT, and the cost of such referee
laboratory shall be paid by the Party or Parties not substantiated by the
referee.  The findings of this referee laboratory shall be accepted as final.

5


--------------------------------------------------------------------------------


Exhibit D

REPORT OF GEOTECHNICAL EXPLORATION

AURORA WEST ETHANOL PLANT
NEAR AURORA, NEBRASKA

PREPARED FOR
AVENTINE RENEWABLE ENERGY INC.

PREPARED BY
OLSSON ASSOCIATES

[SEAL]

APRIL 20, 2007

OA PROJECT NO. 2006-1563

1111 Lincoln Mall · Lincoln, Nebraska · (402) 474-6311 · FAX (402) 474-5160


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page No.

 

 

 

INTRODUCTION

 

1

 

 

 

PROJECT INFORMATION.

 

2

Site Location and Description

 

2

Project Description

 

2

 

 

 

EXPLORATORY AND TEST PROCEDURES

 

4

Field Exploration

 

4

Laboratory Testing

 

4

 

 

 

SUBSURFACE CONDITIONS

 

6

Test Boring Summary

 

6

 

 

 

CONCLUSIONS AND RECOMMENDATIONS

 

8

Site Preparation-Non-Building Areas

 

8

Site Preparation-Buildings and Tank Areas

 

9

Foundation Design

 

10

DDGS Storage Building

 

12

Shallow Foundations

 

14

Intermediate Foundation System

 

15

Deep Foundation System

 

17

Floor Slab Subgrade Preparation

 

19

Structural Fill

 

20

Seismic Site Classification

 

22

Pavement Subgrade Preparation

 

22

Pavement Design

 

23

Lateral Earth Pressures

 

26

Slopes and Temporary Excavations

 

28

Construction Equipment Mobility

 

29

Corrosivity and Thermal Resistivity of Soils

 

29

Drainage and Ground Water Considerations

 

30

 

 

 

 

 

 

 

 

TABLES

 

 

 

 

TABLE 1

 

ESTIMATED SETTLEMENTS AND ASSOCIATED FOUNDATION SYSTEMS

 

11

TABLE 2

 

INTERMEDIATE FOUNDATION SYSTEM CONTACTS

 

16

TABLE 3

 

DEEP FOUNDATION AUGERED CAST-IN-PLACE PLIES

 

18

TABLE 4

 

STRUCTURAL FILL PLACEMENT GUIDELINES

 

21

TABLE 5

 

PAVEMENT THICKNESS RECOMMENDATIONS

 

25

TABLE 6

 

EARTH PRESSURE CONDITIONS

 

26

 

APPENDICES

 

 

APPENDIX A

 

Site Location Plan Boring Location Plan

APPENDIX B

 

Symbols and Nomenclature Boring Logs

APPENDIX C

 

Summary of Laboratory Test Results

APPENDIX D

 

Pavement Analysis

APPENDIX E

 

Tank and Vessel Weights By Area

APPENDIX F

 

Surcharge Location Plan

 


--------------------------------------------------------------------------------


 

Aurora West Ethanol Plant

 

Geotechnical Exploration

 

 

Aurora, Nebraska

 

INTRODUCTION

This report summarizes the findings of the geotechnical investigation conducted
for the Aventine Aurora West Ethanol Plant, which is located approximately two
miles west of Aurora, Nebraska. The proposed ethanol plant will be located
southeast of the intersection of U.S. Highway 34 and ‘N’ Road. The proposed
location of the plant layout is provided in Appendix A.

The purpose of this exploration was to evaluate the subsurface conditions and
provide recommendations regarding the geotechnical design of foundations and
other geotechnical aspects of the proposed construction at the new ethanol plant
site. We have completed the following scope of services for this project:

·                             Performed a site reconnaissance and reviewed
geologic subsurface conditions

·                             Drilled 29 soil test borings to depths ranging
from 20 to 80 feet

·                             Performed laboratory tests on soil samples
obtained during the subsurface exploration

·                             Conducted a geotechnical engineering evaluation
using information obtained from our observations, borings and laboratory test
results and information available regarding the proposed construction

·                             Utilized information from several supplemental
Geotechnical Investigations that were conducted as part of the other proposed
construction operations at the site.

·                             Preparation of this geotechnical engineering
report including our subsurface exploration results, laboratory test results,
engineering evaluations, and geotechnical design and construction
recommendations

The scope of this exploration did not include any environmental assessment for
the presence of wetlands and/or hazardous or toxic materials in the soil or
ground water on or near this site. Any statements in this report regarding
odors, discoloration, or suspicious conditions are strictly for the information
of our client.

This report was prepared by an engineer intern and was reviewed by a
professional engineer registered in the State of Nebraska with the firm of
Olsson Associates (OA). The conclusions and recommendations contained herein are
based on generally accepted, professional, geotechnical engineering practices at
the time of this report, within this geographic area. No other warranty is
expressed or implied. This report has been prepared for the exclusive use of
Aventine Renewable Energy Inc. with specific application to the proposed
project.

1


--------------------------------------------------------------------------------


PROJECT INFORMATION

Site Location and Description

This report presents the results of the geotechnical evaluation performed for
the proposed Ethanol Plant site located between County Road ‘N’ and County Road
‘O’ along Highway 34, which is approximately 2 miles west of Aurora, Nebraska.
The approximate location of the proposed ethanol plant is shown on the Site
Location Plan, included in Appendix A.

At the time of our field exploration, the site was undeveloped with the majority
of the site consisting of irrigated farmland. It should be noted that alfalfa
was planted at the time of the field exploration. The ground surface was
relatively flat and sloped gradually to the south and east. The existing site
grades generally slope downward to the east and south with existing ground
elevations ranging from a high of about 1813.0 feet in the western area of the
site to a low of about 1802.0 feet in the southeast portion of the site.

In addition to the agricultural land, a railroad line running east and west is
located along the southern boundary of the project site. An existing farmstead
was also noted in the northeast area of the project site.

Project Description

The purpose of the proposed ethanol plant is to provide additional ethanol
service to an existing ethanol plant which is located directly to the east of
the proposed site. In order to provide access to the ethanol plant, a rail loop
and overpass is currently under construction. Loading for the proposed
structures at the ethanol plant are based on the structural information provided
by Mark Rigdon with Bibb and Associates. A table titled Tank and Vessel Weights
for the approximate structural loading conditions and proposed support types for
the ethanol plant are presented in Appendix E. The proposed buildings will be
slab-on-grade structures with an anticipated finished floor elevation near
1810.0 feet.

The proposed plant will initially be constructed to produce 100 million gallons
per year (mgpy) with the capability to be expanded to an ultimate capacity of
220 mgpy. The ethanol plant will consist of grain storage silos and DDG storage
silos, various process tanks, fermentation tanks, pre-engineered and engineered
buildings, storage tanks, cooling tower, DDGS storage buildings and various
equipment pads. The majority of the larger tanks across the site will be
supported on an intermediate or deep foundation system with the majority of the
buildings being supported on a shallow foundation system. Note that several of
the structures are anticipated to be supported on a standard mat foundation
system.

2


--------------------------------------------------------------------------------


At the time of this report no information was available regarding the grain
storage silos or DDG storage silos. It was assumed based on previous experience
that the grain storage silos will require an allowable bearing capacity of at
least 8,000 psf. Based on the foundation support requirements, the grain storage
silos will likely need to be supported on a deep foundation system.

Based on the anticipated finished floor elevation of 1810.0 feet for the
structures and the ground surface elevations obtained at the boring locations by
our survey team, maximum excavation depths of approximately 3 feet and maximum
fill depth of about 3 feet are anticipated in the plant area. Concrete and/or
asphalt paved access and frontage roads will be located across the site along
with new rail lines looping around the perimeter of the proposed plant. In
regards to the finished floor elevation of 1810.0, the majority of the
structures and buildings will be at or near this elevation with exception to the
receiving pit, which is typically bearing at a depth of approximately 12 feet
below the finished floor elevation of 1810.0.

A new bridge over the rail line is planned at the plant entrance. The proposed
overpass will enter from the plant from the west and will be designed as a
one-span structure, approximately 95 feet long. The approach abutments and
embankments will be constructed using mechanically stabilized earth (MSE) walls.
The approach embankments will have a maximum height of 30 feet, at the
abutments. A previous geotechnical investigation has already been completed to
address the foundation design for the bridge and MSE walls.

A rail line loop is also being installed around the perimeter of the proposed
plant area. Earthen embankments will be constructed to maintain the required
grade for the rail line. Based on the site plan it is anticipated that the top
of rail (TOR) elevation will range from 1807.0 to 1814.0, which will require
varying fill and excavation depths along the alignment.

Note: At the time of this report, six storm water detention ponds were planned
across the proposed construction site with varying base elevations.

As stated previously, please note that the recommendations for the overpass, MSE
walls and rail loop were provided in the Preliminary Report of Geotechnical
Exploration for the Proposed Ethanol Plant, Aurora, Nebraska, dated June 2006
and the Report of Geotechnical Exploration for the Aurora Coop Expansion, dated
August 28, 2006.

3


--------------------------------------------------------------------------------


EXPLORATORY AND TEST PROCEDURES

Field Exploration

The field exploration program for the final investigation at the ethanol site
consisted of performing 29 soil test borings at the locations depicted on the
Boring Location Plan (Appendix A). The borings were staked and the ground
surface elevations determined in the field by an OA survey crew. Note that in
addition to the soil test borings and laboratory data for the final report,
review was made of several supplemental reports that were conducted as part of
the varying construction operations for the proposed ethanol plant. Please
reference the Preliminary Report of Geotechnical Exploration for the Proposed
Ethanol Plant, Aurora, Nebraska, dated June 2006 and the Report of Geotechnical
Exploration for the Aurora Coop Expansion, dated August 28, 2006 for the
additional information.

The soil test borings were advanced to depths ranging from 20 to 80 feet with a
truck-mounted drill rig using 4-inch diameter continuous-flight augers. Soil
samples were obtained at selected intervals in the test borings. Soil samples
designated as “U” samples on the boring logs (Appendix B) were obtained in
general accordance with ASTM D-1587 (Thin-Walled Tube Sampling of Soils). Soil
samples designated as “SS” samples were obtained in general accordance with ASTM
D-1586 (Penetration Test and Split-Barrel Sampling of Soils). Recovered samples
were sealed in steel tubes and transported to a laboratory where they were
extruded, sealed in plastic containers, labeled and stored for future laboratory
testing.

Descriptions of the soils encountered in the soil test borings were prepared in
general accordance with ASTM D-2488 (Visual-Manual Procedure for Description and
Identification of Soils). Soil stratification, as shown on the Boring Logs,
represents soil conditions at the boring locations; however, variations may
occur between or around the boring locations. The lines of demarcation represent
the approximate boundary between soil types, but the transition may be more
gradual. Water level readings were obtained in the drill holes at the times and
under conditions stated on the Boring Logs.

Laboratory Testing

Descriptions of the soils encountered in the soil test borings were prepared in
general accordance with ASTM D-2488 (Visual-Manual Procedure for Description and
Identification of Soils). Soil stratification, as shown on the Boring Logs,
represents soil conditions at the boring locations; however, variations may
occur between or around the boring locations. The lines of demarcation represent
the approximate boundary between soil types, but the transition may be more
gradual.

4


--------------------------------------------------------------------------------


Laboratory tests were performed to evaluate the engineering properties of the
recovered soil samples. Unconfined compression tests were used to define the
stress-strain characteristics and related shear strength of the cohesive soils.
Consolidation tests were performed on thin-walled tube samples of foundation
material to evaluate consolidation characteristics under an in-situ and
saturated condition. Atterberg Limits tests were conducted to aid in the
classification of the soils under the Unified Soils Classification System and to
evaluate the shrink/swell characteristics of the soils.

All tests were conducted in general accordance with current American Society of
Testing and Materials (ASTM) or other appropriate test procedures. A summary of
the laboratory test results is presented in Appendix C.

5


--------------------------------------------------------------------------------


SUBSURFACE CONDITIONS

Test Boring Summary

The following soil types were encountered in the soil test borings performed at
the site.

Developed Zone

Every soil test boring encountered a varying thickness of developed zone
(approximately 6 to 12 inches in depth), which consisted of varying amounts of
organics and roots. Organic material is typically considered unsuitable for
structural support or for use as structural fill due to its high organic
content. For budgeting purposes, a 10-inch depth is recommended for topsoil
removal.

Peoria Loess

Peoria loess was encountered beneath the developed zone (See Appendix B Boring
Logs for locations and depths regarding where the lean clay was encountered).
Soils identified as Peoria loess generally were light brown to dark brown, dry
to very moist, lean clay. Laboratory tests on recovered soil samples from this
stratum depicted moisture contents ranging from 11.2 to 30.1 percent, dry
densities ranging from 81.9 to 110.5 pounds per cubic foot (pcf) and unconfined
compressive strengths ranging from 0.5 to 1.8 tons per square foot (tsf).
Atterberg limit tests performed on the Peoria loess soils indicated liquid
limits ranging from 35 to 40 and plastic indexes ranging from 14 to 20. The
unconfined compressive strength values indicate a soft to stiff consistency for
the cohesive Peoria loess soils.

Sangamon Formation

The Sangamon Formation was encountered beneath the Peoria loess (See Appendix B
Boring Logs for locations and depths regarding where the lean clay was
encountered). Soils identified as part of the Sangamon Formation generally were
dark brown to dark reddish brown, moist to very moist, lean clay. Laboratory
tests on recovered soil samples from this stratum depicted moisture contents
ranging from 24.7 to 29.9 percent, dry densities ranging from 85.0 to 95.9 pcf
and unconfined compressive strengths ranging from 0.8 to 1.0 tsf. The unconfined
compressive strength values indicate a firm to stiff consistency for the
cohesive Sangamon soils.

6


--------------------------------------------------------------------------------


Loveland Formation

The Loveland formation was encountered beneath the Sangamon Formation at varying
depths across the site (See Appendix B Boring Logs for location and depths
regarding where the lean clay was encountered). Soils identified as the Loveland
formation generally were reddish brown to brown, moist to very, lean clay.
Laboratory tests on recovered soil samples from this stratum depicted moisture
contents ranging from 15.3 to 27.2 percent, dry densities ranging from 91.2 to
112.9 pcf and unconfined compressive strengths ranging from 0.7 to 3.3 tsf.
Atterberg limit tests performed on the Loveland formation indicated liquid
limits ranging from 29 to 40 and plastic indexes ranging from 13 to 24. The
unconfined compressive strength values indicate a firm to very stiff consistency
for the cohesive Loveland formation soils.

Alluvium

The alluvium was encountered at varying depths across the site (See Appendix B
Boring Logs for location and depths regarding where the poorly graded to clayey
sand was encountered). Soils identified as alluvium generally were light brown,
moist to wet, clayey sand to poorly graded sand. The blow counts for the poorly
graded alluvium typically ranged from 10 to 67 blows per foot (bpf) indicating a
relative density ranging from medium dense to very dense. In addition to the
poorly graded sands, lean clay was also noted in soil test borings B-20 and
B-23.

After completion of the drilling operations, ground water was not encountered in
any of the soil test borings. We note that groundwater levels will fluctuate
depending on seasonal variations of precipitation and other factors such as
temporary perched conditions near the retention ponds that were not evident or
present at the time of drilling. Ultimately, these conditions may result in a
groundwater condition that is at a higher elevation at some time in the future.
The Drainage and Groundwater Consideration section of this report will address
any site drainage concerns.

Note: The previously reported laboratory test data is based solely on the soil
test borings that were conducted for this investigation. Review should be made
to the Preliminary Report of Geotechnical Exploration for the Proposed Ethanol
Plant, Aurora, Nebraska, dated June 2006 and the Report of Geotechnical
Exploration for the Aurora Coop Expansion, dated August 28, 2006 for more
information on the laboratory test data.

7


--------------------------------------------------------------------------------


CONCLUSIONS AND RECOMMENDATIONS

The conclusions and recommendations presented in the following sections of this
report are based on the information available regarding the proposed
construction, the results obtained from our soil test borings and laboratory
tests, and our experience with similar projects. Because the samples obtained
from the soil test borings represent a very small statistical sampling of
subsurface conditions, it is possible that conditions will be encountered during
construction that are substantially different from those indicated by the soil
test borings. In these instances, adjustments to design and construction may be
necessary.

The recommendations presented in this report are based on the Site Plan and
project information provided by Aventine Renewable Energy, Inc, Bibb and
Associates and the assumptions stated in this report. Changes in the proposed
location or design of the structures can have significant effects on the
conclusions and recommendations of the geotechnical report. OA should be
contacted in the event of such changes to re-evaluate our recommendations.

Site Preparation – Non-Building Areas

Site preparation should begin by removing all vegetation, trees, topsoil, roots,
and other deleterious materials. A minimum stripping depth of 10 inches will be
required to remove the developed zone material. The stripping depth should be
adjusted as necessary in the field to remove all topsoil. The stripped material
shall be removed from the proposed construction areas. The topsoil strippings
are suitable fill material for covering the last 6 to 9 inches of earthen berms
and excavation slopes along with filling in any landscape areas.

In the farm stead area, any required tree removal should also be completed at
this time. Care should be taken to thoroughly remove all root systems from the
proposed construction areas. Materials disturbed during removal of stumps should
be undercut and replaced with structural fill. A zone of desiccated soils may
exist in the vicinity of the trees. The desiccated soils have a higher swell
potential and should also be undercut and replaced with structural fill. Deeper
organic soils may be encountered within more heavily tree-covered areas, which
should also be undercut and stockpiled with the topsoil materials.

Site clearing, grubbing, and stripping will need to be performed only during dry
weather conditions. Operation of heavy equipment on the site during wet
conditions could result in excessive rutting and mixing of organic debris with
the underlying soils.

8


--------------------------------------------------------------------------------


Proofrolling operations are recommended in the non-building areas since future
expansion is possible. Any areas to receive structural fill in future building
or tank areas should be proofrolled with a loaded dump truck, scraper, or
similar rubber-tired equipment weighing at least 25 tons. Proofrolling should
also be performed in areas requiring mass excavation after the rough finished
subgrade elevation has been achieved. Proofrolling operations should be observed
on a full-time basis by a qualified inspector. Unstable and unsuitable soils,
which are revealed by proofrolling and which cannot be adequately densified
in-place, should be removed under the direction of the full-time inspector. It
may be necessary to perform selective removal of soft, wet soils and/or
stabilize existing soft soils in-place. If required, the methods of
stabilization will typically include a lift of crushed stone materials or a
geosynthetic over the soft soils. The areas that may require undercutting and/or
stabilization should be identified at the time of construction, and the
stabilization method recommended will depend on the location and depth of the
soft area.

Fill placed in the non-building areas should be compacted in accordance with the
recommendations stated in the Structural Fill section of the report.

Note: In addition to the tree removal at the existing farm stead in the
northwest area of the project site, it will also be critical that all existing
building foundations and any grain bin foundation areas be excavated and
replaced with structural fill in accordance with the structural fill section of
this report. Care should be given to insure that all rubble and concrete
associated with demolition operations be removed in its entirety from the
project site.

Site Preparation -Buildings and Tank Areas

In all new fill and excavation areas, vegetation, topsoil, roots, and other
deleterious materials (typically 10 inches in depth), deemed unsuitable by the
engineer’s field representative shall be removed from the proposed construction
areas, and replaced with controlled fill. The topsoil strippings are suitable
fill material for covering the last 6 to 9 inches of earthen berms and
excavation slopes along with filling in landscape areas. Note that due to the
varying crops that have been planted over the years it will be critical that the
engineer’s field representative be present to insure all topsoil is properly
removed. Areas of extensive root development (especially from alfalfa
vegetation) may require additional core-out operations to insure an adequate
subgrade is achieved prior to placement of any structural fill.

9


--------------------------------------------------------------------------------


Any required tree removal should also be completed at this time. Care should be
taken to thoroughly remove all root systems from the proposed construction
areas. Materials disturbed during removal of stumps should be undercut and
replaced with structural fill. A zone of desiccated soils may exist in the
vicinity of the trees. The desiccated soils have a higher swell potential and
should also be undercut and replaced with structural fill. Deeper organic soils
may be encountered within more heavily tree-covered areas, which should also be
undercut and stockpiled with the topsoil materials.

Site clearing, grubbing, and stripping will need to be performed only during dry
weather conditions. Operation of heavy equipment on the site during wet
conditions could result in excessive rutting and mixing of organic debris with
the underlying soils.

The areas to receive structural fill in the building and tank areas should be
proofrolled with a loaded dump truck, scraper, or similar rubber-tired equipment
weighing at least 25 tons. Proofrolling should also be performed in areas
requiring mass excavation after rough finished subgrade elevation has been
achieved. Proofrolling operations should be observed by a full-time inspector.
Unstable and unsuitable soils, which are revealed by proofrolling and which
cannot be adequately densified in-place, should be removed under the direction
of the full-time inspector. It may be necessary to perform selective removal of
soft, wet soils and/or stabilize existing soft soils in-place. If required, the
methods of stabilization will typically include a lift of crushed stone
materials or a geosynthetic over the soft soils. The identification of areas
that may require undercutting and/or stabilization should be based on the actual
conditions at the time of construction, and will depend on the location of the
soft area.

NOTE: Information obtained during the field exploration and laboratory testing
indicated that there are areas of weak material present across the site.
Therefore, it will be critical that proofrolling operations occur across the
entire area of the proposed site in order to identify these areas that are near
the existing ground surface. Failure to identify and remediate these areas,
could result in excessive movement of structures once construction is completed.

Foundation Design

Based on the foundation loading requirements for the proposed structures and
stipulated soil bearing capacity conditions, Table 1 is provided to define the
acceptable bearing capacity, type of foundation system required and the
estimated settlements associated with the various loading conditions. Based on
the allowable bearing capacity that is utilized, Table 1 references the
recommended foundation system that is at or just below the allowable settlement
tolerances.

10


--------------------------------------------------------------------------------


TABLE  1

ESTIMATED SETTLEMENTS AND ASSOCIATED FOUNDATION SYSTEMS

 

 

 

 

 

 

Est. Settlement for Applied
Bearing

 

 

 

 

 

 

 

 

 

Capacity

 

 

 

Recommended

 

 

 

 

Applied Bearing

 

Shallow (in)

 

Intermediate

 

Allowable

 

Foundation

Structure

 

Description

 

Capacity (psf)

 

Existing

 

Saturated

 

(in)

 

Settlement (in)

 

System

Silos

 

Grain Storage Silos

 

8000

 

N/A

 

N/A

 

N/A

 

N/A

 

Deep Foundation

 

 

DDG Storage Silos

 

8000

 

 

 

 

 

 

 

 

 

Required

Tanks

 

Fermentation tanks

 

4000

 

2

 

8

 

1

 

2 ½

 

Intermediate or Deep

 

 

Beer Well Tank

 

4000

 

2

 

8

 

1

 

2 ½

 

Intermediate or Deep

 

 

Product Storage Tanks

 

4000

 

2

 

8

 

1

 

2 ½

 

Intermediate or Deep

 

 

Process Condensate Tank

 

4000

 

2

 

3

 

1

 

2 ½

 

Intermediate or Deep

 

 

Ethanol Shift Tanks

 

3500

 

1

 

7

 

1

 

2 ½

 

Intermediate or Deep

 

 

Fire Water Storage Tank

 

3000

 

1

 

7

 

1

 

2 ½

 

Intermediate or Deep

 

 

Yeast Prop. Tank

 

4000

 

1

 

7

 

1

 

2 ½

 

Intermediate or Deep

 

 

Denaturant Tank

 

3000

 

1

 

4

 

1

 

2 ½

 

Intermediate or Deep

 

 

Liquefaction Tanks

 

3000

 

1

 

4

 

1

 

2 ½

 

Intermediate or Deep

 

 

Dilute Caustic Tank

 

3000

 

1

 

3

 

1

 

2 ½

 

Intermediate or Deep

 

 

Slurry Mix Tank

 

1500

 

1

 

2

 

1

 

2 ½

 

Shallow Foundation

Equipment

 

Regen. Thermal Oxidizer

 

N/A

 

Note l

 

1

 

1

 

Intermediate or Deep

 

 

CO2 Scrubber

 

3000

 

Note l

 

1

 

1

 

Intermediate or Deep

 

 

Vent Gas Scrubber

 

4000

 

Note l

 

1

 

1

 

Intermediate or Deep

Pre-Engineered Buildings

 

Administration Building

 

500

 

N/A

 

1

 

N/A

 

1

 

Shallow Foundation

 

 

DDGS Storage Building

 

 

 

See DDGS Storage Building section of this report.

 

 

 

 

Truck DDGS Loadout Building

 

2000

 

N/A

 

1

 

N/A

 

1

 

Shallow Foundation

 

 

DDGS Rail Loadout Bldg.

 

2000

 

N/A

 

1

 

N/A

 

1

 

Shallow Foundation

 

 

Electrica1 MCC Building

 

2000

 

N/A

 

1

 

N/A

 

1

 

Shallow Foundation

 

 

Main Process Building

 

2000

 

N/A

 

1

 

N/A

 

1

 

Shallow Foundation

 

 

MPB Office Building

 

2000

 

N/A

 

1

 

N/A

 

1

 

Shallow Foundation

 

 

Electrical Building @ MPB

 

2000

 

N/A

 

1

 

N/A

 

1

 

Shallow Foundation

 

 

Boiler Building

 

2000

 

N/A

 

1

 

N/A

 

1

 

Shallow Foundation

 

 

Maintenance Building

 

2000

 

N/A

 

1

 

N/A

 

1

 

Shallow Foundation

Engineered Buildings

 

DD Building Conventional

 

2500*

 

N/A

 

1

 

N/A

 

1

 

Shallow Foundation

 

 

Evaporator Building

 

2500*

 

N/A

 

1

 

N/A

 

1

 

Shallow Foundation

 

 

Centrifuge Building

 

2500*

 

N/A

 

1

 

N/A

 

1

 

Shallow Foundation

 

 

Fermentation Building

 

2500*

 

N/A

 

1

 

N/A

 

1

 

Shallow Foundation

Mat Supported Structures

 

Cooling Tower

 

2500

 

N/A

 

1

 

N/A

 

1

 

Mat Foundation

 

 

Chemical Feed Area

 

2000

 

1

 

2

 

1

 

1

 

Intermediate or Deep

 

 

Grains Receiving

 

500**

 

½

 

1

 

N/A

 

1

 

Mat Foundation

 

 

DDGS Loadout Area

 

100**

 

½

 

1

 

N/A

 

1

 

Mat Foundation

 

 

Boiler Units

 

1000**

 

N/A

 

1

 

N/A

 

1

 

Mat Foundation

 

 

Dryer Structure

 

210**

 

N/A

 

1

 

N/A

 

1

 

Mat Foundation

Miscellaneous

 

Piperack Foundations

 

2500*

 

N/A

 

1

 

N/A

 

1

 

Shallow Foundation

 

--------------------------------------------------------------------------------

Note 1) Lack of foundation information does not allow for estimation of
settlement. Assumed structure will be supported on an equipment mat.

Note 2) * - No applied load was provided. Reported bearing indicates an
allowable bearing capacity.

Note 3) ** - Indicates applied bearing load was calculated from footing
dimensions and structure loads

11


--------------------------------------------------------------------------------


Please note that the settlement values listed in Table 1 were calculated based
on two conditions. The first condition, listed under the “existing” column,
analyzed the soils beneath the foundation elements under the assumption that
in-situ soil would remain at the current moisture contents and saturation
percentages. The second condition, listed under the “saturated” column, analyzed
the soils beneath the foundation elements under the assumption that they became
saturated. Overall, the risk of moisture increases and additional consolidation
settlement is dependent on the surface drainage conditions and proximity of the
structures as they relate to the retention pond locations. These assumptions and
well as the degree of conservatism was taken into account when determining the
recommended foundation system.

DDGS Storage Building

Based on information from Bibb and Associates and experience with similar
structures, it is anticipated that the DDGS Storage Building will be supported
on a shallow foundation to carry the building load and a mat foundation/concrete
floor slab to carry the live load within the building. Loading conditions,
provided by Bibb and Associates indicated a dead load of 2,000 psf for the
building structure and an assumed live load of 1,500 psf, would be sufficient
for the interior portion of the building where the concrete floor slab is
supporting the grain.

Based on the site plan provided by Aventine, it was assumed that the total
dimension of the DDGS storage building will be approximately 120 by 600 feet.
Loading conditions indicate that the DDGS Storage Building can tolerate 1-inch
total and ½-inch differential movement. Due to the deep influence zone induced
by the mat foundation/concrete floor slab and the anticipated live load of 1,500
psf, remedial measures are recommended to properly support the proposed
structure.

Note: The information contained within the section of the report is based on the
assumption that there will be no column loads within the interior portion of the
DDGS Storage building. If this assumption is found to be inaccurate, OA should
be contacted to reevaluate this section of the report.

Settlement data was utilized to determine the anticipated settlement for the
proposed DDGS Storage Building under two conditions. The first condition,
analyzed the foundation under a saturated condition, assuming that all of the
subgrade would become saturated at some point. The second condition analyzed the
foundation under an “in-situ” condition, which assumed that the existing
subgrade would remain at its current moisture content and saturation percentage.
Based on those assumptions, the anticipated settlement for the first and second
conditions resulted in settlement that ranged from 2 to 3 inches and 1 to 2
inches, respectively. Based on previous experience with structures of this size,
tolerable ranges of settlement are approximately 2-inch total and 1-inch
differential were used as the controlling criteria in our analysis.

12


--------------------------------------------------------------------------------


Based on an assumed finished floor elevation of 1810.0, the placement of
approximately 3 to 5 feet of structural fill will be required to reach the floor
subgrade elevation. In addition to the structural fill placement within the
building footprint and at least 10 feet beyond the perimeter of the DDGS Storage
Building a surcharge to an elevation of 1818.0 is required. The intent of the
proposed surcharge is to induce consolidation of the underlying soft compressive
layers of soil prior to construction operations. The area of surcharge is shown
on the Surcharge/Settlement Plate Map (Included in Appendix F).

Based on construction sequence regarding grading operations with respect to
foundation installation, it is recommended that mass grading and associated
surcharge operations be completed at least 45 to 60 days in advance of
foundation/footing construction. The duration of the surcharge or time rate to
achieve 90 percent consolidation assumed a double drainage condition. It is
recommended that settlement monitoring be implemented to determine when
settlement is complete. Two settlement-monitoring plates with locations
identified on the Surcharge/Settlement Plate Map (included in Appendix F) are
recommended in the areas of the DDGS Storage building. The two settlement plates
will verify when primary consolidation is complete while providing the necessary
documentation required to determine when foundation excavation operations can
begin. The settlement plates should be installed at the present ground surface.
During the consolidation process, the elevation of the settlement monuments
should be monitored at least twice a week and surveyed to the nearest l00th of a
foot. Note that a surcharge load was applied to the Dry Fertilizer Plant as part
of the Coop Expansion which resulted in approximately 1.5 inches of settlement
in a period of 50 days. Based on the site conditions for the proposed plant, a
similar time frame should be expected for the DDGS Storage Building.

All structural fill should be compacted in accordance to the recommendations
stated in the Structural Fill section of this report. In regards to the
surcharge material placed above the finished floor elevation, it is recommended
the material be compacted to at least 90 percent of the proctor value. No
moisture range is specified for the surcharge material since it will be removed
after the settlement is complete. Because the area of the DDGS Storage building
will require structural fill to achieve the finished floor elevation of 1810.0,
it is an option after the structural fill is placed to utilize the strippings of
the developed zone from across the site as the surcharge material placed above
the finish floor elevation. It should be noted, that the developed zone is only
suitable for areas of surcharge and care should be used to ensure all of the
developed zone strippings are removed from the building area after completion of
the surcharge.

13


--------------------------------------------------------------------------------


Upon completion of construction of the DDGS Storage Building, it will be
critical that absolutely no moisture may be allowed to enter or weep into the
area below the concrete floor slab. To prevent moisture from entering between
the areas within the perimeter wall footings it is recommended that caulking be
placed in any cold joints and the area beyond the building must have sufficient
drainage away from the foundation system.

The site should be graded at a minimum of a 20H:1V slope away from the proposed
building, and this should extend a minimum of 40 foot beyond the perimeter of
the building. If a slope of 20H:1V is not attainable, concrete pavement should
be used to prevent water from entering the subgrade soils around the structure.
All cracks and voids in the paving areas must be sealed with caulk to prevent
water from infiltrating into the underlying subgrade. As an extra precaution, a
high density polyethylene (HDPE) membrane could be attached to the perimeter of
the foundation wall to promote drainage away from the foundation systems and
minimize the risk of surface runoff from infiltrating into the soil subgrade
below the bearing surface of the grain silos, which could ultimately induce
additional settlement. If utilized, the HPDE membrane should extend a minimum
horizontal distance at least 10 feet out from the ring wall footing.

Note: It is critical these site drainage recommendations be implemented to
prevent excessive  settlement.

Shallow Foundations

Based on the results of the subsurface exploration, laboratory test results, and
our engineering evaluation, the subsurface conditions at this site are suitable
for supporting the proposed structures as identified in Table 1 on a shallow
foundation system. The appropriate foundation system should be selected based on
tolerable settlement limits for the respective structure. At the proposed
finished floor elevations near 1080.0 feet (USGS datum), the exterior and
interior shallow foundation system will be supported in the natural clay soils
or structural fill, depending on location.

Based on the laboratory test results and the drilling exploration, we recommend
that the footings for the structures be designed for the allowable bearing
capacities shown in Table 1. The net allowable bearing pressure refers to the
bearing pressure at foundation level in excess of the surrounding overburden
pressure. The recommended soil bearing capacity includes a factor of safety of
at least 3 against shear failure. Footings should have minimum dimensions in
accordance with local building codes. Exterior footings and footings in unheated
areas should bear at a minimum depth

14


--------------------------------------------------------------------------------


of 3.5 feet below the lowest adjacent final ground surface. It is recommended
that any interior footings in heated areas bear at a depth as shallow as
possible below the lowest adjacent final ground surface. The analysis for
interior and exterior footings utilized a bearing depth of 2 and 3.5 feet,
respectively, below the finished floor elevation.

Based on the soil properties estimated for this site, and assuming the
recommended bearing capacity from Table 1 for the shallow foundation systems are
utilized, any consolidation of the underlying soil is anticipated to be within
the tolerable ranges. Provided the recommendations contained in this report are
followed, total post-construction settlements are anticipated to be in the
ranges as shown in Table 1. To reduce effects of differential settlement and
lateral load forces, a floating floor slab, independent from the wall and column
loads, with expansion joints will be critical in minimizing the potential
cracking that can occur along and around the proposed foundation system. Floor
slab control joints should be used to reduce damage due to shrinkage cracks.

It is possible that some soils at the site will have an allowable soil bearing
pressure less than the recommended design value. Therefore, foundation bearing
surface evaluations should be performed by an OA representative during footing
construction to aid in the identification of such soils. After the evaluations
and any required remedial measures are performed, concrete should be placed as
quickly as possible to avoid exposure of the foundation subsoils to wetting,
drying or freezing. If soils in the areas of the foundation support are
subjected to such conditions, the footing excavations should be reevaluated.

Intermediate Foundation System

Based on the existing site conditions, required bearing capacities and risk of
unacceptable settlement, it is our recommendation that the heavier loaded
structures referenced in Table 2 can also be supported on an intermediate
foundation system.

In order to achieve total and differential settlement values and to obtain
required bearing capacities, we recommend utilizing an intermediate foundation
system that can be provided by Geopier© or vibro stone columns. In our opinion,
due to the deep influence zones of the large mat and tank foundations; core-out
or surcharge load operations would not be feasible due to the extreme depth of
excavation or height of surcharge that would be required to reduce the
settlements to within acceptable limits. In addition, these types of remedial
measures also cause time delays on the order of 60 to 90 days which can often
slow down the construction activity on site.

15


--------------------------------------------------------------------------------


The intermediate foundation system would require certain structures be supported
on a Geopier© or vibro stone column system. Either foundation system would
extend through the compressible zones of material that exist beneath the
footprint of the proposed structures and bear into the stiffer material below.

Upon completion of the structural foundation plans, The Geopier Foundation
Company, Hayward Baker and Subsurface Constructors, Inc. should be contacted to
provide feasibility, design and cost information for the use of either
Geopiers© or vibro stone columns, respectively. The following table provides the
location, point of contact and respective phone numbers.

TABLE 2
INTERMEDIATE FOUNDATION SYSTEM CONTACTS

Company

 

Contact

 

Phone Number

 

Email Address

 

 

 

 

 

 

 

Geopier Foundation Company

 

Bob Lapke

 

(402) 597-6000

 

blapke@geopiermw.com

Hayward Baker

 

Frank Swekosky

 

(630) 339-4308

 

FJSwekosky@HaywardBaker.com

Subsurface Constructors

 

W. Lyle Simonton

 

(314) 421-2460

 

lsimonton@subsurfaceconstructors.com

 

The intermediate systems should include the total cost associated with
mobilization, installation of Geopier© or vibro stone columns including concerns
related to ground water and soil stabilization of the drilled shaft, and removal
of any spoil piles. Based on the most economical cost that meets the previously
stated criteria, it is recommended that Aventine Renewable Energy, Inc. enter
into an agreement with one of the three companies, so a cost to stabilize the
soil can be completed immediately upon completion of the grading operations.
Bibb & Associates should be able to provide each firm with the structural
drawings that requires the foundation system to be supported on an intermediate
system. The intermediate foundation company should also provide recommendations
regarding how the shallow footing system is to be supported and/or connected to
the intermediate foundation system. OA can provide any input needed to assist in
development of those recommendations as well as help coordinate the bidding and
award process between the three companies so Aventine Renewable Energy, Inc.
receives the most economical bid price.

16


--------------------------------------------------------------------------------


The Geopier© or vibro stone column option will also result in reduced
installation time for a given footing location, compared to the time required
for installation associated with augered-in-place piles. A vibro stone column or
Geopier© system allows for the installation of the concrete footing immediately
after the column of crushed aggregate is placed.

Deep Foundation System

Based on the existing site conditions and required foundation bearing
capacities, it is our recommendation the grain elevators and grain storage silos
be supported on a deep foundation system.

In order to achieve total and differential settlement values and to obtain
required bearing capacities, we recommend utilizing an auger cast-in-place
foundation system. In our opinion, due to the deep influence zones of the large
mat and tank foundations; core-out operations would not be feasible due to the
extreme depth of excavation that would be required to reduce the settlements to
within acceptable limits.

We recommend the final design utilize auger cast-in-place piles to support the
associated mat foundations and tanks. The auger cast-in-place piles should be
based on the following:

I.                            Piles consisting of augered cast-in-place concrete
piles utilizing the individual allowable compressive capacities shown in Table
3. A tension capacity equal to three tenths the compressive capacity should be
assumed in final design. Minimum center-to-center pile spacing should be no less
than 3 pile diameters. No reduction in individual pile capacity for group action
is needed for this spacing. The structural capacity of the piles should be
determined using applicable AASHTO codes.

II.                        It is our recommendation the augered, cast-in-place
piles bear into the medium dense to dense poorly graded sand. Table 3 indicates
the proposed bearing depth of the augered, cast-in-place pile.

17


--------------------------------------------------------------------------------


TABLE 3

DEEP FOUNDATION AUGERED CAST-IN-PLACE PILES

Auger-cast Pile
Diameter (inches)

 

Designed Pile
Length (ft)

 

Minimum
Tip
Elevation (ft)

 

Allowable
Compressive
Capacity (tons)

 

14

 

65

 

1738.0

 

70

 

14

 

70

 

1733.0

 

75

 

16

 

60

 

1743.0

 

77

 

16

 

65

 

1738.0

 

100

 

18

 

60

 

1743.0

 

90

 

18

 

65

 

1738.0

 

120

 

 

·                             Specification requirements that are needed for
augered, cast-in-place, concrete piles include design of the grout mix to limit
bleeding of completed piles and contractor responsibility for increased length
of piles or additional piles to compensate for soil disturbance if it is
necessary to withdraw the auger without grouting. The grout mix at a minimum
should be required to achieve a 28-day compressive strength of 4,000 psi. The
contractor should be assigned responsibility for any effects pile installation
has on previously installed piles, and to lengthen the disturbed pile as
directed by the geotechnical engineer. It is advisable to prohibit installation
of piles less than 6 pile diameters apart, on the same day, to reduce the risk
of disturbance to piles containing uncured grout. To check the suitability of
the bearing stratum during pile installation, a full-time OA representative
should verify that the base depth is no higher than the elevations stated in
Table 3 and that each cast-in-place pile is drilled into the medium dense to
dense poorly graded sand. The addition of water to aid in drilling should not be
allowed. Should the piles be required to resist uplift loads the structural
engineer will be required to determine the reinforcement depth through
consultation with the geotechnical engineer. In accordance with ACI 318-10.9.1
reinforcing consisting of about 1 percent of the pile cross sectional area to a
depth of 10 to 15 feet is common for the augered piles to accommodate incidental
bending moments and transient lateral loads. Ultimately the structural engineer
should determine the reinforcement required and overall depth based on the
design condition parameters.

18


--------------------------------------------------------------------------------


IV.                    Specifications should require the contractor to provide a
grout head pump that will maintain six to eight feet of grout head pressure. It
is recommended the specification state that the  auger be extracted at a regular
rate of no greater than 2 to 3 feet per second, and the entire cast-in-place
pile be placed in a single continuous pour. No construction joints are to be
allowed within the pile. It should be noted that the recommended extraction rate
is based off of a pump capacity of 1 cubic foot per stroke, and the extraction
rate should be adjusted based on the capacity of the grout pump.

V.                        A previously performed load test was completed for the
Coop Expansion and field verified the bearing capacity and associated settlement
is within the design parameters, therefore we do feel it is necessary to perform
a pile load test of the auger cast pile.

VI.                    In regards to the connection of the grain bins and silos
to the perimeter footing of the ring wall foundations, we recommend utilizing
flashing, or some other type of preventative  measure, to ensure that rainwater
doesn’t seep or drain into the area between the base of  the tank and concrete
mat.

VII.                Based on the existing soil conditions encountered in the
clays, silts and sands, a lateral modulus of subgrade reaction value of 150 kips
per cubic foot is recommended.

VIII.            Upon completion of the deep foundation system for each
structure and the placement of the structural fill, total post- construction
settlements are anticipated to be 1 inch or less with  minimal, if any,
differential settlements.

Please note that while this section of the report is specific to the grain silos
and DDG silos, the above recommendations are also applicable to the various
tanks and structures that were recommended to utilize an intermediate or deep
foundation system in Table 1. In the event that it was found to be more cost
effective to utilize a deep foundation system rather than a vibro-stone column
or Geopier© system, the above recommendations should be utilized for foundation
design.

Floor Slab Subgrade Preparation

The soil subgrade in the areas of concrete slab-on-grade support is often
disturbed during foundation and superstructure construction. Additionally, floor
slab areas are often disturbed by construction equipment traffic between the
time of initial grading and final construction. To prepare the floor slab
subgrade, the top 12 inches of the subgrade in the building areas below the
floor slab

19


--------------------------------------------------------------------------------


should be compacted to a minimum of 98 percent of the maximum dry density as
determined by ASTM D698-91, Standard Proctor Moisture-Density Relationship. The
moisture content should also be controlled between -1 and +3 percent of the
optimum. The final subgrade should be proofrolled and evaluated by a full-time
inspector immediately prior to placement of the concrete to detect any localized
areas of instability. If unstable soils are encountered which cannot be
adequately densified in place, such soils will typically require the
installation of additional crushed stone materials or a geosynthetic over the
soft soils.

Regarding the potential for expansive clays, numerous Atterberg limit tests were
performed on the soils at the site. Per the graphical plots of the liquid limit
and plasticity indexes, expansive soils were encountered at various locations.
However, the depth in which they were encountered was well below the anticipated
floor elevation and will not influence construction operations. Therefore, no
additional remedial measures are deemed necessary to achieve the required
criteria of less than 3¤4 inches of potential vertical rise of an exposed
concrete floor slab in the building.

Based on the fact that groundwater was not encountered at the time of final
drilling operations, the placement of a synthetic barrier to minimize potential
vapor rise through the slab is not necessary. Assuming these recommendations are
implemented, a subgrade modulus of at least 150 psi/in for the floor slab design
is acceptable.

Structural Fill

During construction, we recommend that fill materials placed in the building
areas have a liquid limit of less than 50 and a plasticity index less than 30.
Whenever possible, highly plastic silt (MH) or fat clay (CH) soils should not be
placed within the upper 3 feet of the final ground elevation. Soils in this
zone, which have a liquid limit greater than 50 and a plasticity index greater
than 30 will typically require removal or blending with less plastic materials
to result in lower Atterberg limits.

In addition to the plasticity characteristics, the fill soils should also be
relatively free of organic materials (less than about two hundredths of a
percent by weight) and other deleterious material. In addition, the soils should
not contain particle sizes larger than three inches.

Based on the results of our laboratory testing program, a majority of the on
site materials meet the previously mentioned structural fill criteria. During
grading operations, representative samples of the proposed structural fill
materials should be periodically checked via laboratory testing to verify

20


--------------------------------------------------------------------------------


compliance with structural fill requirements. A representative from the testing
agency should be on site on a full-time basis to monitor excavation and grading
operation as well as the suitability of fill materials. Any imported fill
material should be tested prior to placement at the site to verify it complies
with the criteria stated in this section of the report.

Suitable fill material should be placed in thin lifts (lift thickness depends on
type of compaction equipment, but in general, lifts of 8 inches loose
measurement is recommended). The soil should be compacted by heavy compaction
equipment such as a Caterpillar 815 sheepsfoot roller. Within small excavations,
such as in utility trenches (less than 24 inches in width), around manholes or
behind retaining walls, we recommend the use of “wacker packers”, “Rammax”
compactors or vibrating plate compactors to achieve the specified compaction.
Loose lift thickness of 4 inches are recommended in small area fills. Structural
fill and backfill must be compacted in accordance with the criteria stated in
Table 4.

TABLE 4

STRUCTURAL FILL PLACEMENT GUIDELINES

Areas of Fill Placement

 

Compaction Recommendation
(ASTM D698Standard Proctor)

 

Moisture Content
(Percent of Optimum)

If Granular Cushion is utilized Beneath Floor Slab

 

98%*

 

As necessary to obtain
density

Floor Slab/Soil Subgrade Material – 1’-0” below the base of the floor slab

 

98%

 

-1 to +3 percent

Structural fill placed within 10 feet beyond the perimeter of the building pad

 

98%

 

-1 to +3 percent

Pavement Aggregate Base – 0’-8” below base of pavement

 

98%*

 

As necessary to obtain density

Pavement Soil Subgrade Material – 0’-8” below the base of the Pavement Aggregate
Base

 

98%

 

-1 to +3 percent

Pavement Soil Subbase - At depths greater than 0’-8” below the base of the
Pavement Aggregate Base

 

95%

 

-3 to +3 percent

Structural fill placed within the embankment of the railroad lines

 

98%

 

-1 to +3 percent

Utility Trenches – Within building and pavement areas

 

98%

 

-1 to +3 percent

Storm Detention Pond and Non-structural Fill Areas

 

95%

 

-1 to +3 percent

Beneath Landscaped/Grass Areas

 

92%

 

As necessary to obtain density

 

--------------------------------------------------------------------------------

·                             Alternative Compaction Method – 60% Relative
Density

21


--------------------------------------------------------------------------------


The moisture content of suitable borrow soils should generally be between the
specified ranges in Table 4. More stringent moisture limits may be necessary
with certain soils. Based on the moisture content of the soil samples at the
time of drilling operations, adjustments to the moisture content will be
necessary to allow compaction in accordance with project specifications.
Dependent on the percentage of fines, the clean free-draining aggregates
utilized in the granular cushion beneath the floor slab could alternatively be
consolidated by means of a vibratory compactor to at least 60% “relative
density”, as determined in accordance with ASTM D 4253 (Standard Test Methods
for Maximum lndex Density and Unit Weight of Soils Using a Vibratory Table) and
D 4254 (Standard Test Methods for Minimum lndex Density and Unit Weight of Soils
and Calculations of Relative Density).

Seismic Site Classification

Based on the subsurface conditions encountered in the borings, we recommend
using a Seismic Site Class Definition of “D” per IBC 2003. There is no
significant risk of liquefaction or mass movement of the on-site soils due to a
seismic event.

Pavement Subgrade Preparation

Based on construction activities that have occurred, prior to this report, the
upper two to three feet of expansive “hard-pan” Peoria loess has been removed
and replaced with imported lean clay for the perimeter loop roadway. In addition
the roadways within the plant will have the subgrade properly reworked in the
final 8 inches below the aggregate base. Therefore, the final pavement subgrade
implemented within the plant just prior to the placement of the concrete
pavement should consist of 8 inches of the soil subgrade compacted to at least
98% of ASTM D-698, Standard Proctor, at a moisture content of -1 to +3 percent
of optimum. After the subgrade soil is prepared, the area should be proofrolled
with a loaded dump truck, scraper, or similar rubber-tired equipment weighing at
least 25 tons. Proofrolling operations should be observed by a full-time
inspector. Unstable and unsuitable soils, which are revealed by proofrolling and
which cannot be adequately densified in-place, should be removed under the
direction of the full-time inspector. It may be necessary to perform selective
removal of soft, wet soils and/or stabilize existing soft soils in-place. If
required, the methods of stabilization will typically include a lift of crushed
stone materials or a geosynthetic over the soft soils. The identification of
areas that may require undercutting and/or stabilization should be based on the
actual conditions at the time of construction, and will depend on the location
of the soft area.

22


--------------------------------------------------------------------------------


Once the subgrade soil has been visually observed to be stable, we recommend the
placement of an 8-inch crushed limestone base course for the Heavy-Duty
Pavement. The crushed limestone aggregate should meet the following gradation,
which has 80 to 100 percent passing the 1-inch sieve, 50 to 95 percent passing
the  ¾-inch sieve, 24 to 55 percent passing the 0.375-inch sieve, 11 to 37
percent passing the No. 4 sieve, 7 to 26 percent passing the No. 10 sieve, and 0
to 6 percent passing the No. 200 sieve. A recycled crushed concrete (NDOR
Standard Specifications, Table 1033.11) is also deemed acceptable as an
aggregate base. With a design life of 20 years and the seasonal changes in
Nebraska, the pavement subgrade meeting the compaction specification at the time
of installation has the potential to rapidly deteriorate without the use of an
8-inch crushed limestone base course or recycled crushed concrete. In regards to
any future parking lot areas, it is recommended that a 4-inch crushed limestone
base or recycled crushed concrete be utilized.

Since the coefficient of drainage is a critical factor in determining the
pavement design thickness, it is also recommended that lateral drainage lines be
installed along the edge of the roadway pavement for Heavy-Duty Pavement. The
drainage lines should properly daylight into drainage ways and/or collector
systems. Seasonal weather conditions along with surface runoff saturating the
aggregate subbase can have a significant impact on the design life of the
pavement. At a minimum, the drainage lines should be located on each side of the
roadway edge and flow at least 4 inches below the aggregate subbase. If a storm
sewer collection system is anticipated, the edge drains should gravity drain to
the randomly located inlets and properly discharge any subsurface water that is
collected in the drainage lines. Assuming a drainage system is implemented to
eliminate any subsurface water, a good drainage coefficient value of 1.15 was
utilized in the pavement design software.

It is important that the subgrade support be relatively uniform, with no abrupt
changes in the degree of support. Non-uniform pavement support can result from
the transition at cut and fill areas, varying soil moisture contents, varying
soil types, and where utility backfill has been placed in areas to be paved.
Improper subgrade preparation such as inadequate vegetation removal,
proofrolling, and compaction can also result in non-uniform subgrade support.

Pavement Design

Pavement design is influenced by the anticipated traffic loads and volumes for
the Aurora West Ethanol Plant, site subgrade conditions, pavement materials, and
the desired design life. The recommended pavement thickness is based on our
experiences with the alternate pavement types and equivalent pavement sections
based on recognized structural coefficients.

23


--------------------------------------------------------------------------------


The recommended design requires that the site be properly prepared in accordance
with the Pavement Subgrade Preparation section of this report and that site
drainage be provided to minimize the future wetting of the pavement subgrade. A
pavement design life of 20 years was used. AASHTO pavement design procedures
were used to estimate the required pavement thickness. The following parameters
were adopted for the thickness design:

·Equivalent Single Axle Load:

 

14,000,000 ESAL’s for Access/Frontage Roads

 

 

 

·Equivalent Single Axle Load:

 

3,000,000 ESAL’s for Intermediate/Haul Roads

 

 

 

·Equivalent Single Axle Load:

 

200,000 ESAL’s for associated parking lot

 

 

 

·Stabilized Subbase:

 

8” cohesive lean clay or silt, compacted to at least 98% of ASTM D-698, Standard
Proctor, at a moisture content between –1 and +3 percent of optimum

 

 

 

·Stabilized Subbase:

 

8” crushed limestone/recycled crushed concrete for Intermediate/Haul Roads and
Access/Frontage Roads 4” crushed limestone/recycled crushed concrete for parking
lot

 

 

 

·CBR value:

 

3.0

 

 

 

·Working stress (PCC)

 

600 psi

 

The Standard-Duty and Heavy-Duty pavement recommendations are based on a design
life of 20 years, terminal serviceability = 2.25, reliability = 90%, initial
serviceability = 4.2, and standard deviation = 0.35 for rigid pavements. In
regards to the load transfer value, the Standard-Duty pavement assumed the saw
joints were not doweled but for the Heavy-Duty pavement analysis the analysis
utilized doweled joints to achieve the recommended pavement thickness.

Based on the above design parameters, we recommend the following minimum
pavement design thickness.

24


--------------------------------------------------------------------------------


TABLE 5
PAVEMENT THICKNESS RECOMMENDATIONS

 

 

 

Recommended Pavement Section Thickness (inches)

 

Traffic Area

 

ESAL’s

 

Portland Cement
Concrete

 

Stabilized
Subgrade

 

Total
(Inches)

 

Parking lot

 

200,000

 

5.5

 

*

 

5.5

 

Intermediate/ Haul Roads

 

3,000,000

 

8.0

 

**

 

8.0

 

Access/ Frontage Roads

 

14,000,000

 

10.0

 

**

 

10.0

 

 

--------------------------------------------------------------------------------

*                            4-inch crushed limestone or recycled crushed
concrete in accordance with the Pavement Subgrade Preparation section of this
report.

**                     8-inch crushed limestone or recycled crushed concrete in
accordance with the Pavement Subgrade Preparation section of this report.

General Pavement Cross Section:

Concrete Pavement
(Standard-Duty Pavement)

[GRAPHIC]

 

Concrete: NDOR Section 1092, Portland Cement Concrete

[GRAPHIC]

 

Stabilized Subbase: 4-inch crushed limestone/recycled crushed concrete

[GRAPHIC]

 

Subgrade: NDOR Section 302, 8-Inch Subgrade Preparation

 

Concrete Pavement
(Heavy-Duty Pavement)

[GRAPHIC]

 

Concrete: NDOR Section 1092, Portland Cement Concrete

[GRAPHIC]

 

Stabilized Subbase: 8-inch crushed limestone/recycled crushed concrete

[GRAPHIC]

 

Subgrade: NDOR Section 302, 8-inch Subgrade Preparation

 

As stated previously, the Heavy-Duty Pavement in addition to the stabilized
subbase of 8-inch crushed limestone or recycled crushed concrete should have
dowel bars located at the transverse control joints to help eliminate the
potential of joint failure. The implementation of dowels at the transverse
joints will help transfer the loads and help decrease the necessary thickness of
concrete.

25


--------------------------------------------------------------------------------


Surface drainage around the pavement and proper maintenance are also important
for long-term performance. Curbs should be backfilled as soon as possible after
construction of the pavement. Backfill should be compacted and should be sloped
to prevent water from ponding and infiltration under the pavement. All pavement
joints should be caulked and any cracks should be quickly patched or sealed to
prevent moisture from reaching and softening the subgrade.

[GRAPHIC]

Lateral Earth Pressures

The following soil parameters are provided for use in designing retaining walls,
truck dock walls and/or foundation walls subject to lateral earth pressures. The
parameters are based on the assumption that retained soils will be similar in
composition to the onsite soils that were encountered in this investigation.

Retaining walls which are rigidly restrained at the top and are essentially
unable to deflect or rotate should be designed for “at rest” earth pressure
conditions. Retaining walls that are unrestrained at the top and are free to
deflect or rotate slightly may be designed for “active” earth pressure
conditions. The “passive” earth pressure condition should be used to evaluate
the resistance of soil to lateral loads. Table 6 presents recommended values of
earth pressure coefficients based on our experience with soils in the area.
Equivalent fluid densities are frequently used for the calculation of lateral
earth pressures for the “at-rest” and “active” conditions and are therefore
provided in Table 6. These pressures do not apply to highly expansive clays with
Liquid Limits above 50 and Plastic Indexes above 30 or expansive shales.
Expansive shales can swell, producing very high lateral earth pressures.

TABLE 6
EARTH PRESSURE CONDITIONS

Earth
Pressure
State

 

Equivalent
Fluid Density
(pcf)

 

Surcharge
Pressure,
P1
(psf)

 

Earth
Pressure
P2
(psf)

 

Equivalent
Fluid Density
(pcf)

 

Surcharge
Pressure
P1
(psf)

 

Earth
Pressure
P2
(psf)

 

 

 

Drained Condition

 

Saturated Condition

 

At-Rest (ko)

 

lean clay - 90
granular(1) - 80

 

(0.76)*S
(0.67)*S

 

(90)*H
(80)*H

 

lean clay – 115(2)
granular (1) - 110(2)

 

(0.76)*S
(0.67)*S

 

(115)*H
(110)*H

 

Active
(ka)

 

lean clay - 45
granular(1) - 40

 

(0.39)*S
(0.31)*S

 

(45)*H
(40)*H

 

lean clay – 90(2)
granular(1) – 85(2)

 

(0.39)*S
(0.31)*S

 

(90)*H
(85)*H

 

Passive (kp)

 

cohesive - 240
granular(1) - 360

 

—
—

 

—
—

 

cohesive - 170(2)
granular(1) - 230(2)

 

—
—

 

—
—

 

 

--------------------------------------------------------------------------------

(1)                     – Less than 10% silt and clay

(2)                     – Equivalent Fluid Density =ko*gb+gw

26


--------------------------------------------------------------------------------


The lateral earth pressure design recommendations are based on the following
assumptions:

·                             For active earth pressure, wall must rotate about
base, with top lateral movements 0.002 Z to 0.004 Z, where Z is wall height

·                             Drained conditions assume a permanent drainage
system behind the retaining wall that will allow no development of hydrostatic
pressure

·                             Horizontal backfill (i.e., no sloping backfill
above the top of the wall)

·                             The upper 42 inches do not contribute resistance
against horizontal movement if the soil is subject to frost action and seasonal
volume change

·                             Onsite backfill soils having a bulk unit weight of
120 pcf

·                             Backfill soils placed within the height of the
retaining wall consisting of selected lean clay should be tested to verify the
lean clays exhibit low plasticity

·                             Imported granular backfill soils having an angle
of internal friction of 32 degrees

·                             Uniform surcharge, where S is surcharge pressure,
in pounds per square foot (psf)

·                             Heavy equipment and other concentrated load
components not included

·                             No safety factor is included

The cohesive conditions assume the backfill soils placed within seven tenths the
height of the retaining wall height consist of selected lean clay or silt
exhibiting an Atterberg liquid limit of less than 50. Should the cohesive
parameters from Table 6 be utilized, a granular fill of at least two feet behind
the wall is still recommended for the drained condition. For granular values to
be valid, the granular backfill must extend out from the base of the wall at an
angle of 45 and 60 degrees from the active and passive cases, respectively.
Utilizing a locally available aggregate meeting the gradation of 100 percent
passing the 1-inch, 77 to 97 percent passing the No. 4 sieve, 50 to 70 percent
passing the No. 10 sieve, 16 to 40 percent passing the No. 30 sieve and 0 to 3
percent passing the No. 200 sieve is considered acceptable.

To calculate the resistance to sliding, a frictional resistance of 500 psf is
recommended for footings bearing on approved cohesive bearing soil. To calculate
the resistance to sliding for footings bearing on a suitable crushed limestone,
an ultimate coefficient of friction value of 0.5 is recommended. Should the
footing bear on the soil subgrade, we recommend using an alternative coefficient
of friction of 0.3. Should an aggregate base be utilized as foundation bearing
soil, the aggregate should have a minimum friction angle of 32 degrees and
assume no cohesion value. A factor of safety of at least 1.5 to 2 should be
applied.

27


--------------------------------------------------------------------------------


Slopes and Temporary Excavations

The owner and the contractor should make themselves aware of and become familiar
with applicable local, state, and federal safety regulations, including current
OSHA excavation and trench safety standards. Construction site safety generally
is the sole responsibility of the contractor. The contractor shall also be
solely responsible for the means, methods, techniques, sequences, and operations
of construction operations. OA is providing the following information solely as
a service to our client. Under no circumstances should OA’s provision of the
following information be construed to mean that we are assuming responsibility
for construction site safety or the contractor’s activities, such responsibility
is not implied and should not be inferred.

The contractor should be aware that slope height, slope inclination, and
excavation depths (including utility trench excavations) should in no case
exceed those specified in local, state, or federal safety regulation; e.g., OSHA
Health and Safety Standards for Excavations, 29 CFR Part 19266, or successor
regulations. Such regulations are strictly enforced and, if not followed, the
owner, the contractor, or earthwork or utility subcontractors could be liable
for substantial penalties.

For this site, the overburden soil encountered in the upper 20 feet of our
exploratory borings consisted of lean clays. We anticipate that OSHA will
classify these materials as type B. OSHA recommends a maximum slope inclination
of 1 H: 1V for type B soils.

Note: Soils encountered in the construction excavations may vary significantly
across the site. Our soil classifications are based solely on the materials
encountered in the widely spaced boring locations. The contractor should verify
that similar conditions exist throughout the proposed area of excavation. If
different subsurface conditions are encountered at the time of construction, OA
must be contacted immediately to evaluate the conditions encountered. If any
excavation, including a utility trench, is extended to a depth of more than 20
feet, OSHA requires that the side slopes of such excavation be designed by a
professional engineer registered in the state where construction is occurring.

As an alternative to temporary slopes, vertical excavations can be temporarily
shored. The contractor or the specialty subcontractor is responsible for the
design of the temporary shoring in accordance with applicable regulatory
requirements.

28


--------------------------------------------------------------------------------


Construction Equipment Mobility

Some of the soils encountered at this site, may be highly susceptible to
softening under the action of construction equipment traffic. Mitigation of
equipment mobility problems and management of soft surficial soils will be
greatly dependent on the severity of the problem, the season in which
construction is performed and prevailing weather conditions.

To reduce equipment mobility problems and in order to deal with soft, wet,
surficial soils the following recommendations are provided:

·                             Optimize surface water drainage at the site to
maintain positive drainage away from work areas

·                             Whenever possible, wait for dry weather conditions
to prevail, and do not operate construction equipment on the site during wet
conditions. Rutting the surface will only aggravate the problem

·                             Use construction equipment that is well suited for
the intended job under the site conditions. Heavy rubber-tired equipment
typically requires better site conditions than light, track-mounted equipment

·                             Implement a construction schedule that
realistically allows for rain days. Pressure to perform earthwork under a tight
schedule is frequently counterproductive

Ultimately, it may be necessary to take steps to aggressively improve
construction mobility if construction must proceed under unfavorable conditions.
Methods for coping with equipment mobility problems may range from removing
several feet of soft wet soils, to utilizing crushed stone materials and/or
stabilization fabric. Other methods include cement modification of soils, lime
stabilization, etc. The optimal approach should be evaluated by the geotechnical
engineer at the time of construction.

Corrosivity and Thermal Resistivity of Soils

Note that these sections of the report were recently requested by Bibbs &
Associates. Testing is currently underway and will be issued in the form of an
addendum once the laboratory analysis is completed.

29


--------------------------------------------------------------------------------


Drainage and Groundwater Considerations

After completion of the drilling operations, ground water was not encountered in
any of the soil test borings. Therefore, it is not anticipated to be a concern
during construction. We note that groundwater levels will fluctuate depending on
seasonal variations of precipitation and other factors that were not evident at
the time of drilling and may occur at higher elevations in proximity to the
retention ponds at some time in the future.

Since moisture increases to the underlying soil can result in significant
settlement, the site should also be graded to avoid water flows, concentrations,
or standing water behind retaining walls, building foundations and tanks. If
swales are designed at the top of the retaining walls, proper line and slope
should be considered to avoid any water flow down behind retaining walls.
Special attention to sources of storm water from building and tank roofs, gutter
downspouts, and paved areas draining to one point is needed.

Additionally, in order to minimize concerns related to improper drainage away
from building foundation that tends to soften when exposed to water, the
following general recommendations are provided:

·                             Site grading should provide for efficient drainage
of rainfall away from the tanks, mat foundations, buildings and pavement areas.

·                             Roof run-off should be collected and transferred
directly to the storm sewer system, if possible, or to a location well away from
the building and pavements. Conventional downspout drainage leading to splash
blocks, though not as desirable, may be used.

·                             External hose connections should incorporate
splash blocks to prevent localized accidental flooding of foundation soils.
External hose connections should have cutoff valves inside the building to
prevent accidental or unauthorized use of external hose connections.

·                             Building maintenance personnel should be informed
of the potential problems associated with watering in close proximity to the
building. Excessive watering of shrubs or lawns near buildings should be
avoided. Placement of deep-rooted or water-intensive shrubs near buildings also
should be avoided.

*********************

30


--------------------------------------------------------------------------------


We trust that this report will assist you in the design and construction of the
proposed project. OA appreciates the opportunity to provide our services on this
project and look forward to working with you during construction and on future
projects. Should you have any questions, please do not hesitate to contact us.

Respectfully submitted,

Olsson Associates

Prepared by:

 

Reviewed by:

 

 

 

 

 

[SEAL]

 

 

 

/s/ Kellen R. Petersen

 

 

/s/ Ryan D. Beckman

 

Kellen R. Petersen, E.I.

 

Ryan D. Beckman, P.E.

Engineer Intern

 

Geotechnical Engineer

 

31


--------------------------------------------------------------------------------


APPENDIX A

Site Location Plan
Boring Location Plan


--------------------------------------------------------------------------------


Aventine Aurora West Ethanol Plant

[GRAPHIC]

SlTE LOCATION PLAN
AVENTINE AURORA WEST ETHANOL PLANT
AURORA, NEBRASKA
OA PROJECT NO. 2006-1563


--------------------------------------------------------------------------------


[GRAPHIC]


--------------------------------------------------------------------------------


APPENDIX B

Symbols & Nomenclature
Boring Logs


--------------------------------------------------------------------------------


SYMBOLS AND NOMENCLATURE

DRILLING NOTES

DRILLING AND SAMPLING SYMBOLS

SS:

Split-Spoon Sample

U:

Thin-walled Tube Sample

% Rec:

Percentage of Thin-walled Tube sample recovered

SPT Blow Counts:

Standard Penetration Test blows per 6" penetration

HSA:

Hollow Stem Auger

CFA:

Continuous Flight Auger

N.E.:

Not Encountered

N.A.:

Not Available

DRILLING PROCEDURES

Soil sampling and standard penetration testing performed in accordance with ASTM
D 1586. The standard penetration resistance (SPT) “N” value is the number of
blows of a 140 pound hammer falling 30 inches to drive a 2 inch O.D., 1.4 inch
I.D. split-spoon sampler one foot. The thin-walled tube sampling procedure is
described by ASTM specification D 1587.

WATER LEVEL MEASUREMENTS

Water levels indicated on the boring logs are levels measured in the borings at
the times indicated. In relatively high permeable materials, the indicated
levels may reflect the location of groundwater. In low permeability soils, the
accurate determination of groundwater levels is not possible with only
short-term observations.

SOIL PROPERTIES & DESCRIPTIONS

Soil descriptions are based on the Unified Soil Classification System (USCS) as
outlined in ASTM Designations D-2487 and D-2488. The USCS group symbol shown on
the boring logs correspond to the group names listed below.

Group Symbol

 

Group Name

 

 

 

GW

 

Well Graded Gravel

GP

 

Poorly Graded Gravel

GM

 

Silty Gravel

GC

 

Clayey Gravel

SW

 

Well Graded Sand

SP

 

Poorly Graded Sand

SM

 

Silty Sand

SC

 

Clayey Sand

 

Group Symbol

 

Group Name

 

 

 

CL

 

Lean Clay

ML

 

Silt

OL

 

Organic Clay or Silt

CH

 

Fat Clay

MH

 

Elastic Silt

OH

 

Organic Clay or Silt

PT

 

Peat

 

 

 

 

PARTICLE SIZE

Boulders

 

12 in. +

Cobbles

 

12 in.-3 in.

Gravel

 

3 in.-4.75mm

Coarse Sand

 

4.75mm-2.0mm

Medium Sand

 

2.0mm-0.425mm

Fine Sand

 

0.425-0.075mm

Silt

 

0.075mm-0.005mm

Clay

 

<0.005mm

 

COHESIVE SOILS

 

COHESIONLESS SOILS

Consistency

 

Unconfined Compressive
Strength (Qu) (psf)

 

Relative Density

 

“N” Value

 

 

 

 

 

 

 

 

Very Soft

 

 

<500

 

Very Loose

 

0 - 3

Soft

 

 

500 - 1000

 

Loose

 

4 - 9

Firm

 

 

1001 - 2000

 

Medium Dense

 

10 - 29

Stiff

 

 

2001 - 4000

 

Dense

 

30 - 49

Very Stiff

 

 

4001 - 8000

 

Very Dense

 

> 50

Hard

 

 

> 8000

 

 

 

 

 


--------------------------------------------------------------------------------


[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-1

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1810.58 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/12/06
DATE FINISH: 10/12/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/12/06

IAD

NE

—

30.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

1.0’

Lean clay (CL)

 

 

U-1

—

Very stiff, light grayish brown, dry to moist, mostly lean clay

 

 

 

2.5’

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

 

U-2

—

Stiff, light grayish brown, dry to moist, mostly lean clay, trace iron

5

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

 

U-3

—

Firm, light brown, moist, mostly lean clay

10

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

 

U-4

—

Firm, light brown, moist, mostly lean clay

15

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

 

U-5

—

Firm, light brown, very moist, mostly lean clay

20

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD – WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE – NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR – NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-1

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-1

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

Lean clay (CL)

 

 

 

 

Firm, light brown, very moist, mostly lean clay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.5’

24.0’

 

 

U-6

—

Lean clay (CL)

25

 

 

25.0’

Firm, dark brown, very moist, mostly lean clay

 

 

 

 

 

-SANGAMON-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.5’

 

 

 

28.5’

Lean clay (CL)

 

 

U-7

—

Firm, reddish brown, moist, mostly lean clay

-LOVELAND FORMATION-

30

 

 

30.0’

 

 

 

 

 

 

 

Base of boring @ 30.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD – WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE – NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR – NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-1

 

 

 

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-2

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1806.9 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/16/06
DATE FINISH: 10/16/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/16/06

IAD

NE

—

40.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

1.0’

Lean clay (CL)

 

 

U-1

----

Firm, light brown to yellow, dry to moist, mostly lean clay

 

 

 

2.5’

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

5

 

U-2

----

Firm, light brown to yellow, dry to moist, mostly lean clay

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

10

 

U-3

----

Firm, light brown to yellow, moist, mostly lean clay

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

15

 

U-4

----

Firm, light brown, moist, mostly lean clay

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

 

U-5

----

Firm, yellowish brown, very moist, mostly lean clay

20

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO
RECOVERY

 

 

BORING NO. B-2

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-2

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

Lean clay (CL)

 

 

 

 

Firm, yellowish brown, very moist, mostly lean clay

 

 

 

 

 

 

 

 

 

22.5’

 

 

 

 

 

-SANGAMON-

 

 

 

 

 

 

 

 

23.5’

Lean clay (CL)

25

 

U-6

----

Stiff, dark reddish brown, moist, mostly lean clay

 

 

 

25.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27.5’

 

 

 

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

28.5’

Lean clay (CL)

30

 

U-7

----

Stiff, reddish brown, moist, mostly lean clay

 

 

 

30.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

35

 

U-8

----

Stiff, reddish brown, moist, mostly lean clay, little sand

 

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.5’

Lean clay (CL)

40

 

U-9

----

Stiff, reddish brown, moist, mostly lean clay, little sand

 

 

 

40.0’

 

 

 

 

 

 

Base of boring @ 40.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO
RECOVERY

 

 

BORING NO. B-2

 


--------------------------------------------------------------------------------


[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-3

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 4
LOCATION: See Plans
ELEVATION: 1812.6 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 75

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/12/06
DATE FINISH: 10/12/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: M. Sorgenfrei
PREPARED BY: J. Lanz

10/12/06

IAD

NE

—

80.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

1.0’

Lean clay (CL)

 

 

U-1

----

Stiff, light brown, dry, mostly lean clay, trace fine sand

 

 

 

2.5’

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

5

 

U-2

----

Firm, light brown, dry to moist, mostly lean clay, trace fine sand

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

10

 

U-3

----

Firm, light brown, dry to moist, mostly lean clay, trace fine sand

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

15

 

U-4

----

Stiff, light brown mottled with reddish brown, moist, mostly lean clay,

 

 

 

15.0’

trace fine sand

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

20

 

U-5

----

Stiff, light brown mottled with reddish brown, moist, mostly lean clay,

 

 

 

20.0’

trace fine sand 20.0’

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO
RECOVERY

 

 

BORING NO. B-3

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-3

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.5’

Lean clay (CL)

25

 

U-6

—

Stiff, dark brown, very moist, mostly lean clay

 

 

 

25.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.5’

Lean clay (CL)

30

 

U-7

—

Stiff, reddish brown, moist, mostly lean clay, trace fine sand

 

 

 

30.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

35

 

U-8

—

Stiff, reddish brown, moist, mostly lean clay, trace fine sand

 

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.5’

Lean clay (CL)

40

 

U-9

—

Firm, reddish brown, moist, mostly lean clay, trace fine sand

 

 

 

40.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43.5’

Lean clay (CL)

45

 

U-10

—

Stiff, reddish brown, moist, mostly lean clay, trace fine sand

 

 

 

45.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-3

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-3

 

 

 

 

 

 

 

 

 

PAGE NO. 3 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48.5’

Lean clay (CL)

50

 

U-11

—

Stiff, reddish brown, moist, mostly lean clay, trace fine sand

 

 

 

50.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

53.0’

Silty sand (SM)

55

 

U-12

—

Stiff, reddish brown, moist, mostly silty sand

 

 

 

55.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

56.5’

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

4

 

58.5’

Poorly graded sand (SP)

60

10

SS-13

—

Medium dense, light yellowish brown, dry, mostly poorly graded sand

 

12

 

60.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

63.5’

Poorly graded sand (SP)

65

8

SS-14

—

Medium dense, light yellowish brown, dry, mostly poorly graded sand

 

11

 

65.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

68.5’

Poorly graded sand (SP)

70

8

SS-15

—

Medium dense, light yellowish brown, dry, mostly poorly graded sand

 

11

 

70.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-3

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-3

 

 

 

 

 

 

 

 

 

PAGE NO. 4 of 4

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

73.5’

Poorly graded sand (SP)

75

23

SS-16

—

Dense, light yellowish brown, dry, mostly poorly graded sand

 

26

 

75.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

78.0’

Poorly graded sand (SP)

80

28

SS-17

—

Very dense, light yellowish brown, dry, mostly poorly graded sand, trace gravel

 

24

 

80.0’

 

 

 

 

 

Base of boring @ 80.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-3

 


--------------------------------------------------------------------------------


[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-4

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 4
LOCATION: See Plans
ELEVATION: 1811.2 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 75

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

 

DATE START: 10/12/06
DATE FINISH: 10/12/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

 

DRILLER: D. Humann
PREPARED BY: J. Lanz

10/12/06

IAD

NE

—

80.0’

SIZE ID

 

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean to clay (CL)

-SUBSOIL-

 

 

U-1

—

Very stiff, grayish brown, moist, mostly lean clay

 

 

 

2.5’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Stiff, yellowish brown, moist, mostly lean clay

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—

Stiff, yellowish brown mottled with yellow, red and black, moist, mostly lean
clay

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Firm, yellowish brown mottled with yellow, red and black, moist, mostly lean
clay

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Firm, yellowish brown mottled with yellow, red and black, very moist, mostly
lean clay

 

 

 

20.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD – WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE – NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR – NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-4

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

BORING NO. B-4

 

 

 

 

PAGE NO. 2 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

21.0’

 

 

 

 

 

 

 

 

 

 

 

 

-SANGAMON-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.5’

Lean clay (CL)

 

25

 

U-6

—

Firm, reddish brown, very moist, mostly lean clay

 

 

 

25.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27.0’

 

 

 

 

 

 

 

 

 

 

 

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

28.5’

Lean clay (CL)

 

30

 

U-7

—

Stiff, reddish brown, moist, mostly lean clay, trace fine sand

 

 

 

30.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

 

35

 

U-8

—

Stiff, reddish brown, moist, mostly lean clay, trace fine sand

 

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.5’

Lean clay (CL)

 

40

 

U-9

—

Stiff, reddish brown, moist, mostly lean clay, few fine sand

 

 

 

40.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43.5’

Silty, clayey sand (SC-SM)

 

45

 

U-10

—

Firm, reddish brown, moist, mostly silty, clayey sand

 

 

 

45.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-4

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

BORING NO. B-4

 

 

 

 

PAGE NO. 3 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48.5’

Silty sand (SM)

 

50

 

U-11

—

Medium dense, light reddish brown, mostly silty sand

 

 

 

50.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52.0’

 

 

 

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

4

 

53.0’

Silty sand (SM)

 

55

5

SS-12

—

Medium dense, dark yellowish brown, moist, mostly silty sand

 

9

 

55.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

57.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

58.5’

Poorly graded sand (SP)

 

60

11

SS-13

—

Medium dense, yellowish brown, dry, mostly poorly graded sand, trace fine gravel

 

13

 

60.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

63.5’

Poorly graded sand (SP)

 

65

12

SS-14

—

Medium dense, yellowish brown, dry, mostly poorly graded sand, trace fine gravel

 

15

 

65.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

68.5’

Poorly graded sand (SP)

 

70

13

SS-15

—

Dense, yellowish brown, dry, mostly poorly graded sand, trace fine gravel

 

17

 

70.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-4

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

BORING NO. B-4

 

 

 

 

PAGE NO. 4 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

73.5’

Poorly graded sand (SP)

75

17

SS-16

—

Dense, yellowish brown, dry, mostly poorly graded sand, trace fine gravel

 

25

 

75.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

78.0’

Poorly graded sand (SP)

80

25

SS-17

—

Very dense, yellowish brown, dry, mostly poorly graded sand, some fine gravel

 

40

 

80.0’

 

 

 

 

 

Base of boring @ 80.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD – WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE – NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR – NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-4

 


--------------------------------------------------------------------------------


 

 

[GRAPHIC]

 

TEST BORING REPORT

BORING NO. B-5

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1807.7 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

 

DATE START: 10/16/06
DATE FINISH: 10/16/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

 

DRILLER: J. Anderson
PREPARED BY: J. Lanz

10/16/06

IAD

NE

–

40.0’

SIZE ID

 

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

1.0’

Lean clay (CL)

 

 

U-1

—

Stiff, light brown, moist, mostly lean clay

 

 

 

2.5’

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

5

 

U-2

—

Firm, light brown, dry to moist, mostly lean clay

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

10

 

U-3

—

Firm, light brown, moist, mostly lean clay

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

15

 

U-4

—

Stiff, light brown, moist, mostly lean clay

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

20

 

U-5

—

Firm, light brown, very moist, mostly lean clay

 

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-5

 

 

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-5

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.5’

 

 

 

23.5’

Lean clay (CL)

25

 

U-6

—

Firm, dark brown, very moist, mostly lean clay

 

 

 

25.0’

-SANGAMON-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.0’

 

 

 

 

 

 

 

 

28.5’

Lean clay (CL)

30

 

U-7

—

Stiff, reddish brown, moist, mostly lean clay

 

 

 

30.0’

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

35

 

U-8

—

Stiff, reddish brown, moist, mostly lean clay

 

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.5’

Lean clay (CL)

40

 

U-9

—

Stiff, reddish brown, moist, mostly lean clay

 

 

 

40.0’

 

 

 

 

 

Base of boring @ 40.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD – WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE – NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR – NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-5

 


--------------------------------------------------------------------------------


[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-6

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1806.1 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 75

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

 

DATE START: 10/16/06
DATE FINISH: 10/16/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/16/06

IAD

NE

—

40.0’

SIZE ID

 

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Stiff, brown, dry to moist, mostly lean clay

 

 

 

2.5’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

3.5’

Lean  clay (CL)

 

5

 

U-2

—

Stiff, light brown, dry to moist, mostly lean clay, trace sand and iron

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Stiff, light brown, very moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Firm, light brown, very moist, mostly lean clay, trace sand and iron

 

 

 

20.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD – WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE – NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR – NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-6

 

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-6

 

 

 

 

PAGE NO. 2 of 2

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.5’

 

 

 

 

 

 

 

 

 

 

23.5’

Lean clay (CL)

 

25

 

U-6

—

Stiff, reddish brown, moist, mostly lean clay

 

 

 

25.0’

 

-SANGAMON-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.5’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.5’

Lean  clay (CL)

 

30

 

U-7

—

Stiff, reddish brown,  moist, mostly lean clay, few sand

 

 

 

30.0’

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

 

35

 

U-8

—

Stiff, reddish brown, moist, mostly lean clay, few sand

 

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.5’

Lean clay (CL)

 

40

 

U-9

—

Stiff, reddish brown, moist, mostly lean clay, few sand

 

 

 

40.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

Base of boring @ 40.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD – WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE – NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR – NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-6

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-7

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1807.6 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 75

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

 

DATE START: 10/16/06
DATE FINISH: 10/16/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/16/06

IAD

NE

—

40.0’

SIZE ID

 

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Stiff, brown to dark brown, moist, mostly lean clay, trace sand and roots

 

 

 

2.5’

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Firm, light brown, dry to moist, mostly lean clay, trace sand

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—

Stiff, light brown, moist, mostly lean clay, trace sand

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean  clay (CL)

 

15

 

U-4

—

Firm, light brown, very moist, mostly lean clay, trace iron and manganese

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Firm, brown, very moist, mostly lean clay, trace sand and iron

 

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

 

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

 

 

 

 

 

 

 

 

 

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-7

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-7

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.5’

 

 

 

23.5’

Lean clay (CL)

25

 

U-6

—

Stiff, dark brown, moist, mostly lean clay, trace sand

 

 

 

25.0’

-SANGAMON-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26.5’

 

 

 

 

 

 

 

 

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

 

 

 

 

28.5’

Lean clay (CL)

 

 

U-7

—

Stiff, reddish brown, moist, mostly lean clay, few sand

30

 

 

30.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

 

 

U-8

—

Stiff, reddish brown, moist, mostly lean clay, few sand

35

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.5’

Lean clay (CL)

 

 

U-9

—

Stiff, reddish brown, moist, mostly lean clay, few sand

40

 

 

40.0’

 

 

 

 

 

Base of boring @ 40.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

 

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

 

 

 

 

 

 

 

 

 

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD – WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE – NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR – NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-7

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-8

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 4
LOCATION: See Plans
ELEVATION: 1807.9 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 75

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/10/06
DATE FINISH: 10/10/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: D. Humann
PREPARED BY: A. Loeck

10/10/06

IAD

NE

—

80.0’

SIZE ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

                                                -DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

1.0’

Lean clay (CL)

 

 

U-1

—

Firm, light brown, dry to moist, mostly lean clay

 

 

 

2.5’

 

 

 

 

 

                                                -PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

 

U-2

—

Firm, light brown, dry to moist, mostly lean clay, trace calcium

5

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

 

U-3

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

10

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

 

U-4

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

15

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

 

U-5

—

Firm, light brown, very moist, mostly lean clay, trace sand

20

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

 

SAMPLE ID.

COMPONENT %

GRONUDWATER ABBREV

 

 

 

 

 

 

 

 

 

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-8

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

 

 

BORING NO. B-8

 

 

 

 

 

 

 

TEST BORING REPORT

 

PAGE NO. 2 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

                                                -PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.0’

 

 

 

 

 

 

 

 

23.5’

Lean clay (CL)                       

-SANGAMON-

 

 

U-6

—

Firm, dark reddish brown, very moist, mostly lean clay

25

 

 

25.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26.5

 

 

 

 

 

 

 

 

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

 

 

 

 

28.5’

Lean clay (CL)

 

 

U-7

—

Stiff, reddish brown, moist, mostly lean clay, trace sand

30

 

 

30.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

 

 

U-8

—

Stiff, reddish brown, moist, mostly lean clay, few sand

35

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.5’

Lean clay (CL)

 

 

U-9

—

Stiff, reddish brown, moist, mostly lean clay, few sand

40

 

 

40.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43.5’

 

 

 

43.5’

Poorly graded sand (SP)

 

 

U-10

—

Firm, yellowish brown, dry, mostly fine to medium sand, some lean clay

45

 

 

45.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

 

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

 

 

 

 

 

 

 

 

 

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-8

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

 

 

BORING NO. B-8

 

 

 

 

 

 

TEST BORING REPORT

 

PAGE NO. 3 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

48.5’

Poorly graded sand (SP)

50

7

SS-11

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

9

 

50.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

53.5’

Poorly graded sand (SP)

55

7

SS-12

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

10

 

55.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

58.5’

Poorly graded sand (SP)

60

10

SS-13

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

13

 

60.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

63.5’

Poorly graded sand (SP)

65

11

SS-14

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

13

 

65.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

68.5’

Poorly graded sand (SP)

70

12

SS-15

—

Dense, yellowish brown, dry, mostly fine to medium sand

 

35

 

70.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

 

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

 

 

 

 

 

 

 

 

 

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-8

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-8

 

 

 

 

 

 

 

 

 

PAGE NO. 4 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

73.5’

Poorly graded sand (SP)

75

25

SS-16

—

Very dense, yellowish brown, dry, mostly fine to medium sand, few gravel

 

32

 

75.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

78.0’

Poorly graded sand (SP)

80

30

SS-17

—

Very dense, yellowish brown, dry, mostly fine to medium sand, few gravel

 

37

 

80.0’

 

 

 

 

 

Base of boring @ 80.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-8

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-9

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 4
LOCATION: See Plans
ELEVATION: 1807.4 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 75

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/10/06
DATE FINISH: 10/10/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: D. Humann
PREPARED BY: A. Loeck

10/10/06

IAD

NE

—

80.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

1.0’

Lean clay (CL)

 

 

U-1

—

Stiff, light brown, moist, mostly lean clay, trace sand, iron and calcium

 

 

 

2.5’

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

5

 

U-2

—

Stiff, light brown, dry to moist, mostly lean clay, trace sand, iron and calcium

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

10

 

U-3

—

Firm, light brown, moist, mostly lean clay, trace sand

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

15

 

U-4

—

Firm, light brown, moist, mostly lean clay, trace sand

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

20

 

U-5

—

Firm, light brown, very moist, mostly lean clay, trace sand

 

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUDNWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-9

 


--------------------------------------------------------------------------------


 

 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-9

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.0’

 

 

 

 

 

 

 

 

 

 

23.5’

Lean clay (CL)

-SANGAMON-

25

 

U-6

—

Stiff, dark reddish brown, moist, mostly lean clay

 

 

 

 

25.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.0’

 

 

 

 

 

 

 

 

 

 

28.5’

Lean clay (CL)

-LOVELAND FORMATION-

30

 

U-7

—

Stiff, reddish brown, moist, mostly lean clay, trace sand

 

 

 

 

30.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

 

35

 

U-8

—

Stiff, reddish brown, moist, mostly lean clay, few sand

 

 

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.5’

Lean clay (CL)

 

40

 

U-9

—

Stiff, reddish brown, moist, mostly lean clay, few sand

 

 

 

 

40.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43.5’

Lean clay (CL)

 

45

 

U-10

—

Stiff, reddish brown, moist, mostly lean clay, few sand

 

 

 

 

45.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-9

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-9

 

 

 

 

 

 

 

 

 

PAGE NO. 3 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

48.5’

Lean clay (CL)

 

50

6

SS-11

—

Very stiff, light reddish brown, moist, mostly lean clay, some sand

 

11

 

50.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52.0

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

53.5’

Poorly graded sand (SP)

 

55

7

SS-12

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

10

 

55.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

58.5’

Poorly graded sand (SP)

 

60

9

SS-13

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

9

 

60.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

63.5’

Poorly graded sand (SP)

 

65

8

SS-14

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

9

 

65.0’

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

68.5’

Poorly graded sand (SP)

 

70

11

SS-15

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

16

 

70.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-9

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-9

 

 

 

 

 

 

 

 

 

PAGE NO. 4 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

73.5’

Poorly graded sand (SP)

 

75

25

SS-16

—

Very dense, yellowish brown, dry, mostly fine to medium sand, little gravel

 

37

 

75.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

78.0’

Poorly graded sand (SP)

 

80

22

SS-17

—

Very dense, yellowish brown, dry, mostly fine to medium sand, little gravel

 

29

 

80.0’

 

 

 

 

 

 

 

Base of boring @ 80.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-9 

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-10

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1808.3 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/12/06
DATE FINISH: 10/12/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/12/06

IAD

NE

—

30.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Firm, light brown to gray,  moist, mostly lean clay

 

 

 

 

2.5’

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Firm, light brown to gray,. moist, mostly lean clay

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—-

Firm, light brown, very moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-10

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-10

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.0’

 

 

 

 

 

 

 

 

 

 

23.5’

Lean Clay (CL)

-SANGAMON-

25

 

U-6

—

Stiff, dark brown, moist, mostly lean clay

 

 

 

 

25.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.0’

 

 

 

 

 

 

 

 

 

 

28.5’

Lean Clay (CL)

-LOVELAND FORMATION-

30

 

U-7

—-

Stiff, reddish brown, moist, mostly lean clay

 

 

 

30.0’

 

Base of boring @ 30.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-10

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-11

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1807.5 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/12/06
DATE FINISH: 10/12/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/12/06

IAD

NE

—

25.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Very stiff, brown, moist, mostly lean clay, trace sand and iron

 

 

 

2.5’

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Stiff, brown, dry to moist, mostly lean clay, trace sand and iron

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—-

Stiff, light brown, moist, mostly lean clay, trace sand

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Stiff, light brown, moist, mostly lean clay, trace sand

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Firm, brown, very moist, mostly lean clay, trace iron and manganese

 

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-11

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-11

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

-PEORIA LOESS -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.5’

 

 

U-6

23.5’

Lean clay (CL)

25

—

Stiff, dark brown, moist, mostly lean clay

-SANGAMON-

 

25.0’

 

 

 

 

 

Base of boring @ 25.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-11

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-12

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1807.5 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/12/06
DATE FINISH: 10/12/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/12/06

IAD

NE

—

25.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

U-1

1.0’

Lean clay (CL)

 

 

 

—

Firm,  brown, moist, mostly lean clay, trace sand and iron

 

 

2.5’

 

-PEORIA LOESS -

 

 

 

 

 

 

 

 

 

 

 

 

U-2

3.5’

Lean clay (CL)

5

 

—

Stiff, brown, moist lean clay , trace sand and iron

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U-3

8.5’

Lean clay (CL)

10

 

—

Stiff, light brown, moist, mostly lean clay, trace iron

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U-4

13.5’

Lean clay (CL)

15

 

—

Stiff, light brown, moist, mostly lean clay, trace iron

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U-5

18.5’

Lean clay (CL)

20

 

—

Firm, light brown, very moist, mostly lean clay, trace sand and iron

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-12

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-12

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U-6

23.5’

Lean clay (CL)

25

—

Stiff, brown, very moist, mostly lean clay, traces sand

 

 

25.0’

 

 

 

 

 

 

Base of boring @ 25.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-12

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-13

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1807.7 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/12/06
DATE FINISH: 10/12/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/12/06

IAD

NE

—

25.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

1.0’

 

 

 

 

U-1

—

2.0’ (10-inch root depth)

 

 

 

 

2.5’

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Stiff, light brown, moist, mostly lean clay

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Firm, light brown, very moist, mostly lean clay, trace sand and iron

 

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-13

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-13

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22.5’

 

 

 

 

 

 

 

 

 

 

23.5’

Lean Clay (CL)

-SANGAMON-

25

 

U-6

—

Stiff, dark brown, moist, mostly lean clay

 

 

 

 

25.0’

 

 

 

 

 

 

 

Base of boring @ 25.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-13

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-14

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 4
LOCATION: See Plans
ELEVATION: 1807.3 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 75

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/11/06
DATE FINISH: 10/11/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: D. Humann
PREPARED BY: A. Loeck

10/11/06

IAD

NE

—

80.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Stiff, light brown, moist, mostly lean clay, trace sand

 

 

 

2.5’

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Firm, light brown, moist, mostly lean clay, trace sand

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—-

Firm, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Stiff, light brown, very moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Stiff, light brown, very moist, mostly lean clay, trace sand and iron

 

 

 

20.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-14

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-14

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.0’

 

 

 

 

 

 

 

 

 

 

23.5’

Lean clay (CL)

-SANGAMON-

25

 

U-6

—

Stiff, dark reddish brown, very moist, mostly lean clay, trace sand

 

 

 

25.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.0’

 

 

 

 

 

 

 

 

 

 

28.5’

Lean clay (CL)

-LOVELAND FORMATION-

30

 

U-7

—

Hard, reddish brown, moist, mostly lean clay, few sand

 

 

 

30.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

 

35

 

U-8

—

Very stiff, reddish brown, moist, mostly lean clay, little sand

 

 

 

35.0’

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.0’

 

 

 

 

 

 

 

 

 

 

38.5’

Lean clay (CL)

-ALLUVIUM-

40

 

U-9

—

Stiff, dark yellowish brown, moist, mostly lean clay, few sand

 

 

 

40.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43.0’

 

 

 

 

 

 

 

 

 

 

43.5’

Poorly graded sand (SP)

 

45

 

U-10

—

Medium dense, yellowish brown, dry, mostly fine to medium sand, some lean clay

 

 

 

45.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-14

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-14

 

 

 

 

 

 

 

 

 

PAGE NO. 3 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

48.5’

Poorly graded sand (SP)

 

50

6

SS-11

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

10

 

50.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

53.5’

Poorly graded sand (SP)

 

55

8

SS-12

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

11

 

55.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

58.5’

Poorly graded sand (SP)

 

60

9

SS-13

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

11

 

60.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

63.5’

Poorly graded sand (SP)

 

65

7

SS-14

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

8

 

65.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

68.5’

Poorly graded sand (SP)

 

70

12

SS-15

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

17

 

70.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-14

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-14

 

 

 

 

 

 

 

 

 

PAGE NO. 4 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

73.5’

Poorly graded sand (SP)

75

21

SS-16

—

Dense, yellowish brown, dry, mostly fine to medium sand, few gravel

 

25

 

75.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

78.0’

Poorly graded sand (SP)

80

20

SS-17

—

Very dense, yellowish brown, dry, mostly fine to medium sand, few gravel

 

31

 

80.0’

 

 

 

 

 

Base of boring @ 80.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-14

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-15

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1809.5 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 75

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/13/06
DATE FINISH: 10/13/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/16/06

IAD

NE

—

30.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

 

 

 

 

 

1.0’

 

 

 

 

U-1

—

2.0’ (10-inch root depth)

 

 

 

 

2.5’

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Firm, light brown to yellow, dry to moist, mostly lean clay

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Firm, light grayish brown, very moist, mostly lean clay, trace sand and iron

 

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-15

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-15

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.5’

Lean clay (CL)

 

25

 

U-6

—

Stiff, light brown, very moist, mostly lean clay, trace sand and iron

 

 

 

25.0’

25.0’

 

 

 

 

 

 

 

 

 

 

 

 

-SANGAMON-

 

 

 

 

Lean clay (CL)

 

 

 

 

 

Stiff, dark reddish brown, moist, mostly lean clay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.5’

29.0’

 

30

 

U-7

—

Lean clay (CL)

 

 

 

30.0’

Stiff, reddish brown, moist, mostly lean clay

 

 

 

 

 

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

 

35

 

U-8

—

Stiff, reddish brown, moist, mostly lean clay

 

 

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.5’

Lean clay (CL)

 

40

 

U-9

—

Stiff, reddish brown, moist, mostly lean clay, trace sand

 

 

 

40.0’

 

 

 

 

 

 

 

Base of boring @ 40.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-15

 


--------------------------------------------------------------------------------


                                                                                                        

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-16

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 1
LOCATION: See Plans
ELEVATION: 1809.0 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/12/06
DATE FINISH: 10/12/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/12/06

IAD

NE

—

20.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Stiff, light brown, dry to moist, mostly lean clay, trace iron

 

 

 

 

2.5’

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Stiff, light brown, moist, mostly lean clay, trace iron

 

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—

Very stiff, light to dark brown, moist, mostly lean clay

 

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Stiff, brown, very moist, mostly lean clay, trace sand and iron

 

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Stiff, brown, moist, mostly lean clay, trace sand and iron

 

 

 

 

20.0’

 

Base of boring @ 20.0 feet

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-16

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-17

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1809.1 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 75

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/16/06
DATE FINISH: 10/16/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/16/06

IAD

NE

—

40.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Firm, brown, moist, mostly lean clay

 

 

 

 

2.5’

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Firm, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—

Firm, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Firm, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Firm, brown, very moist, mostly lean clay, trace sand and manganese

 

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-17

 


--------------------------------------------------------------------------------


 

 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-17

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22.5’

 

 

 

 

 

 

 

 

 

 

 

 

-SANGAMON-

 

 

 

23.5’

Lean clay (CL)

 

25

 

U-6

—

Stiff, brown, moist, mostly lean clay, trace manganese

 

 

 

25.0’

 

 

 

 

 

 

 

 

 

 

 

 

26.0’

 

 

 

 

 

 

 

 

 

 

 

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.5’

Lean clay (CL)

 

30

 

U-7

—

Stiff, reddish brown, moist, mostly lean clay

 

 

 

30.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

 

35

 

U-8

—

Stiff, reddish brown, moist, mostly lean clay, trace sand

 

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.5’

Lean clay (CL)

 

40

 

U-9

—

Stiff, reddish brown, moist, mostly lean clay, trace sand

 

 

 

40.0’

 

 

 

 

 

 

 

Base of boring @ 40.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-17

 


--------------------------------------------------------------------------------


[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-18

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1808.3 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/12/06
DATE FINISH: 10/12/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/12/06

IAD

NE

—

25.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Firm, light brown, moist, mostly lean clay

 

 

 

 

2.5’

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Stiff, light brown, moist, mostly lean clay

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—

Stiff, brown, moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Firm, brown, moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Stiff, brown, very moist, mostly lean clay, trace sand and iron

 

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-18

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-18

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22.5’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.5’

Lean clay (CL)

-SANGAMON-

25

 

U-6

—

Stiff, dark brown, moist, mostly lean clay

 

 

 

 

25.0’

 

 

 

 

 

 

 

Base of boring @ 25.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-18

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-19

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1802.8 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/11/06
DATE FINISH: 10/11/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/11/06

IAD

NE

—

25.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Stiff, light brown, dry to moist, mostly lean clay

 

 

 

 

2.5’

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Very stiff, light brown, dry to moist, mostly lean clay

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—

Stiff, brown, moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Stiff, brown, moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Stiff, brown, moist, mostly lean clay, trace sand and iron

 

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-19

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-19

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22.5’

 

 

 

 

 

 

 

 

 

 

 

 

-SANGAMON-

 

 

 

23.5’

Lean clay (CL)

 

25

 

U-6

—

Stiff, dark reddish brown, very moist, mostly lean clay, trace sand

 

 

 

25.0’

 

 

 

 

 

 

 

Base of boring @ 25.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-19

 


--------------------------------------------------------------------------------


[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-20

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 4
LOCATION: See Plans
ELEVATION: 1807.11 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 75

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/9/06
DATE FINISH: 10/9/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: D. Humann
PREPARED BY: A. Loeck

10/9/06

IAD

NE

—

80.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Stiff, light brown, moist, mostly lean clay, trace sand

 

 

 

2.5’

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Stiff, light brown, moist, mostly lean clay, trace sand

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Firm, light brown, very moist, mostly lean clay, trace sand

 

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-20

 


--------------------------------------------------------------------------------


 

 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-20

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 4

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.0’

 

 

 

 

 

 

 

 

 

 

23.5’

Lean clay (CL)

-SANGAMON-

25

 

U-6

—

Firm, dark reddish brown, very moist, mostly lean clay, trace sand

 

 

 

25.0’

 

 

 

 

 

 

25.5’

 

 

 

 

 

 

 

 

 

 

 

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.5’

Lean clay (CL)

 

30

 

U-7

—

Stiff, reddish brown, moist, mostly lean clay, trace sand

 

 

 

30.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31.5’

 

 

 

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

 

35

 

U-8

—

Stiff, grayish brown to black, moist, mostly lean clay, few sand

 

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.5’

Lean clay (CL)

 

40

 

U-9

—

Stiff, grayish brown to black, moist, mostly lean clay, few sand

 

 

 

40.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43.5’

Lean clay (CL)

 

45

 

U-10

—

Stiff, grayish brown to black, moist, mostly lean clay, few sand

 

 

 

45.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-20

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-20

 

 

 

 

 

 

 

 

 

PAGE NO. 3 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48.5’

Lean clay (CL)

 

50

 

U-11

—

Stiff, grayish brown to black, moist, mostly lean clay, few sand

 

 

 

50.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

53.5’

Poorly graded sand (SP)

 

55

 

U-12

—

Medium dense, yellowish brown, dry, mostly fine to medium sand, some lean clay

 

 

 

55.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

58.5’

Poorly graded sand (SP)

 

60

8

SS-13

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

11

 

60.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

63.5’

Poorly graded sand (SP)

 

65

10

SS-14

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

12

 

65.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

68.5’

Poorly graded sand (SP)

 

70

12

SS-15

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

15

 

70.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

  <5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-20

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-20

 

 

 

 

 

 

 

 

 

PAGE NO. 4 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

73.5’

Poorly graded sand (SP)

 

75

15

SS-16

—

Dense, yellowish brown, dry,  mostly fine to medium sand

 

30

 

75.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

78.0’

Poorly graded sand (SP)

 

80

21

SS-17

—

Very dense, yellowish brown, dry, mostly fine to medium sand, few gravel

 

32

 

80.0’

 

 

 

 

 

 

 

Base of boring @ 80.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

  <5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-20

 


--------------------------------------------------------------------------------


[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-21

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 1
LOCATION: See Plans
ELEVATION: 1811.3 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/12/06
DATE FINISH: 10/12/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/12/06

IAD

NE

—

20.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Firm, light brown to gray, moist, mostly lean clay

 

 

 

 

2.5’

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Firm, light brown to gray, moist, mostly lean clay

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—-

Firm, light brown, moist, mostly lean clay, trace iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Firm, light brown, moist, mostly lean clay, trace iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Firm, light brown, moist, mostly lean clay, trace iron

 

 

 

20.0’

 

Base of boring @ 20.0 feet

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-21

 


--------------------------------------------------------------------------------


[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-22

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1809.6(USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/13/06
DATE FINISH: 10/13/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: D. Humann
PREPARED BY: A. Loeck

10/16/06

IAD

NE

—

40.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Stiff, brown, moist, mostly lean clay, trace sand

 

 

 

 

2.5’

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Stiff, brown, moist, mostly lean clay, trace sand

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—-

Firm, brown, moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Stiff, light brown, very moist, mostly lean clay, trace sand and iron

 

 

 

20.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-22

 


--------------------------------------------------------------------------------


 

 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-22

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.5’

Lean clay (CL)

 

25

 

U-6

—

Firm, brown, very moist, mostly lean clay, trace manganese

 

 

 

25.0’

 

 

 

 

 

 

 

 

 

 

 

 

26.5’

 

 

 

 

 

 

 

 

 

 

 

Lean clay (CL)

-SANGAMON-

 

 

 

 

Stiff, dark brown, very moist, mostly lean clay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.5’

29.0’

 

30

 

U-7

—

Lean clay (CL)

 

 

 

30.0’

Stiff, reddish brown, moist,  mostly lean clay

 

 

 

 

 

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

 

35

 

U-8

—

Stiff, reddish brown, moist, mostly lean clay, trace sand

 

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.5’

Lean clay (CL)

 

40

 

U-9

—

Stiff, reddish brown, moist, mostly lean clay, trace sand

 

 

 

40.0’

 

 

 

 

 

 

 

Base of boring @ 40.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-22

 


--------------------------------------------------------------------------------


[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-23

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 3
LOCATION: See Plans
ELEVATION: 1809.2 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 75

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/12/06
DATE FINISH: 10/12/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: D. Humann
PREPARED BY: A. Loeck

10/12/06

IAD

NE

—

60.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Stiff, light brown, moist, mostly lean clay

 

 

 

 

2.5’

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Stiff, light brown, moist, mostly lean clay

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—

Firm, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Firm, light brown, very moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Firm, light brown, very moist, mostly lean clay, trace iron and manganese

 

 

 

20.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

   <5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-23

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-23

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 3

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

22.0’

 

 

 

 

 

 

 

 

 

 

 

 

-SANGAMON-

 

 

 

 

 

 

 

 

 

23.5’

Lean clay (CL)

 

25

 

U-6

—

Firm, brown, very moist, mostly lean clay

 

 

 

25.0’

 

 

 

 

 

 

 

 

 

 

 

 

26.0’

 

 

 

 

 

 

-LOVELAND FORMATION-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.5’

Lean clay (CL)

 

30

 

U-7

—

Stiff, reddish brown, moist, mostly lean clay

 

 

 

30.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

 

35

 

U-8

—

Stiff, reddish brown, moist, mostly lean clay, trace manganese

 

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

38.5’

Lean clay (CL)

 

40

4

SS-9

—

Stiff, reddish brown, moist, mostly lean clay, trace manganese

 

6

 

40.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

43.5’

Lean clay (CL)

 

45

6

SS-10

—

Stiff, reddish brown, moist, mostly lean clay, few sand

 

9

 

45.0’

45.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-23

 


--------------------------------------------------------------------------------


 

 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-23

 

 

 

 

 

 

 

 

 

PAGE NO. 3 of 3

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

48.5’

Lean clay (CL)

 

25

5

SS-II

—

Stiff, brown, moist, mostly lean clay, few sand

 

7

 

50.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

53.5’

Lean clay (CL)

 

30

10

SS-12

—

Very stiff, brown, moist, mostly lean clay, little sand, trace iron

 

13

 

55.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

57.5’

 

 

 

 

 

 

 

 

6

 

58.5’

Poorly graded sand (SP)

 

35

13

SS-13

—

Medium dense, light brown, dry, mostly fine to medium sand, few clean clay

 

10

 

60.0’

 

 

 

 

 

 

 

Base of boring @ 60.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-23

 


--------------------------------------------------------------------------------


[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-24

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1808.6 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/12/06
DATE FINISH: 10/12/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/12/06

IAD

NE

—

30.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Firm, light brown to gray, dry to moist, mostly lean clay

 

 

 

2.5’

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Firm, brown, moist, mostly lean clay, trace sand

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—-

Firm, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-24

 

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-24

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lean clay (CL)

 

 

 

 

23.5’

Stiff, brown, very moist, mostly lean clay, trace sand and iron

25

 

U-6

—

24.5’

 

 

 

25.0’

 

 

 

 

 

 

 

-SANGAMON-

 

 

 

 

Lean clay (CL)

 

 

 

 

 

Stiff, dark brown, moist, mostly lean clay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.0’

 

 

 

 

 

 

 

 

 

 

28.5’

Lean clay (CL)

-LOVELAND FORMATION-

30

 

U-7

—

Stiff, reddish brown, moist, mostly lean clay

 

 

 

30.0’

 

 

 

 

 

 

 

Base of Boring @ 30.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-24

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-25

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 2
LOCATION: See Plans
ELEVATION: 1808.8 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/12/06
DATE FINISH: 10/12/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: J. Anderson
PREPARED BY: A. Loeck

10/12/06

IAD

NE

—

30.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

1.0’

Lean clay (CL)

 

 

U-1

—

Firm, light brown to gray, dry to moist, mostly lean clay

 

 

 

2.5’

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

5

 

U-2

—

Firm, brown, dry to moist, mostly lean clay, trace sand

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay  (CL)

10

 

U-3

—

Firm, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

15

 

U-4

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

20

 

U-5

—

Stiff, light brown, very moist, mostly lean clay, trace sand

 

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-25

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-25

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 2

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lean clay (CL)

 

 

 

23.5’

Stiff, brown, very moist, mostly lean clay, trace sand and iron 24.5’

25

 

U-6

—

 

 

 

 

25.0’

 

 

 

 

 

 

 

 

 

 

 

-SANGAMON-

 

 

 

 

 

 

 

 

 

Lean clay (CL)

 

 

 

 

Stiff, dark brown, moist, mostly lean clay

 

 

 

 

 

 

 

 

 

28.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.5’

Lean clay (CL)

-LOVELAND FORMATION-

30

 

U-7

—

Stiff,  reddish brown, moist, mostly lean clay

 

 

 

30.0’

 

 

 

 

 

 

Base of boring @ 30.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-25

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-26

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 4
LOCATION: See Plans
ELEVATION: 1808.0 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 75

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/10/06
DATE FINISH: 10/10/06

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: D. Humann
PREPARED BY: A. Loeck

10/10/06

IAD

NE

—

80.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

 

1.0’

Lean clay (CL)

 

 

 

U-1

—

Stiff, brown, moist, mostly lean clay, trace sand and iron

 

 

 

 

2.5’

 

-SUBSOIL-

 

 

 

 

3.0’

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

 

5

 

U-2

—

Stiff, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

5.0’

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

 

10

 

U-3

—

Firm, light brown, dry to moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

 

15

 

U-4

—

Firm, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

 

20

 

U-5

—

Firm, light brown, very moist, mostly lean clay, trace sand and iron

 

 

 

20.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5  %

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-26

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-26

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.5’

Lean clay (CL)

 

25

 

U-6

—

Stiff, brown, very moist, mostly lean clay

 

 

 

25.0’

25.0’

 

 

 

 

 

 

 

 

 

 

 

Lean clay (CL)

-SANGAMON-

 

 

 

 

Stiff, dark reddish brown, moist, mostly lean clay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.0’

 

 

 

 

 

 

 

 

 

 

28.5’

Lean clay (CL)

-LOVELAND FORMATION-

30

 

U-7

—

Firm, reddish brown, moist, mostly lean clay, few sand

 

 

 

30.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

 

35

 

U-8

—

Firm, reddish brown, moist, mostly lean clay, few sand

 

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.0’

 

 

 

 

 

 

 

 

 

 

38.5’

Poorly graded sand (SP)

 

40

 

U-9

—

Medium dense, light brown, dry, mostly fine to medium sand, little lean clay

 

 

 

40.0’

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

43.5’

Poorly graded sand (SP)

 

45

8

SS-10

—

Medium dense, yellowish brown, dry, mostly fine to medium sand, few lean clay

 

9

 

45.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5  %

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-26

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-26

 

 

 

 

 

 

 

 

 

PAGE NO. 3 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

48.5’

Poorly graded sand (SP)

 

50

7

SS-11

—

Medium dense, yellowish brown, dry, mostly fine to medium sand, few lean clay

 

7

 

50.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

53.5’

Poorly graded sand (SP)

 

55

6

SS-12

—

Medium dense, yellowish brown, dry, mostly fine to medium sand, few lean clay

 

9

 

55.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

58.5’

Poorly graded sand (SP)

 

60

12

SS-13

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

14

 

60.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

63.5’

Poorly graded sand (SP)

 

65

9

SS-14

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

11

 

65.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

68.5’

Poorly graded sand (SP)

 

70

20

SS-15

—

Dense, yellowish brown, dry, mostly fine to medium sand

 

25

 

70.0’

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5  %

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-26

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-26

 

 

 

 

 

 

 

 

 

PAGE NO. 4 of 4

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

73.5’

Poorly graded sand (SP)

 

75

17

SS-16

—

Very dense, yellowish brown, dry, mostly fine to medium sand, little gravel

 

34

 

75.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

78.0’

Poorly graded sand (SP)

 

80

19

SS-17

—

Very dense, yellowish brown, dry, mostly fine to medium sand, little gravel

 

33

 

80.0’

 

 

 

 

 

 

 

Base of boring @ 80.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5  %

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-26

 


--------------------------------------------------------------------------------


[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-27

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant

JOB NO. 2006-1563
PAGE NO. 1 of 4
LOCATION: See Plans
ELEVATION: 1808.5 (USGS)

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 75

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE START: 10/1106
DATE FINISH: 10/1106

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

DRILLER: D Humann
PREPARED BY: A. Loeck

10/1106

IAD

NE

—

80.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH
IN FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

1.0’

Lean clay (CL)

 

 

U-1

—

Firm, brown, moist, mostly lean clay, trace sand and iron

 

 

 

2.5’

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

5

 

U-2

—

Firm, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay  (CL)

10

 

U-3

—

Firm, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

15

 

U-4

—

Firm, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

U-5

18.5’

Lean clay (CL)

 

 

 

—

Firm, brown, very moist, mostly lean clay, trace manganese

 

 

 

20.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5%

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-27

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-27

 

 

 

 

 

 

 

 

 

PAGE NO. 2 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23.0’

 

 

 

23.5’

Lean clay (CL)

25

 

U-6

—

Stiff, dark reddish brown, very moist, mostly lean clay, trace sand

 

 

 

25.0’

 

-SANGAMON-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28.0’

 

 

 

28.5’

Lean clay (CL)

-LOVELAND FORMATION-

30

 

U-7

—

Stiff, reddish brown, moist, mostly lean clay, few sand

 

 

 

30.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.5’

Lean clay (CL)

35

 

U-8

—

Stiff, reddish brown, moist, mostly lean clay, few sand

 

 

 

35.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38.0’

 

 

 

38.5’

Poorly graded sand (SP)

40

 

U-9

—

Medium dense, light brown dry, mostly fine to medium sand, little lean clay

 

 

 

40.0’

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

43.5’

Poorly graded sand (SP)

45

7

SS-10

—

Medium dense, yellowish brown dry, mostly fine to medium sand, little lean clay

 

9

 

45.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5  %

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-27

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-27

 

 

 

 

 

 

 

 

 

PAGE NO. 3 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

48.5’

Poorly graded sand (SP)

50

5

SS-11

—

Medium dense, yellowish brown, dry, mostly fine to medium sand, little lean clay

 

7

 

50.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

53.5’

Poorly graded sand (SP)

 

55

8

SS-12

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

10

 

55.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

58.5’

Poorly graded sand (SP)

60

4

SS-13

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

7

 

60.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Poorly graded sand (SP)

 

4

 

63.5’

Medium dense, yellowish brown, dry, mostly fine to medium sand

65

8

SS-14

—

 

 

 

9

 

65.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

68.5’

Poorly graded sand (SP)

75

11

SS-15

—

Medium dense, yellowish brown, dry, mostly fine to medium sand

 

16

 

70.0’

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5  %

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-27

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-27

 

 

 

 

 

 

 

 

 

PAGE NO. 4 of 4

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

 

 

 

 

-ALLUVIUM-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

73.5’

Poorly graded sand (SP)

75

26

SS-16

—

Very dense, yellowish brown, dry, mostly fine to medium sand, little gravel

 

37

 

75.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

78.0’

Poorly graded sand (SP)

80

16

SS-17

—

Dense, yellowish brown, dry, mostly fine to medium sand, little gravel

 

27

 

80.0’

 

 

 

 

 

Base of boring @ 80.0 feet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5  %

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-27

 


--------------------------------------------------------------------------------


[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-28

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant


JOB NO. 2006-1563
PAGE NO. 1 of 1
LOCATION: See Plans
ELEVATION: 1808.9 (USGS)

DATE START: 10/12/06
DATE FINISH: 10/12/06

DRILLER: J. Anderson
PREPARED BY: A. Loeck

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

10/12/06

IAD

NE

—

20.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

1.0’

Lean clay (CL)

 

 

U-1

—

Stiff, light brown, moist, mostly lean clay, trace iron

 

 

 

2.5’

 

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

5

 

U-2

—

Firm, light brown, moist, mostly lean clay, trace iron

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

10

 

U-3

—

Soft, light to dark brown, moist, mostly lean clay

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

15

 

U-4

—

Firm, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

20

 

U-5

—

Firm, light brown very moist, mostly lean clay, trace sand and iron

 

 

 

20.0’

Base of boring @ 20.0 feet

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5  %

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-28

 


--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

TEST BORING REPORT

 

BORING NO. B-29

 

 

 

 

 

 

 

 

 

 

PROJECT: Aventine Aurora West Ethanol Plant


JOB NO. 2006-1563
PAGE NO. 1 of 1
LOCATION: See Plans
ELEVATION: 1808.0 (USGS)

DATE START: 10/12/06
DATE FINISH: 10/12/06

DRILLER: J. Anderson
PREPARED BY: A. Loeck

CLIENT: Aventine Renewable Energy Inc.

DRILLING CONTRACTOR: Olsson Associates

EQUIPMENT USED: CME 55

GROUNDWATER

DEPTH TO:

 

CASING

SAMPLER

CORE
BARREL

DATE

HRS
AFTER
COMP

WATER

BOTTOM
OF
CASING

BOTTOM
OF HOLE

TYPE

 

 

 

10/12/06

IAD

NE

—

20.0’

SIZE ID

 

 

 

 

 

 

 

 

HAMMER
WT

 

 

 

 

 

 

 

 

HAMMER
FALL

 

 

 

 

DEPTH IN
FEET

SAMPLER
BLOWS
PER 6
INCHES

SAMPLE
NUMBER

SAMPLE
DEPTH
RANGE

FIELD CLASSIFICATION AND REMARKS

 

 

 

 

-DEVELOPED ZONE-

 

 

 

 

1.0’ (6-inch root depth)

 

 

 

1.0’

Lean clay (CL)

 

 

U-1

—

Stiff, light brown, moist, mostly lean clay, trace iron

 

 

 

2.5’

-PEORIA LOESS-

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5’

Lean clay (CL)

5

 

U-2

—

Stiff, light brown, moist, mostly lean clay, trace iron

 

 

 

5.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.5’

Lean clay (CL)

10

 

U-3

—

Stiff, light to dark brown, moist, mostly lean clay

 

 

 

10.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5’

Lean clay (CL)

15

 

U-4

—

Firm, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

15.0’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.5’

Lean clay (CL)

20

 

U-5

—

Firm, light brown, moist, mostly lean clay, trace sand and iron

 

 

 

20.0’

Base of boring @ 20.0 feet

 

BLOWS/FT

DENSITY

BLOWS/FT

CONSISTENCY

SAMPLE ID.

COMPONENT %

GROUNDWATER ABBREV

0-3

VERY LOOSE

0-1

VERY SOFT

SS

SPLIT SPOON

MOSTLY

50-100%

WD - WHILE DRILLING

4-9

LOOSE

2-4

SOFT

U

TUBE

SOME

30-45%

NE - NOT ENCOUNTERED

10-29

MEDIUM DENSE

5-8

FIRM

CA

CALIFORNIA

LITTLE

15-25%

UR - NOT READ

30-49

DENSE

9-15

STIFF

G

GRAB SAMPLE

FEW

5-10%

 

>49

VERY DENSE

16-30

VERY STIFF

X

OTHER

TRACE

<5  %

 

 

 

>30

HARD

NR

NO RECOVERY

 

 

BORING NO. B-29

 


--------------------------------------------------------------------------------


APPENDIX C

Summary of Laboratory Test Results


--------------------------------------------------------------------------------


SUMMARY OF LABORATORY TEST RESULTS
Aventine Aurora West Ethanol Plant
Aurora, Nebraska
OA Project #: 2006-1563

BORING

 

SAMPLE

 

SAMPLE

 

MOISTURE

 

DRY

 

VOID

 

SAT 

 

UNCONFINED COMPRESSION

 

ATTERBERG LIMITS

 

USCS

 

% Passing 

 

No.

 

I.D.

 

DEPTH (ft.)

 

CONTENT (%)

 

DENSITY (pcf)

 

RATIO

 

(%)

 

STRENGTH (tsf)

 

STRAIN (%)

 

LL

 

PL

 

PI

 

CLASS

 

#200 Sieve

 

B-1

 

U-2

 

3.5-5’

 

14.2

 

89.1

 

0.892

 

43.1

 

1.4

 

2.0

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

19.2

 

82.7

 

1.037

 

50.1

 

 

 

 

 

35

 

21

 

14

 

CL

 

 

 



 

U-4

 

13.5-15’

 

22.7

 

84.7

 

0.988

 

62.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

28.1

 

89.7

 

0.878

 

86.4

 

0.5

 

2.3

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

28.8

 

85.2

 

0.978

 

79.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-2

 

U-2

 

3.5-5’

 

13.5

 

84.6

 

0.990

 

36.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

20.8

 

91.6

 

0.840

 

67.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

25.0

 

89.9

 

0.875

 

77.1

 

0.8

 

2.1

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

29.0

 

88.7

 

0.899

 

87.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

24.7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-7

 

28.5-30’

 

21.8

 

100.7

 

0.674

 

87.3

 

1.1

 

1.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

 

U-2

 

3.5-5’

 

11.2

 

83.1

 

1.028

 

29.3

 

0.7

 

1.6

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

13.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

20.3

 

97.7

 

0.724

 

75.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

21.1

 

95.5

 

0.764

 

74.7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

26.7

 

95.1

 

0.772

 

93.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-7

 

28.5-30’

 

19.6

 

100.9

 

0.670

 

78.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-8

 

33.5-35’

 

17.9

 

100.4

 

0.678

 

71.2

 

1.2

 

1.3

 

 

 

 

 

 

 

 

 

 

 



 

U-9

 

38.5-40’

 

15.3

 

99.7

 

0.690

 

59.8

 

0.9

 

2.5

 

29

 

16

 

13

 

 

 

 

 



 

U-10

 

43.5-45’

 

22.2

 

98.7

 

0.706

 

84.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

SS-14

 

63.5-65’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SP

 

17.7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-4

 

U-2

 

3.5-5’

 

24.7

 

91.5

 

0.841

 

79.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

20.4

 

99.0

 

0.702

 

78.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

23.7

 

86.9

 

0.938

 

68.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

26.8

 

89.2

 

0.889

 

81.4

 

0.7

 

3.5

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

29.5

 

85.0

 

0.981

 

81.2

 

0.9

 

1.5

 

 

 

 

 

 

 

 

 

 

 



 

U-7

 

28.5-30’

 

19.4

 

103.7

 

0.625

 

83.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-8

 

33.5-35’

 

20.5

 

102.2

 

0.649

 

85.2

 

1.8

 

3.6

 

 

 

 

 

 

 

 

 

 

 



 

U-9

 

38.5-40’

 

21.4

 

100.6

 

0.675

 

85.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-10

 

43.5-45’

 

20.0

 

100.3

 

0.681

 

79.5

 

0.9

 

0.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-5

 

U-1

 

1.2-5’

 

22.1

 

105.3

 

0.601

 

99.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-2

 

3.5-5’

 

14.6

 

88.0

 

0.916

 

43.1

 

0.9

 

1.1

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

20.0

 

95.9

 

0.757

 

71.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

BORING

 

SAMPLE

 

SAMPLE

 

MOISTURE

 

DRY

 

VOID

 

SAT 

 

UNCONFINED COMPRESSION

 

ATTERBERG LIMITS

 

USCS

 

% Passing 

 

No.

 

I.D.

 

DEPTH (ft.)

 

CONTENT (%)

 

DENSITY (pcf)

 

RATIO

 

(%)

 

STRENGTH (tsf)

 

STRAIN (%)

 

LL

 

PL

 

PI

 

CLASS

 

#200 Sieve

 

B-5

 

U-4

 

13.5-15’

 

23.1

 

94.2

 

0.788

 

79.0

 

1.8

 

2.5

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

25.8

 

91.6

 

0.839

 

83.0

 

0.7

 

2.2

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

27.4

 

90.6

 

0.859

 

86.1

 

0.6

 

4.6

 

 

 

 

 

 

 

 

 

 

 



 

U-8

 

33.5-35’

 

21.7

 

101.6

 

0.659

 

89.0

 

1.3

 

3.6

 

 

 

 

 

 

 

 

 

 

 



 

U-9

 

38.5-40’

 

19.7

 

106.4

 

0.583

 

91.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-6

 

U-1

 

1-2.5’

 

14.5

 

92.7

 

0.817

 

48.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-2

 

3.5-5’

 

14.9

 

95.1

 

0.772

 

52.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

22.6

 

99.5

 

0.639

 

87.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

25.6

 

93.7

 

0.797

 

86.8

 

1.1

 

7.0

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

28.7

 

92.7

 

0.819

 

94.7

 

0.8

 

9.3

 

 

 

 

 

 

 

 

 

 

 



 

U-7

 

28.5-30’

 

19.1

 

109.3

 

0.541

 

95.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-8

 

33.5-35’

 

23.2

 

100.4

 

0.679

 

92.1

 

1.1

 

8.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-7

 

U-1

 

1-2.5’

 

17.8

 

95.2

 

0.769

 

62.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-2

 

3.5-5’

 

12.7

 

81.9

 

1.057

 

32.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

22.3

 

96.0

 

0.755

 

79.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

26.1

 

91.0

 

0.852

 

82.7

 

0.6

 

5.7

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

27.9

 

91.8

 

0.836

 

90.1

 

1.0

 

1.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-8

 

U-2

 

1-2.5’

 

12.3

 

88.8

 

0.897

 

37.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

3.5-5’

 

19.7

 

95.6

 

0.762

 

69.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

27.2

 

92.8

 

0.816

 

89.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

26.5

 

93.0

 

0.811

 

88.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-8

 

33.5-35’

 

20.6

 

104.9

 

0.606

 

91.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

SS-16

 

73.5-75’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SP

 

11.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-9

 

U-1

 

1-2.5’

 

16.3

 

110.5

 

0.525

 

83.7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-2

 

3.5-5’

 

13.2

 

83.1

 

1.027

 

34.8

 

1.3

 

1.2

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

23.3

 

90.5

 

0.862

 

73.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

26.1

 

92.8

 

0.815

 

86.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-9

 

38.5-40’

 

23.8

 

97.9

 

0.721

 

89.0

 

 

 

 

 

40

 

16

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-10

 

U-3

 

8.5-10’

 

26.7

 

91.1

 

0.849

 

84.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

26.3

 

96.3

 

0.749

 

94.7

 

1.6

 

1.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-11

 

U-1

 

1-2.5’

 

16.0

 

107.7

 

0.565

 

76.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-2

 

3.5-5’

 

12.0

 

101.8

 

0.654

 

49.6

 

 

 

 

 

40

 

20

 

20

 

 

 

 

 



 

U-3

 

8.5-10’

 

16.3

 

105.6

 

0.596

 

74.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

BORING

 

SAMPLE

 

SAMPLE

 

MOISTURE

 

DRY

 

VOID

 

SAT 

 

UNCONFINED COMPRESSION

 

ATTERBERG LIMITS

 

USCS

 

% Passing 

 

No.

 

I.D.

 

DEPTH (ft.)

 

CONTENT (%)

 

DENSITY (pcf)

 

RATIO

 

(%)

 

STRENGTH (tsf)

 

STRAIN (%)

 

LL

 

PL

 

PI

 

CLASS

 

#200 Sieve

 

B-11

 

U-4

 

13.5-15’

 

21.1

 

98.6

 

0.709

 

80.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

26.4

 

92.7

 

0.817

 

87.4

 

0.8

 

3.7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-12

 

U-1

 

1-2.5’

 

15.2

 

92.2

 

0.827

 

49.7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

19.3

 

95.5

 

0.764

 

68.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

22.9

 

98.9

 

0.703

 

88.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

27.2

 

90.9

 

0.854

 

86.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

27.7

 

92.3

 

0.826

 

90.6

 

1.3

 

4.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-13

 

U-1

 

1-2.5’

 

19.2

 

104.8

 

0.608

 

85.5

 

 

 

3.3

 

 

 

 

 

 

 

 

 

 

 



 

U-2

 

3.5-5’

 

14.9

 

103.8

 

0.622

 

64.7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

22.1

 

98.9

 

0.703

 

84.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

24.0

 

96.2

 

0.751

 

86.3

 

1.8

 

5.8

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

29.5

 

88.0

 

0.915

 

86.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-14

 

U-2

 

3.5-5’

 

17.3

 

90.0

 

0.872

 

53.5

 

0.9

 

1.7

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

22.2

 

92.1

 

0.829

 

72.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

26.9

 

94.1

 

0.791

 

92.0

 

1.1

 

4.2

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

27.7

 

94.0

 

0.792

 

94.4

 

1.1

 

6.3

 

 

 

 

 

 

 

 

 

 

 



 

U-7

 

28.5-30’

 

18.9

 

107.8

 

0.563

 

90.9

 

3.3

 

7.8

 

 

 

 

 

 

 

 

 

 

 



 

U-9

 

38.5-40’

 

23.7

 

95.8

 

0.758

 

84.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-15

 

U-1

 

1-2.5’

 

15.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-2

 

3.5-5’

 

13.8

 

83.9

 

1.008

 

36.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

23.7

 

96.5

 

0.746

 

85.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

28.1

 

92.3

 

0.826

 

91.9

 

0.9

 

4.4

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

30.1

 

89.2

 

0.888

 

94.5

 

1.1

 

3.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-16

 

U-1

 

1-2.5’

 

14.3

 

108.1

 

0.559

 

69.0

 

 

 

2.4

 

 

 

 

 

 

 

 

 

 

 



 

U-2

 

3.5-5’

 

15.6

 

106.8

 

0.577

 

73.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

16.5

 

108.6

 

0.551

 

80.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

24.9

 

98.1

 

0.718

 

93.8

 

1.4

 

5.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-17

 

U-2

 

3.5-5’

 

17.9

 

83.0

 

1.029

 

46.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

21.8

 

94.3

 

0.786

 

74.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

24.0

 

90.8

 

0.856

 

75.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

27.8

 

94.7

 

0.779

 

96.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

28.3

 

92.6

 

0.819

 

93.2

 

1.0

 

7.9

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

BORING

 

SAMPLE

 

SAMPLE

 

MOISTURE

 

DRY

 

VOID

 

SAT 

 

UNCONFINED COMPRESSION

 

ATTERBERG LIMITS

 

USCS

 

% Passing 

 

No.

 

I.D.

 

DEPTH (ft.)

 

CONTENT (%)

 

DENSITY (pcf)

 

RATIO

 

(%)

 

STRENGTH (tsf)

 

STRAIN (%)

 

LL

 

PL

 

PI

 

CLASS

 

#200 Sieve

 

B-18

 

U-1

 

1-2.5’

 

17.5

 

93.5

 

0.802

 

58.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

21.2

 

98.9

 

0.704

 

81.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

22.7

 

91.9

 

0.834

 

73.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

26.7

 

94.8

 

0.777

 

92.7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-19

 

U-2

 

3.5-5’

 

13.7

 

103.2

 

0.633

 

58.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

22.6

 

98.5

 

0.711

 

85.7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

26.2

 

95.9

 

0.757

 

93.4

 

1.8

 

7.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-20

 

U-2

 

3.5-5’

 

19.9

 

99.8

 

0.689

 

78.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

21.6

 

99.1

 

0.701

 

83.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

26.6

 

92.4

 

0.824

 

87.2

 

0.6

 

3.1

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

27.2

 

91.2

 

0.848

 

86.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-8

 

33.5-35’

 

16.8

 

112.9

 

0.492

 

91.9

 

 

 

 

 

30

 

13

 

17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-21

 

U-1

 

1-2.5’

 

17.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

20.7

 

81.9

 

1.058

 

52.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-22

 

U-1

 

1-2.5’

 

15.7

 

108.2

 

0.557

 

76.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

19.9

 

91.5

 

0.841

 

64.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

24.2

 

94.7

 

0.779

 

84.0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

25.5

 

95.2

 

0.770

 

89.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

29.9

 

90.2

 

0.868

 

93.0

 

0.9

 

4.9

 

 

 

 

 

 

 

 

 

 

 



 

U-8

 

33.5-35’

 

19.8

 

101.2

 

0.665

 

80.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-23

 

U-1

 

1-2.5’

 

20.4

 

107.3

 

0.571

 

96.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

22.6

 

85.1

 

0.980

 

62.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

28.5

 

94.8

 

0.777

 

99.0

 

0.6

 

5.1

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

29.4

 

90.1

 

0.870

 

91.2

 

0.5

 

10.1

 

 

 

 

 

 

 

 

 

 

 



 

U-8

 

33.5-35’

 

21.8

 

99.2

 

0.689

 

84.4

 

1.0

 

2.0

 

 

 

 

 

 

 

 

 

 

 



 

U-12

 

53.5-55’

 

15.9

 

109.7

 

0.537

 

80.1

 

0.8

 

2.7

 

 

 

 

 

 

 

CL

 

66.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-24

 

U-2

 

3.5-5’

 

14.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

22.1

 

96.7

 

0.743

 

80.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

28.3

 

91.8

 

0.835

 

91.4

 

1.5

 

3.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-25

 

U-4

 

13.5-15’

 

24.7

 

93.9

 

0.795

 

84.0

 

 

 

 

 

37

 

20

 

17

 

 

 

 

 



 

U-5

 

18.5-20’

 

29.3

 

85.1

 

0.979

 

80.8

 

0.7

 

1.6

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

29.7

 

89.5

 

0.882

 

90.9

 

0.9

 

1.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-26

 

U-2

 

3.5-5’

 

19.3

 

99.8

 

0.689

 

75.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

13.5

 

84.1

 

1.004

 

36.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

BORING

 

SAMPLE

 

SAMPLE

 

MOISTURE

 

DRY

 

VOID

 

SAT 

 

UNCONFINED COMPRESSION

 

ATTERBERG LIMITS

 

USCS

 

% Passing 

 

No.

 

I.D.

 

DEPTH (ft.)

 

CONTENT (%)

 

DENSITY (pcf)

 

RATIO

 

(%)

 

STRENGTH (tsf)

 

STRAIN (%)

 

LL

 

PL

 

PI

 

CLASS

 

#200 Sieve

 

B-26

 

U-5

 

18.5-20’

 

28.6

 

92.6

 

0.820

 

94.1

 

0.8

 

2.0

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

28.3

 

93.3

 

0.805

 

94.8

 

1.4

 

3.4

 

 

 

 

 

 

 

 

 

 

 



 

U-8

 

33.5-35’

 

21.1

 

98.1

 

0.718

 

79.4

 

0.7

 

1.7

 

 

 

 

 

 

 

 

 

 

 



 

SS-11

 

43.5-45’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SP/SM

 

8.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-27

 

U-3

 

8.5-10’

 

19.8

 

93.8

 

0.796

 

67.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

23.1

 

93.6

 

0.801

 

77.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

27.1

 

94.2

 

0.789

 

92.6

 

0.9

 

3.8

 

 

 

 

 

 

 

 

 

 

 



 

U-6

 

23.5-25’

 

27.6

 

88.4

 

0.906

 

82.2

 

1.1

 

1.7

 

 

 

 

 

 

 

 

 

 

 



 

U-7

 

28.5-30’

 

20.0

 

105.0

 

0.604

 

89.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-28

 

U-1

 

1-2.5’

 

18.3

 

102.9

 

0.637

 

77.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-3

 

8.5-10’

 

19.9

 

79.8

 

1.110

 

48.5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-5

 

18.5-20’

 

28.6

 

88.6

 

0.902

 

85.7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-29

 

U-2

 

3.5-5’

 

15.1

 

100.5

 

0.677

 

60.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

U-4

 

13.5-15’

 

24.2

 

95.8

 

0.759

 

86.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


MOISTURE - DENSITY RELATIONSHIP

Sample Identification: Peoria Loess

Sample Description: Light brown, silty lean clay

Liquid Limit

36

Plastic Limit

18

Plasticity Index

18

Classification

CL

Type of Test

D-698

Maximum Dry Density

103.8 pcf

Optimum Moisture Content

19.8%

 

 

 

[GRAPHIC]

[GRAPHIC]

Project:

Aventine Aurora West Ethanol Plant

Location:

Bulk B-22 (2.5’-15.0’)

Job Number:

2006-0901

Date: 11/14/06

 

 


--------------------------------------------------------------------------------


CONSOLIDATION TEST

Drill Hole No.

B-3

Sample No.

U-9 (38.5-40’)

 

 

Sample Description

Loveland Formation: Reddish brown, mostly lean clay, trace fine sand

Initial Water Content

12.9%

Dry Unit Weight (pcf)

99.58

Initial Saturation

50.4%

Final Water Content

18.5%

Specific Gravity

2.7                x

Assumed

 

Liquid Limit

N/A

Plastic Limit

N/A

Plasticity Index

N/A

Classification

CL

 

 

 

 

 

Aurora Ethanol Expansion

[GRAPHIC]

[GRAPHIC]

Project

Aventine Aurora West Ethanol Plant

Location

Aurora, Nebraska

Job No.

2006-1563

Date:

11/27/06

 


--------------------------------------------------------------------------------


CONSOLIDATION TEST

Drill Hole No.

B-5

Sample No.

U-2 (3.5-5’)

 

 

Sample Description

Peoria loess: Light brown to gray, mostly lean clay, trace sand and slit

Initial Water Content

14.4%

Dry Unit Weight (pcf)

100.05

Initial Saturation

56.9%

Final Water Content

13.7%

Specific Gravity

2.7                x

Assumed

 

Liquid Limit

N/A

Plastic Limit

N/A

Plasticity Index

N/A

Classification

CL

 

 

 

 

 

Aurora Ethanol Expansion

[GRAPHIC]

[GRAPHIC]

Project

Aventine Aurora West Ethanol Plant

Location

Aurora, Nebraska

Job No.

2006-1563

Date:

11/27/06

 


--------------------------------------------------------------------------------


CONSOLIDATION TEST

Drill Hole No.

B-6

Sample No.

U-4 (13.5-15’)

 

 

Sample Description

Peoria loess: Light yellowish brown, mostly lean clay, trace sand and slit

Initial Water Content

26.4%

Dry Unit Weight (pcf)

93.33

Initial Saturation

88.7%

Final Water Content

22.2%

Specific Gravity

2.7                 x

Assumed

 

Liquid Limit

N/A

Plastic Limit

N/A

Plasticity Index

N/A

Classification

CL

 

 

 

 

 

Aurora Ethanol Expansion

[GRAPHIC]

[GRAPHIC]

Project

Aventine Aurora West Ethanol Plant

Location

Aurora, Nebraska

Job No.

2006-1563

Date:

11/28/06

 


--------------------------------------------------------------------------------


CONSOLIDATION TEST

Drill Hole No.

B-7

Sample No.

U-2 (3.5-5’)

 

 

Sample Description

Peoria loess: Light yellowish brown, mostly lean clay, trace sand and slit

Initial Water Content

12.4%

Dry Unit Weight (pcf)

78.59

Initial Saturation

29.3%

Final Water Content

24.9%

Specific Gravity

2.7                 x

Assumed

 

Liquid Limit

N/A

Plastic Limit

N/A

Plasticity Index

N/A

Classification

CL

 

 

 

 

 

Aurora Ethanol Expansion

[GRAPHIC]

[GRAPHIC]

Project

Aventine Aurora West Ethanol Plant

Location

Aurora, Nebraska

Job No.

2006-1563

Date:

11/29/06

 


--------------------------------------------------------------------------------


CONSOLIDATION TEST

Drill Hole No.

B-20

Sample No.

U-6 (23.5-25;)

 

 

Sample Description

Sangamon Formation: Dark brown mottled with red, mostly lean clay, trace sand
and slit

Initial Water Content

27.6%

Dry Unit Weight (pcf)

86.24

Initial Saturation

78.0%

Final Water Content

21.7%

Specific Gravity

2.7                  x

Assumed

 

Liquid Limit

N/A

Plastic Limit

N/A

Plasticity Index

N/A

Classification

CL

 

 

 

 

 

Aurora Ethanol Expansion

[GRAPHIC]

[GRAPHIC]

Project

Aventine Aurora West Ethanol Plant

Location

Aurora, Nebraska

Job No.

2006-1563

Date:

11/29/06

 


--------------------------------------------------------------------------------


CONSOLIDATION TEST

Drill Hole No.

B-25

Sample No.

U-6 (23.5-25’)

 

 

Sample Description

Sangamon Formation: Dark brown, mostly lean clay, trace sand and slit

Initial Water Content

28.8%

Dry Unit Weight (pcf)

91.60

Initial Saturation

92.7%

Final Water Content

22.2%

Specific Gravity

2.7                x

Assumed

 

Liquid Limit

N/A

Plastic Limit

N/A

Plasticity Index

N/A

Classification

CL

 

 

 

 

 

Aurora Ethanol Expansion

[GRAPHIC]

[GRAPHIC]

Project

Aventine Aurora West Ethanol Plant

Location

Aurora, Nebraska

Job No.

2006-1563

Date:

11/29/06

 


--------------------------------------------------------------------------------


CONSOLIDATION TEST

Drill Hole No.

B-5

Sample No.

U-8

 

 

Sample Description

Loveland Formation; Stiff, moist, mostly lean clay

Initial Water Content

21.5%

Dry Unit Weight (pcf)

103.7

Initial Saturation

93.1%

Final Water Content

17.8%

Specific Gravity

2.7                 x

Assumed

 

Liquid Limit

34

Plastic Limit

21

Plasticity Index

13

Classification

 

 

 

 

 

 

[GRAPHIC]

[GRAPHIC]

Project

Aurora Cooperative Expansion

Location

Lincoln, NE

Job No.

2006-0464

Date:

06/09/06

 


--------------------------------------------------------------------------------


 

CONSOLIDATION TEST

Revision Date: 3/28/2005

 

ASTM D-2435

Revision #: 1

 

Soil Test Boring

B-3

Lab No.

U-3

 

 

Sample Description

Peoria Loess, Firm, moist, mostly lean clay

Initial Water Content

25.0%

Dry Unit Weight (pcf)

95.43

Initial Saturation

87.9%

Final Water Content

23.7%

Specific Gravity

2.7               x

Assumed

 

Liquid Limit

34

Plastic Limit

22

Plasticity Index

12

Classification

 

 

 

 

 

 

[GRAPHIC]

[GRAPHIC]

Project

Aurora Cooperative Expansion

Location

Aurora, Nebraska

Job No.

2006-0464

Date:

6/19/2006

 


--------------------------------------------------------------------------------


Particle Size Distribution Report

[GRAPHIC]

 

% Gravel

 

% Sand

 

% Fines

 

% Cobbles

 

CRS.

 

FINE

 

CRS.

 

MEDIUM

 

FINE

 

SILT

 

CLAY

 

N/A

 

0.0%

 

0.0%

 

0.1%

 

7.2%

 

75.0%

 

N/A

 

N/A

 

 

SIEVE

 

PERCENT

 

SPEC*

 

PASS?

 

SIZE

 

FINER

 

PERCENT

 

(X=NO)

 

1

 

 

100.0

%

 

 

 

 

3/4

 

 

100.0

%

 

 

 

 

1/2

 

 

100.0

%

 

 

 

 

1/4

 

 

100.0

%

 

 

 

 

4

 

 

100.0

%

 

 

 

 

10

 

 

99.9

%

 

 

 

 

20

 

 

99.0

%

 

 

 

 

40

 

 

92.6

%

 

 

 

 

60

 

 

78.0

%

 

 

 

 

100

 

 

54.7

%

 

 

 

 

200

 

 

17.7

%

 

 

 

 

 

--------------------------------------------------------------------------------

*-(no specification provided)

 

Sample ID.:

  B-3 SS-14

 

 

Soil Description

 

 

 

 

 

Atterberg Limits

 

PL=N/A

LL= N/A

PI=N/A

 

 

 

 

Coefficients

 

D85= 0.32

D60= 0.17

D50= 0.15

D30= 0.09

D15= N/A

D10= N/A

CU= N/A

CC= N/A

 

 

 

 

 

Classification

 

USCS= SP - Mostly poorly graded fine to medium sand

 

 

 

 

Remarks

 

N/A - Not Applicable

 

 

 

Date: 10/26/2006

 

 

[GRAPHIC]

Project:

 Aventine Aurora West Ethanol Plant

 

Project #:

 2006-1563

 


--------------------------------------------------------------------------------


Particle Size Distribution Report

[GRAPHIC]

 

% Gravel

 

% Sand

 

% Fines

 

% Cobbles

 

CRS.

 

FINE

 

CRS.

 

MEDIUM

 

FINE

 

SILT

 

CLAY

 

N/A

 

0.0%

 

0.0%

 

0.9%

 

19.17%

 

67.8%

 

N/A

 

N/A

 

 

SIEVE

 

PERCENT

 

SPEC*

 

PASS?

 

SIZE

 

FINER

 

PERCENT

 

(X=NO)

 

1

 

 

100.0

%

 

 

 

 

3/4

 

 

100.0

%

 

 

 

 

1/2

 

 

100.0

%

 

 

 

 

1/4

 

 

100.0

%

 

 

 

 

4

 

 

100.0

%

 

 

 

 

10

 

 

99.1

%

 

 

 

 

20

 

 

92.9

%

 

 

 

 

40

 

 

79.4

%

 

 

 

 

60

 

 

63.0

%

 

 

 

 

100

 

 

37.6

%

 

 

 

 

200

 

 

11.6

%

 

 

 

 

 

--------------------------------------------------------------------------------

*-(no specification provided)

 

Sample ID.:

B-8 SS-16

 

 

 

Soil Description

 

 

 

 

 

Atterberg Limits

 

PL=N/A

LL= N/A

PI=N/A

 

 

 

 

Coefficients

 

D85= 0.55

D60= 0.23

D50= 0.19

D30= 0.14

D15= 0.08

D10= N/A

CU= N/A

CC= N/A

 

 

 

 

 

Classification

 

USCS= SP - Mostly poorly graded fine to medium sand

 

 

 

 

Remarks

 

N/A - Not Applicable

 

 

 

 

 

 

Date: 10/26/2006

 

 

[GRAPHIC]

Project:

 Aventine Aurora West Ethanol Plant

 

Project #:

 2006-1563

 


--------------------------------------------------------------------------------


Particle Size Distribution Report

[GRAPHIC]

 

 

% Gravel

 

% Sand

 

% Fines

 

% Cobbles

 

CRS.

 

FINE

 

CRS.

 

MEDIUM

 

FINE

 

SILT

 

CLAY

 

N/A

 

0.0%

 

0.0%

 

0.1%

 

2.1%

 

31.5%

 

N/A

 

N/A

 

 

SIEVE

 

PERCENT

 

SPEC*

 

PASS?

 

SIZE

 

FINER

 

PERCENT

 

(X=NO)

 

1

 

 

100.0

%

 

 

 

 

3/4

 

 

100.0

%

 

 

 

 

1/2

 

 

100.0

%

 

 

 

 

1/4

 

 

100.0

%

 

 

 

 

4

 

 

100.0

%

 

 

 

 

10

 

 

99.9

%

 

 

 

 

20

 

 

99.3

%

 

 

 

 

40

 

 

97.8

%

 

 

 

 

60

 

 

93.3

%

 

 

 

 

100

 

 

82.0

%

 

 

 

 

200

 

 

66.3

%

 

 

 

 

 

--------------------------------------------------------------------------------

*-(no specification provided)

 

Sample ID.:

 B-23 SS-12

 

 

 

Soil Description

 

 

 

 

 

Atterberg Limits

 

PL=N/A

LL= N/A

PI=N/A

 

 

 

 

Coefficients

 

D85= 0.18

D60= N/A

D50= N/A

D30= N/A

D15= N/A

D10= N/A

CU= N/A

CC= N/A

 

 

 

 

 

Classification

 

USCS= CL - Mostly lean clay with some fine to medium sand

 

 

 

 

Remarks

 

N/A - Not Applicable

 

 

 

 

 

 

Date: 10/26/2006

 

 

 

[GRAPHIC]

Project:

 Aventine Aurora West Ethanol Plant

 

Project #:

 2006-1563

 


--------------------------------------------------------------------------------


Particle Size Distribution Report

[GRAPHIC]

 

% Gravel

 

% Sand

 

% Fines

 

% Cobbles

 

CRS.

 

FINE

 

CRS.

 

MEDIUM

 

FINE

 

SILT

 

CLAY

 

N/A

 

0.0%

 

0.0%

 

0.0%

 

2.8%

 

88.3%

 

N/A

 

N/A

 

 

SIEVE

 

PERCENT

 

SPEC*

 

PASS?

 

SIZE

 

FINER

 

PERCENT

 

(X=NO)

 

1

 

 

100.0

%

 

 

 

 

3/4

 

 

100.0

%

 

 

 

 

1/2

 

 

100.0

%

 

 

 

 

1/4

 

 

100.0

%

 

 

 

 

4

 

 

100.0

%

 

 

 

 

10

 

 

100.0

%

 

 

 

 

20

 

 

99.8

%

 

 

 

 

40

 

 

97.2

%

 

 

 

 

60

 

 

83.7

%

 

 

 

 

100

 

 

47.4

%

 

 

 

 

200

 

 

8.9

%

 

 

 

 

 

--------------------------------------------------------------------------------

*-(no specification provided)

 

Sample ID.:

 B-26 SS-11

 

 

 

 

 

Soil Description

 

 

 

 

 

Atterberg Limits

 

PL=N/A

LL= N/A

PI=N/A

 

 

 

 

Coefficients

 

D85= 0.26

D60= 0.18

D50= 0.16

D30= 0.12

D15= 0.08

D10= 0.07

CU= 2.43

CC= 1.08

 

 

 

 

 

Classification

 

USCS= SP/SM - Mostly poorly graded fine to medium sand with silt

 

 

 

 

Remarks

 

N/A - Not Applicable

 

 

 

 

 

 

Date: 10/26/2006

 

 

[GRAPHIC]

Project:

 Aventine Aurora West Ethanol Plant

 

Project #:

 2006-1563

 


--------------------------------------------------------------------------------


 

APPENDIX D

Pavement Analysis

 


--------------------------------------------------------------------------------


WinPAS

Pavement Thickness Design According to

1993 AASHTO Guide for Design of Pavements Structures

American Concrete Pavement Association

Rigid Design Inputs

Agency:

 

Aventine Renewable Energy, Inc.

Company:

 

Olsson Associates

Contractor:

 

 

Project Description:

 

Aurora Ethanol Plant

Location:

 

Full Depth Pavement

 

Rigid Pavement Design/Evaluation

PCC Thickness

 

9.96

  inches

Design ESALs

 

14,000,000

 

Reliability

 

90.00

  percent

Overall Deviation

 

0.35

 

Modulus of Rupture

 

600

  psi

Modulus of Elasticity

 

4,100,000

  psi

Load Transfer, J

 

3.20

 

Mod. Subgrade Reaction, k

 

289

  psi/in

Drainage Coefficient, Cd

 

1.10

 

Initial Serviceability

 

4.20

 

Terminal Serviceability

 

2.00

 

 

Modulus of Subgrade Reaction (k-value) Determination

 

 

 

Resilient Modulus of the Subgrade

 

4,118.2

  psi

Resilient Modulus of the Subbase

 

45,000.0

  psi

Subbase Thickness

 

8.00

  inches

Depth to Rigid Foundation

 

0.00

  feet

Loss of Support Value (0,1,2,3)

 

0.0

 

 

 

 

 

Modulus of Subgrade Reaction

 

289.10

  psi/in

 

Wednesday, April 18, 2007  2:00:29PM

 Engineer:

 


--------------------------------------------------------------------------------


WinPAS

Pavement Thickness Design According to

1993 AASHTO Guide for Design of Pavements Structures

American Concrete Pavement Association

Rigid Design Inputs

Agency:

 

Aventine Renewable Energy, Inc.

Company:

 

Olsson Associates

Contractor:

 

 

Project Description:

 

Aurora Ethanol Plant

Location:

 

Full Depth Pavement

 

Rigid Pavement Design/Evaluation

PCC Thickness

 

7.67

  inches

Design ESALs

 

3,000,000

 

Reliability

 

90.00

  percent

Overall Deviation

 

0.35

 

Modulus of Rupture

 

600

  psi

Modulus of Elasticity

 

4,100,000

  psi

Load Transfer, J

 

3.20

 

Mod. Subgrade Reaction, k

 

289

  psi/in

Drainage Coefficient, Cd

 

1.10

 

Initial Serviceability

 

4.50

 

Terminal Serviceability

 

2.25

 

 

Modulus of Subgrade Reaction (k-value) Determination

 

 

 

Resilient Modulus of the Subgrade

 

4,118.2

  psi

Resilient Modulus of the Subbase

 

45,000.0

  psi

Subbase Thickness

 

8.00

  inches

Depth to Rigid Foundation

 

0.00

  feet

Loss of Support Value (0,1,2,3)

 

0.0

 

 

 

 

 

Modulus of Subgrade Reaction

 

289.10

  psi/in

 

Friday, April 20, 2007  11:30:22AM

 Engineer:

 


--------------------------------------------------------------------------------


WinPAS

Pavement Thickness Design According to

1993 AASHTO Guide for Design of Pavements Structures

American Concrete Pavement Association

Rigid Design Inputs

Agency:

 

Aventine Renewable Energy, Inc.

Company:

 

Olsson Associates

Contractor:

 

 

Project Description:

 

Aurora Ethanol Plant

Location:

 

Full Depth Pavement

 

Rigid Pavement Design/Evaluation

PCC Thickness

 

5.50

  inches

Design ESALs

 

200,000

 

Reliability

 

90.00

  percent

Overall Deviation

 

0.35

 

Modulus of Rupture

 

600

  psi

Modulus of Elasticity

 

4,100,000

  psi

Load Transfer, J

 

3.20

 

Mod. Subgrade Reaction, k

 

235

  psi/in

Drainage Coefficient, Cd

 

0.85

 

Initial Serviceability

 

4.20

 

Terminal Serviceability

 

2.00

 

 

Modulus of Subgrade Reaction (k-value) Determination

 

 

 

Resilient Modulus of the Subgrade

 

4,118.2

  psi

Resilient Modulus of the Subbase

 

45,000.0

  psi

Subbase Thickness

 

4.00

  inches

Depth to Rigid Foundation

 

0.00

  feet

Loss of Support Value (0,1,2,3)

 

0.0

 

 

 

 

 

Modulus of Subgrade Reaction

 

235.20

  psi/in

 


--------------------------------------------------------------------------------


APPENDIX E

Tanks and Vessel Weights By Area


--------------------------------------------------------------------------------


Aventine Aurora / Mt. Vernon Ethanol Facilities
Foundation Loading Estimates
4/16/2007

Structure

 

Estimated
Loading

 

Approx
Tank Dia.
inches.

 

Maximum
Allowable
Settlement
(inches)

 

Maximum
Differential
Settlement
(inches)(1)

 

Foundation Type

 

Comments

Tanks

 

 

 

 

 

 

 

 

 

 

 

 

Fermentation Tanks

 

4000 psf

 

657

 

2.5

 

1

 

Individual Ftg (Pile or Geopier)

 

 

Beer Well Tank

 

4000 psf

 

744

 

2.5

 

1

 

Individual Ftg (Pile or Geopier)

 

 

Yeast Prop. Tank

 

4000 psf

 

381

 

2.5

 

1

 

Individual Ftg (Pile or Geopier)

 

 

Cooling Tower Basin

 

 

 

 

 

1

 

0.5

 

 

 

 

Shallow End

 

500 psf

 

 

 

1

 

0.5

 

Mat (Pile or Geopier supported)

 

 

Pump Pit

 

2500 psf

 

 

 

1

 

0.5

 

Mat (Pile or Geopier supported)

 

 

Chemical Feed Area - Outside

 

 

 

 

 

1

 

0.5

 

 

 

Common Mat Fdn. (25'x40')

Ammonia Tank

 

2000 psf

 

225

 

 

 

 

 

Mat (Pile or Geopier supported)

 

 

Sulfuric Acid Tank

 

Same

 

114

 

 

 

 

 

Same

 

 

Caustic Tank

 

Same

 

114

 

 

 

 

 

Same

 

 

Slurry Mix Tank

 

1500 psf

 

168

 

2.5

 

1

 

Individual Ftg (Pile or Geopier)

 

 

Process Condensate Tank

 

4000 psf

 

534

 

2.5

 

1

 

Individual Ftg (Pile or Geopier)

 

 

Dilute Caustic Tank

 

3000 psf

 

222

 

2.5

 

1

 

Individual Ftg (Pile or Geopier)

 

 

Liquefaction Tanks

 

3000 psf

 

354

 

2.5

 

1

 

Individual Ftg (Pile or Geopier)

 

 

Product Storage Tanks

 

4000 psf

 

858

 

2.5

 

1

 

Individual Ftg (Pile or Geopier)

 

 

Ethanol Shift Tanks

 

3500 psf

 

327

 

2.5

 

1

 

Individual Ftg (Pile or Geopier)

 

 

Denaturant Tanks

 

3000 psf

 

282

 

2.5

 

1

 

Individual Ftg (Pile or Geopier)

 

 

Liquefaction Tanks

 

3000 psf

 

354

 

2.5

 

1

 

Individual Ftg (Pile or Geopier)

 

 

Grain Storage Silos

 

8000 psf

 

900

 

2.5

 

1

 

Individual Ftg (Pile or Geopier)

 

Per silo

Grains Receiving and DDGS Loadout

 

 

 

 

 

1

 

0.5

 

 

 

 

4 Rail cars

 

1000 kips

 

 

 

 

 

 

 

Mat (Pile or Geopier supported)

 

Total Wt of 4 cars

4 Trucks

 

320 kips

 

 

 

 

 

 

 

Mat (Pile or Geopier supported)

 

Total Wt of 4 trucks

Corn Grinding

 

3000 psf

 

 

 

2

 

0.5

 

Mat (Pile or Geopier supported)

 

Per Fdn.

Day Bins

 

700 kips

 

 

 

 

 

 

 

Mat (Pile or Geopier supported)

 

10,000 bushel

Piperack Foundations

 

 

 

 

 

1

 

0.5

 

Individual spread footings

 

 

Dryer Structure

 

950 kips

 

 

 

1

 

0.5

 

Mat (Pile or Geopier supported)

 

4600 sq. ft. fdn. for each dryer

Regen. Thermal Oxidizer

 

 

 

 

 

1

 

0.5

 

Individual Ftg (Pile or Geopier)

 

No Wts available

CO2 Scrubber

 

3000 psf

 

 

 

1

 

0.5

 

Individual Ftg (Pile or Geopier)

 

 

Venl Gas Scrubber

 

4000 psf

 

 

 

1

 

0.5

 

Individual Ftg (Pile or Geopier)

 

 

Fire Water Storage Tank

 

3000 psf

 

 

 

2.5

 

1

 

Individual Ftg (Pile or Geopier)

 

 

Buildings

 

 

 

 

 

 

 

 

 

 

 

 

Pre-Engineered

 

 

 

 

 

1

 

0.5

 

 

 

 

Administration Building

 

500 psf

 

 

 

1

 

0.5

 

Slab on grade w/ frost footings

 

 

DDGS Storage Building

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/ frost footings

 

 

Truck DDGS Loadout Building

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/ frost footings

 

 

DDGS Rail Loadout Bldg.

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/ frost footings

 

 

Electrical MCC Building @ Grain Hdlg

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/ frost footings

 

 

Main Process Building

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/ frost footings

 

 

MPB Office Building

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/ frost footings

 

 

Electrical Building @ MPB

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/ frost footings

 

 

Boiler Building

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/ frost footings

 

 

Boiler Unit (x8 boilers)

 

200 kips

 

 

 

 

 

 

 

 

 

 

Maintenance Building

 

2000 psf

 

 

 

1

 

0.5

 

Slab on grade w/ frost footings

 

 

Engineered

 

 

 

 

 

 

 

 

 

 

 

 

DD Building Conventional

 

 

 

 

 

1

 

0.5

 

Spread Footings w/ slab on grade

 

 

Evaporator Building

 

 

 

 

 

1

 

0.5

 

Spread Footings w/ slab on grade

 

 

Centrifuge Building

 

100 kips

 

 

 

1

 

0.5

 

Spread Footings w/ slab on grade

 

 

Fermentation Building

 

 

 

 

 

1

 

0.5

 

Spread Footings w/ slab on grade

 

 

 

--------------------------------------------------------------------------------

Notes:

1. Settlement between adjacent foundations for the same structure, or from side
to side of a single foundation.


--------------------------------------------------------------------------------


Appendix F
Surcharge Location Plan


--------------------------------------------------------------------------------


[GRAPHIC]


--------------------------------------------------------------------------------


[GRAPHIC]

MEMO

Overnight

 

Regular Mail

 

Hand Delivery

 

Other:

 

TO:

 

Adam Crotteau, Aventine Renewable Energy, Inc.

 

 

 

FROM:

 

Ryan Beckman, Olsson Associates

 

 

 

RE:

 

Aventine - Aurora West Ethanol Plant
Addendum #1 – Chemical and Thermal Resistivity Testing

 

 

 

DATE:

 

May 15, 2007

 

 

 

PROJECT #:

 

2006-1563

 

The following sections of this addendum should be added to the Report of
Geotechnical Exploration performed for the Aurora West Ethanol Plant dated April
20, 2007.

Corrosivity of Soils

A series of chemical tests were performed in accordance with AWWA C105/A21.5-05,
Appendix A on representative samples of the subsurface soils. The results are
presented in Table 1 below and are attached to this addendum.

TABLE 1
CHEMICAL TESTING RESULTS

Sample
Boring

 

Sample 
Depth (ft)

 

Resistivity
(ohm/cm)

 

PH

 

Redox
(mV)

 

Sulfides
(mg/kg)

 

B-2

 

8.5-10.0

 

1261

 

6.7

 

282

 

NEG

 

B-3

 

3.5-5.0

 

4017

 

8.0

 

248

 

NEG

 

B-6

 

3.5-5.0

 

2018

 

7.4

 

247

 

NEG

 

B-12

 

1.0-2.5

 

4582

 

7.6

 

235

 

NEG

 

B-19

 

1.0-2.5

 

5897

 

7.7

 

237

 

NEG

 

B-22

 

3.5-5.0

 

6064

 

7.5

 

235

 

NEG

 

B-24

 

1.0-2.5

 

5275

 

5.8

 

268

 

NEG

 

 

Once compiled, the results of the chemical testing were evaluated on a point
system utilizing the criteria presented in Table 2 to determine potentially
corrosive conditions for underground utilities.


--------------------------------------------------------------------------------


TABLE 2
SOIL TEST EVALUATION

Soil Characteristics Based on Samples Taken Down to Pipe Depth

 

Points*

 

Resistivity—ohm-cm (based on water-saturated soil box):

 

 

 

< 1,500

 

10

 

³1,500-1,800

 

8

 

>1,800-2,100

 

5

 

>2,100-2,500

 

2

 

>2,500-3,000

 

1

 

>3,000

 

0

 

pH:

 

 

 

0-2

 

5

 

2-4

 

3

 

4-6.5

 

0

 

6.5-7.5

 

0

†

7.5-8.5

 

0

 

>8.5

 

3

 

Redox potential:

 

 

 

> +100 mV

 

0

 

+50 to +100 mV

 

3.5

 

0 to +50 mV

 

4

 

Negative

 

5

 

Sulfides:

 

 

 

Positive

 

3.5

 

Trace

 

2

 

Negative

 

0

 

Moisture:

 

 

 

Poor drainage, continuously wet

 

2

 

Fair drainage, generally moist

 

1

 

Good drainage, generally dry

 

0

 

 

--------------------------------------------------------------------------------

* Ten points indicates that soil is corrosive to ductile-iron pipe; protection
is needed.

† If sulfides are present and low or negative redox-potential results are
obtained, add three points for this range.

Based on the test results of the chemical tests and point system presented in
Table 2, the following point totals for each sample is provided in Table 3.

TABLE 3
CORROSIVITY POINT SYSTEM

Sample

 

Sample 

 

Points

 

 

 

Boring

 

Depth (ft)

 

Resistivity

 

PH

 

Redox

 

Sulfides

 

Moisture

 

Total

 

B-2

 

8.5-10.0

 

10

 

0

 

0

 

0

 

2

 

12

 

B-3

 

3.5-5.0

 

0

 

0

 

0

 

0

 

2

 

2

 

B-6

 

3.5-5.0

 

5

 

0

 

0

 

0

 

2

 

7

 

B-12

 

1.0-2.5

 

0

 

0

 

0

 

0

 

2

 

2

 

B-19

 

1.0-2.5

 

0

 

0

 

0

 

0

 

2

 

2

 

B-22

 

3.5-5.0

 

0

 

0

 

0

 

0

 

2

 

2

 

B-24

 

1.0-2.5

 

0

 

0

 

0

 

0

 

2

 

2

 

 


--------------------------------------------------------------------------------


The results of the tests indicate the point total varies from 2 to 12 across the
site. Based on the AWWA guidelines, any point total greater than 10 requires
corrosion protection. Therefore, it is recommended that any ductile iron pipe in
the vicinity of soil test boring B-2 be double polyethylene encased. In
addition, please note that the higher resistivity condition encountered in soil
test boring B-2 was at a depth of 8.5 to 10 feet. Based on the overall results
and proposed grading operations, it is also recommended that any utility lines
located at depths greater than 5 feet below the existing borehole elevation be
double encased.

A series of chemical tests according to AASHTO T-290 and AASHTO T-291 regarding
sulfate and chloride content were also performed on representative samples of
the subsurface soils. These tests were used to evaluate the soils for specific
chemical factors that could be aggressive to concrete. The factors, in addition
to the above pH and Redox values, include sulfate and chloride content. The
results are defined as parts per million (ppm) and are provided in Table 4.

TABLE 4
CHEMICAL TESTS ON SOIL SAMPLES

Boring

 

Depth

 

Sulfates
(ppm)

 

Chlorides
(ppm)

 

No.

 

(ft)

 

Test Results

 

Required

 

Test Results

 

Required

 

B-2

 

8.5-10.0

 

12.1

 

Max. 200

 

4.1

 

Max. 100

 

B-3

 

3.5-5.0

 

15.5

 

Max. 200

 

4.2

 

Max. 100

 

B-6

 

3.5-5.0

 

21.1

 

Max. 200

 

5.5

 

Max. 100

 

B-12

 

1.0-2.5

 

20.1

 

Max. 200

 

4.0

 

Max. 100

 

B-19

 

1.0-2.5

 

15.4

 

Max. 200

 

3.9

 

Max. 100

 

B-22

 

3.5-5.0

 

19.1

 

Max. 200

 

4.7

 

Max. 100

 

B-24

 

1.0-2.5

 

17.7

 

Max. 200

 

5.2

 

Max. 100

 

 

Based on our experience and soil survey information, sulfate and chloride
resistant cement will not be required for any

exposed concrete. Regarding the cement type based on the chemical test readings
of sulfates and chlorides less than 200 ppm and 100 ppm, respectively, a Type I
or Type II cement is considered acceptable. Maximum water/cement ratio by weight
shall not exceed 0.5. Actual test results are included in the Appendix C,
Laboratory Test Data.

Thermal Resistivity of Soils

A series of Thermal Resistivity testing was completed in accordance with ASTM
D-5334 and IEEE 442. The results from the testing are presented in Table 5 below
and are attached to this addendum.


--------------------------------------------------------------------------------


TABLE 5
THERMAL RESISTIVITY TESTS ON SOIL SAMPLES

 

 

 

Dry Density

 

Moisture

 

Thermal Resistivity
(OC-cm/W)

 

Boring

 

Type

 

(pcf)

 

(%)

 

Existing

 

Dry

 

B-7

 

Remolded

 

95.3

 

19.9

 

89

 

265

 

B-10

 

Remolded

 

92.0

 

26.2

 

83

 

195

 

B-14

 

Remolded

 

89.7

 

18.0

 

92

 

285

 

B-17

 

Remolded

 

89.0

 

19.6

 

94

 

291

 

B-20

 

Remolded

 

108.5

 

18.8

 

55

*

169

*

B-22

 

Remolded

 

102.2

 

14.8

 

78

 

234

 

 

--------------------------------------------------------------------------------

* - Represents erroneous data due to sample contamination

Samples that were submitted for testing were tested under two conditions. The
first condition required that the sample be remolded to resemble the in-situ
soil conditions in each respective soil test boring. Upon obtaining the desired
dry density and moisture content, the Thermal Resistivity was measured. The
sample was then dried in an oven and tested again to determine the Thermal
Resistivity of the material with no moisture.

It is important to note that the results from soil test boring B-20 are invalid
and should be excluded from the data set. Laboratory notes indicate that the
sample was primarily sand which is not representative of the upper 10 feet of
the on-site material.

*******************

OA appreciates the opportunity to provide our services on this project. Should
you have any questions, please do not hesitate to contact us.

 

 

 

Attachment:

 

Chemical Testing Results

[SEAL]

 

 

Thermal Resistivity Report

 

 


--------------------------------------------------------------------------------


 

 

 

 

 

BATCH

07042506

 

 

Page     

1

[GRAPHIC]

OLSSON ASSOCIATES, L

PROJECT AURORA WEST

 

PO BOX 84608

LOCATION

 

LINCOLN NE 68508

 

 

DATE SAMPLED

4/24/2007

 

 

DATE RECEIVED

4/25/2007

 

ATTN: Kellen Petersen

DATE REPORTED

5/2/2007

 

SAMPLE ID
LAB NUMBER
SAMPLE TYPE

 

 

 

B-2 U-3
30348
WATER

 

B-3 U-2
30349
WATER

 

B-6 U-2
30350
WATER

 

B-12 U-1
30351
WATER

 

B-19 U-1
30352
WATER

 

B-22 U-2
30353
WATER

 

B-24 U-1
30354
WATER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sulfate
Method 4500-SO42- E

 

mg/kg SO4

 

12.1

 

15.5

 

21.1

 

20.1

 

15.4

 

19.1

 

17.7

 

Sulfide
Method 376.1

 

mg/kg

 

NEG

 

NEG

 

NEG

 

NEG

 

NEG

 

NEG

 

NEG

 

Chloride
Method 325.2

 

mg/kg

 

4.1

 

4.2

 

5.5

 

4.0

 

3.9

 

4.7

 

5.2

 

pH
Method 4500-H

 

 

 

6.7

 

8.0

 

7.4

 

7.6

 

7.7

 

7.5

 

5.8

 

RESISTIVTY

 

ohm/cm

 

1261

 

4017

 

2018

 

4582

 

5897

 

6064

 

5275

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REDOX

 

mV

 

282

 

248

 

247

 

235

 

237

 

235

 

268

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOC

 

gC/g
soil(440oC)

 

0.014

 

0.014

 

0.016

 

0.030

 

0.030

 

0.015

 

0.030

 

 

 

REVIEWED BY:

 

/s/ [Illegible]

 

P.O. Box 807 · 914 Highway 30 · Gibbon, NE 68840 · Phone: (308) 468-5975 · Fax:
(308) 468-6018 · E-mail: info@soillab.com


--------------------------------------------------------------------------------


[g192001kc30bsi001.gif]Thermal Resistivity Report ASTM D:5334 and IEEE 442

Project:

Aventine Aurora West Ethanol Plant

 

Job #:

6069

Client:

Olsson Associates

 

Date:

5/7/07

 

 

 

 

 

 

 

 

 

 

 

 

 

Initial Conditions

 

Dry

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thermal

 

Thermal

 

 

 

 

 

 

 

 

 

 

 

 

 

Dry Density

 

WC

 

Resistivity

 

Resistivity

 

Boring

 

Sample

 

Location

 

Depth

 

Type

 

Classification

 

(PCF)

 

(%)

 

(OC-cm/W)

 

(OC-cm/W)

 

B-7

 

 

 

 

 

 

 

Remolded

 

Lean Clay (CL/CL-ML)

 

95.3

 

19.9

%

89

 

265

 

B-10

 

 

 

 

 

 

 

Remolded

 

Lean Clay (CL)

 

92.0

 

26.2

%

83

 

195

 

B-14

 

 

 

 

 

 

 

Remolded

 

Lean Clay (CL)

 

89.7

 

18.0

%

92

 

285

 

B-17

 

 

 

 

 

 

 

Remolded

 

Lean Clay (CL/CL-ML)

 

89.0

 

19.6

%

94

 

291

 

B-20

 

 

 

 

 

 

 

Remolded

 

Silty Sand (SM)

 

108.5

 

18.8

%

55

 

169

 

B-22

 

 

 

 

 

 

 

Remolded

 

Lean Clay (CL)

 

102.2

 

14.8

%

78

 

234

 

 

9301Bryant Ave. South, Suite #107 [GRAPHIC] Bloomington MN 55420-3436

http://www.soilengineeringtesting.com


--------------------------------------------------------------------------------


EXHIBIT E
MECHANICAL COMPLETION, COMMISSIONING, STARTUP

Definitions:

Mechanical Completion:  The completion of construction activities essential to
the safe and proper operation of the Plant in accordance with the requirements
of the Contract, as more fully listed below to the extent necessary to permit:

(i)                                     safe and sound start-up and operation of
the Plant as a fully integrated system; and

(ii)                                  successful completion and conduct of the
commissioning tests.

but excluding correction of minor non-operational matters such as painting,
landscaping and nonessential insulation.  Nonessential insulation shall not
include any insulation needed for personnel safety, any insulation that
materially and negatively impacts the process or any outdoor process piping
insulation required for freeze protection.

Irrespective of the following, Mechanical Completion shall be deemed to have
occurred in the event feedstock has been introduced into the process and ethanol
has been produced.

Commissioning:  The checking, testing and preparation of the Plant for
operation, functional control loop checking, interlock testing, system purging
and utility system startups, as more fully listed below.  In general, the tasks
required for taking the Plant from Mechanical Completion and making it ready for
start-up.

Ready for Startup:  When the activities listed for Mechanical Completion and
Commissioning have occurred and the Plant is ready to mill corn at the hammer
mills.  At that time, KIEWIT will notify OWNER that the Plant is Ready for
Startup.  All paved roads must be completed before the Plant is ready for
Startup.

Startup:  Startup begins with the initial feed of raw material to the Plant,
filling of Equipment with operating material, startup and operation of
individual process stages, adjustment and optimization of operating conditions,
optimization of control loops, verification of startup, shutdown and partial
load operations.  Utility system startups (unless integrated with the processing
portions of the Plant) are a part of the Commissioning Phase.

Substantial Completion:  As defined below.

These events may not occur at the same point in time for all parts of the
Plant.  Utility systems needed for operation of the rest of the Plant may reach
Mechanical Completion, Commissioning and Startup before the main process parts
of the Plant.  Some processing areas of the Plant or sub-systems of operating
areas may reach Mechanical Completion and be Commissioned and Started up before
other parts of the Plant, for example, grain receiving and storage may be
completed and into operation, i.e., filled with grain, prior to other parts of
the Plant.  Mechanical Completion, Commissioning and

1


--------------------------------------------------------------------------------


Startup shall not be deemed to occur, however, until all portions of the Plant
meet the requirements for each such stage.

The following lists indicate the activities or events, which take place in each
of the phases described.

Mechanical Completion

·                                          Inspection of all equipment to check
that erected facilities conform to construction drawings and Contract
specifications.

·                                          Non-operating field leak tests or
field pressure tests on piping and field-fabricated equipment as required by the
Contract specifications, disposing of test media on site at a location specified
by OWNER, and removal of test blinds and restoring systems to “ready for
operation” condition.

·                                          Removal of all temporary supports,
bracing or other foreign objects.

·                                          Inspection of all vessels and columns
to ensure proper installation of all internals.

·                                          Field inspection of all shop
fabricated equipment.

·                                          Line flushing as part of
hydrotesting.

·                                          Check to ensure that all baseplates
and soleplates are level and properly grouted.

·                                          Check pipe hangers, supports, guides
and pipe specialties, and remove all shipping and erection bracing.

·                                          Check piping installation to insure
all fittings and other materials have been installed in accordance with
construction drawings and contract specifications. This includes but is not
limited to checking that proper gaskets have been installed, flange bolts are
tight, all drain and vent valves have been installed, drain and vent valves have
plugs and/or locks where required, control valves and flow meters are installed
with the proper direction of flow and have pneumatic air lines installed, steam
traps are installed, air filters are installed, etc.

·                                          Check alignment of all piping fit-up
with equipment to avoid excessive nozzle loading and pipe stresses.

·                                          Insulation for process purposes.

·                                          Install Lubricants and seal liquids.

·                                          Check rotating machinery for correct
direction of rotation and for freedom of moving parts.

·                                          Check cold alignments on rotating
equipment.

·                                          Schedule the services of factory
representatives for equipment or other items as required.

·                                          Electrical and Instrumentation
installed

Commissioning

·                                          Test burners.

·                                          Dry out castables, refractory and
brickwork according to the manufacturer’s instructions (if not yet completed).

2


--------------------------------------------------------------------------------


·                                          Perform all equipment conditioning
and run-in activities as required by manufacturer’s specifications including but
not limited to boiler chemical boil-out, molecular sieve dry-out, air
compressor/air dryer run-in, etc.

·                                          Regenerate media as required.

·                                          Test refrigeration systems and
low-temperature units in cold condition.

·                                          Check thermal expansions.

·                                          Check safety valves and re-adjust and
re-certify, if required.

·                                          Check supports, suspensions and
flexibility for thermal expansion.

·                                          Verify start-up strainers removed, or
in place as required.

·                                          Check flange connections for
tightness.

·                                          Clean y-strainers and condensate
drains.

·                                          Start-up instrument and control
loops, check interaction of indicators and control loops.

·                                          Start-up analyzers.

·                                          Report and adjust limit values for
alarm and control systems.

·                                          Coordinate punch list work.

·                                          Check calibration.

·                                          Check fuse size.

Startup

·                                          Observe all safety procedures
including personnel protective gear, work permits and entry permits.

·                                          Start-up in accordance with operating
manuals and manufacturer’s instructions

·                                          Verify sealing fluid flow.  Observe
seal pot levels to be sure seal leaks are not occurring.

·                                          Observe operation to be sure
lubrication is maintained.

·                                          Observe operation to be sure
alignment is maintained.

·                                          Make operating noise measurements.

·                                          Verify operating capacities.

·                                          Check supports, stops, spring hangers
and expansion joints for hot operation.

·                                          Check flanges for tightness and make
hot pull-ups, as required.

·                                          Blow down y-strainers and condensate
drains regularly.

·                                          Check amperage for critical (process)
motors to verify design electrical loads.

·                                          Optimize control loop parameters.

·                                          Adjust and calibrate on-line
analyzers such as conductivity and pH.

Substantial Completion

Substantial Completion shall be achieved when it is determined that the
following conditions have been met:

3


--------------------------------------------------------------------------------


·                                          The Plant has achieved output of
merchantable ethanol product at *** of the Nameplate capacity (*** gallons per
year of undenatured ethanol) for a continuing period of *** without any material
operational defects, based on a *** day year.

·                                          The Plant has achieved and continues
to satisfy the requirements for achievement of Mechanical Completion, and no
outage for repairs or refurbishment is known to be required in order to permit
the Plant to continue operating at the performance levels demonstrated for
Substantial Completion, as the only work remaining to be performed by KIEWIT
(other than the performance of any additional Performance Tests in order to
demonstrate improved performance of the Plant for Final Acceptance) will be the
Punch List items and any right to cure (under Section 7.6 of the Contract) that
can be performed without unreasonably interfering with Plant operation;

·                                          All permits required to be obtained
by KIEWIT and necessary for the safe operation of the Project as set forth in
the EPC Contract have been obtained;

·                                          All training of OWNER employees
necessary for the safe operation of the Project has been completed and certified
to by KIEWIT and manual provided to OWNER;

·                                          There are no conditions (i) which
preclude the Plant from achieving Startup, (ii) the absence of which creates any
occupational hazard or hazard to the Work, or (iii) which would materially
affect or unreasonably interrupt or interfere with the operability, safety, or
mechanical integrity of the Plant in accordance with good industry practices.

Threshold

The Threshold shall be achieved when it is determined that the following
conditions have been met:

·                                          The Plant has achieved output of
merchantable ethanol product at *** of the Nameplate capacity (*** gallons per
year of undenatured ethanol) for a continuing period of *** without any material
operational defects, based on a *** day year.

·                                          The Plant has achieved and continues
to satisfy the requirements for achievement of Mechanical Completion, and no
outage for repairs or refurbishment is known to be required in order to permit
the Plant to continue operating at the performance levels demonstrated for the
Threshold, as the only work remaining to be performed by KIEWIT (other than the
performance of any additional Performance Tests in order to demonstrate improved
performance of the Plant for Final Acceptance) will be the Punch List items and
any right to cure (under Section 7.6 of the Contract) that can be performed
without unreasonably interfering with Plant operation;

·                                          All permits required to be obtained
by KIEWIT and necessary for the safe operation of the Project as set forth in
the EPC Contract have been obtained;

·                                          All training necessary for the safe
operation of the Project has been completed and manual provided to OWNER;

·                                          There are no conditions (i) which
preclude the Plant from achieving Startup, (ii) the absence of which creates any
occupational hazard or hazard to the Work, or (iii) which would materially
affect or unreasonably interrupt or interfere with the

4


--------------------------------------------------------------------------------


operability, safety, or mechanical integrity of the Plant in accordance with
good industry practices.

5


--------------------------------------------------------------------------------


Exhibit F - Project Schedule

Aurora Ethanol Project Schedule***

Revised 05/29/2007

 

 

 

 

***

 

***

 

***

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Area

 

Discipline / Item

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Project

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Submit Proposal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LNTP - ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NTP - ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Permit Received

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Engineering

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Procurement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Start-up Complete - ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sitework

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Grading

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piling

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech/Elect Support

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U/G Pipe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U/G Ductbank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piperack Area

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel Erection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Distillation &
Dehydration Areas

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Process Building &
Fermentation Areas

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Evaporation &
Dryer Areas

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel Erection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utility Areas

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel Erection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mech Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cooling Tower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical & Instrumentation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Final Grade/Roadway

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scaffolding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tank Erection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grain Handling

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DDGS Storage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Painting - Sub

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insulation - Sub

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Start-up

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1


--------------------------------------------------------------------------------


PARENT GUARANTY

                              , a                            corporation
(“Owner”), and                                                       , a
                                          company (“Contractor”) entered into a
                                           agreement dated
                            , 20        , (the “Agreement”).

WHEREAS, Owner is a wholly-owned subsidiary of                      , a
                      corporation (the “Guarantor”); and

WHEREAS, Guarantor will derive direct and indirect benefit from Owner entering
into the Agreement; and

WHEREAS, as a condition to Contractor’s entering into the Agreement Contractor
requires that Guarantor execute this Parent Guaranty

NOW THEREFORE, Guarantor agrees as follows:

1.                                       Guarantor irrevocably guarantees the
full and timely performance by Owner of all its obligations, terms, provisions,
conditions, and stipulations under the Agreement, as now or hereafter amended
(the “Obligations”), and hereby undertakes that if Owner shall in any respect
fail to pay, perform and observe all of the Obligations of the Agreement,
Guarantor shall (i) pay or perform or have paid or performed all Obligations as
required by the Agreement, without any requirement that Contractor first proceed
against Owner, and (ii) reimburse Contractor for any expenses incurred in
enforcing its rights under this Parent Guaranty against Guarantor, in each case
upon five (5) business days following Guarantor’s receipt of written notice of
Owner’s failure to pay or perform an Obligation, or an itemization of such
expenses incurred.  This Parent Guaranty constitutes a guarantee of payment when
due and not of collection.

2.                                       The obligations of Guarantor under this
Parent Guaranty shall be primary, absolute and unconditional obligations of
Guarantor, independent of the obligations of Owner, shall not be subject to any
counterclaim, set-off, deduction, diminution, abatement, recoupment, suspension,
deferment, reduction or defense based upon any claim Guarantor may have against
Owner.  To the fullest extent permitted by applicable law this Parent Guaranty
shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by:

(a)                                  any termination, amendment or modification
of or deletion from or addition to or other change in the Agreement or any other
instrument or agreement applicable to any of the parties to the Agreement;

(b)                                 any voluntary or involuntary bankruptcy,
insolvency, reorganization, arrangement, readjustment, assignment for the
benefit of creditors, composition, receivership, conservatorship, custodianship,
liquidation, marshaling of assets and liabilities or similar proceedings with
respect to Owner, Guarantor, Contractor or any other person or any of their
respective

1


--------------------------------------------------------------------------------


properties or creditors, or any action taken by any trustee or receiver or by
any court in any such proceeding;

(c)                                  any merger or consolidation of Owner or
Guarantor into or with any other corporation, or any sale, lease or transfer of
any of the assets of Owner or Guarantor to any other person;

(d)                                 any change in the ownership of any interests
of Owner or any change in the relationship between Owner and Guarantor, or any
termination of such relationship;

(e)                                  any failure of Owner to conform with any
provision of the Agreement or any other agreement; or

(f)                                    any failure or delay on the part of
Contractor to enforce any right under the Agreement.

3.                                       The Guarantor unconditionally waives,
to the extent permitted by applicable law,

(a)                                  notice of any of the matters referred to in
Section 2;

(b)                                 notice to Guarantor of any breach or default
with respect to the Agreement or any other notice that may be required, by
statute, rule of law or otherwise, to preserve any rights of Contractor against
the Guarantor;

(c)                                  any requirement to exhaust any remedies;

(d)                                 any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge, release or defense of
a guarantor or surety or which might otherwise limit recourse against Guarantor.

4.                                       This Parent Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, to Contractor is rescinded, invalidated, declared to be
fraudulent or preferential, or must otherwise be returned, refunded, repaid or
restored by Contractor upon the insolvency, bankruptcy, dissolu­tion,
liquidation or reorganization of Owner or Guarantor or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Owner or any substantial part of its property, or
otherwise, all as though such payments had not been made.

5.                                       Guarantor agrees that any and all
present and future debts or obligations of any nature whether arising in
connection herewith or otherwise of Owner to Guarantor are subordinated to the
claims of Contractor with respect to the Agreement.  Guarantor agrees to be
bound by any findings of fact or final award or judgment (rendered under
arbitration or otherwise) made against Owner under the Agreement, or any
settlement reached by Contractor and Owner.

2


--------------------------------------------------------------------------------


6.                                       The obligations of Guarantor set forth
herein constitute the full recourse obligations of Guarantor enforceable against
it to the full extent of all its assets and properties.

7.                                       This Parent Guaranty shall be binding
upon Guarantor and its successors and assigns.

8.                                       This Parent Guaranty shall be governed
by, and construed and interpreted in accordance with the law of the State of New
York.  Venue for any action to enforce this Parent Guaranty shall be in a court
of competent jurisdiction in New York.  Both parties to this Parent Guaranty
waive all rights to a trial by jury in any action arising out of or relating to
the Parent Guaranty.

9.                                       This Parent Guaranty and the terms,
covenants and conditions hereof shall be binding upon Guarantor and its
successors and shall inure to the benefit of Contractor and its successors and
assigns.  Guarantor shall not be permitted to assign or transfer any of its
rights or obligations under this Parent Guaranty, except pursuant to a merger or
consolidation in which (i) Guarantor is the survivor, or (ii) the surviving
entity, if not Guarantor, is organized under the laws of the United States or a
state thereof and explicitly assumes all obligations of Guarantor under this
Parent Guaranty.

10.                                 Notwithstanding any other provision of this
Parent Guaranty, Guarantor’s undertakings and obligations hereunder with respect
to the Agreement are derivative of and not in excess of the Owner’s obligations
under the Agreement and the Guarantor retains all rights, claims, defenses, and
limitations of liability possessed by Owner under the terms of the Agreement or
arising from the parties’ performance or failure to perform thereunder and shall
be entitled to assert any contractual defenses that would have been available to
the Owner under the Agreement, except that no defense previously raised by Owner
which has been fully adjudicated, determined or settled in accordance with the
terms of the Agreement may be raised by Guarantor, and no cure period previously
used by Owner may be used or relied upon by Guarantor.

IN WITNESS WHEREOF, Guarantor has caused this Parent Guaranty to be signed in
the name and on behalf of Guarantor by its authorized representative as of this
               day of                             , 20       .

By

 

 

 

 

 

Title

 

 

 

3


--------------------------------------------------------------------------------


Exhibit H - Air Permit Summary Table

Aurora

Stack Description

 

Stack Height

 

Type

 

Limit per Stack

 

Method

Grain Receiving Baghouses

 

130 ft*

 

PM/PM10

 

0.004 gr/dscf

 

EPA Method 5 - Front Half Only

Corn Storage Bin Vent Filters

 

154 ft*

 

PM/PM10

 

0.004 gr/dscf

 

EPA Method 5 - Front Half Only

Surge Bin Vent Filters

 

87 ft*

 

PM/PM10

 

0.004 gr/dscf

 

EPA Method 5 - Front Half Only

Hammermill Baghouses

 

80 ft*

 

PM/PM10

 

0.004 gr/dscf

 

EPA Method 5 - Front Half Only

DDGS Reclaim Baghouses

 

45 ft*

 

PM/PM10

 

0.004 gr/dscf

 

EPA Method 5 - Front Half Only

Fermentation (CO2) Scrubbers

 

45 ft

 

PM/PM10

 

0.0006 gr/dscf

 

EPA Method 5 - Front Half Only

 

 

 

 

VOC

 

150.0 ppmvd as Carbon

 

EPA Method 25a Calibrated to Propane

 

 

 

 

HAP

 

20.0 ppmvd for combined HAPs

 

EPA Method 18 - Speciated - Consisting of Formaldehyde, Methanol, Acetaldehyde,
and Acrolein

Regenerative Thermal Oxidizers

 

125 ft

 

PM/ PM10

 

0.016 gr/dscf

 

EPA Method 5 - Front Half Only



 

 

 

NOx

 

0.0431 lb/MMBtu2

 

EPA Method 7E



 

 

 

SOx

 

5.10 lb/hr

 

EPA Method 6



 

 

 

CO

 

7.80 lb/hr

 

EPA Method 10



 

 

 

VOC

 

50.0 ppmvd as Carbon

 

EPA Method 25a Calibrated to propane

Boilers

 

80 ft

 

NOx

 

0.02 lb/MMBtu

 

EPA Method 7E

 

 

 

 

CO

 

0.02 lb/MMBtu

 

EPA Method 10

 

 

 

 

VOC

 

0.01 lb/MMBtu

 

EPA Method 25a Calibrated to propane

Denatured Ethanol Loadout Flares

 

30 ft

 

VOC

 

27 lb/hr

 

EPA Method 25a Calibrated to propane



 

 

 

VOC

 

98% Control Efficiency

 

EPA Method 25a Calibrated to propane

Cooling Tower

 

min 25 ft

 

Flow

 

37,600 gpm (per tower)

 

 

 

 

 

 

Drift

 

0.0005 percent

 

Manufacturer’s Guarantee

 

--------------------------------------------------------------------------------

* Pending final scope definition

Notes

1) If actual air permit limitations are less restrictive, values stated in the
above table shall be modified to the values stated in the air permit.

2) If actual air permit limitations are more restrictive, Kiewit will be
entitled to a change order for modification to design or purchase of additional
equipment if agreed to be achievable by all parties.


--------------------------------------------------------------------------------


PARENT GUARANTY

                                   , a                               corporation
(“Contractor”), and                                              , a
                                              company (“Client”) entered into a
                                                             agreement dated
                              , 20      , (the “Agreement”).

WHEREAS, Contractor is a wholly-owned subsidiary of
                              , a                      corporation (the
“Guarantor”); and

WHEREAS, Guarantor will derive direct and indirect benefit from Contractor
entering into the Agreement; and

WHEREAS, as a condition to Client’s entering into the Agreement Client requires
that Guarantor execute this Parent Guaranty.

NOW THEREFORE, Guarantor agrees as follows:

1.                                       Guarantor irrevocably guarantees the
full and timely performance by Contractor of all its obligations, terms,
provisions, conditions, and stipulations under the Agreement, as now or
hereafter amended (the “Obligations”), and hereby undertakes that if Contractor
shall in any respect fail to pay, perform and observe all of the Obligations of
the Agreement, Guarantor shall (i) pay or perform or have paid or performed all
Obligations as required by the Agreement, without any requirement that Client
first proceed against Contractor, and (ii) reimburse Client for any expenses
incurred in enforcing its rights under this Parent Guaranty against Guarantor,
in each case upon five (5) business days following Guarantor’s receipt of
written notice of Contractor’s failure to pay or perform an Obligation, or an
itemization of such expenses incurred.  This Parent Guaranty constitutes a
guarantee of payment when due and not of collection.

2.                                       The obligations of Guarantor under this
Parent Guaranty shall be primary, absolute and unconditional obligations of
Guarantor, independent of the obligations of Contractor, shall not be subject to
any counterclaim, set-off, deduction, diminution, abatement, recoupment,
suspension, deferment, reduction or defense based upon any claim Guarantor may
have against Contractor.  To the fullest extent permitted by applicable law this
Parent Guaranty shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by:

(a)                                  any termination, amendment or modification
of or deletion from or addition to or other change in the Agreement or any other
instrument or agreement applicable to any of the parties to the Agreement;

(b)                                 any voluntary or involuntary bankruptcy,
insolvency, reorganization, arrangement, readjustment, assignment for the
benefit of creditors, composition, receivership, conservatorship, custodianship,
liquidation, marshaling of assets and liabilities or similar proceedings with
respect to Contractor, Guarantor, Client or any other person or any of their
respective

1


--------------------------------------------------------------------------------


properties or creditors, or any action taken by any trustee or receiver or by
any court in any such proceeding;

(c)                                  any merger or consolidation of Contractor
or Guarantor into or with any other corporation, or any sale, lease or transfer
of any of the assets of Contractor or Guarantor to any other person;

(d)                                 any change in the ownership of any interests
of Contractor or any change in the relationship between Contractor and
Guarantor, or any termination of such relationship;

(e)                                  any failure of Contractor to conform with
any provision of the Agreement or any other agreement; or

(f)                                    any failure or delay on the part of
Client to enforce any right under the Agreement.

3.                                       The Guarantor unconditionally waives,
to the extent permitted by applicable law,

(a)                                  notice of any of the matters referred to in
Section 2;

(b)                                 notice to Guarantor of any breach or default
with respect to the Agreement or any other notice that may be required, by
statute, rule of law or otherwise, to preserve any rights of Client against the
Guarantor;

(c)                                  any requirement to exhaust any remedies;

(d)                                 any other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge, release or defense of
a guarantor or surety or which might otherwise limit recourse against Guarantor.

4.                                       This Parent Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, to Client is rescinded, invalidated, declared to be fraudulent
or preferential, or must otherwise be returned, refunded, repaid or restored by
Client upon the insolvency, bankruptcy, dissolu­tion, liquidation or
reorganization of Contractor or Guarantor or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Contractor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

5.                                       Guarantor agrees that any and all
present and future debts or obligations of any nature whether arising in
connection herewith or otherwise of Contractor to Guarantor are subordinated to
the claims of Client with respect to the Agreement.  Guarantor agrees to be
bound by any findings of fact or final award or judgment (rendered under
arbitration or otherwise) made against Contractor under the Agreement, or any
settlement reached by Client and Contractor.

2


--------------------------------------------------------------------------------


6.                                       The obligations of Guarantor set forth
herein constitute the full recourse obligations of Guarantor enforceable against
it to the full extent of all its assets and properties.

7.             This Parent Guaranty shall be binding upon Guarantor and its
successors and assigns.

8.                                       This Parent Guaranty shall be governed
by, and construed and interpreted in accordance with the law of the State of New
York.  Venue for any action to enforce this Parent Guaranty shall be in a court
of competent jurisdiction in New York.  Both parties to this Parent Guaranty
waive all rights to a trial by jury in any action arising out of or relating to
the Parent Guaranty.

9.                                       This Parent Guaranty and the terms,
covenants and conditions hereof shall be binding upon Guarantor and its
successors and shall inure to the benefit of Client and its successors and
assigns.  Guarantor shall not be permitted to assign or transfer any of its
rights or obligations under this Parent Guaranty, except pursuant to a merger or
consolidation in which (i) Guarantor is the survivor, or (ii) the surviving
entity, if not Guarantor, is organized under the laws of the United States or a
state thereof and explicitly assumes all obligations of Guarantor under this
Parent Guaranty.

10.                                 Notwithstanding any other provision of this
Parent Guaranty, Guarantor’s undertakings and obligations hereunder with respect
to the Agreement are derivative of and not in excess of the Contractor’s
obligations under the Agreement and the Guarantor retains all rights, claims,
defenses, and limitations of liability possessed by Contractor under the terms
of the Agreement or arising from the parties’ performance or failure to perform
thereunder and shall be entitled to assert any contractual defenses that would
have been available to the Contractor under the Agreement, except that no
defense previously raised by Contractor which has been fully adjudicated,
determined or settled in accordance with the terms of the Agreement may be
raised by Guarantor, and no cure period previously used by Contractor may be
used or relied upon by Guarantor.

IN WITNESS WHEREOF, Guarantor has caused this Parent Guaranty to be signed in
the name and on behalf of Guarantor by its authorized representative as of this
             day of                               , 20      .

By

 

 

 

 

 

Title

 

 

 

3


--------------------------------------------------------------------------------


EXHIBIT “J”

Lots Five (5) and Six (6), Aurora West Subdivision, Aurora, Hamilton County,
Nebraska


--------------------------------------------------------------------------------


Exhibit K

Notice to Proceed

Dated                            

Project:

 

Owner:

Aurora, Nebraska

 

Aventine Renewable Energy-Aurora West, LLC

 

Contract:

Engineering, Procurement and Construction Services Fixed Price Contract dated
May   , 2007

Contractor:

Kiewit Energy Company

Contractor’s Address:

7906 North Sam Houston Parkway, Suite 300

Houston, TX 77064  USA

Attn:  Mike Casey, Sr. VP

This will serve as your formal Notice to Proceed under the above Contract. The
date hereof shall be the Date of Commencement as defined in the Contract.

Aventine Renewable Energy-Aurora West, LLC

 

 

 

 

 

By:

 

 

Title:

 

 

Date:

 

 


--------------------------------------------------------------------------------


Exhibit L

Aurora Responsible Party Permit Matrix

Permit

 

Responsible Party

 

Comments

Electrical Construction Permit

 

Kiewit Energy

 

NE State Fire Marshall

Flammable Tank Permit

 

Kiewit Energy

 

NE State Fire Marshall

Temporary Construction Permits (construction trailers and temporary warehouse)

 

Kiewit Energy

 

as applicable

Pressure Vessel Certification

 

Kiewit Energy

 

as applicable

Boiler Certificate

 

Kiewit Energy

 

as applicable

State “Plan Checks” through the state of Nebraska Code Official.

 

Kiewit Energy

 

Includes Class 1 structure, flammable liquid tanks, and sprinkler systems.

 


--------------------------------------------------------------------------------


Exhibit M

Aurora Responsible Party Permit Matrix

Permit

 

Responsible Party

 

Date Required

 

Comments

 

 

 

 

 

 

 

Air Permits

 

Aventine

 

June 30, 2007

 

Final emission locations to be matched by Kiewit as closely as possible to the
draft air permit. Not all emission points will be matched exaclty.

All NPDES permits (includes construction and operating permits for all fluid
streams including ponds, process water, storm water, etc.)

 

Aventine

 

Note 1

 

Aventine to provide assumptions for Kiewit to proceed on engineering and design.

Notice of Intent

 

Aventine

 

Note 1

 

Required before soil disturbance

Any rezoning required

 

Aventine

 

Note 1

 

 

Any Special Use Permits

 

Aventine

 

Note 1

 

 

Stormwater Pollution Prevention Plan/Stormwater Management Plan

 

Aventine

 

Note 1

 

NDEQ

Wastewater Facility Construction Permit

 

Aventine

 

Note 1

 

NDEQ

Water Permits

 

Aventine

 

Note 1

 

as applicable

Any Approvals on Rail and Road Crossings

 

Aventine

 

Note 1

 

If applicable

Improvement Location Permit

 

Aventine

 

Note 1

 

If applicable

All City/County/Port/Local Permits not specifically mentioned

 

Aventine

 

Note 1

 

 

Building Permit

 

Aventine

 

Note 1

 

 

Grain Handling Permit

 

Aventine

 

Note 1

 

 

Grain Elevator permit

 

Aventine

 

Note 1

 

If applicable

FAA Permit on Tall Structures

 

Aventine

 

Note 1

 

FAA

Alcohol Sales Permit

 

Aventine

 

Note 1

 

BATF

Risk Management Plan

 

Aventine

 

Note 1

 

EPA

Site Security Plan

 

Aventine

 

Note 1

 

Homeland Defense

Emergency Planning Community Right to Know Act

 

Aventine

 

Note 1

 

Fire Department (as applicable)

PSM Program/ PHA

 

Aventine

 

Note 1

 

OSHA

Spill Prevention Control Countermeasure Plan

 

Aventine

 

Note 1

 

EPA

Toxic Release Inventory

 

Aventine

 

Note 1

 

EPA

Grain Receiving/Grain loadout scales

 

Aventine

 

Note 1

 

 

Ethanol loadout flow meter

 

Aventine

 

Note 1

 

 

 

Note 1.  As requried to support Kiewit’s construction schedule

1


--------------------------------------------------------------------------------


Exhibit “O”

 

 

Aurora West Project

 

[g192001kc45i001.gif]

Construction Hold Points for Inspection

 

 

 

 

 

 

 


Hold point item

 


Inspected by:

 


Inspect for:

Foundations and footings

 

Aventine

 

Footings, re-bar, and floor drains before pouring concrete

Plant roads and parking lot

 

Aventine

 

Paving sub-base before paving

Electrical duct banks and vaults

 

Southern Power

 

Inspect terminations and splices

Electrical substation terminations

 

Southern Power

 

Inspect electrical terminations at sub-stations

Electrical transformers and switchgear

 

Southern Power

 

Inspect installation

Building electrical installation

 

NE fire marshal

 

Fire marshal inspection

Grounding grid

 

Aventine

 

Connections to structural steel and/or re-bar Inspect grounding grid
installation before covering

City water piping

 

City of Aurora

 

Piping installation and connections to city water including backflow preventer
and isolation valves

Sanitary sewer piping

 

City of Aurora

 

Piping installation and connections to municipal sewer, lift stations (if any)

Natural gas piping

 

Natural gas provider

 

Piping installation and connection to substation

Storm sewer piping

 

City of Aurora

 

Piping installation and lift stations (if any)

Fire water piping

 

NE fire marshal

 

Piping installation and vaults

Fire sprinkler systems

 

NE fire marshal

 

Piping and sprinkler installation

Fire alarm systems

 

NE fire marshal

 

Test alarms

Boilers

 

NE Boiler Inspector and/or insurance provider

 

Pre-startup installation inspection

Telecommunications wiring

 

Hamilton Telecommunications

 

Conduit, connections, and vaults

Underground piping

 

Aventine

 

Piping installation of any process or utility underground piping for
installation

Flammable storage tank

 

NE fire marshal

 

Fire marshal inspection before hydrotest

Ethanol loadout and denaturant receiving safety systems

 

Aventine or insurance

 

Inspect system installation and test

Ethanol containment liner

 

NDEQ

 

Type of liner and coverage before covering

Wastewater cell liner (if required)

 

NDEQ

 

Type of liner and coverage before covering

Process vessel and tank internals

 

Aventine

 

Inspect vessel and tank internals before hydrotest

 

Note:

For all Hold Points other than those designated to be inspected by Aventine
above, the 3 Business Day notice period in Section 2.7 of the General Conditions
shall not apply and the parties agree to work in good faith to provide adequate
notice for third party inspections.  The weekly schedules provided by Kiewit to
Owner shall provide adequate notice for purposes of Section 2.7 of the General
Conditions.

1


--------------------------------------------------------------------------------


Exhibit P – Preliminary Site Work and Allowances

Aurora West Ethanol Facility

Site Work ***

·                  Site Work engineering and design per the scope defined at the
end of Exhibit P.

·                  Rough grading of site prior to start of piling and
construction activities including any required fill to be brought onsite

·                  Purchase and installation of required culverts, drainage
pipe, or other materials required for control of storm water runoff

·                  Development of the temporary construction parking area and
roads

·                  Installation of the power feed for temporary construction
power

·                  Construction of storm drainage ponds and process ponds as
designed including all liners, piping, outfalls, etc.

·                  Dewatering system if required for construction on the
facility during subsurface activities.

·                  Product storage containment berm and liner (or comparable
replacement)

·                  Construction of permanent plant roads

·                  Final grading including rock surfacing as required by the
final design

·                  Perimeter fencing and entrance gates for the facility

·                  Landscaping as required

·                  Facility entrance signage

Piling ***

·                  Engineering of piling or other soil improvement technique as
determined by the final geotechnical report to be acceptable for the structures
and loads being constructed at Aurora West

·                  Project test piling program or soil improvement testing
program

·                  Installation of piling or other soil improvement work under
required structures or equipment

1


--------------------------------------------------------------------------------


Buildings ***

·                  Pre-engineered buildings’ (Main Process (including control
room), Maintenance, Administration, Distillation & Dehydration, and Boiler
buildings )including structural steel, girts, purlins, siding, roof support and
systems, interior and exterior lighting, interior walls and finishes, windows,
doors (including rollups), power (including required power panels), HVAC,
plumbing and insulation..  Also included in the allowance is the mezzanine floor
required in the maintenance building.

·                  Engineered buildings’ (Centrifuge, Evaporator, and
Fermentation buildings) siding, girts, purlins, doors (including rollups) roof
support and systems, interior and exterior lighting, power (including required
power panels), HVAC, plumbing, wall liner, and insulation for the Centrifuge,
Evaporator, and Fermentation buildings

·                  Buildings designed for occupancy include the Administration
Building, Control Room and Maintenance buildings.  Included in the allowance for
the Administration Building are foundations.

·                  Fire protection for fully finished areas (control room
building and maintenance building)

Grain/DDGS Handling ***

·                  Complete Grain handling/unloading system including ***
bushels of grain storage including design, installation, and startup.

·                  Complete DDGS handling/storage/loading system including
design, installation, and startup.

·                  Allowance includes piling or soil improvement, foundations,
equipment, silos, conveyance, electrical and instrumentation.

·                  All controls, control programming, control equipment.

·                  All electrical engineering, wiring, conduit, transformers,
gear, and terminations from the *** panel (referenced below).

·                  Kiewit has included in the firm price, grading of area,
electrical supply of a single *** feed to vendor supplied switchgear, and fiber
optic cable from the facility DCS system to interface with the Grain Handling
supplier equipment.

Heat Tracing ***

·                  Includes the design, material purchase, and installation
required for complete heat trace package

·                  Includes the power supply and distribution for this scope of
work

2


--------------------------------------------------------------------------------


·                  Insulation and lagging of heat traced systems is included in
the provided firm pricing for the project and is not included in the allowance.

Fire Protection ***

·                  Includes all the above ground fire protection / detection /
and alarming systems/wiring/boxes/annunciation/communication except the control
room building and the maintenance building which are included in the
pre-engineered building allowance.

·                  Includes design and installation of any fire protection or
detection determined necessary in the ethnol storage and loadout areas.

·                  Includes the design, supply, and install of required
sprinkler systems, including pipe, supports, sprinkler heads, control panels,
detectors and wiring

·                  Installation and supply of necessary handheld fire
extinguishers

·                  Included in the firm price is a single diesel and electric
fire pump sized for a maximum of *** gpm each.  If flow demands are in excess of
this flow due to additional high flow systems being added, the differential cost
will be applied to the allowance.

Civil Engineering Scope of Services for Aurora ***

1.               Develop all site maps and plant layout drawings within the
ethanol plant boundary.

2.               Develop site storm water drainage plan to include the
following:

a.               Storm water shall drain to retention ponds designed by Olsson &
Associates as part of their site development work for the plant access road and
rail loop. These ponds are located on the south side of the ethanol plant site.

b.              Determine drainage areas and characteristics (soils, land
cover/use, slope).

c.               Compute peak flows for design storms at relevant locations.

d.              Design appropriately sized drainage structures to convey flows
underneath the roadway crossings within the ethanol treatment plant site.

3.               Develop a site grading plan including road and ethanol plant
structure elevations, incorporating the drainage analysis and features developed
for item 2.  The grading plan must be coordinated with the overall site
development work be completed by the Aurora Co-op. This will require
coordination with Olsson & Associates. The grading plan will also require
coordination and review with the city of Aurora and adjacent property owners.
The grading plan shall be designed to allow for ethanol plant expansion.

3


--------------------------------------------------------------------------------


4.               Sizing and layout of all underground utilities required on the
ethanol plant site including but not limited to: natural gas, city water, fire
water loop, sanitary sewer, wastewater sewer, and underground electrical.

5.               Sizing, layout, and specification of the ethanol containment
berm. This includes specification of materials and liners required. Berm design
to include fire protection measures and storm water drainage or pump-out
features.

6.               Sizing, layout, and specification of the *** detention cells
for ethanol plant wastewater. Wastewater shall include cooling tower blowdown,
boiler blowdown, RO reject water, and plant sump discharges. Design shall
included sizing of the discharge line from the cells to the plant boundary for
discharge to a nearby stream. Coordination will be required with Olsson &
Associates with respect to the discharge line. Olsson will be responsible for
the layout and design of the wastewater line from the plant boundary to the
discharge point.

7.               Coordinate as required with Olsson to provide design
information necessary for the stormwater runoff permit and Stormwater Pollution
Prevention Control Plan for the construction site.

8.               Sizing, layout, and specification for all internal plant
roadways excluding the Aurora West site entry road (Harvest Drive). Roadway
design must be coordinated with Harvest Drive.

9.               All design drawings and specifications shall be reviewed,
approved, and stamped by a Nebraska licensed professional civil engineer.

Pipe Material ***

·                  Includes the purchase of fabricated pipe and bulk pipe
material. An add or deduct to this allowance will be determined by actual
surcharge costs for material.

4


--------------------------------------------------------------------------------


EXHIBIT Q

TAX EXEMPTIONS AND CONCESSIONS

AURORA (WEST), NEBRASKA

·                  Nebraska Advantage Act Agreement (LB312)

·                  Sales Tax Refunds

·                  Refunds of sales tax for all capital purchases.  This
includes building materials incorporated into the real estate.

·                  Personal Property Tax Exemption

·                  This includes agricultural processing machinery, mainframe
computers, and personal property used in distribution.

·                  Wage Credit

·                  Investment Income Tax Credit

·                  Tax Increment Financing for Real Property Taxes

·                  Community Development Block Grant


--------------------------------------------------------------------------------


Exhibit R - Cash Flow Curve

Aurora West

 

 

LNTP

Year

 

***

Time-Line

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

2

 

3

 

4

 

5

 

6

 

7

Month

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

Description

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sitework

 

***

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

 

 

 

 

 

 

 

Piling

 

***

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

 

 

 

 

 

Excavation

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

Concrete

 

***

 

 

 

 

 

 

 

***

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

Structural Steel

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

Buildings

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

Equip. Install

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

Pipe Erection

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

Elect & Instr

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

Start-Up

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eng Equip

 

***

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

Scaffold

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

Const. Equip

 

***

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

Indirects

 

***

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

Mobilization

 

***

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

Totals by Month

 

***

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

Cummulative Total

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Year

 

***

Time-Line

 

8

 

9

 

10

 

11

 

12

 

13

 

14

 

15

 

16

 

17

 

18

 

19

Month

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sitework

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piling

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excavation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buildings

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equip. Install

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pipe Erection

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

Elect & Instr

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

Start-Up

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

Eng Equip

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

Scaffold

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

Const. Equip

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

Indirects

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

Mobilization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals by Month

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

Cummulative Total

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Year

 

***

Time-Line

 

20

 

21

 

22

 

23

 

24

 

25

 

26

 

27

 

28

 

29

 

30

 

31

Month

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sitework

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piling

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excavation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buildings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equip. Install

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pipe Erection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Elect & Instr

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Start-Up

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eng Equip

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scaffold

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Const. Equip

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Indirects

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mobilization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals by Month

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

Cummulative Total

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 

0.0

 


--------------------------------------------------------------------------------



EXHIBIT S

[GRAPHIC]

AUTHORIZED BY: Safety/Loss Control Specialist

REV NO: 2

DATE: 01-13-06

IMPORTANT NOTICE TO CONTRACTORS
HEALTH AND SAFETY PROGRAM

Dear Contractor:

Aventine Renewable Energy Inc. falls under the O.S.H.A. 1910.119 Process Safety
Management. By law, all contractors working in any of our PSM covered areas must
be evaluated for Safety.

The following information is required to be kept on record in our files:

·                            Experience Modification Rate (EMR) for the three
most current years. This information must be submitted on your insurance company
letterhead or other official verification.

·                            O.S.H.A. 300 Forms/Logs or Employers Report of
Accident Form.

·                            Complete the Safety, Health and Environmental
Generic Questionnaire (enclosed). Be sure to complete all requested items on the
questionnaire.

Sincerely,

Brad Cantrell,
Health and Safety Department
(309) 347-9250

1


--------------------------------------------------------------------------------


Contractor – Safety Information

1.

Name of contractor company:

 

 

 

2.

Address:

 

 

 

 

 

 

 

3.

Phone:

 

 

 

 

4.

Using information from your O.S.H.A. Form 300, provide injury and/or illness
data for the last three years for your firm.

 

Specify Year

 

Year

 

Year

 

Year

 

 

 

 

 

 

 

No. of Fatalities

 

 

 

 

 

 

No. of cases with lost workdays and/or restricted work activities

 

 

 

 

 

 

No. of cases without lost workdays and/or restricted work activities

 

 

 

 

 

 

Employee hours worked (do not include non-work time, even though paid)

 

 

 

 

 

 

 

5.

Do you have a written safety program?

o Yes

o No

 

 

 

 

6.

Do you have one or more full-time:

 

 

 

 

 

 

 

 

Industrial Hygienists

o Yes

o No

 

 

 

 

 

 

 

Safety Professionals

o Yes

o No

 

 

 

 

 

7.

Do you have a training program for newly hired or promoted first-line
supervisors?

o Yes

o No

 

 

 

 

8.

Do you hold periodic safety meetings for your employees?

o Yes

o No

 

 

 

 

9.

Do you conduct field safety inspections of work in progress?

o Yes

o No

 

 

 

a) If yes, who conducts the inspections (title)?

 

 

 

 

b) How often?

 

 

 

 

10.

Are accident reports circulated to your management?

o Yes

o No

 

 

11.

Number of employees/shift:

 

 

 

 

12.

Hospital to use in case of an emergency:

 

 

 

13.

Contractor safety representative:

 

 

 

Title:

 

 

 

 

Phone:

 

 

 

2


--------------------------------------------------------------------------------


14.                    Provide a summary of any O.S.H.A., E.P.A., or State
citations that you have received in the past (3) years. Include item(s) cited,
monetary penalty, and final settlement.

Where highlighted, please provide the following additional information:

·                             A copy of written safety policy endorsed by the
Contractor’s top management.

·                             A copy of the Contractor’s Safety Manual.

·                             The Contractor’s staffing plan for safety program
implement.

·                             The proposed initial employee safety orientation
program for this program.

·                             The types of safety equipment that Contractor will
provide for the project.

·                             A narrative of what the Contractor perceives to be
the significant safety hazards on this project.

·                             A description of how the Contractor’s on-site
project manager and supervisors are held accountable for safety
performance.

·                             A description of the Contractor’s accident
investigation and safety audit procedures.

·                             A description of the types of safety, health, and
fire training programs the Contractor’s work force has received (or will receive
prior to commencement of work) that is applicable to this project.

·                             A description of how the Contractor’s safety
programs apply to subcontractors and the method used to insure that
subcontractors comply with applicable safety programs and regulations.

3


--------------------------------------------------------------------------------


[GRAPHIC]

AUTHORIZED BY: Safety/Loss Control Specialist

REV NO: 0

DATE: 04-09-07

 

PROCESS SAFETY MANAGEMENT
CONTRACTORS

A.                       Policy

Aventine Renewable Energy, Inc. is committed to the prevention of accidents and
improving quality and productivity related to Contractor work by providing a
safe workplace that protects Aventine and Contractor employees, the environment
and the general public.

Aventine shall promote an attitude of partnership, cooperation, and
communication with Contractors to enhance workplace safety. Personal safety is a
fundamental responsibility of both Aventine and Contractor employees.

Aventine shall maintain the independent contractor status of its Contractors and
their Subcontractors. Aventine shall not dictate the manner and means by which
the Contractor performs its work, except where specified in the written
contract; and, whenever unsafe acts/unsafe conditions pose an immediate threat
to the safety or health of personnel; and/or potential damage to Aventine
property.

B.                       Purpose

To establish a policy and procedure for providing Aventine employees with
guidance in developing site-specific rules and practices to improve the safety
and health performance of contractors who perform work at Aventine.

To ensure that all Contractor personnel are informed of the known potential
fire, explosion, toxic release hazards, and other serious safety hazards related
to their work or the process.

To ensure that all Contractor personnel are aware of all applicable Aventine
safety rules and procedures pertaining to their work site, including the
facility’s emergency procedures.

This procedure applies to Aventine employees responsible for Contractor
selection, training, inspections and assessments, and for Contractor work
involving new construction projects, major renovation, and repair/maintenance
activities.

--------------------------------------------------------------------------------

* Note: Repair/maintenance activities and incidental contractor work that do not
compromise the safety of personnel, facilities, and processes are excluded.
(E.g., janitorial and delivery services, etc.)

1


--------------------------------------------------------------------------------


C.        Approach

Contract employees must perform their work safely. Considering that Contractors
often perform very specialized and potentially hazardous tasks, such as confined
space entry activities and non-routine repair activities; their work must be
controlled while they are on or near a process covered by PSM. A permit system
or work authorization system for these types of activities are required for all
affected employees. The use of a work authorization system keeps an employer
informed of contract employee activities. A well-run and well-maintained
process, where employee safety is fully recognized benefits all of those who
work in the facility whether they are employees of the employer or the
contractor.

D.                       Responsibilities

When selecting a contractor, the employer must obtain and evaluate information
regarding the contract employer’s safety performance and programs. The employer
also must inform contract employers of the known potential fire, explosion, or
toxic release hazards related to the contractor’s work and the process. The
employers must explain to contract employers the applicable provisions of the
emergency action plan; develop and implement safe work practices to control the
presence, entrance, and exit of contract employers and contract employees in
covered process areas; evaluate periodically the performance of contract
employers in fulfilling their obligations; and maintain a contract employee
injury and illness log related to the contractor’s work in the process areas.

E.                         Program Elements

·                            The Contractor and any personnel under his
jurisdiction shall continuously observe and enforce all applicable governmental
safety regulations and all safety rules and signs that may have been or may be
established by Aventine. Proper safety procedures and equipment must be utilized
and maintained at al times for protection of all personnel and facilities.

·                            Before beginning work, the Contractor or his
qualified supervisors shall inspect the premises, location of work area, and
examine all safety rules and instructions to determine the nature and extent of
difficulties and hazards.

·                            Contractor shall promptly report in writing, all
accidents in connection with the work. Full details and statements of witnesses
shall be included in the reports on any accident that has resulted in injury,
property damage, or death.

·                            Aventine reserves the right to suspend any
Contractor where life or Company property is imperiled. The Contractor shall
suspend work when notified by the Company that any personnel or equipment are
exposed to unreasonable hazards.

2


--------------------------------------------------------------------------------


·                            Aventine shall issue Cutting and Welding permits
before any cutting or welding is performed in the plant. These permits shall be
renewed each day. Outside Contractors shall provide adequate fire protection
equipment at the job site, and Cutting and Welding equipment shall be maintained
and used as per O.S.H.A. standards. An Alcohol Area Hot Work Permit must be
obtained for any work in the alcohol production storage or loading areas, or any
other areas defined by the Plant contact.

·                            Contractors shall obtain approval from the Plant
contact prior to moving any heavy construction equipment from one area to
another. Flagmen or groundmen will be provided by the Contractor as needed ahead
of or behind any heavy moving loads to ensure safe movement of this equipment.

·                            Contractors’ equipment, supplies and building
materials shall be kept in order at all times to eliminate accident hazard and
possible injury to employees and its security is the responsibility of the
Contractor.

·                            At the end of the workday, work areas shall be
fenced, boarded and lighted as necessary. All of the Contractors’ equipment
shall be shut off and all obstacles removed from all walking areas.

·                            All drivers of Contractors’ vehicles are required
to observe speed limits and posted instructions on Company roads.

·                            Movement of Contractor’s personnel on Company
property MUST be confined to the location of their work site. In going to and
from designated work assignments, Contractors’ personnel must stay on
established roads and walks. They must not walk through buildings or shops.

a.)                      All Contractors’ will sign in and out or use the
provided swipe cards to enter and leave the plant on a daily basis at the
Security Office.

b.)                     All Contractors’ and equipment will enter and leave the
plant via the Main Gate as directed by Security.

c.)                      Contractor trucks are NOT TO BE USED TO CARRY EMPLOYEES
TO AND FROM THE WORK AREA IN AN UNSAFE MANNER. (E.g. workers are not to ride in
the back of pickup trucks, on forklifts, etc.) Any worker riding in a
Contractors’ vehicle must be in a belted seat.

d.)                     Contractor must provide first aid facilities as may be
needed for his employees. Except in the case of serious accidents where the
employee’s life or health may be seriously endangered. Contractor’s personnel
are not to use the Company’s first aid facilities.

3


--------------------------------------------------------------------------------


e.)                      The Contractor is responsible for and will provide all
necessary training of Contractors’ personnel so that they will be familiar with
the pertinent Company rules and regulations, and can safely perform the job.

f.)                        The Contractor is to provide all necessary safety
equipment. (i.e., hard hats, safety glasses, gloves, etc.)

g.)                     Contractor shall rope off or barricade all work areas as
a protective measure to prevent injury to Owner’s employees, including work
areas around and under overhead scaffolds and staging, floor openings, open
shafts, overhead work (i.e., cutting through floors, tower constructions,
excavations, etc.). Contractor shall provide and maintain suitable coverings or
barricades on floor openings. Planks used on overhead beams or scaffolds shall
be tied down for added safety and removed when the work is finished. Aventine
will assume no responsibility whatsoever for possible damage to Contractors’
employees’ vehicles or other personal property while within the confines of
Aventine.

h.)                     Manlifts. All employees of outside contractors are
FORBIDDEN to ride Plant manlifts.

i.)                         For their own protections, all Contractors’
employees must abide by the following safety dress rules:

·                             Be fully clothed - shirts with sleeves and
trousers (no shorts).

·                             Hard hats are mandatory in all areas of the Plant,
except in offices, lunchrooms, restrooms and parking lot (outside Plant).

·                             Footwear - shoes of durable work type must be
worn. Tennis or canvas shores are not allowed in the Plant. Aventine encourages
the use of steel toed safety shoes.

·                             Hearing Protection is mandatory in those areas of
the Plant designated “Hearing Protection Required”, OSHA 1910.95.

j.)                         Contact lenses should not be worn in areas where
there is a potential exposure to corrosive, irritating or toxic chemical vapors,
mists, fumes or dusty environment. A contaminant may permeate the lens and be
held in contact with the eye, thereby, producing eye damage. Wearing contact
lenses in contaminated atmospheres with a full-face respirator is prohibited by
Federal regulation: OSHA29 CFR 1910.134(e).

k.)                      Gambling, drunkenness, fighting, firearms,
habit-forming drugs, intoxicating liquor and “Practical Joking” or “Horseplay”
are not permitted on Company property.

l.)                         Radios capable of receiving commercial broadcast are
not permitted in the Plant.

m.)                   Cameras are not permitted in the Plant.

4


--------------------------------------------------------------------------------


n.)                     Running is prohibited in the Plant.

o.)                     Crossing standing railcars by climbing through cars or
climbing over the car couplers is strictly forbidden. Care must be taken that no
rail car switching or pulling is being done before crossing the tracks at the
end of the cars.

p.)                     Fire Regulations:

·                             No smoking shall be permitted anywhere within
Aventine property except in areas clearly designated for that purpose.

·                             Storage or use of combustible or otherwise
hazardous materials is prohibited except in amounts allowed by Aventine fire
insurance underwriters. Flammable liquids, such as gasoline, kerosene, alcohol,
diesel oil, etc. must be kept under lock and key in locations designated by
Aventine.

·                             At the end of each day, Contractor shall dispose
of any combustible or otherwise hazardous debris and remove all empty gas and
oxygen cylinders.

·                             No gasoline, fuel oil, alcohol or other flammables
are allowed on the premises without the permission of Aventine.

·                             No tar pots or similar equipment are allowed on
any roof.

·                             All welding will be performed by properly
grounding directly to piece being welded and requires Plant permit.

·                             All tarpaulins must be fire retardant.

·                             All fires and accidents must be reported to
Aventine Project Engineer.

·                             Contractor is prohibited from using any stud
riveter depending on any explosive cartridge as a means of operations.

5


--------------------------------------------------------------------------------


Exhibit T

Major Subcontractors List

Aurora Ethanol

Scope of Work

 

Subcontractor/Vendor

 

Location

 

 

 

 

 

Insulation

 

TBD

 

 

 

 

 

 

 

Field Tanks

 

TBD

 

 

 

 

 

 

 

Grain/DDGS Handling

 

TBD

 

 

 

 

 

 

 

Pre-Engineered Buildings

 

TBD

 

 

 

 

 

 

 

Fire Protection

 

TBD

 

 

 

 

 

 

 

Scaffold Erection

 

TBD

 

 

 

 

 

 

 

Electrical Construction

 

TBD

 

 

 


--------------------------------------------------------------------------------


Exhibit U

Manufacturers not covered by Indemnity

NONE


--------------------------------------------------------------------------------